Exhibit 10.1

 

 



 

CREDIT AND GUARANTY AGREEMENT

 

Dated as of June 11, 2018

 

among

 

NRC US HOLDING COMPANY, LLC and SPRINT ENERGY SERVICES, LLC

each as a Borrower

 

NRC GROUP HOLDINGS, LLC,

as Parent

 

JFL-NRC HOLDINGS, LLC and SES HOLDCO, LLC,

as Guarantors

 

CERTAIN OTHER SUBSIDIARIES OF PARENT PARTY HERETO,
as Guarantors,

 

THE LENDERS PARTY HERETO

 

and

 

BNP PARIBAS,
as Administrative Agent and Collateral Agent

 



 

  

BNP PARIBAS SECURITIES CORP.,
as Sole Lead Arranger and Sole Bookrunner

 

 



 

Winston & Strawn LLP
200 Park Avenue
New York, New York 10166

 



 

 





 

 

 

TABLE OF CONTENTS

 



      Page SECTION 1   DEFINITIONS AND INTERPRETATION 1 1.1   Definitions 1 1.2
  Accounting Terms 52 1.3   Interpretation, Etc 52 1.4   Certifications 52 1.5  
Timing of Performance 53 1.6   Cashless Rollovers 53 1.7   Pro Forma
Calculations and Adjustments 53 1.8   Limited Condition Transactions 53 1.9  
Currency Generally 54 1.10   Rounding 54 1.11   Currency 54 SECTION 2   LOANS
AND LETTERS OF CREDIT 54 2.1   Term Loans 54 2.2   Revolving Loans 55 2.3  
Swing Line Loans 56 2.4   Letters of Credit 59 2.5   Pro Rata Shares;
Availability of Funds 64 2.6   Use of Proceeds 65 2.7   Evidence of Debt; Notes
66 2.8   Interest on Loans 66 2.9   Conversion and Continuation 68 2.10  
Default Interest 69 2.11   Fees 69 2.12   Installments and Maturity 70 2.13  
Voluntary Prepayments and Reductions 70 2.14   Mandatory Prepayments and
Reductions 74 2.15   Application of Prepayments 75 2.16   General Provisions
Regarding Payments 75 2.17   Ratable Sharing 76 2.18   Making or Maintaining
Eurodollar Loans 76 2.19   Increased Costs; Capital Adequacy 78 2.20   Taxes;
Withholding, Etc 79 2.21   Obligation to Mitigate 83 2.22   Defaulting Lenders
83 2.23   Replacement of Lenders 86 2.24   Extension of Loans 87 2.25  
Incremental Facilities 90 2.26   Permitted Refinancing Amendment 95 2.27   Joint
and Several Liability 96 2.28   Borrower Representative 97 SECTION 3  
CONDITIONS PRECEDENT 98 3.1   Conditions to Closing Date 98 3.2   Conditions to
Subsequent Credit Extensions 102

 



i 

 

 



Table of Contents (continued)



 

      Page SECTION 4   REPRESENTATIONS AND WARRANTIES 103 4.1   Organization;
Required Power and Authority; Qualification 103 4.2   Equity Interests and
Ownership 104 4.3   Due Authorization 104 4.4   No Conflict 104 4.5  
Governmental Consents 104 4.6   Binding Obligation 104 4.7   Historical
Financial Statements 105 4.8   Projections 105 4.9   No Material Adverse Change
105 4.10   Adverse Proceedings 105 4.11   Payment of Taxes 105 4.12   Title 105
4.13   Real Estate Assets 105 4.14   Environmental Matters 106 4.15   No
Defaults 106 4.16   Investment Company Regulation 106 4.17   Margin Stock 106
4.18   Employee Matters 106 4.19   Employee Benefit Plans 107 4.20   Certain
Fees 107 4.21   Solvency 107 4.22   Closing Date Contribution Documents 107 4.23
  Compliance with Laws 107 4.24   Disclosure 108 4.25   Collateral 108 4.26  
Status as Senior Indebtedness 109 4.27   Vessels 109 4.28   Vessel Insurance 109
SECTION 5   AFFIRMATIVE COVENANTS 109 5.1   Financial Statements and Other
Reports and Notices 109 5.2   Existence 113 5.3   Payment of Taxes and Claims
113 5.4   Maintenance of Properties 113 5.5   Insurance 113 5.6   Books and
Records 114 5.7   Inspections 114 5.8   Lenders Meetings 114 5.9   Compliance
with Laws 114 5.10   Environmental 115 5.11   Subsidiaries 115 5.12   Material
Real Estate Assets 116 5.13   Unrestricted Subsidiaries 118 5.14   Ratings 119
5.15   Use of Proceeds 119 5.16   Certificates of Documentation; Preferred
Mortgages on Vessels 119 5.17   Vessel Operation and Condition. 120 5.18  
Further Assurances 120 5.19   Post-Closing Obligations 120

 



ii 

 



 

Table of Contents (continued)

 



      Page SECTION 6   NEGATIVE COVENANTS 121 6.1   Indebtedness 121 6.2   Liens
128 6.3   Payments and Prepayments of Certain Indebtedness 132 6.4   Restricted
Payments 133 6.5   Burdensome Agreements 137 6.6   Investments 139 6.7  
Financial Condition Covenant 142 6.8   Fundamental Changes 142 6.9  
Dispositions 142 6.10   Sales and Lease-Backs 144 6.11   Transactions with
Affiliates 144 6.12   Conduct of Business 146 6.13   Permitted Activities of
Parent 146 6.14   Amendments or Waivers of Certain Documents 147 6.15   Fiscal
Year 147 SECTION 7   GUARANTY 147 7.1   Guaranty of the Obligations 147 7.2  
Contribution by Guarantors 148 7.3   Payment by Guarantors 148 7.4   Liability
of Guarantors Absolute 148 7.5   Waivers by Guarantors 150 7.6   Guarantors’
Rights of Subrogation, Contribution, Etc 151 7.7   Subordination of Other
Obligations 151 7.8   Continuing Guaranty 151 7.9   Authority of Guarantors or
the Borrowers 151 7.10   Financial Condition of the Borrowers 152 7.11  
Bankruptcy, Etc 152 7.12   Discharge of Guaranty Upon Sale of Guarantor 152 7.13
  Keepwell Agreement 153 7.14   Maximum Liability 153 SECTION 8   EVENTS OF
DEFAULT 153 8.1   Events of Default 153 8.2   Acceleration 156 8.3   Application
of Payments and Proceeds 157 8.4   Cure Right 158 SECTION 9   AGENTS 159 9.1  
Appointment and Authority 159 9.2   Rights as a Lender 159 9.3   Exculpatory
Provisions 159 9.4   Reliance by Agents 160 9.5   Delegation of Duties 161 9.6  
Resignation of the Administrative Agent 161 9.7   Non-Reliance on Agents and
Other Lenders 162 9.8   No Other Duties, Etc 162 9.9   Administrative Agent May
File Proofs of Claim 162 9.10   Collateral Documents and Guaranty 163 9.11  
Withholding Taxes 165

  



iii 

 



 

Table of Contents (continued)

 



      Page SECTION 10   MISCELLANEOUS 165 10.1   Notices 165 10.2   Expenses 166
10.3   Indemnity; Certain Waivers 167 10.4   Set-Off 168 10.5   Amendments and
Waivers 169 10.6   Successors and Assigns; Participations 173 10.7  
Independence of Covenants 182 10.8   Survival of Representations, Warranties and
Agreements 182 10.9   No Waiver; Remedies Cumulative 182 10.10   Marshalling;
Payments Set Aside 183 10.11   Severability 183 10.12   Obligations Several;
Independent Nature of the Lenders’ Rights 183 10.13   Headings 183 10.14  
Governing Law 183 10.15   Consent to Jurisdiction 184 10.16   WAIVER OF JURY
TRIAL 184 10.17   Confidentiality 185 10.18   Usury Savings Clause 185 10.19  
No Strict Construction 185 10.20   Counterparts; Effectiveness 186 10.21  
Integration 186 10.22   No Fiduciary Duty 186 10.23   PATRIOT Act 186 10.24  
Judgment Currency 186 10.25   Acknowledgement and Consent to Bail-In of EEA
Financial Institutions 187

 

iv 

 



 



APPENDICES: A-1 Initial Term Loan Commitments   A-2 Revolving Credit Commitments
  B Notice Addresses   C Dutch Auction Procedures       SCHEDULES: 1.1(a)
Existing Indebtedness   1.1(b) Existing Letters of Credit   4.1 Jurisdictions of
Organization and Qualification   4.2 Equity Interests and Ownership   4.13 Real
Estate Assets   4.27 Vessels   4.28 Vessel Insurance   5.12 Closing Date
Mortgaged Properties   5.19 Post-Closing Obligations   6.1 Certain Indebtedness
  6.2 Certain Liens   6.6 Certain Investments       EXHIBITS: A-1 Form of
Funding Notice   A-2 Form of Conversion/Continuation Notice   A-3 Form of
Issuance Notice   B-1 Form of Term Loan Note   B-2 Form of Revolving Loan Note  
B-3 Form of Swing Line Note   B-4 Form of Incremental Term Loan Note   C-1 Form
of Compliance Certificate   C-2 Form of Pro Forma Compliance Certificate   D-1
Form of US Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For US Federal Income Tax Purposes)   D-2 Form of US Tax Compliance
Certificate (For Non-US Participants That Are Not Partnerships For US Federal
Income Tax Purposes)   D-3 Form of US Tax Compliance Certificate (For Non-US
Participants That Are Partnerships For US Federal Income Tax Purposes)   D-4
Form of US Tax Compliance Certificate (For Foreign Lenders That Are Partnerships
For US Federal Income Tax Purposes)   E Form of Assignment and Assumption   F
Form of Closing Date Certificate   G Form of Counterpart Agreement   H Form of
Pledge and Security Agreement   I Form of Mortgage   J Form of Landlord Waiver
and Consent Agreement   K Form of Joinder Agreement   L Form of Solvency
Certificate

 

v 

 

 

CREDIT AND GUARANTY AGREEMENT

 

This CREDIT AND GUARANTY AGREEMENT, dated as of June 11, 2018 (this
“Agreement”), is entered into by and among NRC US HOLDING COMPANY, LLC, a
Delaware limited liability company (the “NRC Borrower”), SPRINT ENERGY SERVICES,
LLC, a Delaware limited liability company (the “Sprint Borrower”, and
collectively with the NRC Borrower, the “Borrowers” and each a “Borrower”),
JFL-NRC HOLDINGS, LLC, a Delaware limited liability company (“NRC Holdings”),
SES HOLDCO, LLC, a Delaware limited liability company (“Sprint Holdings”, and
collectively with NRC Holdings, the “Holding Companies” and each a “Holding
Company”), NRC GROUP HOLDINGS, LLC, a Delaware limited liability company
(“Parent”), CERTAIN OTHER SUBSIDIARIES OF PARENT PARTY HERETO, as Guarantors,
THE LENDERS PARTY HERETO, and BNP PARIBAS (“BNP Paribas”), as administrative
agent (together with its permitted successors in such capacity, the
“Administrative Agent”), and as collateral agent (together with its permitted
successors in such capacity, the “Collateral Agent”).

 

RECITALS:

 

WHEREAS, capitalized terms used in these recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

 

WHEREAS, the Lenders have agreed to extend certain credit facilities to the
Borrowers in an aggregate amount of $348,000,000, consisting of $308,000,000
aggregate principal amount of Initial Term Loans and $40,000,000 aggregate
principal amount of Revolving Credit Commitments, the proceeds of which will be
used to repay the Existing Indebtedness, fund the 2018 Dividend and other
Related Transactions, and for general corporate purposes, including Permitted
Acquisitions;

 

WHEREAS, the Guarantors party hereto have agreed to guarantee the obligations of
the Borrowers hereunder; and

 

WHEREAS, the Borrowers and the Guarantors party hereto have agreed to secure
their respective Obligations by granting to the Collateral Agent, for the
benefit of the Secured Parties, a First Priority Lien on substantially all of
their respective assets, subject to the terms and conditions set forth herein
and in the Collateral Documents.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

SECTION 1 DEFINITIONS AND INTERPRETATION

 

1.1 Definitions. The following terms used herein, including in the preamble,
recitals, appendices, schedules and exhibits hereto, shall have the following
meanings:

 

“2018 Dividend” means a one-time dividend distribution to Parent and then from
Parent to the Sponsor in an aggregate (without duplication) maximum amount of
$85,000,000, a portion of which amount includes a return of equity contributed
to the Credit Parties in connection with the Progressive Acquisition.

 

“Adjusted Eurodollar Rate” means with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, a rate per annum equal to the greater of
(x) 1.00% per annum, and (y) the Eurodollar Rate.

 

“Administrative Agent” as defined in the preamble hereto.

 

 1 

 



 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by or otherwise reasonably acceptable to the Administrative Agent.

 

“Adverse Proceeding” means any action, suit, proceeding, hearing (in each case,
whether administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of Parent or any of its
Restricted Subsidiaries) at law or in equity, or before or by any Governmental
Authority, domestic or foreign, whether pending or, to the knowledge of Parent
or any of its Restricted Subsidiaries, threatened in writing against Parent or
any of its Restricted Subsidiaries or any property of Parent or any of its
Restricted Subsidiaries.

 

“Affected Lender” as defined in Section 2.18(b).

 

“Affected Loans” as defined in Section 2.18(b).

 

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided, no
Agent, Lead Arranger nor any Lender shall be deemed an “Affiliate” of any Credit
Party or of any Subsidiary of any Credit Party solely by reason of the
provisions of the Credit Documents.

 

“Affiliated Lender” means an Affiliate of Parent or the Sponsor that becomes a
“Lender” hereunder in accordance with the terms hereof; provided, neither Parent
nor any of its Subsidiaries, including the Borrowers, shall be an Affiliated
Lender.

 

“Agent” means each of the Administrative Agent and the Collateral Agent.

 

“Agent Parties” as defined in Section 10.1(d)(ii).

 

“Aggregate Payments” as defined in Section 7.2.

 

“Agreement” as defined in the preamble hereto.

 

“All-In-Yield” means, with respect to any Loan on any date of determination, the
yield to maturity, in each case, based on the interest rate applicable to such
Loan on such date (including any floor but only to the extent any increase in
the interest rate floor applicable to such Loan on such date would cause an
increase in the interest rate then in effect thereunder, and in such case, the
interest rate floor (but not the interest rate margin) applicable to such Loan
on such date shall be increased to the extent of such differential between
interest rate floors) and giving effect to all upfront or similar fees
(including original issue discount where the amount of such discount is equated
to interest based on an assumed four-year life to maturity or, if the actual
maturity date falls earlier than four years, the lesser number of years) payable
generally with respect to such Loan (but excluding such upfront or similar fees
to the extent they constitute commitment, arrangement, structuring,
underwriting, amendment or similar fees that are not distributed to Lenders
generally), and without taking into account any fluctuations in the Eurodollar
Rate.

 

“Alternate Currency” means Euros, Pounds, Canadian Dollars, Japanese Yen or any
other currency other than Dollars as may be acceptable to the Administrative
Agent and an Issuing Bank with respect thereto in the respective sole discretion
of each such Person.

 

“Alternate Currency Letter of Credit” means any Letter of Credit denominated in
an Alternate Currency.

 

 2 

 



 

“AML Laws” means all Laws of any jurisdiction applicable to any Lender, Parent
or any of its Subsidiaries from time to time primarily regarding anti-money
laundering.

 

“Anti-Corruption Laws” means all Laws of any jurisdiction applicable to Parent
or any of its Subsidiaries from time to time primarily regarding bribery or
corruption.

 

“Anti-Terrorism Laws” means the Laws applicable to any Lender or Parent or any
of its Subsidiaries primarily regarding terrorism or money laundering, including
Executive Order No. 13224, the PATRIOT Act, the Bank Secrecy Act, the Money
Laundering Control Act of 1986 (i.e., 18 USC. §§ 1956 and 1957), the Laws
administered by OFAC, and all Laws comprising or implementing these Laws.

 

“Applicable Commitment Fee Percentage” means 0.50%, per annum.

 

“Applicable Margin” means (i) for Revolving Loans that are Base Rate Loans,
4.25%, per annum, (ii) for Revolving Loans that are Eurodollar Loans, 5.25%, per
annum, (iii) for Swing Line Loans, 4.25%, per annum, (iv) for Initial Term Loans
that are Base Rate Loans, 4.25%, per annum, (v) for Initial Term Loans that are
Eurodollar Loans, 5.25%, per annum, and (vi) for Extended Revolving Loans,
Permitted Refinancing Revolving Loans, Incremental Revolving Loans, Incremental
Term Loans, Extended Term Loans or Permitted Refinancing Term Loans, in each
case, as set forth in the applicable Extension Amendment, Joinder Agreement or
Permitted Refinancing Amendment.

 

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

 

“Asset Swap” means any transaction or series of related transactions pursuant to
which Parent or any one or more Restricted Subsidiaries thereof exchanges, with
a Person other than Parent or another such Restricted Subsidiary, one or more
Related Business Assets owned by them for one or more Related Business Assets
owned by third parties; provided that in any Asset Swap no more than 25% of the
assets so disposed of by Parent or any such Restricted Subsidiary and no more
than 25% of the assets received by Parent or any such Restricted Subsidiary
shall consist of current assets.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.6(b)(iii)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

 

“Assignment of Insurances” means an assignment of insurances with respect to the
Mortgaged Vessels, which shall be in a form reasonably satisfactory to the
Collateral Agent, granted by one or more of the Credit Parties in favor of the
Collateral Agent.

 

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), chief
financial officer or treasurer, secretary or assistant secretary; provided, at
the Administrative Agent’s election, no individual shall be deemed to be an
“Authorized Officer” of any Person unless and until the Administrative Agent
shall have received an incumbency certificate as to the office of such
individual with respect to such Person. 

 

 3 

 

 



“Available Amount” means as of any date of determination, an amount (which shall
not be less than zero), determined on a cumulative basis, equal to $25,000,000,
plus, without duplication:

 

(A) the cumulative amount of Consolidated Excess Cash Flow for all Fiscal Years
(commencing with the Fiscal Year ending on December 31, 2019) ending prior to
such date that is not required to be applied to the prepayment of the Loans
pursuant to Section 2.14(c) (minus any amount excluded from Consolidated Excess
Cash Flow for any Fiscal Year pursuant to Section 2.14(h)) (or $0 if such amount
would be a negative amount); plus

 

(B) the sum of:

 

(i) the cumulative amount of (a) all net proceeds of the issuance of Equity
Interests (other than Disqualified Equity Interests) of Parent received in cash
or Cash Equivalents and (b) all cash and Cash Equivalents that have been
received by a Borrower as a capital contribution, in each case, after the
Closing Date and on or prior to the date of such determination and Not Otherwise
Applied and excluding any amount designated as a Cure Amount, plus

 

(ii) the cumulative amount of (a) all Returns actually received in cash or Cash
Equivalents by Parent or any of its Restricted Subsidiaries and (b) all Net Cash
Proceeds received by Parent or any of its Restricted Subsidiaries from the
Disposition of any Investment to the extent not required to be used to prepay
the Obligations after the Closing Date and on or prior to the date of such
determination in respect of all Investments permitted hereunder, in each case,
to the extent such Investment was originally funded with and in reliance on the
Available Amount, up to the amount of such original Investment, plus

 

(iii) (x) the cumulative amount of all Investments in Unrestricted Subsidiaries
that have been re-designated as Restricted Subsidiaries or that have been merged
or consolidated with or into Parent or any of its Restricted Subsidiaries, in
each case, to the extent such Investment was originally funded with and in
reliance on the Available Amount, up to the lesser of (a) the Fair Market Value
of such Investments at the time of such re-designation or merger or
consolidation and (b) the Fair Market Value as of the original date of such
Investments and (y) the Fair Market Value of the assets of any Unrestricted
Subsidiaries that have been transferred to Parent or any of its Restricted
Subsidiaries on or prior to the date of such determination, plus

 

(iv) the cumulative amount of all Declined Proceeds retained by the Borrowers on
or prior to the date of such determination; minus

 

(C) the sum of:

 

(i) the cumulative amount of all repayments, redemptions, purchases, defeasances
and other payments in respect of any Junior Financing made after the Closing
Date and on or prior to the date of such determination to the extent funded in
reliance on Section 6.3(b)(i), plus

 

(ii) the cumulative amount of all Restricted Payments made after the Closing
Date and on or prior to the date of such determination to the extent funded in
reliance on Section 6.4(d)(ii); plus

 

(iii) the cumulative amount of all Investments made after the Closing Date and
on or prior to the date of such determination to the extent funded in reliance
on Section 6.6(t).

 

 4 

 



 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of (i)
the Prime Rate in effect on such day, (ii) the sum of (a) the Federal Funds
Effective Rate in effect on such day, plus (b) ½ of 1.00%, and (iii) the sum of
(a) the Adjusted Eurodollar Rate for an Interest Period of one month at
approximately 11:00 a.m. London time on such day (or if such day is not a
Business Day, the immediately preceding Business Day), plus (b) 1.00%. Any
change in the Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted Eurodollar Rate, as the case may be, shall be
effective on the effective day of such change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted Eurodollar Rate, as applicable.

 

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Beneficiary” means each Agent, each Issuing Bank, each Lender, each Eligible
Counterparty and each Cash Management Bank.

 

“BNP Paribas” as defined in the preamble hereto.

 

“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers or managing members of such
Person, (iii) in the case of any partnership, the general partners of such
partnership (or the board of directors of the general partner of such Person, if
any) and (iv) in any other case, the functional equivalent of the foregoing.

 

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System.

 

“Borrower” and “Borrowers” as defined in the preamble hereto.

 

“Bona Fide Debt Fund” means any Person that is generally engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of business which is managed,
sponsored or advised by any Person Controlling. Controlled by or under common
Control with (a) any competitor of Parent and/or any of its Subsidiaries or (b)
any Affiliate of such competitor, but with respect to which no personnel
involved with any investment in such competitor or Affiliate (i) makes, has the
right to make or participates with others in making any investment decisions
with respect to such Person or (ii) has access to any information (other than
information that is publicly available) relating to Parent or its Subsidiaries
or any entity that forms a part of the business of Parent or any of its
Subsidiaries.

 

 5 

 



 

“Borrower Representative” as defined in Section 2.28.

 

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the Laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by Law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Loans, the term “Business Day” shall mean any day which
is a Business Day described in clause (i) and which is also a day for trading by
and between banks in Dollar deposits in the London interbank market.

 

“Business Disposition” means the disposition of the outstanding Equity Interests
of a Restricted Subsidiary or of the assets comprising a division or business
unit or a substantial part of all of the business of Parent and its Restricted
Subsidiaries, taken as a whole.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or is required to be accounted for as a capital lease on the
balance sheet of that Person.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, an Issuing
Bank or the Swing Line Lender (as applicable) and the Lenders, as collateral for
the Letter of Credit Obligations, Obligations in respect of Swing Line Loans, or
obligations of Lenders to fund participations in respect of either thereof (as
the context may require), cash or deposit account balances or, if an Issuing
Bank or Swing Line Lender benefitting from such collateral shall agree in its
reasonable discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to (i) the
Administrative Agent and (ii) an Issuing Bank or the Swing Line Lender (as
applicable). “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.
“Cash Collateralization” shall have a meaning correlative to the foregoing.

 

“Cash Equivalents” means, as at any date of determination, any of the following:
(i) marketable securities (a) issued or directly and unconditionally guaranteed
as to interest and principal by the United States Government or (b) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within twenty-four
months after such date; (ii) marketable direct obligations issued by any state
of the United States of America or any political subdivision of any such state
or any public instrumentality thereof, in each case maturing within one year
after such date and having, at the time of the acquisition thereof, a rating of
at least A 1 from S&P or at least P 1 from Moody’s and Indebtedness or preferred
stock issued by Persons with a rating of A 1 from S&P or at least P 1 from
Moody’s; (iii) commercial paper maturing no more than twenty-four months from
the date of creation thereof and having, at the time of the acquisition thereof,
a rating of at least A 1 from S&P or at least P 1 from Moody’s; (iv)
certificates of deposit or bankers’ acceptances maturing within one year after
such date and issued or accepted by any Lender or by any commercial bank
organized under the Laws of the United States of America or any state thereof or
the District of Columbia that (a) is at least “adequately capitalized” (as
defined in the regulations of its primary Federal banking regulator) and (b) has
Tier 1 capital (as defined in such regulations) of not less than $1,000,000,000;
and (v) shares of any money market mutual fund or other investment fund that (a)
has at least 90% of its assets invested in the types of investments referred to
in clauses (i) through (iv) above, (b) has net assets of not less than
$5,000,000,000, and (c) has the highest rating obtainable from either S&P or
Moody’s. In the case of Investments by any Foreign Subsidiary or Investments
made in a country outside the United States, Cash Equivalents shall also include
(i) Investments of the type and maturity described in clauses (i) through (v)
above of foreign obligors, which Investments or obligors (or the parents of such
obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies and (ii) other short-term investments
utilized by Foreign Subsidiaries in accordance with normal investment practices
for cash management in investments analogous to the foregoing investments.

 

 6 

 



 

“Cash Management Agreement” means any agreement entered into between a Credit
Party and a Cash Management Bank, provided, such agreement has been expressly
designated by the Borrower Representative and such Cash Management Bank as a
“Cash Management Agreement” hereunder in writing to the Administrative Agent.

 

“Cash Management Bank” means the Administrative Agent, any Affiliate of the
Administrative Agent, any Lender and any Affiliate of any Lender, in each case,
at the time it provides any Cash Management Product.

 

“Cash Management Obligations” means the obligations of a Credit Party pursuant
to any Cash Management Agreement, provided such obligations have been expressly
designated by the Borrower Representative in writing to the Administrative Agent
as “Cash Management Obligations” hereunder.

 

“Cash Management Product” means any of the following services provided to a
Credit Party by a Cash Management Bank: (i) credit cards for commercial
customers (including, without limitation, commercial credit cards and purchasing
cards), (ii) stored value cards and (iii) treasury management services
(including controlled disbursement, automated clearinghouse transactions, return
items, overdrafts and interstate depository network services).

 

“Casualty/Condemnation Event” means any event that that constitutes (i) a
covered loss under an insurance policy that covers or purports to cover the
asset subject thereto or (ii) a taking of any assets of Parent or any of its
Restricted Subsidiaries by any Person pursuant to the power of eminent domain,
condemnation or the like, or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (iii) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means any of the following:

 

(i) at any time prior to consummation of a Qualified IPO, the Sponsor and its
Controlled Investment Affiliates (collectively) shall cease to beneficially own
and control, directly or indirectly, on a fully diluted basis (a) more than 50%
on a fully diluted basis of the economic and voting interests in the Equity
Interests of Parent; or (b) a sufficient number of the issued and outstanding
voting interests in the Equity Interests of Parent to have and exercise voting
power for the election of members holding a majority of the voting power of the
Board of Directors of Parent; or

 

 7 

 



 

(ii) at any time upon or after consummation of a Qualified IPO, any Person or
“group” (within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act, or
any successor provision) other than the Sponsor and its Controlled Investment
Affiliates (a) shall have acquired beneficial ownership of 35% or more on a
fully diluted basis of the voting and/or economic interest in the Equity
Interests of the Relevant Public Company or (b) shall have obtained the power
(whether or not exercised) to elect a majority of the members of the Board of
Directors of the Relevant Public Company; or

 

(iii) Parent shall cease to own and control 100% on a fully diluted basis of the
economic and voting interest in the Equity Interests of any of the Holding
Companies, other than pursuant to, or as results from, a transaction not
prohibited by Section 6.8; or

 

(iv) any Holding Company shall cease to beneficially own and control 100% on a
fully diluted basis of the economic and voting interest in the Equity Interests
of any of the Borrowers, other than pursuant to, or as results from, a
transaction not prohibited by Section 6.8; or

 

(v) a “change of control” or similar event shall occur under any Junior
Financing that constitutes Material Indebtedness.

 

For purposes of this definition, a Person shall not be deemed to have beneficial
ownership of Equity Interests subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the acquisition
contemplated by such agreement.

 

“Class” means (i) with respect to the Lenders, each of the following classes of
Lenders: (a) with respect to each Term Loan Facility, the Lenders having Term
Loan Exposure under such Term Loan Facility, and (b) the Revolving Lenders
(including the Swing Line Lender), and (ii) with respect to Loans, each of the
following classes of Loans: (a) with respect to each Term Loan Facility, the
Term Loans outstanding under such Term Loan Facility, and (b) Revolving Loans
(including Swing Line Loans).

 

“Closing Date” means, subject to Section 3.1, the date hereof.

 

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit F or otherwise in form reasonably acceptable to the
Administrative Agent.

 

“Closing Date Consolidated First Lien Net Leverage Ratio” means 3.90 to 1.00.

 

“Closing Date Consolidated Total Net Leverage Ratio” means 3.90 to 1.00.

 

“Closing Date Contribution” means the combination under Parent of NRC Holdings
and its Subsidiaries and Sprint Holdings and its Subsidiaries.

 

“Closing Date Contribution Agreement” means the Joint Contribution and
Subscription Agreement, dated as of June 10, 2018, by and among JFL-NRC
Partners, LLC, JFL-SES Partners, LLC and JFL-NRC-SES Partners, LLC.

 

“Closing Date Contribution Documents” means, collectively, (a) the Closing Date
Contribution Agreement and (b) the limited liability company agreement of
Parent.

 

 8 

 



 

“Closing Date Mortgaged Property” as defined in Section 5.12(a).

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests and the Mortgaged Vessels) in which Liens are
purported to be granted pursuant to the Collateral Documents as security for the
Obligations, but excluding any Excluded Assets.

 

“Collateral Agent” as defined in the preamble hereto.

 

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
if any, the Vessel Mortgages, the Landlord Waiver and Consent Agreements, if
any, the Intellectual Property Security Agreements, if any, the Assignments of
Insurances and all other instruments, documents and agreements delivered by or
on behalf or at the request of any Credit Party pursuant to this Agreement or
any of the other Credit Documents to grant to, or perfect in favor of, the
Collateral Agent, for the benefit of the Secured Parties, a Lien on any real,
personal or mixed property of that Credit Party as security for the Obligations.

 

“Commitment” means a Revolving Credit Commitment, Initial Term Loan Commitment,
Incremental Revolving Credit Commitment, Incremental Term Loan Commitment,
Extended Term Loan Commitment, Extended Revolving Credit Commitment, or a
Permitted Refinancing Commitment.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et. seq.)
and any rule, regulation or order promulgated thereunder, as amended from time
to time and any successor statute.

 

“Communications” as defined in Section 10.1(d)(ii).

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C-1 or otherwise in form reasonably acceptable to the
Administrative Agent.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
Parent and its Restricted Subsidiaries (or, when reference is made to another
Person, for such other Person and its Subsidiaries) on a consolidated basis
equal to:

 

(A) Consolidated Net Income for such period; plus

 

(B) to the extent deducted in determining Consolidated Net Income for such
period (or, with respect to clauses (B)(x) and (B)(xi), to the extent reducing
costs and expenses that are deducted), the sum (without duplication) of:

 

(i) total interest expense (including amortization, write-down or write off of
deferred financing cost and original issue discount), all commissions, discounts
and other fees and charges owed with respect to letters of credit, and net costs
under Swap Contracts; plus

 

(ii) total tax expense for taxes based on income, profits or capital gains; plus

 

(iii) total depreciation expense; plus

 

(iv) total amortization expense; plus

 

 9 

 



 

(v) other non-cash charges, write-downs, expenses, losses or other items
reducing Consolidated Net Income for such period (including (x) non-cash charges
related to any underfunded Pension Plans and (y) any impairment charges and the
impact of purchase accounting, but excluding (other than as result from the
application or impact of purchase accounting) any such non-cash charge, write
down or item to the extent that it represents an accrual or reserve for
potential cash charges in any future period or amortization of a prepaid cash
charge or a write-down of accounts or inventory that was, in either case, paid
in a prior period); plus

 

(vi) Transaction Costs; plus

 

(vii) amounts (x) paid or accrued to the Sponsor and its Affiliates under the
Management Agreement to the extent permitted pursuant to Section 6.11(e) or (y)
paid in respect of matters discussed in, or permitted by, Section 6.11(b) (other
than to employees); plus

 

(viii) any costs or expenses incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such
costs or expenses are funded with cash proceeds contributed to the capital of
Parent or a Borrower or net cash proceeds of an issuance of Equity Interests of
Parent or a Borrower (other than Disqualified Equity Interests); plus

 

(ix) accruals, fees, payments and expenses (including legal, tax, structuring
and other costs and expenses) incurred by Parent or any of its Restricted
Subsidiaries in connection with the Progressive Acquisition and any actual or
contemplated but not consummated SPAC Transaction, Permitted Acquisition or
other Investment, Disposition, Swap Contract or debt or equity issuance or any
refinancing transactions or amendment or other modification of any debt
agreement that are payable to unaffiliated third parties, in each case, incurred
for such period to the extent attributable to any such transaction (regardless
of whether consummated); plus

 

(x) charges, losses, costs, expenses and reserves (including fees, charges and
disbursements of counsel, accountants and other professionals) in respect of
severance, restructuring, integration or similar charges incurred during such
period in respect of restructurings, plant closings, product portfolio
rationalization, headcount reductions or other similar actions, including
relocation costs, business process optimizations, integration costs, signing
costs, retention or completion bonuses, employee replacement costs, portfolio
rationalization and/or normalization related inventory writeoffs and/or
writedowns, transition costs (including costs regarding information technology,
financial systems and controls, permitting and compliance and replacement of
transition services in respect of the Progressive Acquisition or any Permitted
Acquisition), costs related to opening, closure and/or consolidation of
facilities, severance charges in respect of employee terminations, start-up
losses related to new business ventures, costs incurred to achieve savings added
back to Consolidated Adjusted EBITDA under clause (xi) below; plus

 

 10 

 

 

(xi) (A) unusual, one-time or non-recurring charges, losses, costs, expenses and
reserves and (B) the amount of “run rate” cost savings, operating expense
reductions, operational improvements and synergies projected by Parent in good
faith to result from actions either taken or initiated prior to or during such
period (including prior to the Closing Date) in connection with the Closing Date
Contribution, the Progressive Acquisition, any Permitted Acquisition,
investment, Disposition, other divestiture, operating improvement,
restructuring, cost savings initiative or similar initiative, if Parent in good
faith expects to realize such “run rate” cost savings, operating expense
reductions, operational improvements or synergies within 24 months of the date
of such event or action (collectively, “Pro Forma Cost Savings”), it being
understood that such “run rate” cost savings, operating expense reductions,
operational improvements and synergies shall be added to Consolidated Adjusted
EBITDA until Parent no longer expects in good faith to realize such cost
savings, operating expense reductions, operational improvements and synergies
and that, if “run rate” cost savings, operating expense reductions, operational
improvements and synergies are included in any pro forma calculations based on
such actions, then on and after the date that is 24 months after the date of
such Permitted Acquisition, investment, Disposition, other divestiture,
operating improvement, restructuring, cost savings initiative or similar
initiative, such pro forma calculations shall no longer give effect to such cost
savings to the extent that realization did not actually occur during such 24
month period; provided, (a) such cost savings and synergies shall be calculated
net of the amount of actual benefits realized during such period from such
actions, (b) such cost savings and synergies are reasonably identifiable and are
disclosed to the Administrative Agent pursuant to a certificate of an Authorized
Officer of Parent prior to or at the time of addition thereof to Consolidated
Adjusted EBITDA, (c) no cost savings or synergies shall be added to Consolidated
Adjusted EBITDA pursuant to this clause (xi) to the extent duplicative of any
expenses or charges relating to such cost savings or synergies that are
otherwise included in this clause (B) or in the definition of the term “Pro
Forma Basis”, and (d) in no event shall the aggregate amount added to
Consolidated Adjusted EBITDA under this clause (xi) for any Test Period exceed
20% of Consolidated Adjusted EBITDA of Parent and its Restricted Subsidiaries in
such Test Period (calculated prior to giving effect to any adjustment pursuant
to this clause (xi)); plus

 

(xii) to the extent not already included in Consolidated Net Income, proceeds of
business interruption insurance received in cash during such period or that
Parent in good faith expects to be received within 365 days after the end of
such period to the extent not accrued; provided, (a) if such proceeds are not so
received within such one year period, they shall be subtracted in the subsequent
calculation period and (b) if received in a subsequent period, such proceeds
shall not be added back in calculating Consolidated Adjusted EBITDA in such
subsequent period; plus

 

(xiii) charges, losses, expenses or reserves to the extent (in the case of
reserves, the matter reserved against) indemnified or insured or reimbursed by
an unaffiliated third party to the extent such indemnification, insurance or
reimbursement is actually received in cash for such period, or Parent reasonably
expects to be so paid or reimbursed within 365 days after the end of such period
to the extent not accrued (plus, in the case of any such insured amounts, an
amount equal to the amount of any deductible); provided, (a) if such amount is
not so reimbursed or received within such one year period, such expenses or
losses shall be subtracted in the subsequent calculation period and (b) if
reimbursed or received in a subsequent period, such amount shall not be added
back in calculating Consolidated Adjusted EBITDA in such subsequent period;
minus

 

(C) to the extent included in determining Consolidated Net Income for such
period (without duplication), any non-cash charges previously added-back to
determine Consolidated Adjusted EBITDA pursuant to clause (B)(v) above to the
extent that, during such period such non-cash charges have become cash charges.

 

 11 

 



 

The parties hereto agree that (a) Consolidated Adjusted EBITDA for the Fiscal
Quarter ending on (i) September 30, 2017 shall be deemed to be $21,147,224, (ii)
December 31, 2017 shall be deemed to be $23,442,687 and (iii) March 31, 2018,
shall be deemed to be $17,539,067, and (b) Consolidated Adjusted EBITDA for the
portion of the Fiscal Quarter ending June 30, 2018 prior to and including the
Closing Date shall be calculated in good faith by Parent in a manner consistent
with the methodology used to calculate the deemed Consolidated Adjusted EBITDA
amounts provided in clause (a) of this paragraph.

 

For purposes of calculating Consolidated Adjusted EBITDA for any period, (A) if
at any time during such period Parent or any of its Restricted Subsidiaries
shall have made any Business Disposition, Consolidated Adjusted EBITDA for such
period shall be reduced by an amount equal to the Consolidated Adjusted EBITDA
(if positive) attributable to the Equity Interests or the assets, as applicable,
that is the subject of such Business Disposition for such period or increased by
an amount equal to the Consolidated Adjusted EBITDA (if negative) attributable
thereto for such period as if such Business Disposition occurred on the first
day of such period, giving effect only to such pro forma adjustments determined
by Parent in good faith as are consistent with SEC Regulation S-X, and (B) if
during such period Parent or any of its Restricted Subsidiaries shall have made
a Permitted Acquisition or any other permitted Investment or designated an
Unrestricted Subsidiary as a Restricted Subsidiary, the Consolidated Adjusted
EBITDA for such period shall be increased by an amount equal to the Consolidated
Adjusted EBITDA of the Person(s) or business(es) so acquired or such newly
designated Restricted Subsidiary for such period (as reasonably determined in
good faith by Parent) or otherwise calculated after giving pro forma effect
thereto as if such Permitted Acquisition or other permitted Investment or
designation of an Unrestricted Subsidiary as a Restricted Subsidiary occurred on
the first day of such period, giving effect only to such pro forma adjustments
determined by Parent in good faith as are consistent with SEC Regulation S-X and
all Pro Forma Cost Savings attributable to such Permitted Acquisition or other
permitted Investment or designation of an Unrestricted Subsidiary as a
Restricted Subsidiary that have been added back to Consolidated Net Income in
accordance with the terms hereof.

 

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as a liability and including any
expenditures of Capital Leases) of Parent and its Restricted Subsidiaries during
such period determined on a consolidated basis that, in accordance with GAAP,
are or are required to be included in “purchase of property and equipment” or
similar items reflected in the consolidated statement of cash flows of Parent
and its Restricted Subsidiaries; provided, (a) the purchase price of assets that
are purchased substantially simultaneously with the trade-in of existing assets
or with insurance proceeds shall be included in Consolidated Capital
Expenditures only to the extent of the gross amount by which such purchase price
exceeds the credit granted by the seller of such assets for the assets being
traded in at such time or the amount of such insurance proceeds, as the case may
be and (b) Consolidated Capital Expenditures shall not include any such
expenditure (i) to the extent made with Net Cash Proceeds invested pursuant to
Section 2.14(a), (ii) for any asset acquired in exchange for an existing asset
(but only to the extent of the value of such existing asset), (iii) that
constitutes or otherwise is in respect of assets acquired in a Permitted
Acquisition, or (iv) financed with cash proceeds from Equity Interests permitted
hereunder (other than Permitted Cure Securities).

 

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to:

 

(A) the sum (without duplication) of:

 

(i) Consolidated Net Income for such period, plus

 

(ii) total non-cash interest expense (including amortization, write-down or
write off of deferred financing cost and original issue discount) for such
period; plus

 

 12 

 



 

(iii) total expense for taxes of Parent and its Restricted Subsidiaries based on
income, profits or capital gains for such period; plus

 

(iv) the aggregate amount of non-cash charges reducing Consolidated Net Income
for such period, including for depreciation and amortization (but excluding any
such non-cash charge to the extent that it represents an accrual or reserve for
potential cash charge in any future period or amortization of a prepaid cash
charge that was paid in a prior period), plus

 

(v) the decrease, if any, in Consolidated Working Capital for such period; plus

 

(vi) any net extraordinary, unusual or non-recurring cash gain that has been
excluded from the calculation of Consolidated Net Income for such period
pursuant to the definition thereof; minus

 

(B) the sum (without duplication) of:

 



(i)total expense for taxes of Parent and its Restricted Subsidiaries based on
income, profits or capital gains paid or payable in cash for such period,
including franchise and similar taxes, and foreign withholding taxes of such
Person; plus

 

(ii)without duplication of amounts deducted from Consolidated Excess Cash Flow
in prior periods or in such period, to the extent set forth in a certificate of
an Authorized Officer of Parent delivered to the Administrative Agent at or
before the time the Compliance Certificate for the period ending simultaneously
with such period is required to be delivered pursuant to Section 5.1(c), the
aggregate amount Parent anticipates will likely be required to be paid in cash
in respect of taxes of Parent and its Restricted Subsidiaries, plus the
aggregate amount of tax distributions Parent anticipates it will likely make in
cash, during the six months immediately following such period (such sum, the
“Anticipated Tax Liability”); provided that to the extent the aggregate amount
of taxes actually so made and tax distributions actually so paid during such
six-month period is less than the Anticipated Tax Liability, the amount of such
shortfall shall be added to Consolidated Excess Cash Flow for the period
following such period;

 

(iii)the aggregate amount of all principal payments, prepayments or repurchases
of Indebtedness (but in respect of any revolving credit facility, only to the
extent there is an equivalent permanent reduction in commitments thereunder),
including principal payments, prepayments or repurchases of obligations under
Capital Leases (excluding any interest expense portion thereof), in each case,
paid from Internally Generated Cash during such period, other than voluntary
payments, prepayments or repurchases of the Loans or any Incremental Equivalent
Debt secured on a pari passu basis with the Obligations; plus

  



 13 

 

 



(iv)the aggregate amount of any premium, make whole or penalty payments actually
paid from Internally Generated Cash during such period that are required to be
made in connection with any prepayment or satisfaction and discharge of
Indebtedness, other than in connection with any voluntary payments, prepayments
or repurchases of the Loans or any Incremental Equivalent Debt secured on a pari
passu basis with the Obligations, to the extent that the amount so paid has not
already been deducted (whether in determining Consolidated Net Income or
otherwise) in determining Excess Cash Flow for that, or any prior, period; plus

 

(v)the aggregate amount of Consolidated Capital Expenditures (and capital
expenditures excluded from the definition thereof) paid from Internally
Generated Cash during such period; plus

 

(vi)the aggregate amount of Restricted Payments paid in accordance with Section
6.4(c) or 6.4(d)(i) from Internally Generated Cash during such period and not
otherwise deducted in the determination of Consolidated Net Income for such
period; plus

 

(vii)the aggregate amount of Permitted Acquisition Consideration, including any
payments with respect to Seller Notes and any Earn-out Indebtedness, and
consideration in respect of other Investments permitted pursuant to Sections
6.6(q)(iv), 6.6(r)(v), 6.6(s) or 6.6(u) paid from Internally Generated Cash
during such period; plus

 

(viii)the increase, if any, in Consolidated Working Capital for such period;
plus

 

(ix)any net extraordinary, unusual one-time or non-recurring cash loss that has
been excluded from the calculation of Consolidated Net Income for such period
pursuant to the definition thereof; plus

 

(x)the aggregate amount of non-cash gains or credits increasing Consolidated Net
Income for such period (but excluding any such non-cash gain to the extent it
represents the reversal of an accrual or reserve for potential cash gain in any
prior period); plus

 

(xi)without duplication of amounts deducted from Consolidated Excess Cash Flow
in prior periods, the aggregate consideration required to be paid in cash by
Parent and its Restricted Subsidiaries pursuant to binding contracts with third
parties that are not Affiliates (the “Contract Consideration”) entered into
prior to or during such period relating to acquisitions and Investments
permitted under this Agreement or Capital Expenditures, in each case, to the
extent expected to be consummated or made during the period of four consecutive
fiscal quarters of Parent following the end of such period; provided, to the
extent the aggregate amount of Internally Generated Cash actually utilized to
finance such acquisitions, Investments or Capital Expenditures during such
period of four consecutive fiscal quarters is less than the Contract
Consideration, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow for the next succeeding period.

  



As used herein, “Internally Generated Cash” means, with respect to any period,
any cash or Cash Equivalents of Parent or any of its Restricted Subsidiaries
generated during such period, including any Net Cash Proceeds (but solely to the
extent such Net Cash Proceeds are included in the calculation of Consolidated
Net Income for such period), other than any cash or Cash Equivalents that are
the proceeds of (a) any incurrence of Indebtedness (other than Revolving Loans
or Swing Line Loans), (b) any issuance of Equity Interests or (c) any
contribution of capital.

 



 14 

 

 

“Consolidated First Lien Net Debt” means, as at any date of determination, an
amount equal to (i) Consolidated Total Net Debt as of such date, minus (ii)
Consolidated Total Debt that is secured on a junior basis to the Obligations as
of such date, minus (iii) Consolidated Total Debt that is unsecured as of such
date.

 

“Consolidated First Lien Net Leverage Ratio” means the ratio as of the last day
of the date of determination of (x) Consolidated First Lien Net Debt as of such
date, to (y) Consolidated Adjusted EBITDA for the then most recently ended Test
Period.

 

“Consolidated Net Income” means, for any period, an amount equal to the net
income (or loss) of Parent and its Restricted Subsidiaries on a consolidated
basis for such period taken as a single accounting period determined in
conformity with GAAP; provided, the following shall (to the extent otherwise
included therein and without duplication) be excluded in determining
Consolidated Net Income for such period:

 

(i) the income or loss of any Person in which any other Person (other than
Parent or any of its wholly owned Restricted Subsidiaries) has a joint interest,
except to the extent of the amount of dividends or other distributions actually
paid to Parent or any of its wholly owned Restricted Subsidiaries by such Person
during such period;

 

(ii) the income or loss of any Person accrued prior to the date it becomes a
Restricted Subsidiary of Parent or is merged into or consolidated with Parent or
any of its Restricted Subsidiaries or that Person’s assets are acquired by
Parent or any of its Restricted Subsidiaries;

 

(iii) the income of any Restricted Subsidiary of Parent (other than a Guarantor
Restricted Subsidiary) to the extent that the declaration or payment of
dividends or similar distributions by such Restricted Subsidiary of that income
is not at the time permitted by operation of the terms of its Organizational
Documents or any Contractual Obligations or pursuant to any Law applicable to
that Restricted Subsidiary;

 

(iv) any after tax gain or loss attributable to Dispositions in excess of
$50,000 outside of the ordinary course of business for such period;

 

(v) any after tax gain or loss attributable to returned surplus assets of any
Pension Plan for such period;

 

(vi) the income or loss of any Person for such period attributable to the early
extinguishment of any Indebtedness or obligations under any Swap Contracts or
other derivative instruments;

 

(vii) all foreign currency translation gains or losses to the extent such gains
or losses are non-cash items;

 

(viii) the cumulative effect of any change in accounting principles; and

 

 15 

 



 

(ix) without duplication of any amount included in the foregoing clauses, any
net extraordinary, unusual or non-recurring gain for such period (provided,
however, that for the avoidance of doubt any indemnification payments received
by Parent or any of its Restricted Subsidiaries pursuant to any acquisition
documentation with respect to the Progressive Acquisition or any Permitted
Acquisition shall not be deemed extraordinary, unusual or non-recurring gains to
the extent related to actual costs, losses or expenses not excluded from
Consolidated Net Income).

 

“Consolidated Secured Net Debt” means, as at any date of determination, an
amount equal to (i) Consolidated Total Net Debt as of such date, minus (ii) the
aggregate outstanding principal amount of unsecured Consolidated Total Debt as
of such date.

 

“Consolidated Secured Net Leverage Ratio” means the ratio as at any date of
determination (x) Consolidated Secured Net Debt as of such date, to (y)
Consolidated Adjusted EBITDA for the then most recently ended Test Period.

 

“Consolidated Total Assets” means, as of any date of determination, the
consolidated total assets of Parent and its Restricted Subsidiaries on the last
day of the most recently ended Test Period.

 

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Parent and its Restricted
Subsidiaries of the types described in clauses (i), (ii), (iii) (but only with
respect to any notes payable), (iv), (v) and (vi) (but only to the extent that
any letter of credit, banker’s acceptance, bank guarantee, surety bond,
performance bond or similar instrument has been drawn and not reimbursed) of the
definition of the term “Indebtedness”, and with respect to any of the foregoing
(without duplication) any guarantee thereof, in each case, determined on a
consolidated basis as of such date in accordance with GAAP; provided, in each
case, (x) the effects of any discounting of Indebtedness resulting from the
application of acquisition accounting in connection with the Related
Transactions or any acquisition permitted hereunder shall be excluded and (y)
any Indebtedness that is issued at a discount to its initial principal amount
shall be calculated based on the entire principal amount thereof.

 

“Consolidated Total Net Debt” means, as at any date of determination, (x)
Consolidated Total Debt, minus (y) the aggregate amount of Consolidated
Unrestricted Cash as of such date (excluding, however, prior to the making of
the 2018 Dividend, the Dividend Term Loan Proceeds).

 

“Consolidated Total Net Leverage Ratio” means the ratio as at any date of
determination of (x) Consolidated Total Net Debt as of such day, to (y)
Consolidated Adjusted EBITDA for the then most recently ended Test Period.

 

“Consolidated Unrestricted Cash” means all cash and Cash Equivalents of Parent
and its Restricted Subsidiaries that (i) does not appear as “restricted” on the
consolidated balance sheet of Parent (unless such appearance is related to the
Liens created under the Credit Documents, any documents evidencing or relating
to any Incremental Facility or Incremental Equivalent Debt, any documents
evidencing or relating to any Extended Revolving Loans or any Extended Term
Loans or any documents evidencing or relating to any Permitted Refinancing
Loans) and (ii) is not subject to any Lien in favor of any Person other than (a)
the Collateral Agent for the benefit of the Secured Parties, (b) Liens in favor
of any collateral agent or other secured parties created under any documents
evidencing or relating to any Incremental Facility, Incremental Equivalent Debt,
Extended Revolving Loans, Extended Term Loans or any Permitted Refinancing Loans
or (c) Permitted Encumbrances; it being agreed that cash or Cash Equivalents (a)
placed on deposit with a trustee to discharge or defease Indebtedness or (b) to
the extent proceeds of Indebtedness incurred to finance an acquisition and held
in escrow pending the consummation of such acquisition to consummate such
acquisition or prepay such Indebtedness shall be considered unrestricted to the
extent the related Indebtedness is included in Consolidated Total Debt.

 

 16 

 



 

“Consolidated Working Capital” means, as at any date of determination, the
excess of (i) the total assets of Parent and its Restricted Subsidiaries on a
consolidated basis that may properly be classified as current assets in
conformity with GAAP, excluding cash and Cash Equivalents, over (ii) the total
liabilities of Parent and its Restricted Subsidiaries on a consolidated basis
that may properly be classified as current liabilities in conformity with GAAP
(which may be a negative number), excluding without duplication, (a) the current
portion of any Indebtedness of Parent and its Subsidiaries for borrowed money
that matures more than one year from the date of its creation or matures within
one year from such date that is renewable or extendable, at the option of such
Person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including
Indebtedness in respect of the Loans, (b) all Indebtedness consisting of
Revolving Loans, Swing Line Loans and Letter of Credit Obligations to the extent
otherwise included therein, (c) the current portion of interests, (d) the
current portion of current and deferred income taxes, (e) the current portion of
any liability in respect of any Capital Lease or any other long term debt, (f)
the current portion of deferred revenue, (g) the current portion of deferred
acquisition costs and (h) current accrued costs associated with any
restructuring or business optimization (including accrued severance and accrued
facility closure costs). In calculating Consolidated Working Capital there shall
be excluded the effect of reclassification during the applicable period of
current assets to long term assets and current liabilities to long term
liabilities and the effect of any Permitted Acquisition during such period;
provided, there shall be included with respect to any Permitted Acquisition
during such period an amount (which may be a negative number) by which the
Consolidated Working Capital acquired in such Permitted Acquisition as at the
time of such acquisition exceeds (or is less than) Consolidated Working Capital
at the end of such period.

 

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument (other than a Credit
Document or any documents evidencing or relating to any Incremental Facility,
Incremental Equivalent Debt, Extended Revolving Loans, Extended Term Loans or
any Permitted Refinancing Loans) to which that Person is a party or by which it
or any of its properties is bound or to which it or any of its properties is
subject.

 

“Contributing Guarantors” as defined in Section 7.2.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Foreign Corporation” means a “controlled foreign corporation”
(within the meaning of Section 957 of the Code) of which Parent or any of its
Restricted Subsidiaries is a “United States shareholder” (within the meaning of
Section 951 of the Code).

 

“Controlled Investment Affiliate” means, as applied to any Person, any other
Person which directly or indirectly is in Control of, is Controlled by, or is
under common Control with, such Person and is organized by such Person (or any
Person Controlling, Controlled by or under common Control with such Person)
primarily for making equity or debt investments in Parent or other portfolio
companies of such Person or has the same principal fund advisor as such Person.

 

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

 

 17 

 

  

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2 or otherwise in form reasonably
acceptable to the Administrative Agent.

 

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit G or otherwise in form reasonably acceptable to the Administrative
Agent.

 

“Credit Date” means the date of a Credit Extension.

 

“Credit Document” means any of this Agreement, the Notes, each Notice, each
Counterpart Agreement, if any, the Collateral Documents, each Intercreditor
Agreement, each Joinder Agreement, each Extension Amendment and each Permitted
Refinancing Amendment.

 

“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.

 

“Credit Party” means each Borrower, each Holding Company, Parent and each other
Guarantor.

 

“Cure Amount” as defined in Section 8.4(a).

 

“Cure Right” as defined in Section 8.4(a).

 

“Cure Right Fiscal Quarter” as defined in Section 8.4(b).

 

“Debt Fund Affiliate” means an Affiliated Lender that (x) is a Person that is
primarily engaged in, or advises funds or other investment vehicles that are
engaged in, making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of business
which is managed, sponsored or advised by any Person Controlling, Controlled by
or under common Control with Parent and/or any of its Restricted Subsidiaries
and (y) is not an affiliated fund of Sponsor that is primarily engaged in making
control equity investments in portfolio companies.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Declined Proceeds” as defined in Section 2.15(d).

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

“Default Rate” means an interest rate equal to (i) in the case of overdue
principal of or interest on any Base Rate Loan, the Base Rate plus the then
Applicable Margin applicable to such Class of Loans plus 2.00% per annum, (ii)
in the case of overdue principal of or interest on any Eurodollar Loan, the
Adjusted Eurodollar Rate plus the then Applicable Margin applicable to such
Class of Loans plus 2.00% per annum and (iii) in the case of fees or any other
amount, the Base Rate plus the then Applicable Margin applicable to Revolving
Loans plus 2.00% per annum, in each case, to the fullest extent permitted by
applicable Laws.

 

 18 

 

 

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (i) has
failed to (a) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder or (b) pay to the
Administrative Agent, an Issuing Bank, the Swing Line Lender or any other Lender
any other amount required to be paid by it hereunder (including in respect of
its participation in Letters of Credit or Swing Line Loans) within two (2)
Business Days of the date when due, (ii) has notified the Borrower
Representative, the Administrative Agent or an Issuing Bank or Swing Line Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect, (iii) has failed,
within three (3) Business Days after written request by the Administrative Agent
or the Borrower Representative, to confirm in writing to the Administrative
Agent and the Borrower Representative that it will comply with its prospective
funding obligations hereunder (provided, such Lender shall cease to be a
Defaulting Lender pursuant to this clause (iii) upon receipt of such written
confirmation by the Administrative Agent and the Borrower Representative), or
(iv) at any time after the Closing Date has, or has a direct or indirect parent
company that has, (a) become the subject of a proceeding under any Debtor Relief
Law, (b) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (c) become the subject of a Bail-in
Action; provided, a Lender shall not be a Defaulting Lender solely by virtue of
the ownership or acquisition of any equity interest in such Lender or any direct
or indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (i) through (iv) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.22(b)) upon delivery of
written notice of such determination to the Borrower Representative, each
Issuing Bank, the Swing Line Lender and each Lender.

 

“Designated Non-Cash Consideration” means the Fair Market Value of any non-cash
consideration received by Parent or any of its Restricted Subsidiaries in
connection with a Disposition that is designated as Designated Non-Cash
Consideration pursuant to a certificate of an Authorized Officer of the Borrower
Representative, setting forth the basis of such valuation, less the amount of
cash received in connection with any subsequent sale of such Designated Non-Cash
Consideration.

 

“Disposition” as defined in Section 6.9.

 

“Disqualified Equity Interest” means any Equity Interest which, by its terms (or
by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests that are not otherwise Disqualified Equity Interests), pursuant
to a sinking fund obligation or otherwise, (ii) is redeemable at the option of
the holder thereof (other than solely for Equity Interests that are not
otherwise Disqualified Equity Interests), in whole or in part, (iii) provides
for the scheduled payments or dividends in cash, or (iv) is or becomes
convertible into or exchangeable for (unless at the sole option of the issuer)
Indebtedness or any other Equity Interest that would constitute Disqualified
Equity Interests, in each case, prior to the date that is one hundred eighty one
days after the latest applicable Maturity Date as in effect on the date of the
issuance of such Equity Interest, except, in the case of clauses (i) and (ii),
if (x) as a result of an initial public offering, a change of control or asset
sale, so long as any rights of the holders thereof upon the occurrence of such
initial public offering, a change of control or asset sale event are subject to
the prior payment in full of all Obligations (other than Remaining Obligations),
the cancellation, expiration or Cash Collateralization in an amount not less
than the Minimum Collateral Amount of all Letters of Credit and the termination
of the Commitments or (y) in connection with an optional redemption by the
issuer thereof.

 

 19 

 

 

“Disqualified Institution” means, on any date, (i) any Person designated by the
Borrower Representative as a “Disqualified Institution” by written notice
delivered to the Administrative Agent on or prior to the Closing Date, (ii) any
Person that is a competitor of Parent or any of its Subsidiaries, which Person
has been designated by the Borrower Representative as a “Disqualified
Institution” by written notice to the Administrative Agent and the Lenders
(including by posting such notice to the Platform) not less than five (5)
Business Days prior to such date, and (iii) any reasonably identifiable
Affiliate of any Person referred to in the foregoing clauses (i) and (ii) on the
basis of its name or otherwise readily identifiable as such; provided, (a) a
competitor or an Affiliate of a competitor shall not include any Bona Fide Debt
Fund and (b) “Disqualified Institution” shall exclude any Person that the
Borrower Representative has designated as no longer being a “Disqualified
Institution” by written notice delivered to the Administrative Agent from time
to time.

 

“Dividend Term Loan Proceeds” means the portion of the Term Loan proceeds
received by the Borrowers on the Closing Date that are borrowed specifically for
the 2018 Dividend.

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“Dollar Equivalent” means (i) with respect to any amount denominated in Dollars,
such amount and (ii) with respect to any amount denominated in any other
currency (the “Non-Dollar Amount”), the amount of Dollars that could be
converted into the Non-Dollar Amount on the basis of the Spot Rate as reasonably
determined in good faith by the Administrative Agent as of the most recent
Revaluation Date or other applicable date of determination.

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States of America, any State thereof or the District of Columbia.

 

“DQ List” has the meaning set forth in Section 10.6(h)(iv).

 

“Dutch Auction” has the meaning set forth in Section 10.6(f).

 

“Earn-out Indebtedness” means, with respect to any acquisition, any
consideration to be deferred for payment at any future time (other than any
Seller Note), whether or not any such future payment is subject to the
occurrence of any contingency, including any payment representing the deferred
purchase price, “earn-outs” and other agreements to make any payment the amount
of which is, or the terms of payment to the seller in an acquisition of which
are, in any respect subject to or contingent upon the revenues, income, cash
flow or profits (or the like) of any Person or business, in each case, (a) to
the extent stated as a liability on the balance sheet of the acquiring Person in
accordance with GAAP and (b) other than post-closing working capital or other
balance sheet based purchase price adjustments.

 

“EEA Financial Institution” means (i) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (ii) any entity established in an EEA Member Country
which is a parent of an institution described in clause (i) of this definition,
or (iii) any financial institution established in an EEA Member Country which is
a Subsidiary of an institution described in clauses (i) or (ii) of this
definition and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

 20 

 



 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.6(b)(iii), 10.6(b)(v) and 10.6(b)(vi) (subject to such
consents, if any, as may be required under Section 10.6(b)(iii)). For the
avoidance of doubt, any Disqualified Institution is subject to Section 10.6(h).

 

“Eligible Counterparty” means the Administrative Agent, any Affiliate of the
Administrative Agent, any Lender and any Affiliate of any Lender, in each case,
that from time to time enters into a Secured Swap Contract with Parent or any of
its Restricted Subsidiaries; provided, the term “Eligible Counterparty” shall
include any Person that is the Administrative Agent, an Affiliate of the
Administrative Agent, a Lender or an Affiliate of a Lender as of the Closing
Date or as of the date that such Person enters into a Secured Swap Contract, but
subsequently ceases to be the Administrative Agent, an Affiliate of the
Administrative Agent, a Lender or an Affiliate of a Lender, as the case may be.

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA (regardless of whether such plan is subject to ERISA, but other
than any Multiemployer Plan or Foreign Pension Plan) which is sponsored,
maintained or contributed to by, or required to be contributed to, Parent or any
of its Restricted Subsidiaries or, solely with respect to such a plan subject to
Title IV of ERISA, any of their respective ERISA Affiliates, or with respect to
which Parent or any of its Restricted Subsidiaries has any material liability.

 

“Environmental Claim” means any notice of violation, claim, action, suit,
proceeding, demand, abatement order or other written notice or order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health
or safety (with respect to exposure to Hazardous Materials), natural resources
or the environment.

 

“Environmental Services Division” means the business division of Parent and its
Restricted Subsidiaries engaged in the environmental services business.

 

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them) Laws, Governmental
Authorizations, or any other requirements of Governmental Authorities relating
to (i) pollution or the protection of the environment, including those relating
to any Hazardous Materials Activity; (ii) the generation, use, storage,
transportation or disposal of Hazardous Materials; or (iii) occupational safety
and health (with respect to exposure to Hazardous Materials), industrial
hygiene, land use or the protection of human, plant or animal health or welfare
(in each case with respect to exposure to Hazardous Materials), in any manner
applicable to Parent or any of its Restricted Subsidiaries or any Real Property
Facility or Vessel.

 

“Equity Interests” means all shares of capital stock, partnership interests
(whether general or limited), limited liability company membership interests,
beneficial interests in a trust and any other interest or participation that
confers on a Person the right to receive a share of profits or losses, or
distributions of assets, of an issuing Person, including any and all warrants,
rights or options to purchase or other arrangements or rights to acquire any of
the foregoing, but excluding any debt Securities convertible into such Equity
Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and any
successor thereto.

 

 21 

 

 

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Code of which that Person is a member; (ii) any trade or business
(whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member; and (iii) solely for purposes of Section 412
of the Code, any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Code of which that Person is a member.

 

“ERISA Event” means, except as could not reasonably be expected to result,
either individually or in the aggregate, in a Material Adverse Effect: (i) a
“reportable event” within the meaning of Section 4043(c) of ERISA and the
regulations issued thereunder with respect to any Pension Plan (excluding those
for which the provision for 30 day notice to the PBGC has been waived by
regulation); (ii) with respect to any Pension Plan, the failure to meet the
minimum funding standard of Section 412 of the Code (whether or not waived in
accordance with Section 412(c) of the Code) or the failure to make by its due
date a required installment under Section 430(j) of the Code or, with respect to
any Multiemployer Plan, the failure to make any required contribution in
accordance with Section 515 of ERISA or the application for a waiver of the
minimum funding standard or an extension of any amortization period, within the
meaning of Sections 412(c) or 431(d) of the Code with respect to any Pension
Plan; (iii) the provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by Parent or any of its Restricted Subsidiaries or any of their respective ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability to Parent or any of
its Restricted Subsidiaries pursuant to Section 4063 or 4064 of ERISA; (v) the
institution by the PBGC of proceedings to terminate any Pension Plan or
Multiemployer Plan, or the occurrence of any event or condition which could
reasonably be expected to constitute grounds under ERISA for the termination of,
or the appointment of a trustee to administer, any Pension Plan; (vi) the
imposition of liability on any ERISA Party pursuant to Section 4062(e) or 4069
of ERISA or by reason of the application of Section 4212(c) of ERISA; (vii) with
respect to a Multiemployer Plan, the withdrawal of any ERISA Party in a complete
or partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) if
there is any potential liability to the ERISA Parties therefor, or the receipt
by any ERISA Party of notice that such plan is insolvent pursuant to Section
4245 of ERISA, or that such plan is to terminate or has terminated under Section
4041A of ERISA (to the extent such termination will or is likely to result in a
liability to the ERISA Parties) or under 4042 of ERISA; (viii) the occurrence of
an act or omission which could reasonably be expected to give rise to the
imposition on the ERISA Parties of fines, penalties, taxes or related charges
under Chapter 43 of Title 26 of the Code or under Section 409, Section 502(c),
(i) or (l), or Section 4071 of ERISA in respect of any Employee Benefit Plan;
(ix) the assertion of a material claim (other than routine claims for benefits),
suit, action, proceeding, hearing, audit or, to the knowledge of Parent or any
Borrower, investigation against any Foreign Pension Plan or the assets thereof,
Employee Benefit Plan other than a Multiemployer Plan or the assets thereof, or
against an ERISA Party in connection with any Employee Benefit Plan or Foreign
Pension Plan; (x) receipt from the IRS of notice of the failure of any Pension
Plan (or any other Employee Benefit Plan intended to be qualified under Section
401(a) of the Code) to qualify under Section 401(a) of the Code, or the failure
of any trust forming part of any Pension Plan to qualify for exemption from
taxation under Section 501(a) of the Code, or the receipt of the notice of the
failure of a Foreign Pension Plan to qualify for any applicable tax-favored
status or to be registered and maintained in good standing with the applicable
Governmental Authority; or (xi) the imposition of a lien on the assets of Parent
or any of its Restricted Subsidiaries pursuant to Section 430(k) of the Code or
Section 303(k) or Section 4068 of ERISA.

 

“ERISA Party” means Parent, any Borrower, any of its Restricted Subsidiaries or
any ERISA Affiliate of any of the foregoing.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

 22 

 



 

“Eurocurrency Reserve Requirements” means for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board of Governors or other Governmental Authority having jurisdiction with
respect thereto dealing with reserve requirements prescribed for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board of Governors) maintained by a member bank of the Federal Reserve
System.

 

“Eurodollar Base Rate” means (i) the rate per annum equal to the rate determined
by the Administrative Agent to be the offered rate which appears on the page of
the Reuters Screen which displays an average London interbank offered rate
administered by ICE Benchmark Administration Limited (or any other person which
takes over the administration of that rate) (such page currently being page
number LIBOR01) for deposits (for delivery on the first day of such period) with
a term equivalent to such period in Dollars, determined as of approximately
11:00 a.m. (London, England time) on the applicable Interest Rate Determination
Date, (ii) if the rate referenced in the preceding clause (i) does not appear on
such page or service or if such page or service shall cease to be available, the
rate per annum equal to the rate determined by the Administrative Agent to be
the offered rate on such other page or other service which displays an average
London interbank offered rate administered by ICE Benchmark Administration
Limited (or any other person which takes over the administration of that rate)
Interest Settlement Rate for deposits (for delivery on the first day of such
period) with a term equivalent to such period in Dollars, determined as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date or (iii) if the rates referenced in the preceding clauses (i)
and (ii) are not available, the rate per annum equal to the quotation rate
offered to first class banks in the London interbank market by the
Administrative Agent for deposits (for delivery on the first day of the relevant
period) in Dollars of amounts in same day funds comparable to the principal
amount of the applicable Loan of the Administrative Agent, in its capacity as a
Lender, for which the Eurodollar Base Rate is then being determined with
maturities comparable to such period as of approximately 11:00 a.m. (London,
England time) on such Interest Rate Determination Date; provided, if the
Eurodollar Base Rate determined as provided above with respect to any Eurodollar
Loan for any Interest Period would be less than 0.0% per annum, then the
Eurodollar Base Rate with respect to such Eurodollar Loan for such Interest
Period shall be deemed to be 0.0% per annum.

 

“Eurodollar Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.

 

“Eurodollar Rate” means with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum equal to (x) the Eurodollar
Base Rate as of such date divided by (y) (1.00 minus Eurocurrency Reserve
Requirements as of such date).

 

“Event of Default” as defined in Section 8.1.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Assets” means:

 

(i) any (i) Real Estate Asset that (a) is a leasehold interest or (b) is not a
Material Real Estate Asset and (ii) Vessel that is not a Material Vessel;

 

(ii) (a) assets located outside the United States or assets that require action
under the law of any non-U.S. jurisdiction to create or perfect a security
interest in such assets under such non-U.S. jurisdiction, including any
intellectual property registered in any non-U.S. jurisdiction and (b) any assets
to the extent the creation or perfection of pledges thereof, or security
interests therein, would reasonably be expected to result in adverse tax
consequences to Parent or any of its Restricted Subsidiaries, as reasonably
determined by the Borrower Representative;

 

 23 

 



 

(iii) Equity Interests of any Subsidiary that is a Controlled Foreign
Corporation or Foreign Subsidiary Holding Company in excess of 65% of the total
outstanding Equity Interests of such Subsidiary entitled to vote (within the
meaning of Treas. Reg. Sec. 1.956-2(c)(2));

 

(iv) motor vehicles, airplanes and other assets subject to certificates of
title, to the extent a Lien therein cannot be perfected by the filing of a UCC
financing statement (other than Material Vessels);

 

(v) property and assets to the extent that the Administrative Agent may not
validly possess a security interest therein under, or such security interest is
restricted by, applicable Laws or the pledge or creation of a security interest
in which would require governmental consent, approval, license or authorization,
other than to the extent such prohibition or limitation is rendered ineffective
under the UCC or other applicable Law notwithstanding such prohibition;

 

(vi) assets of and Equity Interests in any Person (other than a wholly owned
Subsidiary) to the extent that (A) a security interest is not permitted to be
granted by the terms of such Person’s Organizational Documents or joint venture
documents, or (B) consent of any Person (other than Parent or any of its
Subsidiaries) would be required to the extent such consent has not been obtained
(after giving effect to applicable anti-assignment provisions of the UCC or
other applicable Laws);

 

(vii) leases, licenses, permits and agreements (including with respect to any
lease, Purchase Money Indebtedness or similar arrangements and assets subject
thereto) to the extent that, and so long as, a grant of a security interest
therein, or in the property or assets that secure the underlying obligations
with respect thereto (a) is prohibited by applicable Law other than to the
extent such prohibition is rendered ineffective under the UCC or other
applicable Law notwithstanding such prohibition, (b) would violate or invalidate
such lease, license, permit or agreement, or create a right of termination in
favor of, or require the consent of, any other party thereto (other than Parent
and its Restricted Subsidiaries) (in each case, after giving effect to the
relevant provisions of the UCC or other applicable Laws) or (c) would cause such
lease, license, permit or agreement to be terminated pursuant to any “change of
control” or similar provisions contained therein, in each case, other than the
proceeds thereof to the extent the assignment of such proceeds is not rendered
ineffective under the UCC or other applicable law, and only to the extent that
and for so long as such limitation on such pledge or security interest is
otherwise permitted under Section 6.5;

 

(viii) governmental licenses, state or local franchises, charters and
authorizations and any other property and assets to the extent that the
Administrative Agent may not validly possess a security interest therein under,
or such security interest is restricted by, (a) the terms of such license,
franchise, charter or authorization or (b) applicable Laws (including, without
limitation, rules and regulations of any Governmental Authority or agency) or
the pledge or creation of a security interest in which would require
governmental consent, approval, license or authorization, other than to the
extent such prohibition or limitation is rendered ineffective under the UCC or
other applicable Law notwithstanding such prohibition (but excluding proceeds of
any such governmental license to the extent the assignment of such proceeds is
not rendered ineffective under the UCC or other applicable law), or otherwise
require consent thereunder (after giving effect to the applicable
anti-assignment provisions of the UCC or other applicable law);

 

 24 

 



 

(ix) Margin Stock;

 

(x) any intellectual property registered in any non-U.S. jurisdiction other than
to the extent a security interest therein can be perfected by the filing of a
financing statement under the UCC;

 

(xi) Equity Interests in Unrestricted Subsidiaries;

 

(xii) any intent-to-use trademark application prior to the filing of a
“Statement of Use” or “Amendment to Allege Use” with respect thereto, to the
extent, if any, that, and solely during the period, if any, in which the grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use trademark application under applicable federal law;

 

(xiii) Equity Interests of any Subsidiary that is a captive insurance company,
not-for-profit entity or special purpose entity;

 

(xiv) Equity Interests of any Subsidiary acquired pursuant to a Permitted
Acquisition or other permitted Investment that is subject to secured
Indebtedness permitted pursuant to Section 6.1(s) at the time of the acquisition
thereof or investment therein if such Equity Interests are pledged as security
for such Indebtedness if and for so long as the terms of such Indebtedness
prohibit the creation of any other Lien on such Equity Interests; and

 

(xv) particular assets if, and for so long as, in each case, reasonably agreed
by the Administrative Agent and the Borrower Representative, the cost of
creating or perfecting such pledges or security interests in such assets exceeds
the practical benefits to be obtained by the Lenders therefrom.

 

Notwithstanding the foregoing, “Excluded Assets” shall not include proceeds,
substitutions or replacements of any Excluded Asset unless such proceeds,
substitutions or replacements would independently constitute Excluded Assets.

 

“Excluded Information” means any non-public information with respect to Parent,
any Borrower or its Restricted Subsidiaries or any of their respective
securities to the extent such information could reasonably be expected to have a
material effect upon, or otherwise be material to, an assigning Term Loan
Lender’s decision to assign Term Loans or a purchasing Term Loan Lender’s
decision to purchase Term Loans.

 

 25 

 

 

“Excluded Subsidiary” means (i) any Unrestricted Subsidiary and (ii) any
Restricted Subsidiary that is (a) not a wholly owned Domestic Subsidiary of
Parent, any Borrower or a Guarantor, (b) an Immaterial Subsidiary, (c)
prohibited or restricted by applicable Law or by Contractual Obligations
existing on the Closing Date (or, in the case of any newly acquired Subsidiary,
in existence at the time of acquisition thereof but not entered into in
contemplation thereof) from guaranteeing the Obligations or if guaranteeing the
Obligations would require governmental (including regulatory) consent, approval,
license or authorization, or if such guarantee could reasonably be expected to
result in adverse tax consequences as reasonably determined by the Borrower
Representative, (d) a Controlled Foreign Corporation, (e) any Subsidiary to the
extent the provision of a Guaranty could reasonably be expected to expose the
officers, directors, managers or shareholders of such Subsidiary to individual
liability or would result in corporate benefit, financial assistance or similar
issues, in each case as reasonably determined by the Borrower Representative, in
consultation with the Administrative Agent, (f) a Foreign Subsidiary Holding
Company, (g) a Domestic Subsidiary that is a direct or indirect Subsidiary of a
Foreign Subsidiary or a Foreign Subsidiary Holding Company, (h) a special
purpose securitization vehicle (or similar entity), (i) a not-for-profit
Subsidiary, (j) a captive insurance Subsidiary, or (k) a Subsidiary with respect
to which, in the reasonable judgment of Parent and the Administrative Agent, the
burden or cost or other negative consequences of providing a Guarantee shall be
excessive in view of the benefits to be obtained by the Lenders therefrom.

 

“Excluded Swap Obligation” means, with respect to any Guarantor at any time, any
Swap Contract (and Swap Obligation thereunder), if, and to the extent that, all
or a portion of the guarantee of such Guarantor of, or the grant by such
Guarantor of a security interest to secure, such Swap Contract and/or Swap
Obligation thereunder (or any guarantee thereof) is illegal at such time under
the Commodity Exchange Act or any rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof).

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower Representative under Section 2.23) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section
2.20, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.20(g) and (d) any Taxes imposed
under FATCA.

 

“Executive Order No. 13224” means that certain Executive Order No. 13224,
effective September 24, 2001, as the same has been, or shall hereafter be,
renewed, extended, amended or replaced.

 

“Existing Indebtedness” means the Indebtedness listed in Schedule 1.1(a).

 

“Existing Letters of Credit” means the letters of credit listed in Schedule
1.1(b).

 

“Extended Revolving Credit Commitment” means a Revolving Credit Commitment or
Permitted Refinancing Revolving Credit Commitment that has been extended
pursuant to an Extension.

 

“Extending Revolving Lender” means a Lender holding an Extended Revolving Credit
Commitment.

 

 26 

 

 

 “Extended Revolving Loan” means a Revolving Loan that has been extended
pursuant to an Extension.

 

“Extended Term Loan Commitment” means a commitment of any Lender, established
pursuant to Section 2.24, to make Extended Term Loans to the Borrowers.

 

“Extended Term Loan” means a Term Loan that has been extended pursuant to an
Extension.

 

“Extension” as defined in Section 2.24(a).

 

“Extension Amendment” means an amendment to this Agreement (which may, at the
option of the Administrative Agent and the Borrower Representative, be in the
form of an amendment and restatement of this Agreement) among the Credit
Parties, the applicable extending Lenders, the Administrative Agent and, to the
extent required by Section 2.24, an Issuing Bank and/or the Swing Line Lender
implementing an Extension in accordance with Section 2.24.

 

“Extension Offer” as defined in Section 2.24(a).

 

“Facilities” means (i) the Initial Term Loan Facility, (ii) the Revolving Credit
Facility, (iii) any credit facility consisting of Other Term Loans, and (iv) any
credit facility established pursuant to a Permitted Refinancing Amendment.

 

“Fair Market Value” means fair market value as reasonably determined in good
faith by the Borrower Representative.

 

“Fair Share” as defined in Section 7.2.

 

“Fair Share Contribution Amount” as defined in Section 7.2.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such sections of the Code,
and any official interpretations of, and any legislative or regulatory rules
adopted pursuant to such intergovernmental agreement.

 

“Federal Flood Insurance” means federally backed Flood Insurance available under
the NFIP to owners of real property improvements located in Special Flood Hazard
Areas in a community participating in the NFIP.

 

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal) equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided, (i) if such day is not a Business Day, the
Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate charged to the Administrative Agent, in its capacity as a
Lender, on such day on such transactions as reasonably determined by the
Administrative Agent in good faith.

 

 27 

 



 

“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the NFIP.

 

“Financial Condition Covenant” means the covenant set forth in Section 6.7.

 

“Financial Condition Covenant Event of Default” as defined in Section 8.1(c).

 

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer or treasurer (or other officer reasonably acceptable to
the Administrative Agent) of Parent that such financial statements fairly
present, in all material respects, the financial condition of Parent and its
Subsidiaries or its Restricted Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and normal year-end adjustments.

 

“Financial Plan” as defined in Section 5.1(f).

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989.

 

“First Priority” means, (i) with respect to any Lien purported to be created in
any Collateral pursuant to any Collateral Document that does not constitute
Equity Interests, that such Lien is prior in right to any other lien thereon,
other than Permitted Liens and (ii) with respect to any Lien purported to be
created in any Collateral pursuant to any Collateral Document that constitutes
Equity Interests, that such Lien is prior in right to any other lien thereon,
other than Permitted Liens which (x) as a matter of law have priority over the
Liens on such Collateral created pursuant to the relevant Collateral Document or
(y) solely with respect to Equity Interests of any Subsidiary acquired pursuant
to a Permitted Acquisition or other permitted Investment that is subject to
secured Indebtedness permitted pursuant to Section 6.1(s) at the time of the
acquisition thereof or investment therein, secure such Indebtedness.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of Parent and its Restricted Subsidiaries
ending on December 31 of each calendar year.

 

“Flood Insurance” means, for any improved Material Real Estate Asset located in
a Special Flood Hazard Area, Federal Flood Insurance or private insurance
reasonably satisfactory to the Administrative Agent, in either case, that (i)
meets the applicable requirements of the NFIP and (ii) shall have a coverage
amount equal to the lesser of (x) the “replacement cost value” of the buildings
and any personal property Collateral located on the Material Real Estate Asset
as determined under the NFIP or (y) the maximum policy limits set under the
NFIP.

 

“Flood Notice” has the meaning assigned thereto in Section 5.12(a)(v)(B).

 

“Foreign Lender” means (i) if a Borrower is a U.S. Person, a Lender that is not
a U.S. Person, and (ii) if a Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
such Borrower is resident for tax purposes.

 

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
of the United States by Parent or any of its Restricted Subsidiaries primarily
for the benefit of employees of Parent or any of its Restricted Subsidiaries
residing outside of the United States that provides, or results in, retirement
income, a deferral of income in contemplation of retirement or payments to be
made upon termination of employment, and which plan is not subject to ERISA or
the Code.

 

 28 

 

 

“Foreign Subsidiary” means a Subsidiary that is not a Domestic Subsidiary.

 

“Foreign Subsidiary Holding Company” means any Domestic Subsidiary of Parent
substantially all of the assets of which consist of the Equity Interests (or
Equity Interests and other Securities) of one or more Controlled Foreign
Corporations or other such Domestic Subsidiaries.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (i) with
respect to each Issuing Bank, such Defaulting Lender’s Pro Rata Share of the
outstanding Letter of Credit Obligations with respect to Letters of Credit
issued by each Issuing Bank other than Letter of Credit Obligations as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (ii)
with respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share
of outstanding Swing Line Loans made by the Swing Line Lender other than Swing
Line Loans as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funding Guarantor” as defined in Section 7.2.

 

“Funding Notice” means a notice substantially in the form of Exhibit A-1 or
otherwise reasonably acceptable to the Administrative Agent.

 

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

 

“Governmental Act” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

 

“Granting Lender” as defined in Section 10.6(e)(ii).

 

“Grantor” as defined in the Pledge and Security Agreement.

 

“Guaranteed Obligations” as defined in Section 7.1.

 

“Guarantor” means Parent and each Guarantor Subsidiary.

 

 29 

 

  

“Guarantor Subsidiary” means a wholly owned Domestic Subsidiary of Parent that
is not an Excluded Subsidiary or a Borrower.

 

“Guaranty” means the guaranty of each Guarantor party hereto set forth in
Section 7.

 

“Hazardous Materials” means any chemical, material or substance that is listed,
classified, regulated, characterized or otherwise defined as “hazardous,”
“toxic,” “radioactive” (or words of similar intent or meaning) under applicable
Environmental Law.

 

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

 

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the Laws applicable to any Lender which are presently in effect or, to the
extent allowed by Law, under such applicable Laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable Laws now allow.

 

“Historical Financial Statements” means, (i) the audited financial statements of
JFL-NRC Holdings, LLC and its Subsidiaries for the fiscal years thereof ending
December 31, 2015, December 31, 2016 and December 31, 2017, consisting of
balance sheets and the related consolidated statements of income, stockholders’
equity and cash flows for such fiscal years, (ii) the audited financial
statements of SES Holdco, LLC and its Subsidiaries for fiscal years thereof
ending December 31, 2015, December 31, 2016 and December 31, 2017, consisting of
balance sheets and the related consolidated statements of income, stockholders’
equity and cash flows for such fiscal years, (iii) the unaudited financial
statements of JFL-NRC Holdings, LLC and its Subsidiaries as of March 31, 2018,
consisting of a balance sheet and the related consolidated statements of income,
stockholders’ equity and cash flows for the three-month period ending on such
date and (iv) the unaudited financial statements of SES Holdco, LLC and its
Subsidiaries as of March 31, 2018, consisting of a balance sheet and the related
consolidated statements of income, stockholders’ equity and cash flows for the
three-month period ending on such date.

 

“Holding Companies” and “Holding Company” as defined in the preamble hereto.

 

“Immaterial Subsidiary” means, at any time, any Restricted Subsidiary that (i)
contributed 2.5% or less of the Consolidated Adjusted EBITDA of Parent and its
Restricted Subsidiaries for the most recently ended Test Period, or (ii) had
consolidated assets representing 2.5% or less of the Consolidated Total Assets
of Parent and its Restricted Subsidiaries on the last day of the most recently
ended Test Period; provided, if at any time and from time to time after the
Closing Date, Immaterial Subsidiaries comprise in the aggregate more than 5.0%
of the Consolidated Adjusted EBITDA of Parent and its Restricted Subsidiaries
for the most recently ended Test Period, or more than 5.0% of the Consolidated
Total Assets of Parent and its Restricted Subsidiaries as of the end of the most
recently ended Test Period, then the Borrower Representative shall, not later
than forty-five (45) days after the date by which financial statements for such
period are required to be delivered pursuant to this Agreement (or such longer
period as the Administrative Agent may agree in its reasonable discretion), (i)
designate in writing to the Administrative Agent that one or more of such
Restricted Subsidiaries is no longer an Immaterial Subsidiary for purposes of
this Agreement to the extent required such that the foregoing condition ceases
to be true and (ii) comply with the provisions of Section 5.11 applicable to
such Restricted Subsidiaries and provided further that so long as no Event of
Default is then continuing, the Borrower Representative may designate and
redesignate a Subsidiary as an Immaterial Subsidiary at any time, subject to the
terms set forth in this definition.

 

 30 

 

  

“Incremental Equivalent Debt” as defined in Section 2.25(l).

 

“Incremental Facility” means a credit facility established as Incremental
Revolving Credit Commitments and Incremental Revolving Loans or Incremental Term
Loan Commitments and Incremental Term Loans.

 

“Incremental Facility Amount” as defined in Section 2.25(b).

 

“Incremental Facility Effective Date” as defined in Section 2.25(c).

 

“Incremental Revolving Credit Commitments” as defined in Section 2.25(a).

 

“Incremental Revolving Lender” as defined in Section 2.25(c).

 

“Incremental Revolving Loan” as defined in Section 2.25(e).

 

“Incremental Term Loan” as defined in Section 2.25(f).

 

“Incremental Term Loan Commitments” as defined in Section 2.25(a).

 

“Incremental Term Loan Lender” as defined in Section 2.25(c).

 

“Incremental Term Loan Note” means a promissory note substantially in the form
of Exhibit B-4 or otherwise in form reasonably acceptable to the Administrative
Agent.

 

“Indebtedness”, as applied to any Person, means, without duplication, (i)
indebtedness for borrowed money and all obligations of such Person in respect of
principal or interest evidenced by bonds, debentures, notes, loan agreements or
other similar instruments; (ii) that portion of obligations with respect to
Capital Leases that is properly classified as a liability on a balance sheet in
conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit, regardless of whether representing obligations for
borrowed money; (iv) any obligation owed for all or any part of the deferred
purchase price of property or services, but excluding (x) any such obligations
incurred under ERISA, (y) accounts payable and accrued obligations incurred in
the ordinary course of business that are not overdue by more than ninety days,
unless such payables are being actively contested pursuant to appropriate
proceedings and (z) Earn-Out Indebtedness, other than Earn-Out Indebtedness that
is (a) due (or remains unpaid) more than ninety days from the date such Earn-Out
Indebtedness is stated as a liability on the balance sheet of the acquiring
Person in accordance with GAAP or (b) evidenced by a note or similar written
instrument, (v) indebtedness secured by a Lien on any property or asset owned or
held by that Person regardless of whether the indebtedness secured thereby shall
have been assumed by that Person or is nonrecourse to the credit of that Person;
provided that, if such Person has not assumed such obligations, then the amount
of Indebtedness of such Person for purposes of this clause (v) shall be equal to
the lesser of the amount of the obligations of the holder of such obligations
and the Fair Market Value of the assets of such Person that secure such
obligations; (vi) the face amount of any letter of credit, bankers’ acceptances,
bank guarantees, surety bonds, performance bonds, and similar instruments issued
for the account of that Person or as to which that Person is otherwise liable
for reimbursement of drawings; (vii) Disqualified Equity Interests; (viii) the
direct or indirect guaranty, endorsement (otherwise than for collection or
deposit in the ordinary course of business) or co-making, of obligations of
another of the nature described in any of the foregoing clauses (i) through (vi)
above for another Person; (ix) any obligation of such Person the primary purpose
or intent of which is to provide assurance to an obligee that the obligation of
the obligor thereof will be paid or discharged, or any agreement relating
thereto will be complied with, or the holders thereof will be protected (in
whole or in part) against loss in respect thereof; (x) any liability of such
Person for the obligation of another through any agreement (contingent or
otherwise) (a) to purchase, repurchase or otherwise acquire such obligation or
any security therefor, or to provide funds for the payment or discharge of such
obligation (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise) or (b) to maintain the solvency or any balance sheet
item, level of income or financial condition of another if, in the case of any
agreement described under subclauses (a) or (b) of this clause (x), the primary
purpose or intent thereof is as described in clause (ix) above; and (xi) solely
for purposes of Sections 6.1 and 8.1(b), net obligations of such Person under
any Swap Contract; provided, (a) the amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date and (b) the amount of any obligation described in clause (viii),
(ix) or (x) hereof shall be deemed to be the lower of (y) the amount equal to
the stated or determinable amount of the primary obligation in respect of which
such guaranty, liability or obligation is made or assumed and (z) the maximum
amount for which such Person may be liable pursuant to the terms of the
instrument embodying such guaranty or assumption of liability or obligation,
unless such primary obligation and the maximum amount for which such Person may
be liable are not stated or determinable, in which case the amount of such
guaranty, liability or obligation shall be such Person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower
Representative in good faith.

 

 31 

 

  

“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (ii) to the extent not otherwise
described in (i), Other Taxes.

 

“Indemnitee” as defined in Section 10.3(a).

 

“Initial Term Loan” means a term loan made by the Lenders on the Closing Date to
the Borrowers pursuant to Section 2.1(a).

 

“Initial Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund an Initial Term Loan and “Initial Term Loan Commitments” means
such commitments of all of the Lenders in the aggregate. The amount of each
Lender’s Initial Term Loan Commitment, if any, is set forth on Appendix A-1 or
in the applicable Assignment and Assumption, subject to any adjustment or
reduction pursuant to the terms and conditions hereof. The aggregate amount of
the Initial Term Loan Commitments as of the Closing Date is $308,000,000.

 

“Initial Term Loan Facility” means the Initial Term Loan Commitments and the
provisions herein related to the Initial Term Loans; provided, any reference to
the Initial Term Loan Facility shall be deemed to include any Incremental
Facility consisting of Incremental Term Loan Commitments and Incremental Term
Loans unless such Incremental Term Loans are Other Term Loans.

 

“Initial Term Loan Lender” means each Lender that has an Initial Term Loan
Commitment or that holds an Initial Term Loan.

 

“Initial Term Loan Maturity Date” means June 11, 2024 or such later date as may
be extended pursuant to Section 2.24.

 

“Intellectual Property Security Agreement” has the meaning assigned to that term
in the Pledge and Security Agreement.

 

 32 

 

  

“Intercreditor Agreement” means each intercreditor agreement referred to herein
or contemplated hereby entered into in connection with the incurrence,
assumption or acquisition of any Indebtedness permitted hereunder.

 

“Interest Payment Date” means with respect to (i) any Base Rate Loan, each March
31, June 30, September 30 and December 31 of each year, commencing on September
30, 2018 and the final maturity date of such Loan; and (ii) any Eurodollar Loan,
the last day of each Interest Period applicable to such Loan; provided, in the
case of each Interest Period of longer than three months, the term “Interest
Payment Date” shall also include each date that is three months, or an integral
multiple thereof, after the commencement of such Interest Period.

 

“Interest Period” means, in connection with a Eurodollar Loan, an interest
period of one-, two-, three- or six-months (or, with the consent of all affected
Lenders, twelve months or, subject to Section 2.8(b), one week), as selected by
the Borrower Representative in the applicable Funding Notice or
Conversion/Continuation Notice, (i) initially, commencing on the Credit Date or
Conversion/Continuation Date thereof, as the case may be; and (ii) thereafter,
commencing on the day on which the immediately preceding Interest Period
expires; provided, (a) if an Interest Period would otherwise expire on a day
that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day unless no further Business Day occurs in such month, in
which case such Interest Period shall expire on the immediately preceding
Business Day; (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clauses (c) and (d), of this definition, end on the last Business Day of a
calendar month; (c) no Interest Period with respect to any portion of any Class
of Term Loans shall extend beyond such Class’s Maturity Date; and (d) no
Interest Period with respect to any portion of the Revolving Loans shall extend
beyond the Revolving Credit Commitment Termination Date.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the first day of such Interest
Period.

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
Parent or any of its Restricted Subsidiaries of, or of a beneficial interest in,
any of the Securities of any other Person; (ii) any direct or indirect
redemption, retirement, purchase or other acquisition for value, by Parent or
any of its Restricted Subsidiaries from any Person, of any Equity Interests of
such Person; and (iii) any direct or indirect loan, advance or capital
contribution by Parent or any of its Restricted Subsidiaries to any other
Person. For purposes of covenant compliance, the amount of any Investment at any
time shall be the amount actually invested (measured at the time made), without
adjustment for subsequent increases or decreases in the value of such
Investment, less any Returns to Parent or any of its Restricted Subsidiaries in
respect of such Investment; provided, the aggregate amount of such Returns shall
not exceed the original amount of such Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuance Notice” means an Issuance Notice substantially in the form of Exhibit
A-3 or otherwise reasonably acceptable to the Administrative Agent.

 

“Issuing Bank” means (a) BNP Paribas, as an Issuing Bank hereunder, together
with its permitted successors and assigns in such capacity; (b) any other Lender
that may become an Issuing Bank pursuant to Section 2.4(l) in its capacity as
issuer of Letters of Credit issued by such Lender; or (c) collectively, all of
the foregoing.

 

 33 

 

 

 “Joinder Agreement” means an agreement substantially in the form of Exhibit K
or otherwise reasonably acceptable to the Administrative Agent.

 

“Junior Financing” means any Indebtedness (other than intercompany Indebtedness
among Parent and its Restricted Subsidiaries) for borrowed money of Parent and
its Restricted Subsidiaries that is (i) contractually subordinated in right of
payment to the Obligations expressly by its terms and/or (ii) secured on a
contractually junior lien basis to the Liens securing the Obligations.

 

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

 

“Landlord Waiver and Consent Agreement” means a Landlord Waiver and Consent
Agreement substantially in the form of Exhibit J, with such amendments or
modifications as may be approved by the Collateral Agent, or such other form as
is reasonably acceptable to the Collateral Agent.

 

“Laws” means any and all federal, state, local and foreign statutes, laws,
judicial decisions, regulations, guidances, guidelines, ordinances, rules,
judgments, orders, decrees, codes, plans, injunctions, permits, concessions,
grants, franchises, governmental agreements and governmental restrictions,
whether now or hereafter in effect.

 

“LCA Test Date” as defined in Section 1.7(c).

 

“Lead Arranger” means BNP Paribas Securities Corp.

 

“Lender” means each Person listed on the signature pages hereto as a Lender, and
any other Person (other than a natural Person) that becomes a party hereto
pursuant to an Assignment and Assumption, a Joinder Agreement or a Permitted
Refinancing Amendment.

 

“Lender Affiliated Parties” as defined in Section 10.22.

 

“Lender Party” as defined in Section 10.17.

 

“Letter of Credit” means a commercial or standby letter of credit issued or to
be issued by an Issuing Bank pursuant to this Agreement, including the NRC
Letters of Credit which, as of the Closing Date, shall be deemed to have been
issued pursuant to this Agreement.

 

“Letter of Credit Obligations” means, as at any date of determination, the sum
of (i) the maximum aggregate amount that is, or at any time thereafter may
become, available for drawing under all Letters of Credit then outstanding
(calculated, in the case of Alternate Currency Letters of Credit, based on the
Dollar Equivalent thereof), plus (ii) the aggregate amount of all drawings under
Letters of Credit honored by an Issuing Bank and not theretofore reimbursed by
or on behalf of the Borrowers (calculated, in the case of Alternate Currency
Letters of Credit, based on the Dollar Equivalent thereof).

 

“Letter of Credit Sublimit” means, as of any date of determination, the lower of
(i) $20,000,000, and (ii) the aggregate amount of the Revolving Credit
Commitments as of such date minus the Total Utilization of Revolving Credit
Commitments as of such date.

 

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or similar encumbrance (including any agreement to give any of the foregoing,
any conditional sale or other title retention agreement, and any lease in the
nature thereof) and any option, trust or other preferential arrangement having
the practical effect of any of the foregoing.

 

 34 

 

  

“Limited Condition Acquisition” means any acquisition, including by way of
merger, or Investment, in each case, by Parent or one or more of its Restricted
Subsidiaries permitted pursuant to this Agreement the consummation of which is
not conditioned upon the availability of, or on obtaining, third party
financing.

 

“Loan” means a Term Loan, a Revolving Loan or a Swing Line Loan.

 

“Management Agreement” means, collectively (i) the Management Agreement and the
Consultancy Agreement, each dated as of March 16, 2012, between the Management
Company and NRC Holdings and (ii) the Management Agreement and the Consultancy
Agreement, each dated as of May 5, 2015, between the Management Company, the
Sprint Borrower and Sprint Holdings, each as assigned to and assumed by the
Sponsor. 

 

“Management Company” means J.F. Lehman & Company, Inc., predecessor in interest
to the Sponsor.

 

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

 

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means any event, change or condition that,
individually or in the aggregate, has had (i) a material adverse effect on the
business, assets, results of operations or financial condition of the Credit
Parties and their Subsidiaries, taken as a whole, (ii) a material adverse effect
on the ability of the Credit Parties (taken as a whole) to fully and timely
perform their payment obligations under any Credit Document to which any of the
Credit Parties is a party or (iii) a material adverse effect on the material
rights and remedies (taken as a whole) of the Agents, the Issuing Banks and any
other Secured Party under the Credit Documents (taken as a whole), including the
legality, validity, binding effect or enforceability of the Credit Documents
(for the avoidance of doubt, in each case after giving effect to all protections
afforded by the acquisition documentation with respect to any Permitted
Acquisition and applicable insurance policies).

 

“Material Indebtedness” means Indebtedness (other than the Obligations) of any
one or more of Parent and its Restricted Subsidiaries in an aggregate
outstanding principal amount of $15,000,000 or more.

 

“Material Intellectual Property” has the meaning given thereto in the Pledge and
Security Agreement.

 

“Material Real Estate Asset” means any fee-owned Real Estate Asset (a) having a
Fair Market Value in excess of $3,000,000 or (b) on which Parent or any of its
Restricted Subsidiaries operates a material (as reasonably determined by the
Collateral Agent in consultation with Parent) waste disposal facility.

 

“Material Vessel” means (i) any Vessel that is documented with the NVDC, under
the law and flag of the United States, with a coastwise endorsement and is
entitled to engage in U.S. Coastwise Trade, and (ii) in the case of a Vessel
that is not so documented with the NVDC, any Vessel that has a Fair Market Value
in excess of $1,000,000 and is registered under the laws of a state in the
United States whose vessel mortgage laws satisfy the requirements of 46 U.S.C. §
31322(d). For purposes of the Credit Documents, the value of a Vessel shall be
deemed to equal the Fair Market Value of such Vessel as reasonably determined by
the Borrower Representative in good faith (it being agreed, however, that such
value shall not be less than the book value of such Vessel as reflected in the
most recently delivered financial statements of Parent and its Restricted
Subsidiaries).

 

 35 

 

  

“Maturity Date” means, (i) with respect to (a) the Initial Term Loans, the
Initial Term Loan Maturity Date and (b) any other Class of Term Loans, the
maturity date specified therefor in the applicable Joinder Agreement, Extension
Amendment or Permitted Refinancing Amendment, and (ii) with respect to the
Revolving Credit Commitments, the Scheduled Revolving Credit Commitment
Termination Date applicable thereto.

 

“MFN Protection” as defined in Section 2.25(h)(iv).

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting Exposure and the Letter of Credit Obligations of an Issuing
Bank with respect to Letters of Credit issued and outstanding at such time
(calculated, in the case of Alternate Currency Letters of Credit, based on the
Dollar Equivalent thereof), and (ii) otherwise, an amount determined by the
Administrative Agent and the applicable Issuing Bank in their reasonable
discretion.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means a Mortgage substantially in the form of Exhibit I or otherwise
reasonably acceptable to the Collateral Agent.

 

“Mortgaged Property” means each Material Real Estate Asset for which a Mortgage
is required pursuant to Section 5.12.

 

“Mortgaged Vessels” means all Material Vessels from time to time mortgaged or
required to be mortgaged as security for the Obligations pursuant to this
Agreement.

 

“Multiemployer Plan” means any “multiemployer plan” as defined in Section
4001(a)(3) of ERISA which is sponsored, maintained or contributed to by, or
required to be contributed to by, Parent or any of its Restricted Subsidiaries
or any of their respective ERISA Affiliates, or with respect to which Parent or
any of its Restricted Subsidiaries has any material liability.

 

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

 

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of Parent and its Restricted Subsidiaries in the form prepared for presentation
to senior management thereof for the applicable month, Fiscal Quarter or Fiscal
Year and for the period from the beginning of the then current Fiscal Year to
the end of such period to which such financial statements relate.

 

“Net Cash Proceeds” means the net proceeds received in cash or Cash Equivalents
by Parent or any of its Restricted Subsidiaries with respect to any Disposition
or Casualty/Condemnation Event, in each case, in an amount equal to:

 

(a) the aggregate amount of all payments in cash or Cash Equivalents (including
any cash or Cash Equivalents received by way of release from escrow or deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) received by Parent or any of its Restricted
Subsidiaries from such Disposition or Casualty/Condemnation Event, as
applicable, minus

 

 36 

 

 

(b) (i) any costs, fees and expenses actually incurred (or estimated in good
faith by the Borrower Representative to be incurred within 180 days of such
Disposition and/or Casualty/Condemnation Event; provided, if not actually
incurred within such 180 day period, the amount thereof shall be added back to
Net Cash Proceeds) in connection with such Disposition or Casualty/Condemnation
Event, as applicable, (ii) sales, transfer, income, gains or other taxes payable
(or estimated in good faith by the Borrower Representative to become payable) in
connection with such Disposition or Casualty/Condemnation Event, as applicable,
or in connection with the repatriation of such cash payments, (iii) any actual
and reasonable costs incurred (or estimated in good faith by the Borrower
Representative to be incurred) by Parent or any of its Restricted Subsidiaries
in connection with the adjustment or settlement of any claims of Parent, the
Borrowers or such Restricted Subsidiary in respect of such Casualty/Condemnation
Event, (iv) payment of the outstanding principal amount of, premium or penalty,
if any, and interest on any Indebtedness (other than the Loans) that is secured
by a Lien on the Equity Interests or assets in question and that is required to
be repaid (or to establish an escrow for the future repayment thereof) under the
terms thereof as a result of such Disposition or Casualty/Condemnation Event, as
applicable, (v) a reserve established in accordance with GAAP against any
adjustment to the sale price or any liabilities (other than any taxes deducted
pursuant to clause (ii) above) related to any of the applicable assets and
retained by Parent or the applicable Restricted Subsidiary, including pension
and other post-employment benefit liabilities or other liabilities related to
environmental matters or for any indemnification payments (fixed or contingent)
attributable to seller’s indemnities and representations and warranties to
purchaser in respect of such Disposition undertaken by Parent or any of its
Restricted Subsidiaries in connection with such Disposition; provided, upon
release of any such reserve, the amount released shall be considered Net Cash
Proceeds, (vi) amounts required to be turned over to landlords (or their
mortgagees) pursuant to the terms of any lease to which Parent or any of its
Restricted Subsidiaries is party in connection with such Disposition or
Casualty/Condemnation Event, (vii) the out of pocket or other customary
expenses, costs and fees incurred (or estimated in good faith by the Borrower
Representative to be incurred within 180 days of such Disposition and/or
Casualty/Condemnation Event; provided, if not actually incurred within such 180
day period, the amount thereof shall be added back to Net Cash Proceeds) with
respect to legal, investment banking, brokerage, advisor and accounting and
other professional fees, sales commissions and disbursements, in each case in
connection with such Disposition or Casualty/Condemnation Event, as applicable,
and payable to a Person that is not an Affiliate of Parent (other than any
expenses required to reimburse Sponsor or its Controlled Investment Affiliates
in connection with such transaction (to the extent such reimbursement is
permitted hereby)), (viii) in the case of any such Disposition or
Casualty/Condemnation Event, as applicable, by or with respect to a
non-wholly-owned Restricted Subsidiary, the pro rata portion of the Net Cash
Proceeds thereof (calculated without regard to this clause (viii)) attributable
to minority interests and not available for distribution to or for the account
of the Borrowers or a wholly-owned Restricted Subsidiary as a result thereof and
(ix) with respect to any Disposition by or Casualty/Condemnation Event with
respect to a Restricted Subsidiary of the Borrowers requiring prepayment of
Loans pursuant to Section 2.14(a), the amount of taxes payable (or tax
distributions to or by Parent) as a result of any dividends or distributions by
any Restricted Subsidiary of proceeds thereof.

 

For purposes of Section 2.14(a), any amount determined in accordance with the
foregoing shall not constitute “Net Cash Proceeds” in any Fiscal Year until the
aggregate amount of all such amounts in such Fiscal Year exceed $2,500,000.

 

“NFIP” means the National Flood Insurance Program created by the U.S. Congress
pursuant to the National Flood Insurance Act of 1968 and the Flood Disaster
Protection Act of 1973, as revised by the National Flood Insurance Reform Act of
1994 and the Flood Insurance Reform Act of 2004, that mandates the purchase of
flood insurance to cover real property improvements located in Special Flood
Hazard Areas in participating communities and provides protection to property
owners through a federal insurance program.

 

 37 

 

  

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 10.5(b) or 10.5(c) and (ii) has been
approved by the Required Lenders.

 

“Non-Debt Fund Affiliate” means an Affiliated Lender that is not a Debt Fund
Affiliate.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Public Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.

 

“Not Otherwise Applied” shall mean, with reference to any amount of proceeds of
any transaction or event, that such amount (a) was not required to be applied to
prepay the Loans or any other Indebtedness and (b) was not previously applied or
committed to be applied in determining the permissibility of a transaction under
the Credit Documents where such permissibility was (or may have been) contingent
on receipt of such amount or utilization of such amount for a specified purpose.

 

“Note” means a Term Loan Note, a Revolving Loan Note, a Swing Line Note or an
Incremental Term Loan Note.

 

“Notice” means a Funding Notice, an Issuance Notice, or a
Conversion/Continuation Notice.

 

“Notice Office” means the office of the Administrative Agent set forth on
Appendix B hereto, or such other office as the Administrative Agent may
hereafter designate in writing as such to the other parties hereto.

 

“NRC Borrower” as defined in the preamble hereto.

 

“NRC Holdings” as defined in the preamble hereto.

 

“NRC Letters of Credit” means the following letters of credit issued by BNP
Paribas for the account of the NRC Borrower: (i) Letter of Credit No.
CH-CO-TR-04146623-00 in an original amount of $639,244.77, for the benefit of
the State of Vermont, (ii) Letter of Credit No. CH-CO-TR-04146624-00 in an
original amount of $204,586.59, for the benefit of the Maine Department of
Environmental Protection and (iii) Letter of Credit No. 04151217 in an original
amount of $720,000.00 for the benefit of Zurich American Insurance Company.

 

“NVDC” means the United States Coast Guard National Vessel Documentation Center,
or any successor thereto.

 

“Obligations” means all obligations of every nature of each Credit Party from
time to time owed to any Agent (including any former Agent), any Lender, any
Issuing Bank, any Eligible Counterparty or any Cash Management Bank under any
Credit Document, Secured Swap Contract or Cash Management Agreement, whether for
principal, interest (including interest which, but for the filing of a petition
in any proceeding under any Debtor Relief Law with respect to such Credit Party,
would have accrued on any Obligation, whether or not a claim is allowed against
such Credit Party for such interest in such proceeding), reimbursement of
amounts drawn under Letters of Credit, payments for early termination of Secured
Swap Contracts, fees, expenses, indemnification or otherwise, in each case,
other than any Excluded Swap Obligations.

 

 38 

 

  

“Obligee Guarantor” as defined in Section 7.7.

 

“OFAC” means the US Department of Treasury Office of Foreign Assets Control, or
any successor thereto.

 

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization and its by-laws; (ii)
with respect to any limited partnership, its certificate of limited partnership
and its partnership agreement; (iii) with respect to any general partnership,
its partnership agreement; (iv) with respect to any limited liability company,
its articles of organization and its operating agreement; and (v) with respect
to any Person that is any other type of entity, such organizational documents as
are comparable to the foregoing. If any term or condition of this Agreement or
any other Credit Document requires any Organizational Document to be certified
by a Governmental Authority, the reference to any such “Organizational Document”
shall only be to a document of a type customarily certified by such Governmental
Authority.

 

“Other Applicable Debt” as defined in Section 2.14(i).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.23).

 

“Other Term Loans” as defined in Section 2.25(h).

 

“Parent” as defined in the preamble hereto.

 

“Participant” as defined in Section 10.6(d).

 

“Participant Register” as defined in Section 10.6(d).

 

“PATRIOT Act” means USA PATRIOT Improvement and Reauthorization Act, Title III
of Pub. L. 109-177.

 

“Payment Office” means the office of the Administrative Agent set forth on
Appendix B hereto, or such other office as the Administrative Agent may
hereafter designate in writing as such to the other parties hereto.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any Employee Benefit Plan other than a Multiemployer Plan,
that is subject to Section 412 of the Code or Section 302 of ERISA.

 

“Permitted Acquisition” as defined in Section 6.6(r).

 

 39 

 

  

“Permitted Acquisition Consideration” means the purchase consideration for any
Permitted Acquisition payable by Parent or any of its Restricted Subsidiaries
and all other payments by Parent or any of its Restricted Subsidiaries in
exchange for, or as part of, or in connection with, any Permitted Acquisition,
whether paid in cash, by way of Seller Notes or by exchange of Equity Interests
or of properties or otherwise and whether payable at or prior to the
consummation of such Permitted Acquisition or deferred for payment at any future
time, whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing the purchase price
and any assumptions of Indebtedness.

 

“Permitted Credit Agreement Refinancing Indebtedness” as defined in Section
6.1(v).

 

“Permitted Cure Securities” means Equity Interests in Parent that are not
Disqualified Equity Interests.

 

“Permitted Encumbrance” as defined in Section 6.2(b).

 

“Permitted Lien” means each Lien permitted pursuant to Section 6.2.

 

“Permitted Maritime Liens“ means the following Liens on any Vessel: (a) Liens in
respect of which a bond or other security has been posted by or on behalf of a
Credit Party to prevent the arrest of a Vessel, or to secure the release of a
Vessel from arrest; (b) Liens for master’s and crew’s wages, if not yet due and
payable (except for such liens being contested in good faith by appropriate
proceedings, in which case the Credit Parties shall have set aside on their
books reserves in accordance with GAAP, and provided always that such deferment
does not subject a Vessel to arrest); (c) Liens for necessaries (as defined in
46 USC § 31301) and other Liens arising by operation of law in operating,
maintaining and repairing the Vessels incurred in the ordinary course of
business that have accrued for a period not exceeding sixty (60) days, the
payments for which are not by their respective terms overdue (except for such
liens being contested in good faith by appropriate proceedings, in which case
the Credit Parties shall have set aside on their books reserves in accordance
with GAAP, and provided always that such deferment does not subject a Vessel to
arrest); (d) Liens for general average, salvage and contract salvage and for
wages of stevedores employed by any Credit Party, the master of the applicable
Vessel or a permitted charterer thereof; (e) Liens in favor of a charterer of a
Vessel arising by operation of law; (f) Liens that, as indicated by the written
admission of liability therefor by an insurance company, are covered by
insurance; and (g) Liens for damages arising from maritime torts which are
unclaimed, or which are covered by insurance, or in respect of which a bond or
other security has been posted by or on behalf of a Credit Party to prevent the
arrest of a Vessel, or to secure the release of a Vessel from arrest; provided,
that any Liens described in clauses (c) through (f) above on any Mortgaged
Vessel shall constitute Permitted Maritime Liens only if subordinate to the lien
of the Vessel Mortgage on such Vessel, or if they constitute maritime liens
which would in any event be entitled to priority over such Vessel Mortgage under
applicable law.

 

“Permitted Pari Passu Refinancing Indebtedness” as defined in Section 6.1(v).

 

“Permitted Refinancing” as defined in Section 6.1(u).

 

“Permitted Refinancing Amendment” means an amendment to this Agreement (which
may, at the option of the Administrative Agent and the Borrower Representative,
be in the form of an amendment and restatement of this Agreement) in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
Representative executed by the Borrowers, the Administrative Agent, each
Permitted Refinancing Lender and Lender that agrees to provide any portion of
the Permitted Credit Agreement Refinancing Indebtedness being incurred pursuant
to Section 2.26, and, in the case of Permitted Refinancing Revolving Credit
Commitments or Permitted Refinancing Revolving Loans, the applicable Issuing
Bank and the Swing Line Lender.

 

 40 

 

  

“Permitted Refinancing Commitments” means the Permitted Refinancing Revolving
Credit Commitments and the Permitted Refinancing Term Loan Commitments.

 

“Permitted Refinancing Lender” means, at any time, any bank, other financial
institution or institutional investor that agrees to provide any portion of any
Permitted Credit Agreement Refinancing Indebtedness pursuant to a Permitted
Refinancing Amendment in accordance with Section 2.26; provided, (i) each
Permitted Refinancing Lender shall be subject to the approval (not to be
unreasonably withheld, conditioned or delayed) of the Administrative Agent and,
in the case of Permitted Refinancing Revolving Credit Commitments or Permitted
Refinancing Revolving Loans, the Issuing Bank and the Swing Line Lender, in each
case, to the extent any such consent would be required under Section 10.6(b) for
an assignment of Loans or Commitments to such Permitted Refinancing Lender, and
(ii) the provision of any Permitted Credit Agreement Refinancing Indebtedness by
a Permitted Refinancing Lender that is an Affiliated Lender shall be subject to
the conditions set forth in Section 10.6(g).

 

“Permitted Refinancing Loans” means the Permitted Refinancing Revolving Loans
and the Permitted Refinancing Term Loans.

 

“Permitted Refinancing Revolving Credit Commitments” means one or more classes
of revolving credit commitments hereunder or extended Revolving Credit
Commitments that result from a Permitted Refinancing Amendment.

 

“Permitted Refinancing Revolving Loans” means the Revolving Loans made pursuant
to any Permitted Refinancing Revolving Credit Commitment.

 

“Permitted Refinancing Term Loan Commitments” means one or more classes of term
loan commitments hereunder that result from a Permitted Refinancing Amendment.

 

“Permitted Refinancing Term Loans” means one or more classes of Term Loans that
result from a Permitted Refinancing Amendment.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

 

“Plan” has the meaning specified in Section 10.6(f)(iii).

 

“Platform” as defined in Section 10.1(d).

 

“Pledge and Security Agreement” means the Pledge and Security Agreement, dated
as of the Closing Date, substantially in the form of Exhibit H.

 

“Prime Rate” means the rate of interest per annum that BNP Paribas announces
from time to time as its prime lending rate, as in effect from time to time. The
Prime Rate is a reference rate and does not necessarily represent the lowest or
best rate actually charged to any customer. BNP Paribas or any other Lender may
make commercial loans or other loans at rates of interest at, above or below the
Prime Rate.

 

“Pro Forma Basis” as determined in accordance with Section 1.7.

 

 41 

 



 

“Pro Forma Compliance Certificate” means a Pro Forma Compliance Certificate
substantially in the form of Exhibit C-2 or otherwise in form reasonably
acceptable to the Administrative Agent.

 

“Pro Forma Cost Savings” as defined in the definition of Consolidated Adjusted
EBITDA.

 

“Projections” means the projections of Parent and its Restricted Subsidiaries on
a quarterly basis for the first Fiscal Quarters after the Closing Date through
2019, and on annual basis thereafter to and including 2024.

 

“Pro Rata Share” means, with respect to any Lender, (i) with respect to all
payments, computations and other matters relating to each Term Loan Facility,
the percentage obtained by dividing (a) the Term Loan Exposure of such Lender
under such Term Loan Facility by (b) the aggregate Term Loan Exposure of all of
the Lenders under such Term Loan Facility; and (ii) with respect to all
payments, computations and other matters relating to the Revolving Credit
Commitment or Revolving Loans of such Lender or any Letters of Credit issued or
participations purchased therein by such Lender or any participations in any
Swing Line Loans purchased by such Lender, the percentage obtained by dividing
(a) the Revolving Credit Exposure of such Lender by (b) the aggregate Revolving
Credit Exposure of all of the Lenders. For all other purposes with respect to
each Lender, “Pro Rata Share” means the percentage obtained by dividing (A) an
amount equal to the sum of the Term Loan Exposure under each Term Loan Facility
and the Revolving Credit Exposure of such Lender, by (B) an amount equal to the
sum of the aggregate Term Loan Exposure under each Term Loan Facility and the
aggregate Revolving Credit Exposure of all of the Lenders.

 

“Progressive” means, collectively, Progressive Environmental Services, Inc., a
Delaware corporation, and its Subsidiaries.

 

“Progressive Acquisition” means the acquisition, by way of a merger, by the NRC
Borrower of all Equity Interests of Progressive.

 

“Public Lender” means a Lender that does not wish to receive material Non-Public
Information with respect to Parent or its Restricted Subsidiaries or any of
their Securities.

 

“Purchase Money Indebtedness” means Indebtedness of a Person incurred for the
purpose of financing all or any part of the purchase price or cost of
acquisition, repair, construction or improvement of property or assets used or
useful in the business of such Person or any of its Subsidiaries and/or
Affiliates.

 

“Qualified ECP Credit Party” means, in respect of any Swap Contract, each Credit
Party that has total assets exceeding $10,000,000 at the time such Swap Contract
is incurred.

 

“Qualified IPO” means (i) the issuance by any Ultimate Parent Company or Parent
of its Securities in an underwritten primary public offering (other than a
public offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the Securities and Exchange
Commission in accordance with the Securities Act (whether alone or in connection
with a secondary public offering) or (ii) the consummation of a SPAC
Transaction.

 

“Real Estate Asset” means an interest (fee, leasehold or otherwise) in any real
property.

 

“Real Property Facility” means any real property (including all buildings,
fixtures or other improvements located thereon) owned, leased, operated or used
by Parent or any of its Restricted Subsidiaries.

 

 42 

 

 

 “Recipient” means (i) any Agent, (ii) any Lender or (iii) an Issuing Bank, as
applicable.

 

“Refunded Swing Line Loans” as defined in Section 2.3(g).

 

“Register” as defined in Section 10.6(c).

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act, substantially identical notes
(having the same guarantees) issued in a dollar-for-dollar exchange therefor
pursuant to an exchange offer registered with the SEC.

 

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.

 

“Regulation FD” means Regulation FD as promulgated by the U.S. Securities and
Exchange Commission under the Securities Act and Exchange Act as in effect from
time to time.

 

“Regulation T” means Regulation T of the Board of Governors as from time to time
in effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” means Regulation U of the Board of Governors as from time to time
in effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board of Governors as from time to time
in effect and all official rulings and interpretations thereunder or thereof.

 

“Reimbursement Date” as defined in Section 2.4(d).

 

“Related Business Assets” means any property, plant, equipment or other assets
to be used or useful by Parent or its Restricted Subsidiaries in any business
permitted under Section 6.12 or capital expenditures relating thereto.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Related Transactions” means the Closing Date Contribution, the payment of the
2018 Dividend and the other transactions consummated (or to be consummated)
pursuant thereto and the payment of the Transaction Costs.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

“Relevant Public Company” means Parent or any Ultimate Parent Company that (in
each case) is (or is to be) the registrant with respect to a Qualified IPO.

 

“Remaining Obligations” means, as of any date of determination, the Obligations
that as of such date of determination are (i) Obligations under the Credit
Documents that expressly survive termination of the Credit Documents by the
terms thereof, but as of such date of determination are not due and payable and
for which no claims have been made, (ii) Obligations in respect of Secured Swap
Contracts, and (iii) Cash Management Obligations.

 

 43 

 

  

“Removal Effective Date” as defined in Section 9.6(b).

 

“Repricing Event” as defined in Section 2.11(h).

 

“Required Lenders” means, as of any date of determination, one or more Lenders
having or holding Term Loan Exposure under each Term Loan Facility and/or
Revolving Credit Exposure and representing more than 50% of the sum of (i) the
aggregate Term Loan Exposure of all of the Lenders under all Term Loan
Facilities, and (ii) the aggregate Revolving Credit Exposure of all of the
Lenders; provided, (a) the Term Loan Exposure under any Term Loan Facility
and/or Revolving Credit Exposure, as applicable, of any Defaulting Lender shall
be disregarded in determining Required Lenders at any time; and (b) any
determination of Required Lenders with respect to Affiliated Lenders shall be
subject to Section 10.6(f).

 

“Required Prepayment Date” as defined in Section 2.15(d).

 

“Required Revolving Lenders” means, as of any date of determination, one or more
of the Lenders having or holding Revolving Credit Exposure and representing more
than 50% of the aggregate Revolving Credit Exposure of all of the Lenders;
provided, (a) the Revolving Credit Exposure of any Defaulting Lender shall be
disregarded in determining Required Revolving Lenders at any time and (b) at any
time that there are two or more Revolving Lenders party to this Agreement, the
term “Required Revolving Lenders” must include at least two Revolving Lenders
(Lenders that are Affiliates or Approved Funds of each other shall be deemed to
be a single Lender for purposes of this clause (b)).

 

“Resignation Effective Date” as defined in Section 9.6(a).

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of Parent or
any of its Restricted Subsidiaries, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to Parent’s or a Restricted Subsidiary’s stockholders, partners or members (or
the equivalent Persons thereof).

 

“Restricted Subsidiary” means a Subsidiary of Parent that is not an Unrestricted
Subsidiary.

 

“Returns” means, with respect to any Investment, any dividends, distributions,
interest, fees, premium, return of capital, repayment of principal, income,
profits (from a Disposition or otherwise (but excluding any Disposition to
Parent or any of its Restricted Subsidiaries)) and other amounts received or
realized in respect of such Investment, in each case on an after-tax basis,
including any amount received by Parent or its Restricted Subsidiaries upon (i)
the redesignation of an Unrestricted Subsidiary as a Restricted Subsidiary, (ii)
the merger or consolidation of an Unrestricted Subsidiary into a Borrower or a
Restricted Subsidiary (so long as such Borrower or such Restricted Subsidiary is
the surviving entity), or (iii) the transfer of assets by an Unrestricted
Subsidiary or any joint venture to a Borrower or a Restricted Subsidiary (up to
the Fair Market Value thereof as determined in good faith by the Borrower
Representative).

 

“Revaluation Date” means, with respect to any Alternate Currency Letter of
Credit, each of the following: (i) each date of issuance of an Alternate
Currency Letter of Credit, (ii) each date of an amendment of any Alternate
Currency Letter of Credit having the effect of increasing the amount thereof
(solely with respect to the increased amount), (iii) each date of any payment by
an Issuing Bank under any Alternate Currency Letter of Credit, and (iv) such
additional dates as the Administrative Agent or an applicable Issuing Bank shall
reasonably determine in good faith or the required Revolving Lenders shall
require pursuant to a written notice to the Administrative Agent.

 

 44 

 

  

“Revolving Credit Commitment” means the commitment of a Lender to make or
otherwise fund any Revolving Loan and to acquire participations in Letters of
Credit and Swing Line Loans hereunder and “Revolving Credit Commitments” means
such commitments of all of the Lenders in the aggregate. The amount of each
Lender’s Revolving Credit Commitment, if any, is set forth on Appendix A-2 or in
the applicable Assignment and Assumption or Joinder Agreement, if applicable
subject to any adjustment or reduction pursuant to the terms and conditions
hereof. The aggregate amount of the Revolving Credit Commitments as of the
Closing Date is $40,000,000. Unless the context shall otherwise require, the
term “Revolving Credit Commitment” shall include any Incremental Revolving
Credit Commitment, Extended Revolving Credit Commitment or Permitted Refinancing
Revolving Credit Commitment.

 

“Revolving Credit Commitment Period” means the period from the Closing Date to
but excluding the Revolving Credit Commitment Termination Date.

 

“Revolving Credit Commitment Termination Date” means the earliest to occur of
(i) the Scheduled Revolving Credit Commitment Termination Date, (ii) the date
the Revolving Credit Commitments are permanently reduced to zero pursuant to
Section 2.13(b) or 2.14, and (iii) the date of the termination of the Revolving
Credit Commitments pursuant to Section 8.2.

 

“Revolving Credit Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Credit Commitments,
such Lender’s Revolving Credit Commitment; and (ii) after the termination of the
Revolving Credit Commitments, the sum, without duplication, of (a) the aggregate
outstanding principal amount of the Revolving Loans of such Lender, (b) in the
case of an Issuing Bank, the aggregate Letter of Credit Obligations in respect
of all Letters of Credit issued by such Lender (net of any participations by the
Lenders in such Letters of Credit), (c) the aggregate amount of all
participations by such Lender in any outstanding Letters of Credit or any
unreimbursed drawing under any Letter of Credit, (d) in the case of the Swing
Line Lender, the aggregate outstanding principal amount of all Swing Line Loans
(net of any participations therein by the Lenders), and (e) the aggregate amount
of all participations therein by such Lender in any outstanding Swing Line
Loans.

 

“Revolving Credit Facility” means the Revolving Credit Commitments and the
extensions of credit made thereunder.

 

“Revolving Credit Limit” means, as of any date of determination, the aggregate
amount of the Revolving Credit Commitments as of such date.

 

“Revolving Lender” means a Lender holding a Revolving Commitment or Revolving
Loans.

 

“Revolving Loan” means a Loan made by a Lender to the Borrowers pursuant to
Section 2.2(a) or 2.25(d), and unless the context shall otherwise require, the
term “Revolving Loan” shall include any Extended Revolving Loan, Permitted
Refinancing Revolving Loan or Incremental Revolving Loan.

 

“Revolving Loan Note” means a promissory note in the form of Exhibit B-2 or
otherwise reasonably acceptable to the Administrative Agent.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

 

 45 

 

 

 

“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, the subject or target of any Sanctions broadly restricting
or prohibiting dealings with such country, territory or government.

 

“Sanctioned Person” means, at any time, any Person with whom dealings are
restricted or prohibited under Sanctions, including (i) any Person listed in any
Sanctions-related list of designated Persons maintained by the United States
(including by the Office of Foreign Assets Control of the U.S. Department of the
Treasury, the U.S. Department of State, or the U.S. Department of Commerce), the
United Nations Security Council, the European Union or any of its member states,
Her Majesty’s Treasury, Switzerland or any other relevant Governmental
Authority, (ii) any Person organized under the laws of or resident in, or any
Governmental Entity or governmental instrumentality of, a Sanctioned Country or
(iii) any Person 25% or more directly or indirectly owned by, controlled by, or
acting for the benefit or on behalf of, any Person described in clauses (i) or
(ii) hereof.

 

“Sanctions” means economic or financial sanctions or trade embargoes or
restrictive measures enacted, imposed, administered or enforced from time to
time by (i) the U.S. government, including those administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury, the U.S.
Department of State, or the U.S. Department of Commerce; (ii) the United Nations
Security Council; (iii) the European Union or any of its member states; (iv) Her
Majesty’s Treasury; (v) Switzerland; or (vi) any other relevant Governmental
Authority.

 

“Scheduled Revolving Credit Commitment Termination Date” means (i) with respect
to the portion of the Revolving Credit Commitments of the Revolving Lenders that
have not been extended pursuant to Section 2.24, June 11, 2023, and (ii) with
respect to any Extended Revolving Credit Commitments or Permitted Refinancing
Revolving Credit Commitment, the maturity date specified therefor in the
applicable Extension Amendment or Permitted Refinancing Amendment.

 

“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.

 

“Secured Swap Contract” means any Swap Contract permitted under Section 6.1 that
is entered into by and between Parent, a Borrower or any Guarantor Subsidiary
and any Eligible Counterparty, to the extent designated by the Borrower
Representative and such Eligible Counterparty as a “Secured Swap Contract” in
writing to the Administrative Agent. The designation of any Secured Swap
Contract shall not create in favor of such Eligible Counterparty any rights in
connection with the management or release of Collateral or of the obligations of
any Guarantor under the Credit Documents.

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Securities Act” means the Securities Act of 1933, and any successor statute.

 

“Securities and Exchange Commission” means the U.S. Securities and Exchange
Commission, or any successor thereto.

 

“Securitization” means a public or private offering by a Lender or any of its
Affiliates or their respective successors and assigns, of Securities which
represent an interest in, or which are collateralized, in whole or in part, by
the Loans.

 

 46 

 

  

“Securitization Party” means any Person that is a trustee, collateral manager,
servicer, backup servicer, noteholder or other security holder, secured party,
counterparty to a Securitization related Swap Contract, or other participant in
a Securitization.

 

“Seller Note” means unsecured Indebtedness that is issued to satisfy a portion
of the purchase price of a Permitted Acquisition, and that (i) is subordinated
to the Obligations (other than Remaining Obligations) under the Credit Documents
on terms and conditions reasonably acceptable to the Administrative Agent (which
such subordination terms and conditions, in any event, shall, without
limitation, prohibit Parent or any of its Restricted Subsidiaries from making
any payment of principal thereof and interest or other amount due thereunder
while an Event of Default has occurred and is continuing at the time of such
payment or would arise as a result of such payment of interest or other amount),
and (ii) has a scheduled maturity date not earlier than the date that is six
months after the latest Maturity Date then in effect.

 

“Solvency Certificate” means a Solvency Certificate substantially in the form of
Exhibit L or otherwise in form reasonably acceptable to the Administrative
Agent.

 

“Solvent” as defined in the Solvency Certificate.

 

“SPAC” means a special purpose acquisition company whose shares are publicly
traded and that was formed for the purpose of acquiring an entity or business.

 

“SPAC Transaction” means a merger, capital stock exchange, asset acquisition,
stock purchase, reorganization or other business combination between an Ultimate
Parent Company or Parent, on the one hand, and a SPAC, on the other hand, or the
acquisition by a SPAC of a majority of the Securities or Equity Interests or
assets of any Ultimate Parent Company or Parent; provided that (A) such SPAC
shall have no assets (other than proceeds from its initial public offering, the
private placement of securities in connection therewith and working capital
loans made by the SPAC’s sponsor, management team or their respective
Affiliates) and no liabilities or obligations (other than ordinary course
payables to vendors, professionals, consultants and other advisors, deferred
underwriting fees incurred in connection with its initial public offering and
otherwise to the extent arising from the rights of the SPAC’s public
shareholders to redeem their shares and receive liquidating distributions under
specified circumstances), and its assets shall be subject to no Liens, and (B)
in the case of a transaction in which the SPAC is the surviving entity or the
Ultimate Parent Company (i) such SPAC shall be organized under the Laws of the
United States, any State thereof or the District of Columbia, (ii) the
Administrative Agent shall have received (x) fully executed assumption
documentation in connection therewith and, to the extent reasonably requested by
the Administrative Agent, customary opinions of counsel with respect thereto and
(y) solely to the extent specifically requested of the Borrower Representative
by the Administrative Agent at least ten (10) days prior to the date of the SPAC
Transaction, all documentation and other information necessary for regulatory
compliance clearance, including, without limitation, in respect of applicable
know your customer and anti-money laundering rules and regulations and the
PATRIOT Act and (iii) in accordance with the requirements set forth in Section
5.11 (as if such SPAC has become a Restricted Subsidiary), such SPAC shall
become a Borrower or a Guarantor for all purposes under this Agreement and shall
become a grantor under the Pledge and Security Agreement substantially
concurrently with the consummation of the SPAC Transaction.

 

“Spot Rate” for a currency means the rate reasonably determined in good faith by
the Administrative Agent or the applicable Issuing Bank, as applicable, to be
the rate quoted by the Person acting in such capacity as the applicable sport
rate for the purchase by such Person of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m. on the date three (3) Business Days prior to the date as of which the
foreign exchange computation is made or if such rate cannot be computed as of
such date such other date as the applicable Person shall reasonably determine is
reasonably appropriate under the circumstances; provided that the Administrative
Agent or the applicable Issuing Bank may obtain such spot rate from another
financial institution reasonably designated in good faith by such Person if such
Person does not have as of the date of determination a spot buying rate for any
such currency.

 

 47 

 

  

“SPC” as defined in Section 10.6(e)(ii).

 

“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.

 

“Specified Event of Default” as defined in Section 6.11(e).

 

“Sponsor” means J.F. Lehman & Company.

 

“Sprint Borrower” as defined in the preamble hereto.

 

“Sprint Holdings” as defined in the preamble hereto.

 

“Standby Division” means the business division of Parent and its Restricted
Subsidiaries engaged in the standby business.

 

“Subsequent Transaction” as defined in Section 1.7(c).

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of Equity Interests
entitled (without regard to the occurrence of any contingency) to vote in the
election of the Person or Persons (whether members of the Board of Directors,
managers, trustees or other Persons performing similar functions) having the
power to direct or cause the direction of the management and policies thereof is
at the time owned or controlled, directly or indirectly, by that Person or one
or more of the other Subsidiaries of that Person or a combination thereof;
provided, in determining the percentage of ownership interests of any Person
controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
Unless otherwise specified herein, “Subsidiary” shall mean a Subsidiary of
Parent.

 

“Swap Contract” means (i) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (ii) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

 

 48 

 

  

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (i) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (ii) for any date prior to
the date referenced in clause (i), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Lender” means BNP Paribas in its capacity as the Swing Line Lender
hereunder, together with its permitted successors and assigns in such capacity.

 

“Swing Line Loan” means a Loan made by the Swing Line Lender to the Borrowers
pursuant to Section 2.3.

 

“Swing Line Loan Outstandings” means, at any time of calculation, then existing
aggregate outstanding principal amount of Swing Line Loans.

 

“Swing Line Note” means a promissory note in the form of Exhibit B-3 or
otherwise reasonably acceptable to the Administrative Agent.

 

“Swing Line Sublimit” means, as of any date of determination, the lower of the
following amounts: (i) $10,000,000, and (ii) the aggregate amount of the
Revolving Credit Commitments as of such date minus the Total Utilization of
Revolving Credit Commitments as of such date.

 

“Syndication Date” as defined in Section 2.8(b).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan” means an Initial Term Loan, Incremental Term Loan, Extended Term
Loan or Permitted Refinancing Term Loan.

 

“Term Loan Commitment” means an Initial Term Loan Commitment, Incremental Term
Loan Commitment, Extended Term Loan Commitment and Permitted Refinancing Term
Loan Commitment.

 

“Term Loan Exposure” means, in the case of any Term Loan Facility, as of any
date of determination, the outstanding principal amount of the Term Loans owing
to a Lender under such Term Loan Facility; provided, at any time prior to the
making of such Term Loans under such Facility, the Term Loan Exposure of any
Lender shall be equal to such Lender’s Term Loan Commitment under such Term Loan
Facility.

 

“Term Loan Facility” means the Initial Term Loan Facility, the Incremental Term
Loans, the Extended Term Loans, each credit facility represented by Other Term
Loans and each term loan credit facility established pursuant to a Permitted
Refinancing Amendment.

 

 49 

 

 

 “Term Loan Lender” means a Lender that has a Term Loan Commitment or that holds
a Term Loan.

 

“Term Loan Note” means a promissory note in the form of Exhibit B-1 or otherwise
in form reasonably acceptable to the Administrative Agent.

 

“Term Loan Standstill Period” as defined in Section 8.1(c).

 

“Test Period” means the most recently ended four Fiscal Quarter period for which
financial statements have been delivered to the Administrative Agent pursuant to
Section 5.1(a) or 5.1(b), as applicable (or with respect to periods prior to the
first full Fiscal Year for which financial statements pursuant to Section 5.1(a)
or 5.1(b) have been delivered, the four consecutive Fiscal Quarters of Parent
then last ended (including for periods prior to the Closing Date, any
predecessor entity or entities, in each case, as determined, calculated,
consolidated, estimated or the like, in good faith by the Borrower
Representative)).

 

“Title Policy” means, with respect to any Mortgaged Property, an ALTA or TLTA,
as applicable, mortgagee title insurance policy or unconditional commitment
therefor issued by one or more title companies reasonably satisfactory to the
Collateral Agent with respect to such Mortgaged Property, in an amount not less
than the Fair Market Value of such Mortgaged Property, in form and substance
reasonably satisfactory to the Collateral Agent.

 

“Total Utilization of Revolving Credit Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing the applicable Issuing Bank for any
amount drawn under any Letter of Credit, but not yet so applied), (ii) the
aggregate principal amount of all outstanding Swing Line Loans, and (iii) the
Letter of Credit Obligations.

 

“Trade Date” has the meaning specified in Section 10.6(h)(i).

 

“Transaction Costs” means the fees, costs and expenses incurred by Parent and
its Restricted Subsidiaries in connection with the consummation of the
transactions to occur on the Closing Date contemplated by the Credit Documents
or the Closing Date Contribution Documents.

 

“Type of Loan” means (i) with respect to either Term Loans or Revolving Loans, a
Base Rate Loan or a Eurodollar Loan, and (ii) with respect to Swing Line Loans,
a Base Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, if by reason of mandatory provisions of Law, the
perfection, the effect of perfection or non-perfection or the priority of the
security interests of the Collateral Agent in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York, the
term “UCC” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority.

 

“Ultimate Parent Company” means (a) any Person controlled by the Sponsor or
Controlled Investment Affiliates thereof that, directly or indirectly, controls
Parent (other than investment funds that are Affiliates of the Sponsor or its
Controlled Investment Affiliates) or (b) any Person that, directly or
indirectly, controls Parent and Securities of which are publicly traded.

 

 50 

 

  

“Unrestricted Subsidiary” means a direct or indirect Subsidiary of Parent
designated as an Unrestricted Subsidiary pursuant to Section 5.13; provided, in
no event may a Borrower be designated as an Unrestricted Subsidiary. As of the
Closing Date, there are no Unrestricted Subsidiaries.

 

“U.S. Citizen” means a Person that is a citizen of the United States within the
meaning of 46 U.S.C. § 50501, and the regulations promulgated thereunder (as
each may be amended from time to time), eligible and qualified to own and
operate vessels in the U.S. Coastwise Trade.

 

“U.S. Coastwise Trade” means the carriage or transport of merchandise and/or
other materials and/or passengers in the coastwise trade of the United States of
America within the meaning of Chapter 551 of Title 46 of the United States Code.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
paragraph (g) of Section 2.20.

 

“Vessel” means any vessel, ship, boat, barge, or watercraft of any description
owned by any Credit Party, and shall be deemed to include all engines,
machinery, tackle, apparel, boats, rigging, furniture, freights, tools, spare
parts, pumps, equipment, and all other appurtenances thereunto appertaining or
belonging, whether now owned or hereafter acquired, whether on board or not, and
all additions, improvements and replacements hereafter made in or to any of the
Vessels, or any part thereof, or in or to any of the appurtenances aforesaid.

 

“Vessel Mortgage” means a first priority (subject to Permitted Liens) preferred
ship or fleet mortgage (as amended, restated, amended and restated, supplemented
or modified from time to time) creating and evidencing a Lien on a Mortgaged
Vessel securing the Obligations, which shall be in a form reasonably
satisfactory to the Collateral Agent, in each case, including such provisions as
shall be necessary to create and perfect such Lien under applicable laws of the
United States.

 

“Waivable Mandatory Prepayment” as defined in Section 2.15(d).

 

“Waste Disposal Division” means the business division of Parent and its
Restricted Subsidiaries engaged in the waste disposal business.

 

“Weighted Average Life to Maturity” means, when applied to any Class of Term
Loans or other Item of Indebtedness at any date, the number of years obtained by
dividing: (x) the sum of the products obtained by multiplying (i) the amount of
each then remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect thereof,
by (ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment by (y) the then
outstanding principal amount of such Indebtedness; provided, for purposes of
determining the Weighted Average Life to Maturity of any item of Indebtedness
that is being modified, refinanced, refunded, renewed, replaced or extended (the
“Applicable Indebtedness”), the effects of any amortization or prepayments made
on such Applicable Indebtedness prior to the date of or in connection with the
applicable modification, refinancing, refunding, renewal, replacement or
extension shall be disregarded.

 

“Withholding Agent” means the Borrower Representative and the Administrative
Agent.

 

 51 

 

  

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2 Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by Parent to the Administrative Agent pursuant to
Section 5.1(a) and 5.1(b) shall be prepared in accordance with GAAP as in effect
at the time of such preparation (and delivered together with the reconciliation
statements as required under Section 5.1(d), if applicable) (except for the lack
of footnotes and being subject to year-end and audit adjustments). If at any
time any change in GAAP would affect the computation of any financial ratio or
financial requirement set forth in any Credit Document, and either the Borrower
Representative or the Required Lenders shall so request, the Administrative
Agent, the Lenders and the Borrower Representative shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower Representative shall provide to the Administrative Agent (for
distribution to the Lenders) financial statements and other documents required
under this Agreement which include a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
For the avoidance of doubt, (i) notwithstanding any change in GAAP after the
Closing Date that would require lease obligations that would be treated as
operating leases as of the Closing Date to be classified and accounted for as
Capital Leases or otherwise reflected on Parent’s consolidated balance sheet,
such obligations shall continue to be excluded from the definition of
Indebtedness and (ii) any lease that was entered into after the date of this
Agreement that would have been considered an operating lease under GAAP in
effect as of the Closing Date shall be treated as an operating lease for all
purposes under this Agreement and the other Credit Documents, and obligations in
respect thereof shall be excluded from the definition of Indebtedness.

 

1.3 Interpretation, Etc. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in any Credit Document), (b)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections, Appendices, Exhibits and Schedules shall be construed to refer to
Sections of, and Appendices, Exhibits and Schedules to, this Agreement, (e) any
reference to any Law herein shall, unless otherwise specified, refer to such Law
as amended, modified or supplemented from time to time, (f) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, Securities, accounts and contract rights and (g) all times set forth
herein or in any other Credit Document shall, unless otherwise specified, be
deemed to refer to such time in New York City.

 

1.4 Certifications. Any certificate or other writing required hereunder or under
any other Credit Document to be certified by any officer or other authorized
representative of any Person shall be deemed to be executed and delivered by the
individual holding such office solely in such individual’s capacity as an
officer or other authorized representative of such Person and not in such
officer’s or other authorized representative’s individual capacity.

 

 52 

 

  

1.5 Timing of Performance. Subject to Section 2.16(f), when the performance of
any covenant, duty or obligation under any Credit Document is required to be
performed on a day which is not a Business Day, the date of such performance
shall extend to the immediately succeeding Business Day.

 

1.6 Cashless Rollovers. Notwithstanding anything to the contrary contained in
this Agreement, any Lender may exchange, continue or rollover all or a portion
of its Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Borrower Representative, the
Administrative Agent and such Lender.

 

1.7 Pro Forma Calculations and Adjustments.

 

(a) For purposes of calculating the compliance of any transaction with any
provision hereof that requires such compliance to be on a “Pro Forma Basis”,
such transaction shall be deemed to have occurred as of the first day of the
most recently ended Test Period.

 

(b) In connection with the calculation of any ratio hereunder upon giving effect
to a transaction on a “Pro Forma Basis”, (i) any Indebtedness incurred, acquired
or assumed, or repaid, by Parent or any of its Restricted Subsidiaries in
connection with such transaction (or any other transaction which occurred during
the relevant Test Period) shall be deemed to have been incurred, acquired or
assumed, or repaid, as the case may be, as of the first day of the relevant Test
Period, (ii) if such Indebtedness has a floating or formula rate, then the rate
of interest for such Indebtedness for the applicable period for purposes of the
calculations contemplated by this definition shall be determined by utilizing
the rate which is or would be in effect with respect to such Indebtedness as at
the relevant date of such calculations, (iii) such calculation shall be made
without regard to the netting of any cash proceeds of Indebtedness incurred by
Parent or any of its Restricted Subsidiaries in connection with such transaction
(but without limiting the pro forma effect of any prepayment of Indebtedness
with such cash proceeds), and (iv) if any Indebtedness incurred, acquired or
assumed in connection with such transaction is in the nature of a revolving
credit facility, the entire principal amount of such facility shall be deemed to
have been drawn.

 

1.8 Limited Condition Transactions. Notwithstanding anything in this Agreement
or any other Credit Document to the contrary, if any Indebtedness, Lien,
permitted Investment or Permitted Acquisition permitted hereunder is incurred,
acquired, assumed or made as permitted hereunder, or if any Unrestricted
Subsidiary is designated hereunder, in each case, in connection with a Limited
Condition Acquisition, then compliance with any applicable ratio, test or other
basket hereunder on a Pro Forma Basis may be determined, at the option of
Parent, either (x) at the time of entry into the applicable acquisition
agreement (but in no event more than 180 days prior to the incurrence,
acquisition or assumption, as applicable, of such Indebtedness) or (y) at the
time of incurrence, acquisition or assumption, as applicable, of such
Indebtedness (the date of (x) or (y), the “LCA Test Date”), and, if Parent has
made such an election, then in connection with any calculation of any ratio,
test or basket availability with respect to the incurrence of Indebtedness or
Liens, the making of Restricted Payments, the making of any permitted Investment
or Permitted Acquisition, the prepayment, redemption, purchase, defeasance or
other satisfaction of Indebtedness, or the designation of an Unrestricted
Subsidiary (each, a “Subsequent Transaction”) following the relevant LCA Test
Date and prior to the earlier of the date on which such Limited Condition
Acquisition is consummated or the date that the definitive agreement for such
Limited Condition Acquisition is terminated or expires without consummation of
such Limited Condition Acquisition, for purposes of determining whether such
Subsequent Transaction is permitted hereunder, any such ratio, test or basket
shall be required to be satisfied on a Pro Forma Basis assuming such Limited
Condition Acquisition and other transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) have been
consummated; provided, in the case of a Restricted Payment, prepayment,
redemption, purchase, defeasance or other satisfaction of Junior Financing or
designation of an Unrestricted Subsidiary, any such ratio, test or basket shall
also be required to be satisfied assuming such Limited Condition Acquisition and
other transactions in connection therewith (including any incurrence of
indebtedness and the use of proceeds thereof) have not been consummated;
provided, further, if any of such ratios or amounts are exceeded as a result of
fluctuations in such ratio or amount including due to fluctuations in
Consolidated Adjusted EBITDA of Parent or the Person subject to such acquisition
or Investment, at or prior to the consummation of the relevant transaction or
action, such ratios will not be deemed to have been exceeded as a result of such
fluctuations solely for purposes of determining whether the relevant transaction
or action is permitted to be consummated or taken.

 

 53 

 

  

1.9 Currency Generally. For purposes of determining compliance with Section 6.1,
Section 6.2 and Section 6.6 with respect to any amount of any Indebtedness, Lien
or Investment in a currency other than Dollars, no Default or Event of Default
shall be deemed to have occurred solely as a result of changes in rates of
currency exchange occurring after the time such Indebtedness, Lien or Investment
is incurred or granted (so long as such Indebtedness, Lien or Investment, at the
time incurred or granted, made or acquired, was permitted hereunder).

 

1.10 Rounding. Any financial ratios required to be maintained pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

1.11 Currency.

 

(a) Spot Rates. The Administrative Agent shall determine the Spot Rate as of
each Revaluation Date to be used for calculating the Dollar Equivalent of any
Alternate Currency, and such Spot Rate shall become effective as of such
Revaluation Date and shall be the Spot Rate employed in converting any amounts
between Dollars and such Alternate Currency until the next Revaluation Date to
occur.

 

(b) Equivalent Units. In connection with an Alternate Currency Letter of Credit,
wherever in this Agreement an amount, such as a required minimum or multiple
amount, is expressed in Dollars, the correlative Alternate Currency amount
applicable to such Alternate Currency Letter of Credit shall be the Dollar
Equivalent thereof (rounded to the nearest unit of such Alternate Currency, with
0.5 of a unit being rounded upward), as reasonably determined by the
Administrative Agent.

 

SECTION 2 LOANS AND LETTERS OF CREDIT

 

2.1 Term Loans.

 

(a) Initial Term Loan Commitments. Subject to the terms and conditions hereof,
each Lender severally agrees to make, on the Closing Date, an Initial Term Loan
to the Borrowers in an amount equal to such Lender’s Initial Term Loan
Commitment. The Borrowers may make only one borrowing under each Initial Term
Loan Commitment. Each Lender’s Initial Term Loan Commitment shall terminate
immediately and without further action on the Closing Date after giving effect
to the funding of such Lender’s Initial Term Loan Commitment on such date.

 

(b) Repayments and Prepayments. Any amount of the Initial Term Loans that is
subsequently repaid or prepaid may not be reborrowed.

 

 54 

 

  

(c) Maturity. Subject to Sections 2.13(a), 2.14, 2.24 and 2.26, all amounts owed
hereunder with respect to the Initial Term Loans shall be paid in full no later
than the Initial Term Loan Maturity Date.

 

(d) Funding Notice. The Borrower Representative shall deliver to the
Administrative Agent a fully executed Funding Notice for the Initial Term Loans
no later than 11:00 a.m. at least one Business Day in advance of the Closing
Date (or such later time as the Administrative Agent may agree) and, promptly
upon receipt thereof, the Administrative Agent shall notify each Lender of the
proposed borrowing.

 

(e) Funding of Initial Term Loans. Each Lender shall make its Initial Term Loan
available to the Administrative Agent not later than 12:00 noon on the Closing
Date, by wire transfer of same day funds in Dollars, at the Payment Office.

 

(f) Availability of Funds. Upon satisfaction or waiver of the conditions
precedent specified herein, the Administrative Agent shall make the proceeds of
the Initial Term Loans available to the Borrowers on the Closing Date by causing
an amount of same day funds in Dollars equal to the proceeds of all such Initial
Term Loans received by the Administrative Agent from the Lenders to be credited
to the account of the Borrowers at the Payment Office or to such other account
as is designated in writing to the Administrative Agent by the Borrower
Representative.

 

(g) Additional Term Loans. Subject to the terms and conditions hereof, (i) the
terms and conditions of any Class of Incremental Term Loan Commitments and
Incremental Term Loans shall be as set forth in the related Joinder Agreement,
(ii) the terms and conditions of any Class of Extended Term Loan Commitments and
Extended Term Loans shall be as set forth in the related Extension Amendment,
and (iii) the terms and conditions of any Class of Permitted Refinancing Term
Loan Commitments and Permitted Refinancing Term Loans shall be as set forth in
the related Permitted Refinancing Amendment.

 

2.2 Revolving Loans.

 

(a) Revolving Credit Commitments. During the Revolving Credit Commitment Period,
subject to the terms and conditions hereof, each Lender severally agrees to make
Revolving Loans to the Borrowers in an aggregate amount up to but not exceeding
such Lender’s Revolving Credit Commitment; provided, after giving effect to the
making of any Revolving Loans in no event shall the Total Utilization of
Revolving Credit Commitments exceed the Revolving Credit Limit.

 

(b) Repayments and Prepayments. Amounts borrowed pursuant to this Section 2.2
may be repaid and reborrowed during the Revolving Credit Commitment Period.

 

(c) Maturity. Each Lender’s Revolving Credit Commitments shall terminate on the
applicable Scheduled Revolving Credit Commitment Termination Date, and all
Revolving Loans and all other amounts owed hereunder with respect to the
Revolving Loans and the Revolving Credit Commitments shall be paid in full no
later than such date.

 

(d) Minimum Amounts. Except pursuant to Section 2.3(g) or 2.4(d), Revolving
Loans that are Base Rate Loans shall be made in an aggregate minimum amount (i)
of $500,000 and integral multiples of $100,000 in excess of that amount or (ii)
equal to the remaining principal balance of the Revolving Credit Commitments,
and Revolving Loans that are Eurodollar Loans shall be in an aggregate minimum
amount (i) of $500,000 and integral multiples of $100,000 in excess of that
amount or (ii) equal to the remaining principal balance of the Revolving Credit
Commitments.

 

 55 

 



 

(e) Notice to the Administrative Agent. Whenever a Borrower desires that the
Lenders make Revolving Loans, the Borrower Representative shall deliver to the
Administrative Agent at the Notice Office a fully executed and delivered Funding
Notice no later than 12:00 noon at least three (3) Business Days in advance of
the proposed Credit Date in the case of a Eurodollar Loan, and at least one (1)
Business Day in advance of the proposed Credit Date in the case of a Revolving
Loan that is a Base Rate Loan. Except as otherwise provided herein, a Funding
Notice for a Revolving Loan that is a Eurodollar Loan shall be irrevocable on
and after the date of receipt thereof by the Administrative Agent, and such
Borrower shall be bound to make a borrowing in accordance therewith.

 

(f) Notice to Lenders. Notice of receipt of each Funding Notice in respect of
Revolving Loans, together with the amount of each Lender’s Pro Rata Share
thereof, if any, together with the applicable interest rate, shall be provided
by the Administrative Agent to each applicable Lender in writing with reasonable
promptness, but (so long as the Administrative Agent shall have received such
Notice by the time set forth in Section 2.2(e)) not later than 2:00 p.m. on the
same day as the Administrative Agent’s receipt of such Notice from the Borrower
Representative.

 

(g) Availability of Funds. Each Lender shall make the amount of its Revolving
Loan available to the Administrative Agent not later than 2:00 p.m. on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Payment Office. Except as otherwise expressly provided herein, upon satisfaction
or waiver of the conditions precedent specified herein, the Administrative Agent
shall make the proceeds of such Revolving Loans available to the applicable
Borrower on the applicable Credit Date by causing an amount of same day funds in
Dollars equal to the proceeds of all such Revolving Loans received by the
Administrative Agent from the Lenders to be credited to the account of the
applicable Borrower at the Payment Office or such other account as may be
designated in writing to the Administrative Agent by the Borrower
Representative.

 

2.3 Swing Line Loans.

 

(a) Swing Line Loans. During the Revolving Credit Commitment Period, subject to
the terms and conditions hereof, the Swing Line Lender hereby agrees to make
Swing Line Loans to the Borrowers; provided, after giving effect to the making
of any Swing Line Loan, in no event shall (x) the Swing Line Loan Outstandings
exceed the Swing Line Sublimit then in effect or (y) the Total Utilization of
Revolving Credit Commitments exceed the Revolving Credit Limit.

 

(b) Repayments and Prepayments. Amounts borrowed pursuant to this Section 2.3
may be repaid and reborrowed during the Revolving Credit Commitment Period.

 

(c) Maturity. The Swing Line Lender’s obligation to make Swing Line Loans
pursuant to this Section 2.3 shall expire on the latest Scheduled Revolving
Credit Commitment Termination Date and all Swing Line Loans and all other
amounts owed hereunder with respect to the Swing Line Loans shall be paid in
full no later than such date.

 

(d) Minimum Amounts. Swing Line Loans shall be made in an aggregate minimum
amount of $100,000 and integral multiples of $50,000 in excess of that amount.

 

(e) Notice to Swing Line Lender. Whenever a Borrower desires that the Swing Line
Lender make a Swing Line Loan, the Borrower Representative shall deliver to the
Administrative Agent a Funding Notice no later than 12:00 noon on the proposed
Credit Date.

 

 56 

 

 

(f) Availability of Funds. The Swing Line Lender shall make the amount of its
Swing Line Loan available to the Administrative Agent not later than 2:00 p.m.
on the applicable Credit Date by wire transfer of same day funds in Dollars, at
the Payment Office. Except as provided herein, upon satisfaction or waiver of
the conditions precedent specified herein, the Administrative Agent shall make
the proceeds of such Swing Line Loans available to the Borrowers on the
applicable Credit Date by causing an amount of same day funds in Dollars equal
to the proceeds of all such Swing Line Loans received by the Administrative
Agent from the Swing Line Lender to be credited to the account of the Borrowers
at the Payment Office, or to such other account as is designated in writing to
the Administrative Agent by the Borrower Representative.

 

(g) Refunded Swing Line Loans. With respect to any Swing Line Loans which have
not been voluntarily prepaid by the Borrowers pursuant to Section 2.13, the
Swing Line Lender may at any time in its sole and absolute discretion, deliver
to the Administrative Agent (with a copy to the Borrower Representative), no
later than 11:00 a.m. at least one Business Day in advance of the proposed
Credit Date, a notice requesting that each Revolving Lender make Revolving Loans
that are Base Rate Loans to the Borrowers on such Credit Date in an amount equal
to its Pro Rata Share of the amount of such Swing Line Loans (the “Refunded
Swing Line Loans”) outstanding on the date such notice is given which the Swing
Line Lender requests the Revolving Lenders to prepay (without regard to the
minimum funding amounts set forth in Section 2.2(d)). Anything contained in this
Agreement to the contrary notwithstanding, (i) the proceeds of such Revolving
Loans made by the Revolving Lenders other than the Swing Line Lender shall be
immediately delivered by the Administrative Agent to the Swing Line Lender (and
not to the Borrowers) and applied to repay a corresponding portion of the
Refunded Swing Line Loans and (ii) on the day such Revolving Loans are made, the
Swing Line Lender’s Pro Rata Share of the Refunded Swing Line Loans shall be
deemed to be paid with the proceeds of a Revolving Loan made by the Swing Line
Lender to the Borrowers, and such portion of the Swing Line Loans deemed to be
so paid shall no longer be outstanding as Swing Line Loans and shall no longer
be due under the Swing Line Note of the Swing Line Lender but shall instead
constitute part of the Swing Line Lender’s outstanding Revolving Loans to the
Borrowers and shall be due under the Revolving Loan Note issued by the Borrowers
to the Swing Line Lender. Each Borrower hereby authorizes the Administrative
Agent and the Swing Line Lender to charge (without duplication) such Borrower’s
accounts with the Administrative Agent and the Swing Line Lender (up to the
amount available in each such account) in order to immediately pay the Swing
Line Lender the amount of the Refunded Swing Line Loans to the extent the
proceeds of such Revolving Loans made by the Revolving Lenders, including the
Revolving Loans deemed to be made by the Swing Line Lender, are not sufficient
to repay in full the Refunded Swing Line Loans. If any portion of any such
amount paid (or deemed to be paid) to the Swing Line Lender should be recovered
by or on behalf of a Borrower from the Swing Line Lender in any proceeding under
any Debtor Relief Law or otherwise, the loss of the amount so recovered shall be
ratably shared among all of the Revolving Lenders in the manner contemplated by
Section 2.17.

 

(h) Revolving Lenders’ Purchase of Participations in Swing Line Loans. If for
any reason Revolving Loans are not made pursuant to Section 2.3(g) in an amount
sufficient to repay any amounts owed to the Swing Line Lender in respect of any
outstanding Swing Line Loans on or before the third Business Day after demand
for payment thereof by the Swing Line Lender, each Revolving Lender shall be
deemed to, and hereby agrees to, have purchased a participation in such
outstanding Swing Line Loans, and in an amount equal to its Pro Rata Share of
the applicable unpaid principal amount together with accrued and unpaid interest
thereon. Upon one Business Day’s notice from the Swing Line Lender, each
Revolving Lender shall deliver to the Swing Line Lender an amount equal to its
respective participation in the applicable unpaid amount in same day funds at
the Payment Office of the Swing Line Lender. In order to evidence such
participation each Revolving Lender agrees to enter into a participation
agreement at the request of the Swing Line Lender in form and substance
reasonably satisfactory to the Swing Line Lender. If any Revolving Lender fails
to make available to the Swing Line Lender the amount of such Revolving Lender’s
participation as provided in this Section 2.3(h), the Swing Line Lender shall be
entitled to recover such amount on demand from such Revolving Lender together
with interest thereon for three (3) Business Days at the rate customarily used
by the Swing Line Lender for the correction of errors among banks and thereafter
at the Base Rate, as applicable. A certificate of the Swing Line Lender
submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (h) shall be conclusive absent
demonstrable or manifest error.

 

 57 

 

  

(i) Absolute and Unconditional Obligations. Notwithstanding anything contained
herein to the contrary, (i) each Revolving Lender’s obligation to make Revolving
Loans for the purpose of repaying any Refunded Swing Line Loans pursuant to
Section 2.3(g) and each Revolving Lender’s obligation to purchase a
participation in any unpaid Swing Line Loans pursuant to Section 2.3(h) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any set off, counterclaim, recoupment, defense or other right
which such Revolving Lender may have against Swing Line Lender, any Credit Party
or any other Person for any reason whatsoever; (B) the occurrence or
continuation of a Default or Event of Default; (C) any adverse change in the
business, operations, properties, assets, condition (financial or otherwise) or
prospects of any Credit Party; (D) any breach of this Agreement or any other
Credit Document by any party thereto; or (E) any other circumstance, happening
or event whatsoever, whether or not similar to any of the foregoing; provided,
such obligations of each Revolving Lender are subject to the condition that
Swing Line Lender had not received prior notice from the Borrower Representative
or the Required Revolving Lenders that any of the conditions under Section 3.2
to the making of the applicable Refunded Swing Line Loans or other unpaid Swing
Line Loans, were not satisfied at the time such Refunded Swing Line Loans or
unpaid Swing Line Loans were made; and (ii) the Swing Line Lender shall not be
obligated to make any Swing Line Loans (A) if it has elected not to do so after
the occurrence and during the continuation of a Default or Event of Default, or
(B) it does not in good faith believe that all conditions under Section 3.2 to
the making of such Swing Line Loan have been satisfied or waived by the Required
Revolving Lenders.

 

(j) Resignation of Swing Line Lender. The Swing Line Lender may resign as Swing
Line Lender upon thirty days prior written notice to the Administrative Agent,
Revolving Lenders and Borrower Representative. Upon any such notice of
resignation, the Required Revolving Lenders shall have the right, upon five (5)
Business Days’ notice to the Borrower Representative (or such lesser notice as
is acceptable to the Borrower Representative), to appoint a successor Swing Line
Lender with the written consent of the Borrower Representative; provided, (x) no
such consent of the Borrower Representative shall be required while an Event of
Default exists and (y) such consent shall not be unreasonably withheld, delayed
or conditioned, and shall be deemed to have been given unless the Borrower
Representative shall have objected to such appointment by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; provided, failing such appointment, the retiring Swing Line Lender may
appoint, on behalf of the Revolving Lenders, a successor Swing Line Lender from
among the Revolving Lenders or, with the written consent of the Borrower
Representative, any other financial institution; provided, in no event shall any
such successor Swing Line Lender be a Defaulting Lender, an Affiliated Lender or
a Disqualified Institution. At the time any such resignation shall become
effective, (i) the Borrowers shall prepay any outstanding Swing Line Loans made
by the resigning Swing Line Lender, (ii) upon such prepayment, the resigning
Swing Line Lender shall surrender any Swing Line Note held by it to the
Borrowers for cancellation, and (iii) the Borrowers shall issue, if so requested
by the successor Swing Line Lender, a new Swing Line Note to the successor Swing
Line Lender, in the principal amount of the Swing Line Loan Sublimit then in
effect and with other appropriate insertions. From and after the effective date
of any such resignation, (A) any successor Swing Line Lender shall have all the
rights and obligations of the Swing Line Lender under this Agreement with
respect to Swing Line Loans made thereafter and (B) references herein to the
term “Swing Line Lender” shall be deemed to refer to such successor or to any
previous Swing Line Lender, or to such successor and all previous Swing Line
Lender, as the context shall require.

 

 58 

 

  

(k) Extensions. If the Maturity Date shall have occurred in respect of any
tranche of Revolving Credit Commitments (such Maturity Date, the “Earlier
Revolving Commitment Maturity Date”) at a time when another tranche or tranches
of Revolving Credit Commitments is or are in effect with a longer Maturity Date,
then, on such Earlier Revolving Commitment Maturity Date, all then outstanding
Swing Line Loans shall be repaid in full (and there shall be no adjustment to
the participations in such Swing Line Loans as a result of the occurrence of
such Earlier Revolving Maturity Date); provided, if on the occurrence of such
Earlier Revolving Commitment Maturity Date (after giving effect to any
repayments of Revolving Loans and any reallocation of Letter of Credit
participations as contemplated in Section 2.4(k)), there shall exist sufficient
unutilized Extended Revolving Credit Commitments so that the respective
outstanding Swing Line Loans could be incurred pursuant to such Extended
Revolving Credit Commitments which will remain in effect after the occurrence of
such Earlier Revolving Commitment Maturity Date, then there shall be an
automatic adjustment on such date of the risk participations of each Revolving
Lender that is an Extended Revolving Lender and such outstanding Swing Line
Loans shall be deemed to have been incurred solely pursuant to the relevant
Extended Revolving Credit Commitments and such Swing Line Loans shall not be so
required to be repaid in full on such Earlier Revolving Commitment Maturity
Date.

 

2.4 Letters of Credit.

 

(a) Letters of Credit. During the Revolving Credit Commitment Period, subject to
the terms and conditions hereof, each Issuing Bank agrees to issue Letters of
Credit for the account of the Borrowers or any Subsidiary (provided, that in the
case of any Letter of Credit issued for a Subsidiary that is not a Guarantor,
the Borrower Representative shall be the co-applicant with respect thereto) in
the aggregate amount up to but not exceeding the Letter of Credit Sublimit;
provided, (i) each Letter of Credit shall be denominated in Dollars or, at the
option of the Borrower Representative, in an Alternate Currency; (ii) the stated
amount of each Letter of Credit shall not be less than $100,000 or such lesser
amount as is acceptable to the applicable Issuing Bank; (iii) after giving
effect to such issuance, in no event shall the Total Utilization of Revolving
Credit Commitments exceed the Revolving Credit Limit then in effect; (iv) after
giving effect to such issuance, in no event shall the Letter of Credit
Obligations exceed the Letter of Credit Sublimit then in effect; (v) absent the
consent of the applicable Issuing Bank to the contrary, no Letters of Credit
shall be issued after the date that is ten (10) Business Days prior to the
Scheduled Revolving Credit Commitment Termination Date; (vi) absent the consent
of the applicable Issuing Bank to the contrary, in no event shall any standby
Letter of Credit have an expiration date later than the earlier of (A) the date
that is five (5) Business Days prior to the Scheduled Revolving Credit
Commitment Termination Date and (B) the date which is one year from the date of
issuance of such standby Letter of Credit; and (vii) absent the consent of the
applicable Issuing Bank to the contrary, no commercial Letter of Credit shall
have an expiration date later than the earlier of (1) the date that is ten (10)
Business Days prior to the Scheduled Revolving Credit Commitment Termination
Date and (2) the date that is one hundred eighty days from the date of issuance
of such commercial Letter of Credit. Subject to the foregoing, the Issuing Banks
may agree that a standby Letter of Credit will automatically be extended for one
or more successive periods not to exceed one year each, unless such Issuing Bank
elects not to extend for any such additional period; provided, the Issuing Banks
shall not extend any such Letter of Credit if it has received written notice
that an Event of Default has occurred and is continuing at the time such Issuing
Bank must elect to allow such extension.

 

(b) Notice of Issuance. Whenever a Borrower desires the issuance of a Letter of
Credit, it shall deliver to the Administrative Agent an Issuance Notice no later
than 12:00 noon at least three (3) Business Days, or such shorter period as may
be agreed to by an Issuing Bank in any particular instance, in advance of the
proposed date of issuance. Upon satisfaction or waiver of the conditions set
forth in Section 3.2, the applicable Issuing Bank shall issue the requested
Letter of Credit in accordance with such Issuing Bank’s standard operating
procedures. Upon the issuance or increase of any Letter of Credit, such Issuing
Bank shall promptly notify each Revolving Lender thereof, which notice shall be
accompanied by a copy of a Letter of Credit or increasing amendment or
modification to a Letter of Credit and the amount of such Revolving Lender’s
respective participation in such Letter of Credit pursuant to Section 2.4(e). On
the Closing Date, the Borrowers shall be deemed to have requested the issuance
hereunder of the NRC Letters of Credit and the NRC Letters of Credit shall be
deemed to have been so issued hereunder.

 

 59 

 

  

(c) Responsibility of the Issuing Banks With Respect to Requests for Drawings
and Payments. In determining whether to honor any drawing under any Letter of
Credit by the beneficiary thereof, the Issuing Bank shall be responsible only to
examine the documents delivered under such Letter of Credit with reasonable care
so as to ascertain whether they appear on their face to be in accordance with
the terms and conditions of such Letter of Credit. As between the Borrowers and
an Issuing Bank, the Borrowers assume all risks of the acts and omissions of, or
misuse of the Letters of Credit issued by any Issuing Bank, by the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, the Issuing Banks shall not be responsible for (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Bank, including any Governmental Acts; none of the above
shall affect or impair, or prevent the vesting of, any of any Issuing Bank’s
rights or powers hereunder. Without limiting the foregoing and in furtherance
thereof (but subject to the immediately following sentence), any action taken or
omitted by any Issuing Bank under or in connection with the Letters of Credit or
any documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not give rise to any liability on the part of such Issuing Bank to
the Borrowers. Notwithstanding anything to the contrary contained in this
Section 2.4(c), the Borrowers shall retain any and all rights it may have
against the Issuing Bank for any liability arising out of the gross negligence
or willful misconduct of, or material breach by, any Issuing Banks as determined
by a final, non-appealable judgment of a court of competent jurisdiction.

 

(d) Reimbursement by Borrowers of Amounts Drawn or Paid Under Letters of Credit.
If an Issuing Bank has determined to honor a drawing under a Letter of Credit,
it shall immediately notify the Borrower Representative and the Administrative
Agent, and the Borrowers shall reimburse such Issuing Bank on or before the
Business Day immediately following the date on which such drawing is honored
(the “Reimbursement Date”) in an amount in Dollars (calculated, in the case of
any Alternate Currency Letter of Credit, based on the Dollar Equivalent thereof)
and in same day funds equal to the amount of such honored drawing; provided,
anything contained herein to the contrary notwithstanding, (i) unless the
Borrower Representative shall have notified the Administrative Agent and the
applicable Issuing Bank prior to 10:00 a.m. on the date such drawing is honored
that the Borrowers intend to reimburse the applicable Issuing Bank for the
amount of such honored drawing with funds other than the proceeds of Revolving
Loans, the Borrower Representative shall be deemed to have given a timely
Funding Notice to the Administrative Agent requesting each Revolving Lender to
make Revolving Loans that are Base Rate Loans on the Reimbursement Date in an
amount in Dollars equal to the amount of such honored drawing (calculated, in
the case of any Alternate Currency Letter of Credit, based on the Dollar
Equivalent thereof), and (ii) regardless of whether the conditions specified in
Section 3.2 are satisfied, each Revolving Lender shall, on the Reimbursement
Date, make Revolving Loans that are Base Rate Loans in the amount of such
honored drawing, the proceeds of which shall be applied directly by the
Administrative Agent to reimburse the applicable Issuing Bank for the amount of
such honored drawing; and provided further, if for any reason proceeds of
Revolving Loans are not received by such Issuing Bank on the Reimbursement Date
in an amount equal to the amount of such honored drawing, the Borrowers shall
reimburse such Issuing Bank, on demand, in an amount in Dollars (calculated, in
the case of any Alternate Currency Letter of Credit, based on the Dollar
Equivalent thereof) same day funds equal to the excess of the amount of such
honored drawing over the aggregate amount of such Revolving Loans, if any, which
are so received. Nothing in this Section 2.4(d) shall be deemed to relieve any
Revolving Lender from its obligation to make Revolving Loans on the terms and
conditions set forth herein, and the Borrowers shall retain any and all rights
it may have against any Revolving Lender resulting from the failure of such
Revolving Lender to make such Revolving Loans under this Section 2.4(d).

 

 60 

 

 

 (e) Revolving Lenders’ Purchase of Participations in Letters of Credit.
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to have purchased, and hereby agrees to irrevocably purchase,
from the applicable Issuing Bank a participation in such Letter of Credit and
any drawings honored thereunder in an amount equal to such Lender’s Pro Rata
Share (with respect to the Revolving Credit Commitments) of the maximum amount
which is or at any time may become available to be drawn thereunder (calculated,
in the case of any Alternate Currency Letter of Credit, based on the Dollar
Equivalent thereof). If the Borrowers shall fail for any reason to reimburse
such Issuing Bank as provided in Section 2.4(d), such Issuing Bank shall
promptly notify each Revolving Lender of the unreimbursed amount of such honored
drawing and of such Lender’s respective participation therein based on such
Lender’s Pro Rata Share of the Revolving Credit Commitments (calculated, in the
case of any Alternate Currency Letter of Credit, based on the Dollar Equivalent
thereof). Each Revolving Lender shall make available to such Issuing Bank an
amount equal to its respective participation, in Dollars and in same day funds
(calculated, in the case of any Alternate Currency Letter of Credit, based on
the Dollar Equivalent thereof), at the office of such Issuing Bank specified in
such notice, not later than 12:00 noon on the first business day (under the Laws
of the jurisdiction in which such office of such Issuing Bank is located) after
the date notified by such Issuing Bank. If any Revolving Lender fails to make
available to such Issuing Bank on such business day the amount of such Lender’s
participation in such Letter of Credit as provided in this Section 2.4(e), such
Issuing Bank shall be entitled to recover such amount on demand from such
Revolving Lender, together with interest thereon for three (3) Business Days at
the rate customarily used by such Issuing Bank for the correction of errors
among banks and thereafter at the Base Rate. Nothing in this Section 2.4(e)
shall be deemed to prejudice the right of any Revolving Lender to recover from
any Issuing Bank any amounts made available by such Revolving Lender to such
Issuing Bank pursuant to this Section if it is determined that the payment with
respect to a Letter of Credit in respect of which payment was made by such
Revolving Lender constituted gross negligence or willful misconduct on the part
of such Issuing Bank as determined by a final, non-appealable judgment of a
court of competent jurisdiction. If an Issuing Bank shall have been reimbursed
by other Revolving Lenders pursuant to this Section 2.4(e) for all or any
portion of any drawing honored by such Issuing Bank under a Letter of Credit,
such Issuing Bank shall distribute to each Revolving Lender which has paid all
amounts payable by it under this Section 2.4(e) with respect to such honored
drawing such Revolving Lender’s Pro Rata Share of all payments subsequently
received by such Issuing Bank from the Borrowers in reimbursement of such
honored drawing when such payments are received. Any such distribution shall be
made to a Revolving Lender at its primary address set forth below its name on
Appendix B or at such other address as such Revolving Lender may request.

 

 61 

 

 

(f) Obligations Absolute. The obligation of the Borrowers to reimburse an
Issuing Bank for drawings honored under the Letters of Credit issued by it and
to repay any Revolving Loans made by the Revolving Lenders pursuant to Section
2.4(d) and the obligations of the Revolving Lenders under Section 2.4(e) shall
be unconditional and irrevocable and shall be paid strictly in accordance with
the terms hereof under all circumstances including any of the following
circumstances: (i) any lack of validity or enforceability of any Letter of
Credit; (ii) the existence of any claim, set-off, defense or other right which
the Borrowers or any Lender may have at any time against a beneficiary or any
transferee of any Letter of Credit (or any Persons for whom any such transferee
may be acting), any Issuing Bank, Lender or any other Person or, in the case of
a Lender, against the Borrowers, whether in connection herewith, the
transactions contemplated herein or any unrelated transaction (including any
underlying transaction between Parent or any of its Restricted Subsidiaries and
the beneficiary for which any Letter of Credit was procured); (iii) any draft or
other document presented under any Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; (iv) payment by an Issuing Bank under
any Letter of Credit against presentation of a draft or other document which
does not substantially comply with the terms of such Letter of Credit; (v) any
adverse change in the business, operations, properties, assets, condition
(financial or otherwise) or prospects of Parent or any of its Restricted
Subsidiaries; (vi) any breach hereof or any other Credit Document by any party
thereto; (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing; or (viii) the fact that an Event of Default or
a Default shall have occurred and be continuing; provided, in each case, that
payment by an Issuing Bank under the applicable Letter of Credit shall not have
constituted gross negligence or willful misconduct of, or material breach of
agreement by, such Issuing Bank under the circumstances in question as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.

 

(g) Indemnification. Without duplication of any obligation of the Borrowers
under Section 10.2 or 10.3, in addition to amounts payable as provided herein,
the Borrowers hereby agree to protect, indemnify, pay and save harmless the
Issuing Banks from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (limited, in the case of legal fees
and expenses, to the reasonable fees, expenses and disbursements of a single
external counsel documented in reasonable detail) which any Issuing Bank incurs
or is subject to as a consequence, direct or indirect, of (i) the issuance of
any Letter of Credit by an Issuing Bank, other than as a result of (A) the gross
negligence or willful misconduct of, or material breach of agreement by, such
Issuing Bank as determined by a final, non-appealable judgment of a court of
competent jurisdiction or (B) the wrongful dishonor by such Issuing Bank of a
proper demand for payment made under any Letter of Credit issued by it, or (ii)
the failure of such Issuing Bank to honor a drawing under any such Letter of
Credit as a result of any Governmental Act.

 

(h) Cash Collateralization - Borrowers. If any Letter of Credit is outstanding
at the time that the Borrowers prepay, or are required to repay, the Obligations
(other than the Remaining Obligations) or the Revolving Credit Commitments are
terminated, the Borrowers shall Cash Collateralize the applicable Issuing Bank’s
Letter of Credit Obligations in an amount not less than the Minimum Collateral
Amount, to reimburse payments of drafts drawn under such Letters of Credit and
pay any fees and expenses related thereto. Upon termination of any such Letter
of Credit such deposit shall be refunded to the Borrowers to the extent not
previously applied by the Administrative Agent in the manner described herein.

 

 62 

 

 



(i) Cash Collateralization - Defaulting Lenders. At any time that there shall
exist a Defaulting Lender, within three (3) Business Days following the written
request of the Administrative Agent or the Issuing Bank (with a copy to the
Administrative Agent) the Borrowers shall Cash Collateralize such Issuing Bank’s
Fronting Exposure with respect to such Defaulting Lender (determined after
giving effect to Section 2.22(a)(iv) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount. 

 



(i)Grant of Security Interest. The Borrowers, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grant to the Administrative
Agent, for the benefit of the Issuing Banks, and agree to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of Letter of
Credit Obligations, to be applied pursuant to clause (ii) below. If at any time
the Administrative Agent reasonably determines that such Cash Collateral is
subject to any right or claim of any Person other than the Administrative Agent
and the Issuing Bank as herein provided), or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrowers will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to Section 2.22(a)(iv) and any
Cash Collateral provided by the Defaulting Lender).

 

(ii)Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.4(i) or Section 2.22 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letter of
Credit Obligations (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

 

(iii)Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the applicable Issuing Bank’s Fronting Exposure
shall no longer be required to be held as Cash Collateral pursuant to this
Section 2.4(i) following (A) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Revolving Lender), or (B) the determination by the Administrative Agent and the
applicable Issuing Bank that there exists excess Cash Collateral; provided,
subject to Section 2.22(a)(v), the Person providing Cash Collateral and such
Issuing Bank may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations; provided further, to the
extent that such Cash Collateral was provided by the Borrowers, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Credit Documents.

  

(j) Resignation of an Issuing Bank. An Issuing Bank may resign as the Issuing
Bank upon thirty days prior written notice to the Administrative Agent,
Revolving Lenders and Borrower Representative. Upon any such notice of
resignation, the Required Revolving Lenders shall have the right, upon five (5)
Business Days’ notice to the Borrower Representative, to appoint a successor
Issuing Bank with the written consent of the Borrower Representative (or such
lesser notice as is acceptable thereto); provided, (x) no such consent of the
Borrower Representative shall be required while an Event of Default exists and
(y) such consent shall not be unreasonably withheld, delayed or conditioned, and
shall be deemed to have been given unless the Borrower Representative shall have
objected to such appointment by written notice to the Administrative Agent
within five (5) Business Days after having received notice thereof; provided,
failing such appointment, the retiring Issuing Bank may appoint, on behalf of
the Revolving Lenders, a successor Issuing Bank from among the Revolving Lenders
or, with the written consent of the Borrower Representative, any other financial
institution; provided, in no event shall any such successor Issuing Bank be a
Defaulting Lender, an Affiliated Lender or a Disqualified Institution. At the
time any such resignation shall become effective, the Borrowers shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank. From and after
the effective date of any such resignation, (i) any successor to an Issuing Bank
shall have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and (ii)
references herein to the term “Issuing Bank” shall be deemed to refer to such
successor or to any previous Issuing Bank, or to such successor and all previous
Issuing Banks, as the context shall require. After the resignation of an Issuing
Bank hereunder, the resigning Issuing Bank shall remain a party hereto to the
extent that Letters of Credit issued by it remain outstanding and shall continue
to have all the rights and obligations of an Issuing Bank under this Agreement
with respect to Letters of Credit issued by it prior to such resignation, but
shall not be required to issue additional Letters of Credit.

 

 63 

 



 

(k) Extensions. If the Maturity Date in respect of any tranche of Revolving
Credit Commitments occurs prior to the expiration of any Letter of Credit, then
(i) if one or more other tranches of Revolving Credit Commitments in respect of
which the Maturity Date shall not have occurred are then in effect, such Letters
of Credit shall automatically be deemed to have been issued (including for
purposes of the obligations of the Revolving Lenders to purchase participations
therein and to make Revolving Loans and payments in respect thereof pursuant to
Sections 2.4(d) and 2.4(e)) under (and ratably participated in by Revolving
Lenders pursuant to) the Revolving Credit Commitments in respect of such
non-terminating tranches up to an aggregate amount not to exceed the aggregate
principal amount of the unutilized Revolving Credit Commitments thereunder at
such time (it being understood that no partial face amount of any Letter of
Credit may be so reallocated) and (ii) to the extent not reallocated pursuant to
immediately preceding clause (i), the Borrowers shall Cash Collateralize any
such Letter of Credit in accordance with Section 2.4(h). Except to the extent of
reallocations of participations pursuant to clause (i) of the immediately
preceding sentence, the occurrence of a Maturity Date with respect to a given
tranche of Revolving Credit Commitments shall have no effect upon (and shall not
diminish) the percentage participations of the Revolving Lenders in any Letter
of Credit issued before such Maturity Date.

 

(l) Additional Issuing Banks. The Borrowers may, at any time and from time to
time, designate one or more additional Revolving Lenders to act as an issuing
bank under the terms of this Agreement, with the consent of the Administrative
Agent (such consent not to be unreasonably withheld) and such Revolving
Lender(s). Any Revolving Lender designated as an issuing bank pursuant to this
clause (l) shall have all rights and obligations of an Issuing Bank under the
Credit Documents with respect to Letters of Credit issued or to be issued by it,
and all references in the Credit Documents to the term “Issuing Bank” shall,
with respect to Letters of Credit, be deemed to refer to such Revolving Lender
in its capacity as Issuing Bank, as the context may require. The Administrative
Agent shall notify the Lenders of any such additional Issuing Bank. If at any
time there is more than one Issuing Bank hereunder, the Borrower Representative
may, in its discretion, select which Issuing Bank to issue any particular Letter
of Credit.

 

2.5 Pro Rata Shares; Availability of Funds.

 

(a) Pro Rata Shares. All Loans shall be made, and all participations purchased,
by the Lenders simultaneously and proportionately to their respective Pro Rata
Shares, it being understood that (i) the failure of any Lender to fund any such
Loan shall not relieve any other Lender of its obligation hereunder and (ii) no
Lender shall be responsible for any default by any other Lender in such other
Lender’s obligation to make a Loan requested hereunder or purchase a
participation required hereby nor shall any Term Loan Commitment or any
Revolving Credit Commitment of any Lender be increased or decreased as a result
of a default by any other Lender in such other Lender’s obligation to make a
Loan requested hereunder or purchase a participation required hereby.

 

 64 

 

 

(b) Availability of Funds. Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Credit Extension that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Credit Extension, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section 2.2
and may, in reliance upon such assumption, make available to the Borrowers a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Credit Extension available to the Administrative Agent, then
the applicable Lender and the Borrowers severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrowers to but excluding the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation, and
(ii) in the case of a payment to be made by the Borrowers, the interest rate
applicable to Base Rate Loans. If the Borrowers and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrowers the amount of such
interest paid by the Borrowers for such period. If such Lender pays its share of
the applicable Credit Extension to the Administrative Agent, then the amount so
paid shall constitute such Lender’s Loan included in such Credit Extension. Any
payment by the Borrowers shall be without prejudice to any claim the Borrowers
may have against a Lender that shall have failed to make such payment to the
Administrative Agent. Nothing in this Section 2.5(b) shall be deemed to relieve
any Lender from its obligation to fulfill its Term Loan Commitments or Revolving
Credit Commitments hereunder or to prejudice any rights that the Borrowers may
have against any Lender as a result of any default by such Lender hereunder.

 

2.6 Use of Proceeds.

 

(a) On the Closing Date.

 



(i)The proceeds of the Term Loans shall be applied by the Borrowers on the
Closing Date, first, to repay and discharge in full the Existing Indebtedness,
and, second, to pay the 2018 Dividend, and consummate the other Related
Transactions; provided, that, if the 2018 Dividend is not paid on the Closing
Date, an amount equal to the Dividend Term Loan Proceeds may be maintained on
the balance sheet of the Borrowers until the earlier of (x) the consummation of
the 2018 Dividend and (y) the date on which such amount is required to be
prepaid under Section 2.14(d)(i).

 

(ii)The Borrowers may apply proceeds of the Revolving Loans made on the Closing
Date to fund any original issue discount and/or upfront fees with respect to the
Loans required pursuant to any applicable market flex provisions.

  

(b) After the Closing Date. The proceeds of the Revolving Loans, Swing Line
Loans made and Letters of Credit issued after the Closing Date shall be applied
by the Borrowers for working capital and general corporate purposes of Parent
and its Restricted Subsidiaries, including Permitted Acquisitions, post-closing
costs and expenses relating to the Related Transactions, any original issue
discount and/or upfront fees with respect to the Loans required pursuant to any
applicable market flex provisions and costs and expenses related to any SPAC
Transaction.

 

(c) Incremental Term Loans. The proceeds of Incremental Term Loans shall be
applied by the Borrowers for working capital and general corporate purposes of
Parent and its Restricted Subsidiaries, including Permitted Acquisitions, and as
otherwise agreed by the Borrowers and the Lenders providing such Incremental
Term Loans to the extent not otherwise prohibited under the Credit Documents.

 

 65 

 

 

(d) Margin Regulations. Parent and its Restricted Subsidiaries shall not use any
portion of the proceeds of any Credit Extension to purchase or carry any Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any Margin Stock or for any purpose that violates the provisions of Regulation
T, U or X of the Board of Governors.

 

(e) Anti-Corruption Laws, AML Laws, and Sanctions. The Borrowers shall not
request any Loan or Letter of Credit, nor use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees,
controlled Affiliates and agents shall not use, directly or indirectly, the
proceeds of any Loan or Letter of Credit, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, other Affiliate, joint venture
partner or other Person, (i) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation in any material respect of any Anti-Corruption
Laws or AML Laws, (ii) for the purpose of funding, financing or facilitating any
activities, business or transaction of or with any Sanctioned Person, or in any
Sanctioned Country, or involving any goods originating in or with a Sanctioned
Person or Sanctioned Country, in each case in violation of Sanctions, or (iii)
in any manner that would result in the violation of any Sanctions by any Person
(including any Person participating in the transactions contemplated hereunder,
whether as underwriter, advisor lender, investor or otherwise).

 

2.7 Evidence of Debt; Notes.

 

(a) Evidence of Debt. Each Lender shall maintain on its internal records an
account or accounts evidencing the Indebtedness of the Borrowers to such Lender,
including the amounts of the Loans made by it and each repayment and prepayment
in respect thereof. Any such recordation shall be conclusive and binding on the
Borrowers, absent manifest or demonstrable error; provided, failure to make any
such recordation, or any error in such recordation, shall not affect any
Lender’s Revolving Credit Commitments or the Borrowers’ Obligations in respect
of any applicable Loans; and provided further, if there is any inconsistency
between the Register and any Lender’s records, the recordations in the Register
shall govern.

 

(b) Notes. If so requested by any Lender by written notice to the Borrower
Representative (with a copy to the Administrative Agent) at least two (2)
Business Days prior to the Closing Date, or at any time thereafter, the
Borrowers shall execute and deliver to such Lender (and/or, if applicable and if
so specified in such notice, to any Person who is an assignee of such Lender
pursuant to Section 10.6) on the Closing Date (or, if such notice is delivered
after the Closing Date, promptly after the Borrower Representative’s receipt of
such notice) a Note or Notes to evidence such Lender’s applicable Loan.

 

2.8 Interest on Loans.

 

(a) Interest. Except as otherwise set forth herein, each Loan shall bear
interest on the unpaid principal amount thereof from the date made through
repayment thereof (whether by acceleration or otherwise) at an interest rate
determined for the Class of such Loan equal to (x) the Base Rate or the Adjusted
Eurodollar Rate, as applicable, plus (y) the Applicable Margin for such Type of
Loan.

 

(b) Interest Rate Election. The basis for determining the rate of interest with
respect to any Loan (except a Swing Line Loan which can be made and maintained
as Base Rate Loans only), and the Interest Period with respect to any Eurodollar
Loan, shall be selected by the Borrower Representative and notified to the
Administrative Agent pursuant to the applicable Funding Notice or
Conversion/Continuation Notice, as the case may be; provided, until the earlier
of (x) the date that the Administrative Agent shall notify the Borrower
Representative that the primary syndication of the Loans and Revolving Credit
Commitments has been completed (which it will promptly do upon the completion
thereof), and (y) the sixtieth day following the Closing Date (such earlier
date, the “Syndication Date”), all Loans shall be borrowed and remain
outstanding as Base Rate Loans, except that the Borrowers may borrow Loans as
Eurodollar Loans or convert Base Rate Loans into Eurodollar Loans in accordance
with Section 2.9(a) and thereafter continue such Eurodollar Loans in accordance
with Section 2.9(b), in each case, with an Interest Period of one week. If on
any day a Loan is outstanding with respect to which a Funding Notice or
Conversion/Continuation Notice has not been delivered to the Administrative
Agent in accordance with the terms hereof specifying the applicable basis for
determining the rate of interest, then for that day such Loan shall be a
Eurodollar Loan with an Interest Period of one month (or if prior to the
Syndication Date, one week).

 

 66 

 



 

(c) Interest Periods. In connection with Eurodollar Loans there shall be no more
than seven (7) Interest Periods outstanding at any time; provided, after the
establishment of any tranche of new Loans pursuant to an Extension, such number
of Interest Periods shall increase by two (2) Interest Periods for each such new
tranche of Loans so established. If the Borrower Representative fails to specify
between a Base Rate Loan or a Eurodollar Loan in the applicable Funding Notice
or Conversion/Continuation Notice, such Loan (x) if outstanding as a Eurodollar
Loan will be automatically continued on the last day of then-current Interest
Period for such Loan as a Eurodollar Loan with an Interest Period of one month
(or, if prior to the Syndication Date, one week) and (y) if outstanding as a
Base Rate Loan will remain as, or (if not then outstanding) will be made as, a
Base Rate Loan). If the Borrower Representative fails to specify an Interest
Period for any Eurodollar Loan in the applicable Funding Notice or
Conversion/Continuation Notice, the Borrower Representative shall be deemed to
have selected an Interest Period of, prior to the Syndication Date, one week,
and thereafter, one month. As soon as practicable after 10:00 a.m. on each
Interest Rate Determination Date, the Administrative Agent shall determine
(which determination shall, absent manifest error, be final, conclusive and
binding upon all parties) the interest rate that shall apply to the Eurodollar
Loans for which an interest rate is then being determined for the applicable
Interest Period and shall promptly give notice thereof (in writing or by
telephone confirmed in writing) to the Borrower Representative and each Lender.

 

(d) Computation of Interest. Interest payable pursuant to Section 2.8(a) shall
be computed (i) in the case of Base Rate Loans on the basis of a 365-day or
366-day year, as the case may be, and (ii) in the case of Eurodollar Loans, on
the basis of a 360-day year, in each case for the actual number of days elapsed
in the period during which it accrues. In computing interest on any Loan, the
date of the making of such Loan or the first day of an Interest Period
applicable to such Loan or, with respect to a Base Rate Loan being converted
from a Eurodollar Loan, the date of conversion of such Eurodollar Loan to such
Base Rate Loan, as the case may be, shall be included, and the date of payment
of such Loan or the expiration date of an Interest Period applicable to such
Loan or, with respect to a Base Rate Loan being converted to a Eurodollar Loan,
the date of conversion of such Base Rate Loan to such Eurodollar Loan, as the
case may be, shall be excluded; provided, if a Loan is repaid on the same day on
which it is made, one day’s interest shall be paid on that Loan.

 

(e) Interest Payable. Except as otherwise set forth herein, interest on each
Loan shall accrue on a daily basis and be payable in arrears (i) on each
Interest Payment Date applicable to that Loan; (ii) concurrently with any
prepayment of that Loan, whether voluntary or mandatory, to the extent accrued
on the amount being prepaid; and (iii) at maturity, including final maturity;
provided, with respect to any voluntary prepayment of a Revolving Loan
outstanding as a Base Rate Loan, accrued interest shall instead be payable on
the applicable Interest Payment Date and, provided further, no interest shall be
due hereunder (or under any Note) prior to the end of the first full Fiscal
Quarter following the Closing Date.

 

 67 

 

 

(f) Interest on Letters of Credit. Each Borrower agrees to pay to an Issuing
Bank, with respect to drawings honored under any Letter of Credit, interest on
the amount paid by such Issuing Bank in respect of each such honored drawing
from the date such drawing is honored to but excluding the date such amount is
reimbursed by or on behalf of the Borrowers at a rate equal to (i) for the
period from the date such drawing is honored to but excluding the applicable
Reimbursement Date, the rate of interest otherwise payable hereunder with
respect to Revolving Loans that are Base Rate Loans, and (ii) thereafter, a rate
which is 2.00% per annum in excess of the rate of interest otherwise payable
hereunder with respect to Revolving Loans that are Base Rate Loans. Interest
payable pursuant to this Section 2.8(f) shall be computed on the basis of a
365/366-day year for the actual number of days elapsed in the period during
which it accrues, and shall be payable on demand or, if no demand is made, on
the date on which the related drawing under a Letter of Credit is reimbursed in
full. Promptly upon receipt by an Issuing Bank of any payment of interest
pursuant to this Section 2.8(f), such Issuing Bank shall distribute to each
Revolving Lender, out of the interest received by such Issuing Bank in respect
of the period from the date such drawing is honored to but excluding the date on
which such Issuing Bank is reimbursed for the amount of such drawing (including
any such reimbursement out of the proceeds of any Revolving Loans), the amount
that such Revolving Lender would have been entitled to receive in respect of the
letter of credit fee that would have been payable in respect of such Letter of
Credit for such period if no drawing had been honored under such Letter of
Credit. If such Issuing Bank shall have been reimbursed by the Revolving Lenders
for all or any portion of such honored drawing, such Issuing Bank shall
distribute to each Revolving Lender which has paid all amounts payable by it
under Section 2.4(e) with respect to such honored drawing such Revolving
Lender’s Pro Rata Share of any interest received by such Issuing Bank in respect
of that portion of such honored drawing so reimbursed by the Revolving Lenders
for the period from the date on which such Issuing Bank was so reimbursed by the
Revolving Lenders to but excluding the date on which such portion of such
honored drawing is reimbursed by the Borrowers.

 

2.9 Conversion and Continuation.

 

(a) Conversion. Subject to Section 2.18, the Borrowers shall have the option to
convert at any time all or any part of any Term Loan, Revolving Loan or
Incremental Term Loan equal to $500,000 and integral multiples of $100,000 in
excess of that amount from one Type of Loan to another Type of Loan; provided, a
Eurodollar Loan may not be converted on a date other than the expiration date of
the Interest Period applicable to such Eurodollar Loan unless the Borrowers
shall pay all amounts due under Section 2.18 in connection with any such
conversion; provided, further, if an Event of Default has occurred and is
continuing, the Administrative Agent or the Required Lenders may prohibit the
Borrowers from converting any Term Loan or Revolving Loan to a Eurodollar Loan.

 

(b) Continuation. Subject to Section 2.18, the Borrowers shall also have the
option, upon the expiration of any Interest Period applicable to any Eurodollar
Loan, to continue all or any portion of such Loan equal to $500,000 and integral
multiples of $100,000 in excess of that amount as a Eurodollar Loan; provided,
if an Event of Default has occurred and is continuing, the Administrative Agent
or the Required Lenders may prohibit the Borrower from continuing any Eurodollar
Loan as such.

 

(c) Conversion/Continuation Notice. The Borrower Representative shall deliver a
Conversion/Continuation Notice to the Administrative Agent at the Notice Office
no later than 11:00 a.m. at least one Business Day in advance of the proposed
conversion date (in the case of a conversion to a Base Rate Loan) and at least
three (3) Business Days in advance of the proposed Conversion/Continuation Date
(in the case of a conversion to, or a continuation of, a Eurodollar Loan).
Except as otherwise provided herein, a Conversion/Continuation Notice for
conversion to, or continuation of, any Eurodollar Loans (or telephonic notice in
lieu thereof) shall be irrevocable on and after the date of receipt thereof by
the Administrative Agent, and the Borrowers shall be bound to effect a
conversion or continuation in accordance therewith.

 

 68 

 

 

2.10 Default Interest. During the continuance of an Event of Default under
Section 8.1(a) in respect of a failure to pay principal of or interest on any
Loan or any fee owing under Section 2.11, 8.1(f) or 8.1(g), the Borrowers shall
pay interest on past due amounts owing by it hereunder at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws; provided, no interest at the Default Rate shall
accrue or be payable to a Defaulting Lender so long as such Lender shall be a
Defaulting Lender. Accrued and unpaid interest on such amounts (including
interest on past due interest) shall be due and payable upon written demand.
Payment or acceptance of the increased rates of interest provided for in this
Section 2.10 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of the Administrative Agent or any Lender.

 

2.11 Fees.

 

(a) Commitment Fees. The Borrowers agree to pay to the Revolving Lenders
commitment fees equal to (i) the average of the daily difference between (A) the
Revolving Credit Commitments, and (B) the sum of (1) the aggregate principal
amount of outstanding Revolving Loans (but not any outstanding Swing Line
Loans), plus (2) the Letter of Credit Obligations, times (ii) the Applicable
Commitment Fee Percentage.

 

(b) Letter of Credit Fees. The Borrowers also agree to pay to the Revolving
Lenders letter of credit fees, payable in Dollars, equal to (i) the Applicable
Margin for Revolving Loans that are Eurodollar Loans, times (ii) the average
aggregate daily maximum amount (calculated, in the case of any Alternate
Currency Letter of Credit, based on the Dollar Equivalent thereof) available to
be drawn under all outstanding Letters of Credit (regardless of whether any
conditions for drawing could then be met and determined as of the close of
business on any date of determination).

 

(c) Fronting Fees. The Borrowers agree to pay directly to an Issuing Bank, for
its own account, a fronting fee payable in Dollars equal to (i) 0.125%, per
annum, times (ii) the average aggregate daily maximum amount available
(calculated, in the case of any Alternate Currency Letter of Credit, based on
the Dollar Equivalent thereof) to be drawn under all Letters of Credit
(determined as of the close of business on any date of determination).

 

(d) Documentary and Processing Charges. The Borrowers also agree to pay directly
to the applicable Issuing Bank, for its own account, such reasonable documentary
and processing charges for any issuance, amendment, transfer or payment of a
Letter of Credit as are in accordance with such Issuing Bank’s standard schedule
for such charges and as in effect at the time of such issuance, amendment,
transfer or payment, as the case may be.

 

(e) Computation and Payment of Fees. All fees referred to in Sections 2.11(a),
2.11(b) and 2.11(c) shall be (i) calculated on the basis of a 360-day year and
the actual number of days elapsed and (ii) payable quarterly in arrears on March
31, June 30, September 30 and December 31 of each year during the Revolving
Credit Commitment Period, commencing on the last day of the first full Fiscal
Quarter ending after the Closing Date, and on the Revolving Credit Commitment
Termination Date.

 

(f) Payment to Lenders. All fees referred to in Sections 2.11(a) and 2.11(b)
shall be paid when due to the Administrative Agent at the Payment Office and
upon receipt thereof, the Administrative Agent shall promptly distribute to each
Lender its Pro Rata Share thereof.

 

(g) Fees to Lead Arranger and Agents. In addition to any of the foregoing fees,
the Borrowers agree to pay to the Lead Arranger, the Administrative Agent and
the Collateral Agent such other fees in the amounts and at the times separately
agreed upon in writing.

 

 69 

 

 

(h) Repricing Event. If the Borrowers in connection with any Repricing Event,
(i) make a prepayment of the Initial Term Loans pursuant to Section 2.13(a),
(ii) make a prepayment of the Initial Term Loans pursuant to Section 2.14(b) or
(iii) effect any amendment with respect to the Initial Term Loans, in each case,
on or prior to the six month anniversary of the Closing Date, the Borrowers
shall pay to each Term Loan Lender holding Initial Term Loans (x) with respect
to clauses (i) and (ii), a prepayment premium in an amount equal to 1.00% of the
principal amount of the Initial Term Loans affected by such reduction in
interest rate margins held by such Term Loan Lender that are prepaid, and (y)
with respect to clause (iii), a prepayment premium in an amount equal to 1.00%
of the principal amount of the Initial Term Loans held by such Term Loan Lender,
regardless of whether such Term Loan Lender consented to such amendment. As used
herein, “Repricing Event” means, other than in connection with (1) any initial
public offering, (2) any transformative acquisition that is not permitted under
this Agreement, (3) a transaction that would result in a Change of Control or
(4) a SPAC Transaction, (A) any prepayment of the Initial Term Loans, in whole
or in part, with the proceeds of, or any conversion of the Initial Term Loans
into, any new or replacement tranche of term loans, the primary purpose of which
is to reduce the interest rate margins thereon to have an All-In-Yield less than
the All-In-Yield applicable to the Initial Term Loans or (B) any amendment to
this Agreement the primary purpose of which is to reduce the “effective”
interest rate applicable to the Initial Term Loans to have an All-In-Yield less
than the All-In-Yield applicable to the then outstanding Initial Term Loans.

 

2.12 Installments and Maturity.

 

(a) The principal amounts of the Initial Term Loans shall be repaid in
installments in the aggregate amounts set forth below on the date correlative
thereto; provided, such installments shall be reduced in connection with any
voluntary or mandatory prepayments of the Initial Term Loans in accordance with
Section 2.15:

 

Installment Date 

  Installment       Each March 31, June 30, September 30 and December 31
(beginning with September 30, 2018) and ending prior to the Initial Term Loan
Maturity Date  



$770,000

 

      Initial Term Loan Maturity Date   Outstanding aggregate principal amount
of the Initial Term Loans

 

(b) The principal amount of any other Class of Term Loans shall be repaid in
installments, if any, as set forth in the applicable Joinder Agreement,
Extension Amendment or Permitted Refinancing Amendment, and in any event, shall
be paid in full no later than the applicable Maturity Date with respect thereto.

 

2.13 Voluntary Prepayments and Reductions.

 

(a) Voluntary Prepayments. Any time and from time to time, with respect to any
Type of Loan, the Borrowers may prepay, without premium or penalty (but subject
to Sections 2.11(h) and 2.18(c), as applicable), any Loan on any Business Day in
whole or in part, in an aggregate minimum amount of and integral multiples in
excess of that amount (or, if less, the aggregate outstanding principal amount
of the Class of Loans to be prepaid), and upon prior written or telephonic
notice, in each case, as set forth in the following table:

 

 70 

 

  

Type of Loan  Minimum Amount   Integral Multiple   Prior Notice Base Rate Loans
(other than Swing Line Loans)  $500,000   $100,000   One Business Day Eurodollar
Loans  $500,000   $100,000   Three Business Days Swing Line Loans  $100,000  
$50,000   Same Day

 

in each case given to the Administrative Agent or the Swing Line Lender, as the
case may be, by 12:00 noon on the date required and, if given by telephone,
promptly confirmed in writing to the Administrative Agent, and the
Administrative Agent will promptly transmit such telephonic or original notice
to each applicable Lender. Upon the giving of any such notice, the principal
amount of the Loans specified in such notice shall become due and payable on the
prepayment date specified therein; provided, such prepayment obligation may be
conditioned on the occurrence of any subsequent event (including a Change of
Control or refinancing transaction).

 

(b) Voluntary Commitment Reductions. The Borrowers may, upon not less than three
(3) Business Days’ prior written or telephonic notice confirmed in writing to
the Administrative Agent (which original written or telephonic notice the
Administrative Agent will promptly transmit by telefacsimile, e-mail or
telephone to each applicable Lender), at any time and from time to time
terminate in whole or permanently reduce in part, without premium or penalty,
the Revolving Credit Commitments in an amount up to the amount by which the
Revolving Credit Commitments exceed the Total Utilization of Revolving Credit
Commitments at the time of such proposed termination or reduction; provided, any
such partial reduction of the Revolving Credit Commitments shall be in an
aggregate minimum amount of $500,000 and integral multiples of $100,000 in
excess of that amount. The Borrower Representative’s notice to the
Administrative Agent shall designate the date (which shall be a Business Day) of
such termination or reduction and the amount of any partial reduction, and such
termination or reduction of the Revolving Credit Commitments shall be effective
on the date specified in the Borrower Representative’s notice and shall (subject
to Section 2.22(d)) reduce the Revolving Commitment of each Lender
proportionately to its Pro Rata Share thereof; provided, such commitment
reduction may be conditioned on the occurrence of any subsequent event
(including a Change of Control or refinancing transaction).

 

2.14 Mandatory Prepayments and Reductions.

 

(a) Dispositions; Casualty/Condemnation Events. No later than the third Business
Day following the date of receipt by Parent or any of its Restricted
Subsidiaries of any Net Cash Proceeds resulting from a Disposition consummated
in reliance on Section 6.9(k) or 6.9(l) or from any Casualty/Condemnation Event,
the Borrowers shall prepay the Loans and/or the Revolving Credit Commitments
shall be permanently reduced as set forth in Section 2.15(b) in an aggregate
amount equal to such Net Cash Proceeds; provided, so long as no Event of Default
shall have occurred and be continuing, Parent and its Restricted Subsidiaries
(subject, in the case of Parent, to Section 6.13) shall have the option,
directly or through one or more of its Restricted Subsidiaries, to invest such
Net Cash Proceeds within three hundred sixty (360) days of receipt thereof in
long-term productive assets of the general type used in the business of Parent
and its Restricted Subsidiaries (including, in respect of any
Casualty/Condemnation Event, to repair, restore or replace the assets affected
thereby); provided further, if Parent or a Restricted Subsidiary enters into a
legally binding commitment (and has provided the Administrative Agent a copy of
such binding commitment) to invest such Net Cash Proceeds within such 360-day
period, it may directly or through one or more of its Restricted Subsidiaries so
invest such Net Cash Proceeds within the later of (x) three hundred sixty (360)
days following the receipt of such Net Cash Proceeds or (y) one hundred eighty
(180) days after the date of entry into such legally binding commitment.

 

 71 

 

 

(b) Issuance of Debt. No later than the third Business Day (or such later date
as is acceptable to the Administration Agent) following receipt of cash proceeds
from the incurrence of any Indebtedness by Parent or any of its Restricted
Subsidiaries (other than with respect to any Indebtedness permitted to be
incurred pursuant to Section 6.1 (other than any Permitted Credit Agreement
Refinancing Indebtedness)), the Borrowers shall prepay the Loans and/or the
Revolving Credit Commitments shall be permanently reduced as set forth in
Section 2.15(b) in an aggregate amount equal to 100% of the cash proceeds from
such incurrence, net of any underwriting discounts and commissions and other
reasonable costs and expenses associated therewith, including reasonable legal
fees and expenses.

 

(c) Consolidated Excess Cash Flow. If there shall be Consolidated Excess Cash
Flow for any Fiscal Year (commencing with the Fiscal Year ending December 31,
2019), the Borrowers shall, no later than ten (10) Business Days after the date
the annual financial statements for such Fiscal Year are required to be
delivered pursuant to Section 5.1(b), prepay the Loans and/or the Revolving
Credit Commitments shall be permanently reduced as set forth in Section 2.15(b)
in an aggregate amount equal to (i) 50% of such Consolidated Excess Cash Flow
(which percentage shall be reduced to (x) 25% if the Consolidated First Lien Net
Leverage Ratio determined for such Fiscal Year is 3.40:1.00 or less, and (y) 0%
if the Consolidated First Lien Net Leverage Ratio determined for such Fiscal
Year is 2.90:1.00 or less, in each case, by reference to the Compliance
Certificate delivered pursuant to Section 5.1(c) calculating the Consolidated
Total Net Leverage Ratio as of the last day of such Fiscal Year), minus (ii)
voluntary prepayments of the Loans and any Incremental Equivalent Debt secured
by the Collateral on a pari passu basis with the Initial Term Loans or Revolving
Loans (provided, with respect to any prepayment at a discount to par of such
Term Loans or such Incremental Equivalent Debt with credit only given for the
actual amount of cash payment) and the amount of any premium, make whole or
penalty paid in connection therewith, but excluding (x) repayments of Revolving
Loans or Swing Line Loans except to the extent the Revolving Credit Commitments
are permanently reduced in connection with such repayments, (y) any repayments
of the Loans made with the proceeds of any Permitted Cure Securities issued in
connection with the Cure Right and (z) any repayments of the Loans made with the
proceeds of any long-term indebtedness of Parent or any Restricted Subsidiaries.

 

(d) Prepayment of Unutilized Loan Proceeds. No later than 20 days after the
Closing Date, the Borrowers shall prepay (on such 20th day) 100% of the Dividend
Term Loan Proceeds, unless the 2018 Dividend has been paid on or before such
20th day.

 

(e) Revolving Credit Limit. If at any time the Total Utilization of Revolving
Credit Commitments exceeds the Revolving Credit Limit then in effect, the
Borrowers shall promptly prepay first, the Swing Line Loans, and second, the
Revolving Loans to the extent necessary so that the Total Utilization of
Revolving Credit Commitments shall not at any time exceed the Revolving Credit
Limit then in effect. If after giving effect to any prepayments required
pursuant to the preceding sentence, the Total Utilization of Revolving Credit
Commitments exceeds the Revolving Credit Limit, the Borrowers shall promptly
Cash Collateralize Letter of Credit Obligations in an amount equal to such
excess.

 

(f) Revaluation Date. If as a result of changes in currency exchange rates, on
any Revaluation Date, the Letter of Credit Obligations exceed the Letter of
Credit Sublimit by more than $200,000, the Borrowers shall, in each case within
five (5) Business Days after being notified thereof by the Administrative Agent,
Cash Collateralize all Letters of Credit in accordance with Section 2.4(h), in
an aggregate amount such that the Letter of Credit Obligations, less the amount
thereof so Cash Collateralized, do not exceed the Letter of Credit Sublimit. If
the Borrowers shall have Cash Collateralized any Letters of Credit in accordance
with the prior sentence, and thereafter, on a Revaluation Date, the Letter of
Credit Sublimit exceeds the Letter of Credit Obligations by more than $25,000,
the Administrative Agent shall, within five (5) Business Days after being
notified thereof by the Borrower and only so long as no Event of Default is then
continuing, refund to the Borrowers such excess.

 

 72 

 



 

(g) Prepayment Certificate. Concurrently with any prepayment of the Loans and/or
reduction of the Revolving Credit Commitments pursuant to Sections 2.14(a)
through 2.14(d), the Borrower Representative shall deliver to the Administrative
Agent a certificate of an Authorized Officer demonstrating the calculation of
the amount of the applicable Net Cash Proceeds or Consolidated Excess Cash Flow,
as the case may be. If the Borrower Representative shall subsequently determine
that the actual amount received exceeded the amount set forth in such
certificate, the Borrowers shall promptly make an additional prepayment of the
Loans and/or the Revolving Credit Commitments shall be permanently reduced in an
amount equal to such excess, and the Borrower Representative shall concurrently
therewith deliver to the Administrative Agent a certificate of an Authorized
Officer demonstrating the derivation of such excess.

 

(h) Constraints on Upstreaming. Notwithstanding any other provision of this
Section 2.14, with respect to any amount of Net Cash Proceeds subject to Section
2.14(a) or any amount of Consolidated Excess Cash Flow subject to Section
2.14(c), in each case, attributable to a Foreign Subsidiary, if the Borrower
Representative determines in good faith that the upstreaming of cash equal to
such amount by such Foreign Subsidiary (i) would violate any local Law (e.g.,
financial assistance, thin capitalization, corporate benefit, or the fiduciary
and statutory duties of the directors of such Subsidiary) or any term of any
Organizational Document applicable to such Foreign Subsidiary, or (ii) would
reasonably be expected to result in any greater than de minimus adverse costs or
tax consequences to Parent and its Restricted Subsidiaries (it being understood
that, for the avoidance of doubt, costs and/or taxes arising as a result of
upstreaming of cash equal to such amount exceeding 2.5% of such amount would be
greater than de minimus), then such amount shall be excluded from such Net Cash
Proceeds or such Consolidated Excess Cash Flow, as applicable; provided, for one
year from the date on which the obligation to make the applicable prepayment
arose, the Borrowers and such Foreign Subsidiary shall use commercially
reasonable efforts to overcome or eliminate any such restrictions or minimize to
a de minimus amount any such costs of prepayment and, if successful, shall
promptly make the applicable prepayment, unless the Borrower Representative
shall have determined in good faith that such actions would require the
expenditure of a material amount of funds. For the avoidance of doubt, nothing
in this Agreement (including this Section 2.14) shall require the Borrowers or
any of their Restricted Subsidiaries to cause any amounts to be repatriated,
whether directly or indirectly, and whether such repatriation is actual or
deemed under Section 956 of the Code, to the United States (whether or not such
amounts are used in or excluded from the determination of the amount of any
mandatory prepayment hereunder).

 

(i) Other Applicable Debt. If at the time that any prepayment pursuant to
Section 2.14(a) would be required, the Borrowers are also required to offer to
repurchase Permitted First Priority Refinancing Debt or Incremental Equivalent
Debt (in each case, to the extent secured by Liens on the assets giving rise to
such prepayment on a pari passu basis with the Obligations), in each case
pursuant to the terms of the documentation governing such Indebtedness with Net
Cash Proceeds with respect to any property or assets constituting Collateral
(such Indebtedness required to be offered to be so repurchased, “Other
Applicable Debt”), then the Borrowers may apply such Net Cash Proceeds on a pro
rata basis (determined on the basis of the aggregate outstanding principal
amount of the Term Loans and Other Applicable Debt at such time; provided, the
portion of such Net Cash Proceeds allocated to the Other Applicable Debt shall
not exceed the amount of such Net Cash Proceeds required to be allocated to the
Other Applicable Debt pursuant to the terms thereof, and the remaining amount,
if any, of such Net Cash Proceeds shall be allocated to the Term Loans in
accordance with the terms hereof) to the prepayment of the Term Loans and to the
repurchase or prepayment of Other Applicable Debt, and the amount of prepayment
of the Term Loans that would have otherwise been required pursuant to this
Section 2.14(i) shall be reduced accordingly; provided further, to the extent
the holders of Other Applicable Debt decline to have such Other Applicable Debt
repurchased or prepaid, the declined amount shall promptly (and in any event
within ten (10) Business Days after the date of such rejection) be applied to
prepay the Term Loans in accordance with the terms hereof, subject, in any
event, to Section 2.15(d).

 

 73 

 



 

2.15 Application of Prepayments.

 

(a) Application of Voluntary Prepayments. Any prepayment of any Loan pursuant to
Section 2.13(a) shall be applied as specified by the Borrower Representative in
the applicable notice of prepayment; provided, any such prepayment of Term Loans
shall be applied to prepay the Term Loans across all Classes of Term Loans on a
pro rata basis (in accordance with the respective outstanding principal amounts
thereof); provided, further, absent such direction by the Borrower
Representative, such prepayment shall be applied to the remaining scheduled
principal payments of the Term Loans in direct order of maturity thereof.

 

(b) Application of Mandatory Prepayments. Subject to Section 2.15(d), any amount
required to be paid pursuant to Sections 2.14(a) through 2.14(d) shall be
applied:

 

first, to prepay the Term Loans on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof), and shall be further applied
as specified by the Borrower Representative or, absent such specification, in
the direct order of maturity to the remaining installments of principal of the
Term Loans; provided, that any mandatory prepayment pursuant to Section 2.14(d)
shall be applied ratably against the then remaining scheduled principal payments
of the Term Loans;

 

second, to prepay the Swing Line Loans to the full extent thereof without any
permanent reduction in the Revolving Credit Commitments;

 

third, to prepay the Revolving Loans to the full extent thereof without any
permanent reduction in the Revolving Credit Commitments;

 

fourth, to prepay outstanding reimbursement obligations with respect to Letters
of Credit without any permanent reduction in the Revolving Credit Commitments;
and

 

fifth, to Cash Collateralize all Letters of Credit in accordance with Section
2.4(h) without any permanent reduction in the Revolving Credit Commitments.

 

(c) Application of Prepayments to Types of Loans. Considering each Class of
Loans being prepaid separately, any prepayment thereof shall be applied first to
Base Rate Loans to the full extent thereof before application to Eurodollar
Loans, in each case in a manner which minimizes the amount of any payment
required to be made by the Borrowers pursuant to Section 2.18(c).

 

(d) Waivable Mandatory Prepayment. Anything contained herein to the contrary
notwithstanding, so long as any Term Loans are outstanding, if the Borrowers are
required to make any mandatory prepayment (a “Waivable Mandatory Prepayment”) of
the Term Loans, not less than three (3) Business Days prior to the date (the
“Required Prepayment Date”) on which the Borrowers are required to make such
Waivable Mandatory Prepayment, the Borrower Representative may notify the
Administrative Agent of the amount of such prepayment, and the Administrative
Agent will promptly thereafter notify each Lender holding outstanding Term Loans
of the amount of such Lender’s Pro Rata Share of such Waivable Mandatory
Prepayment and such Lender’s option to refuse such amount. Each such Lender may
exercise such option by giving written notice to the Borrower Representative and
the Administrative Agent of its election to do so on or before the first
Business Day prior to the Required Prepayment Date (it being understood that any
Lender which does not notify the Borrower Representative and the Administrative
Agent of its election to exercise such option on or before the first Business
Day prior to the Required Prepayment Date shall be deemed to have elected, as of
such date, not to exercise such option). On the Required Prepayment Date, the
Borrowers shall retain that amount of the Waivable Mandatory Prepayment with
respect to which each Lender, if any, shall have exercised its option to refuse
(the “Declined Proceeds”).

 

 74 

 

  

2.16 General Provisions Regarding Payments.

 

(a) Payments Due. All payments by the Borrowers of principal, interest, fees and
other Obligations shall be made in Dollars in same day funds, without defense,
setoff or counterclaim, free of any restriction or condition, and delivered to
the Administrative Agent not later than 1:00 p.m. on the date due at the Payment
Office for the account of the Lenders; for purposes of computing interest and
fees, funds received by the Administrative Agent after that time on such due
date may in the discretion of the Administrative Agent be deemed to have been
paid by the Borrowers on the next succeeding Business Day.

 

(b) Presumptions by Administrative Agent. Unless the Administrative Agent shall
have received notice from the Borrower Representative prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
an Issuing Bank hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or Issuing Banks, as the case may be, the amount due.
In such event, if the Borrowers have not in fact made such payment, then each of
the Lenders or such Issuing Bank, as the case may be, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender or such Issuing Bank, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

(c) Payments to Include Interest. All payments in respect of the principal
amount of any Loan shall include payment of accrued interest on the principal
amount being repaid or prepaid (other than voluntary prepayments of Revolving
Loans outstanding as Base Rate Loans, which shall instead be payable on the
applicable Interest Payment Date), and all such payments (and, in any event, any
payments in respect of any Loan on a date when interest is due and payable with
respect to such Loan) shall be applied to the payment of interest then due and
payable before application to principal.

 

(d) Distribution of Payments. The Administrative Agent shall promptly distribute
to each Lender at such address as such Lender shall indicate in writing, such
Lender’s applicable Pro Rata Share of all payments and prepayments of principal
and interest due hereunder, together with all other amounts due thereto,
including all fees payable with respect thereto, to the extent received by the
Administrative Agent.

 

(e) Affected Lender. Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Loans, the Administrative Agent shall give effect thereto in
apportioning payments received thereafter.

 

(f) Payment Due on Non-Business Day. Subject to the provisos set forth in the
definition of “Interest Period”, whenever any payment to be made hereunder shall
be stated to be due on a day that is not a Business Day, such payment shall be
made on the next succeeding Business Day and such extension of time shall be
included in the computation of the payment of interest hereunder or of the
Revolving Credit Commitment fees hereunder.

 

 75 

 

 

(g) Borrowers’ Accounts. Each Borrower hereby authorizes the Administrative
Agent to charge each Borrower’s accounts with the Administrative Agent in order
to cause timely payment to be made to the Administrative Agent of all principal,
interest and fees pursuant to Section 2.11 due hereunder (subject to sufficient
funds being available in its accounts for that purpose).

 

(h) Non-Conforming Payment. If any payment by or on behalf of the Borrowers
hereunder is not made in same day funds prior to 1:00 p.m., the Administrative
Agent may deem such payment to be a non-conforming payment and if so, shall give
prompt telephonic notice thereof to the Borrower Representative and each
applicable Lender (confirmed in writing). Any non-conforming payment may
constitute or become a Default or Event of Default in accordance with the terms
of Section 8.1(a). Interest shall continue to accrue on any principal as to
which a non-conforming payment is made until such funds become available funds
(but in no event less than the period from the date of such payment to the next
succeeding applicable Business Day) at the rate determined pursuant to Section
2.10 from the date such amount was due and payable until the date such amount is
paid in full.

 

2.17 Ratable Sharing. If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than its Pro Rata
Share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided, (i) if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and (ii) the provisions of this Section 2.17 shall not be
construed to apply to (A) any payment made by the Borrowers pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), or (B) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in Letters of Credit to any
assignee or Participant. Each Credit Party consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against each Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

 

2.18 Making or Maintaining Eurodollar Loans.

 

(a) Inability to Determine Applicable Interest Rate. If the Administrative Agent
shall have determined in good faith (which determination shall be final and
conclusive and binding upon all parties hereto, absent manifest error), on any
Interest Rate Determination Date with respect to any Eurodollar Loans, that by
reason of circumstances affecting the London interbank market adequate and fair
means do not exist for ascertaining the interest rate applicable to such Loans
on the basis provided for in the definition of Adjusted Eurodollar Rate, the
Administrative Agent shall on such date give notice (by telefacsimile, e-mail or
by telephone confirmed in writing) to the Borrower Representative and each
Lender of such determination, whereupon (i) no Loans may be made as, or
converted to, Eurodollar Loans until such time as the Administrative Agent
notifies the Borrower Representative and the Lenders that the circumstances
giving rise to such notice no longer exist (which the Administrative Agent
agrees it will promptly do at such time), (ii) any Funding Notice or
Conversion/Continuation Notice given by the Borrower Representative with respect
to the Loans in respect of which such determination was made shall be deemed to
be rescinded by the Borrower Representative and (iii) the utilization of the
Adjusted Eurodollar Rate component in determining the Base Rate shall be
suspended, in each case, until the Administrative Agent revokes such notice.

 

 76 

 

  

(b) Illegality or Impracticability of Eurodollar Loans. If on any date any
Lender (in the case of clause (i) below) or the Required Lenders (in the case of
clause (ii) below) shall have determined in good faith (which determination
shall be final and conclusive and binding upon all parties hereto, absent
manifest error) that the making, maintaining or continuation of its Eurodollar
Loans (i) has become unlawful as a result of compliance by such Lender in good
faith with any Law (or would conflict with any treaty, governmental rule,
regulation, guideline or order not having the force of law even though the
failure to comply therewith would not be unlawful), or (ii) has become
impracticable, as a result of contingencies occurring after the date hereof
which materially and adversely affect the London interbank market or the
position of the Lenders in that market, then, and in any such event, the
affected Lenders shall each be an “Affected Lender” and shall on that day give
notice (by e-mail or by telephone confirmed in writing) to the Borrower
Representative and the Administrative Agent of such determination (which notice
the Administrative Agent shall promptly transmit to each other Lender). If the
Administrative Agent receives a notice from (A) any Lender pursuant to clause
(i) of the preceding sentence or (B) a notice from Lenders constituting Required
Lenders pursuant to clause (ii) of the preceding sentence, then (1) the
obligation of the Lenders (or, in the case of any notice pursuant to clause (i)
of the preceding sentence, such Lender) to make Loans as, or to convert Loans
to, Eurodollar Loans shall be suspended until such notice shall be withdrawn by
each Affected Lender, (2) to the extent such determination by the Affected
Lender relates to a Eurodollar Loan then being requested by the Borrowers
pursuant to a Funding Notice or a Conversion/Continuation Notice, the Lenders
(or in the case of any notice pursuant to clause (i) of the preceding sentence,
such Lender) shall make such Loan as (or continue such Loan as or convert such
Loan to, as the case may be) a Base Rate Loan, (3) the Lenders’ (or in the case
of any notice pursuant to clause (i) of the preceding sentence, such Lender’s)
obligations to maintain their respective outstanding Eurodollar Loans (the
“Affected Loans”) shall be terminated at the earlier to occur of the expiration
of the Interest Period then in effect with respect to the Affected Loans or when
required by Law, and (4) the Affected Loans shall automatically convert into
Base Rate Loans on the date of such termination. Notwithstanding the foregoing,
to the extent a determination by an Affected Lender as described above relates
to a Eurodollar Loan then being requested by the Borrowers pursuant to a Funding
Notice or a Conversion/Continuation Notice, the Borrowers shall have the option,
subject to the provisions of Section 2.18(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving written or telephonic
notice (promptly confirmed by delivery of written notice thereof) to the
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
the Administrative Agent shall promptly transmit to each other Lender).

 

(c) Compensation for Breakage or Non Commencement of Interest Periods. The
Borrowers shall compensate each Lender, upon written request by such Lender
through the Administrative Agent (which request shall set forth the basis for
requesting and calculation of such amounts), for all reasonable losses, expenses
and liabilities (including any interest paid or payable by such Lender to
Lenders of funds borrowed by it to make or carry its Eurodollar Loans and any
loss, expense or liability sustained by such Lender in connection with the
liquidation or re-employment of such funds but excluding loss of anticipated
profits) which such Lender sustains: (i) if for any reason (other than a default
by such Lender) a borrowing of any Eurodollar Loan does not occur on a date
specified therefor in a Funding Notice or a telephonic request for borrowing, or
a conversion to or continuation of any Eurodollar Loan does not occur on a date
specified therefor in a Conversion/Continuation Notice or a telephonic request
for conversion or continuation; (ii) if any prepayment or other principal
payment of, or any conversion of, any of its Eurodollar Loans occurs on a date
prior to the last day of an Interest Period applicable to that Loan; or (iii) if
any prepayment of any of its Eurodollar Loans is not made on any date specified
in a notice of prepayment given by the Borrower Representative.

 

(d) Booking of Eurodollar Loans. Any Lender may make, carry or transfer
Eurodollar Loans at, to, or for the account of any of its branch offices or the
office of an Affiliate of such Lender.

 

 77 

 

 

 (e) Assumptions Concerning Funding of Eurodollar Loans. Calculation of all
amounts payable to a Lender under this Section 2.18 and under Section 2.19 shall
be made as though such Lender had actually funded each of its relevant
Eurodollar Loans through the purchase of a Eurodollar deposit bearing interest
at the rate obtained pursuant to clause (y) of the definition of Adjusted
Eurodollar Rate in an amount equal to the amount of such Eurodollar Loan and
having a maturity comparable to the relevant Interest Period and through the
transfer of such Eurodollar deposit from an offshore office of such Lender to a
domestic office of such Lender in the United States of America; provided, each
Lender may fund each of its Eurodollar Loans in any manner it sees fit and the
foregoing assumptions shall be utilized only for the purposes of calculating
amounts payable under this Section 2.18 and under Section 2.19.

 

2.19 Increased Costs; Capital Adequacy.

 

(a) Increased Costs Generally. If any Change in Law shall:

 



(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted Eurodollar Rate) or
any Issuing Bank;

 

(ii)subject any Lender or any Issuing Bank to any Taxes (other than Indemnified
Taxes, Excluded Taxes or Connection Income Taxes) with respect to this
Agreement, any Letter of Credit, any participation in a Letter of Credit or any
Eurodollar Loan made by it, its Commitments or other obligations hereunder, or
its deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;

  

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurodollar Loan
or of maintaining its obligation to make any such Loan, or to increase the cost
to such Lender or such Issuing Bank of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or such Issuing Bank hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender or such Issuing
Bank, in either case through the Administrative Agent, the Borrowers will pay to
such Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b) Capital Requirements. If any Lender or any Issuing Bank determines in good
faith that any Change in Law affecting such Lender or such Issuing Bank or any
lending office of such Lender or such Lender’s or such Issuing Bank’s holding
company, if any, regarding capital or liquidity requirements, has or would have
the effect of reducing the rate of return on such Lender’s or such Issuing
Bank’s capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit or Swing
Line Loans held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or such Issuing Bank or such
Lender’s or an Issuing Bank’s holding company would have achieved but for such
Change in Law (taking into consideration such Lender’s or such Issuing Bank’s
policies and the policies of such Lender’s or an Issuing Bank’s holding company
with respect to capital adequacy or liquidity), then from time to time the
Borrowers will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or an Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.

 

 78 

 

  

(c) Certificates for Reimbursement. A certificate of a Lender or an Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or such
Issuing Bank or its holding company (and the basis for requesting and
calculation of such amounts), as the case may be, as specified in Section
2.19(a) or 2.19(b) and delivered to the Borrower Representative through the
Administrative Agent, shall be conclusive absent manifest or demonstrable error.
The Borrowers shall pay such Lender or such Issuing Bank, as the case may be,
the amount shown as due on any such certificate and owing under Section 2.19(a)
or Section 2.19(b) within ten (10) Business Days after receipt thereof.

 

(d) Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided, the Borrowers shall not be required to compensate a
Lender or such Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than six months prior to the date that such
Lender or such Issuing Bank, as the case may be, notifies the Borrower
Representative of the Change in Law giving rise to such increased costs or
reductions, and of such Lender’s or such Issuing Bank’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

 

2.20 Taxes; Withholding, Etc.

 

(a) Defined Terms. For purposes of this Section 2.20, the term “Lender” includes
an Issuing Bank and the term “applicable law” includes FATCA.

 

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Credit Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c) Payment of Other Taxes by the Borrowers. The Borrowers, or other applicable
Credit Parties, shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(d) Indemnification by the Borrowers. The Credit Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower Representative by
a Lender (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest or demonstrable error.

 

 79 

 

  

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest or demonstrable error. Each Lender hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender under any Credit Document or otherwise payable by
the Administrative Agent to the Lender from any other source against any amount
due to the Administrative Agent under this paragraph (e).

 

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 2.20, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(g) Status of Lenders.

 

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Credit Document shall deliver to the
Borrower Representative and the Administrative Agent, at the time or times
prescribed by applicable law and at the time or times reasonably requested by
the Borrower Representative or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrower Representative
or the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrower Representative or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower Representative or the Administrative Agent
as will enable the Borrowers or the Administrative Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.20(g)(ii)(A), 2.20(g)(ii)(B) and
2.20(g)(ii)(D)) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 



 

 80 

 

 

 

(ii)Without limiting the generality of the foregoing:

 

(A)any Lender that is a U.S. Person shall deliver to the Borrower Representative
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower Representative or the Administrative Agent),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;

 

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), whichever of the following is
applicable:

 

(i)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Credit Document, executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Credit Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

(ii)executed originals of IRS Form W-8ECI;

 

(iii)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,; or

 



 81 

 

 

(iv)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided, if the Foreign
Lender is a partnership and one or more direct or indirect partners of such
Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit D-4 on behalf of each such direct and indirect partner;

 



(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower Representative or the Administrative Agent to determine the withholding
or deduction required to be made; and

 

(D)if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower Representative and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower Representative or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower Representative or the Administrative Agent as may be
necessary for the Borrower Representative and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

  

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower Representative and the
Administrative Agent in writing of its legal inability to do so.

 

 82 

 

 

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.20 (including by
the payment of additional amounts pursuant to this Section 2.20), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments or the payments of such additional amounts made under this
Section 2.20 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) if such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (h), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

(i) Survival. Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.

 

2.21 Obligation to Mitigate. If any Lender requests compensation under Section
2.19, or requires the Borrowers to pay additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.20,
then such Lender shall (at the request of the Borrower Representative) use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the reasonable good faith
judgment of such Lender, such designation or assignment (a) would eliminate or
reduce amounts payable pursuant to Section 2.19 or 2.20, as the case may be, in
the future, and (b) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

2.22 Defaulting Lenders.

 

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

 



(i)Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

  

 83 

 











(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.4 shall be applied at such time or
times as may be determined by the Administrative Agent (and, so long as no Event
of Default exists, in consultation with the Borrower Representative) as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to an Issuing Bank or Swing Line
Lender hereunder; third, to Cash Collateralize an Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender in accordance with Section
2.4(i); fourth, as the Borrower Representative may request (so long as no Event
of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower Representative, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize an Issuing Bank’s future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.4(i); sixth, to the
payment of any amounts owing to the Lenders, an Issuing Bank or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, any Issuing Bank or Swing Line Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, to the payment of any amounts owing to the Borrowers as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided,
if (x) such payment is a payment of the principal amount of any Loans or Letters
of Credit in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 3.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and Letter of Credit Obligations owed to, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or Letter of
Credit Obligations owed to, such Defaulting Lender until such time as all Loans
and funded and unfunded participations in Letter of Credit Obligations and Swing
Line Loans are held by the Lenders in accordance with their Pro Rata Shares of
the Revolving Credit Commitments without giving effect to Section 2.22(a)(iv).
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this Section 2.22(a)(ii) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

 

(iii)Certain Fees.

 



(A)No Defaulting Lender shall be entitled to receive any commitment fees in
accordance with Section 2.11(a) for any period during which such Lender is a
Defaulting Lender (and the Borrowers shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

 84 

 



(B)Each Defaulting Lender shall be entitled to receive Letter of Credit fees
with Section 2.11(b) for any period during which such Lender is a Defaulting
Lender only to the extent allocable to its Pro Rata Share of the stated amount
of Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.4(i).

 

(C)With respect to any fees not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the Borrowers shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Obligations or Swing Line Loans that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the Issuing
Bank and the Swing Line Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to the
Issuing Bank’s or Swing Line Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

 

(iv)Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letter of Credit Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Pro Rata Shares (calculated without regard to
such Defaulting Lender’s Commitment) but only to the extent that (x) the
conditions set forth in Section 3.2 are satisfied at the time of such
reallocation provided that notwithstanding anything to the contrary herein, the
Borrowers shall not be deemed to have represented and warranted that such
conditions are satisfied at such time, and (y) such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Revolving Credit Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from such Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)Repayment of Swing Line Loans, Cash Collateral. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrowers
shall, without prejudice to any right or remedy available to it hereunder or
under law, first, prepay Swing Line Loans in an amount equal to the Swing Line
Lender’s Fronting Exposure and second, Cash Collateralize an Issuing Bank’s
Fronting Exposure in accordance with the procedures set forth in Section 2.4(i).

  

 85 

 

 

(b) Defaulting Lender Cure. If the Borrower Representative, the Administrative
Agent and the Swing Line Lender and the Issuing Banks agree in writing that a
Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any Cash Collateral), such Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent determines to be
necessary or appropriate to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held by the
Lenders in accordance with their Pro Rata Shares of the Revolving Credit
Commitments without giving effect to Section 2.22(a)(iv), whereupon such Lender
will cease to be a Defaulting Lender; provided, no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while such Lender was a Defaulting Lender; and provided further,
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender having been
a Defaulting Lender.

 

(c) New Swing Line Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Line Loans unless it is reasonably satisfied that it will have no Fronting
Exposure immediately after giving effect to such Swing Line Loan and (ii) no
Issuing Bank shall be required to issue, extend, renew or increase any Letter of
Credit unless it is reasonably satisfied that it will have no Fronting Exposure
immediately after giving effect thereto.

 

(d) Termination of Defaulting Lender. The Borrowers may terminate
(notwithstanding anything to the contrary herein, on a non pro rata basis) the
unused amount of the Revolving Credit Commitment of any Revolving Lender that is
a Defaulting Lender upon not less than five (5) Business Days’ prior notice to
the Administrative Agent (which shall promptly notify the Lenders thereof), and
in such event the provisions of Section 2.22(a)(ii) will apply to all amounts
thereafter paid by the Borrowers for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts); provided, (i) no Event of Default shall have occurred and be
continuing, and (ii) such termination shall not be deemed to be a waiver or
release of any claim the Borrowers, the Administrative Agent, any Issuing Bank,
the Swing Line Lender or any Lender may have against such Defaulting Lender.

 

2.23 Replacement of Lenders. If any Lender requests compensation under Section
2.19, or if the Borrowers are required to pay additional amounts to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
2.20 and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 2.21, or if any Lender is a
Defaulting Lender, a Non-Consenting Lender or an Affected Lender (when Required
Lenders are not Affected Lenders), then the Borrower Representative may, at its
sole expense and effort, upon notice to such Lender and the Administrative Agent
(which shall be given within thirty days after such Lender requests such amount
or becomes a Defaulting, Non-Consenting Lender or Affected Lender, as the case
may be), require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.6), all of its interests, rights and obligations under
this Agreement and the related Credit Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided:

 

(a) the Administrative Agent shall have received the assignment fee (if any)
specified in Section 10.6(b)(iv);

 

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued and unpaid interest thereon, accrued and unpaid fees and all other
amounts payable to it hereunder and under the other Credit Documents (including
any amounts under Section 2.18(c) from the assignee (to the extent of such
outstanding principal and accrued and unpaid interest and fees) or the Borrowers
(in the case of all other amounts));

 

(c) in the case of any such assignment resulting from a claim for compensation
under Section 2.19 or payments required to be made pursuant to Section 2.20,
such assignment will result in a reduction in such compensation or payments
thereafter;

 

 86 

 



 

(d) such assignment does not conflict with applicable Law; and

 

(e) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender or Affected Lender, the applicable assignee shall, in the
former case, have consented to the applicable amendment, waiver or consent and
in the latter case not then be an Affected Lender.

 



Notwithstanding anything to the contrary contained herein:

 

(i)no Lender shall be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply;

 

(ii)any Lender being replaced pursuant to Section 2.23 above shall execute and
deliver an Assignment and Assumption with respect to such Lender’s Commitment
and outstanding Loans and participations in Letters of Credit, as applicable;
provided, the failure of any such Lender to execute an Assignment and Assumption
after having received a request therefor shall not render such assignment
invalid and such assignment shall be recorded in the Register and such Lender
shall be deemed to have consented thereto;

 

(iii)no Lender that acts as Issuing Bank may be replaced hereunder (other than
with respect to any Term Loans) at any time that it has any Letter of Credit
outstanding hereunder unless arrangements reasonably satisfactory thereto
(including the furnishing of a back-up standby letter of credit in form and
substance, and issued by an issuer, reasonably satisfactory thereto or Cash
Collateral) have been made in respect of such outstanding Letters of Credit; and

 

(iv)no Lender that acts as Administrative Agent may be replaced hereunder except
in accordance with the terms of Section 9.6.



 

2.24 Extension of Loans.

 

(a) The Borrower Representative may, by written notice to the Administrative
Agent from time to time, request an extension (each, an “Extension”) of the
maturity date of any Class of Loans and Commitments to the extended maturity
date specified in such notice. Such notice shall (i) set forth the amount of the
applicable Class of Revolving Credit Commitments and/or Term Loans that will be
subject to the Extension (which shall be in minimum increments of $1,000,000 and
a minimum amount of $10,000,000), (ii) set forth the date on which such
Extension is requested to become effective (which shall be not less than ten
(10) Business Days nor more than sixty days after the date of such Extension
notice (or such longer or shorter periods as the Administrative Agent shall
agree in its sole discretion)) and (iii) identify the relevant Class of
Revolving Credit Commitments and/or Term Loans to which such Extension relates.
Each Lender of the applicable Class shall be offered (an “Extension Offer”) an
opportunity to participate in such Extension on a pro rata basis and on the same
terms and conditions as each other Lender of such Class pursuant to procedures
established by, or reasonably acceptable to, the Administrative Agent and the
Borrower Representative. If the aggregate principal amount of Revolving Credit
Commitments or Term Loans in respect of which Lenders shall have accepted the
relevant Extension Offer shall exceed the maximum aggregate principal amount of
Revolving Credit Commitments or Term Loans, as applicable, subject to the
Extension Offer as set forth in the Extension notice, then the Revolving Credit
Commitments or Term Loans, as applicable, of Lenders of the applicable Class
shall be extended ratably up to such maximum amount based on the respective
principal amounts with respect to which such Lenders have accepted such
Extension Offer.

 

 87 

 

  

(b) The following shall be the only conditions precedent to the effectiveness of
any Extension:

 



(i)no Event of Default shall have occurred and be continuing immediately prior
to and immediately after giving effect to such Extension,

 

(ii)the representations and warranties set forth in Section 4 and in each other
Credit Document shall be deemed to be made and shall be true and correct in all
material respects (except for those representations and warranties that are
conditioned by materiality, which shall be true and correct in all respects) on
and as of the effective date of such Extension to the same extent as though made
on and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects (except for
those representations and warranties that are conditioned by materiality, which
shall have been true and correct in all respects) on and as of such earlier
date,

 

(iii)the Issuing Banks and the Swing Line Lender shall have consented to any
Extension of the Revolving Credit Commitments, to the extent that such Extension
provides for the issuance or extension of Letters of Credit or making of Swing
Line Loans at any time during the extended period, and

 

(iv)the terms of such Extended Revolving Credit Commitments and Extended Term
Loans shall comply with Section 2.24(c).

  

(c) The terms of each Extension shall be determined by the Borrower
Representative and the applicable extending Lenders and set forth in an
Extension Amendment; provided:

 



(i)the final maturity date of any Extended Revolving Credit Commitment or
Extended Term Loan shall be determined by the Borrower Representative and the
applicable extending Lenders but no earlier than the Scheduled Revolving Credit
Commitment Termination Date of the existing Revolving Loans or the Maturity Date
of the existing Term Loans, respectively;

 

(ii)(A) there shall be no scheduled amortization of the loans or reductions of
commitments under any Extended Revolving Credit Commitments and (B) the Weighted
Average Life to Maturity of the Extended Term Loans shall be no shorter than the
then remaining Weighted Average Life to Maturity of the existing Term Loans with
the latest Maturity Date then in effect;

 

(iii)the Extended Revolving Loans and the Extended Term Loans will rank pari
passu in right of payment and with respect to security with the existing
Revolving Loans and the existing Term Loans and the borrower and guarantors of
the Extended Revolving Credit Commitments or Extended Term Loans, as applicable,
shall be the same as the Borrowers and Guarantors with respect to the existing
Revolving Loans or Term Loans, as applicable;

  

 88 

 

 



(iv)the interest rates, interest rate margin, rate floors, fees, original issue
discount and premium applicable to any Extended Revolving Credit Commitment (and
the Extended Revolving Loans thereunder) and Extended Term Loans shall be
determined by the Borrower Representative and the applicable extending Lenders;

 

(v)(A) the Extended Term Loans may participate on a pro rata or less than pro
rata (but not greater than pro rata) basis in voluntary or mandatory prepayments
with the other Term Loans and (B) borrowing and prepayment of Extended Revolving
Loans, or reductions of Extended Revolving Credit Commitments, and participation
in Letters of Credit and Swing Line Loans, shall be on a pro rata basis with the
other Revolving Loans or Revolving Credit Commitments (other than upon the
maturity of the non-extended Revolving Loans and Revolving Credit Commitments);
and

 

(vi)the terms of the Extended Revolving Credit Commitments or Extended Term
Loans, as applicable, shall be substantially similar, or (taken as a whole) not
materially more favorable (as reasonably determined by the Borrower
Representative), to the Credit Parties than the terms set forth in this
Agreement (except with respect to terms described or referenced in any of
clauses (i) through (v) above and except for covenants or other provisions
applicable only to periods after the latest final Maturity Date of the relevant
Revolving Credit Commitments or Term Loans, as applicable).

  

(d) In connection with any Extension, the Borrowers, the Administrative Agent
and each applicable extending Lender shall execute and deliver to the
Administrative Agent an Extension Amendment and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Extension. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Extension. Any Extension Amendment may, without the consent of any other
Lender, effect such amendments to this Agreement and the other Credit Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower Representative, to implement the terms of
any such Extension, including any amendments necessary to establish Extended
Revolving Credit Commitments or Extended Term Loans as a new Class or tranche of
Revolving Credit Commitments or Term Loans, as applicable, and such other
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrower Representative in
connection with the establishment of such new Class or tranche (including to
preserve the pro rata treatment of the extended and non-extended Classes or
tranches and to provide for the reallocation of Revolving Credit Exposure upon
the expiration or termination of the commitments under any Class or tranche), in
each case on terms consistent with this Section 2.24.

 

(e) Preemption. This Section 2.24 shall preempt and supersede any provision in
Section 2.15, 2.17 or 10.5 to the contrary.

 



 89 

 

 

2.25 Incremental Facilities.

 

(a) Types. The Borrowers may by written notice from the Borrower Representative
to the Administrative Agent (each, an “Incremental Facility Notice”) elect to
request (i) an increase to the Revolving Credit Commitments prior to the
Revolving Credit Commitment Termination Date (each, an “Incremental Revolving
Credit Commitment”) and/or (ii) the establishment of one or more new term loan
commitments (each, an “Incremental Term Loan Commitment”; and together with the
Incremental Revolving Credit Commitments, individually, an “Incremental
Facility”, and collectively, the “Incremental Facilities”); provided, the
aggregate amount of all Incremental Facilities together with all Incremental
Equivalent Debt shall not exceed the Incremental Facility Amount.

 

(b) Incremental Facility Amount. As used herein, “Incremental Facility Amount”
means an amount equal to:

 

(i)the greater of (x) $50,000,000 and (y) an amount equal to 65% of Consolidated
Adjusted EBITDA for the then most recently ended Test Period, plus

 

(ii)the aggregate amount of any voluntary repayments and prepayments of the
Revolving Loans, Term Loans and Incremental Equivalent Debt secured by the
Collateral on a pari passu basis with the Initial Term Loans (provided, with
respect to any prepayment at a discount to par of such Term Loans or Incremental
Equivalent Debt with credit only given for the actual amount of cash payment),
but excluding (A) repayments of Revolving Loans or Swing Line Loans except to
the extent the Revolving Credit Commitments are permanently reduced in
connection with such repayments, so long as, in the case of any such optional
prepayment, such prepayment was not funded with the proceeds of any long-term
Indebtedness and (B) any repayments of the Loans made with the proceeds of any
Permitted Cure Securities issued in connection with the Cure Right; plus

 

(iii)an unlimited amount; provided, solely with respect to any amount incurred
in reliance on this clause (iii), on a Pro Forma Basis immediately after giving
effect to the incurrence thereof (and after giving pro forma effect to any
acquisition or other Investment consummated in connection therewith), (A) with
respect to any Incremental Facility, the Consolidated First Lien Net Leverage
Ratio as of the last day of the most recently ended Test Period shall not exceed
the Closing Date Consolidated First Lien Net Leverage Ratio; and (B) with
respect to any Incremental Equivalent Debt, (x) if such Incremental Equivalent
Debt is secured by Liens on the Collateral on a pari passu basis with the
Obligations, the Consolidated First Lien Net Leverage Ratio as of the last day
of the most recently ended Test Period shall not exceed the Closing Date
Consolidated First Lien Net Leverage Ratio, (y) if such Incremental Equivalent
Debt ranks junior in right of security with the Obligations, the Consolidated
Secured Net Leverage Ratio as of the last day of the most recently ended Test
Period shall not exceed 4.40:1.00 and (z) if such Incremental Equivalent Debt is
unsecured, the Consolidated Total Net Leverage Ratio as of the last day of the
most recently ended Test Period shall not exceed 4.65:1.00.

 



 90 

 

 

Unless the Borrower Representative has selected utilization under clauses (i),
(ii) or (iii) above, the Borrowers shall be deemed to have used amounts under
clause (iii) (to the extent compliant therewith) prior to utilization of amounts
under clauses (i) and/or (ii), and Incremental Facilities and Incremental
Equivalent Debt may be incurred or established, as the case may be,
simultaneously under clauses (i), (ii) and (iii), and proceeds from any such
incurrence may be utilized in a single transaction by first calculating the
incurrence under clause (iii) above and then calculating the incurrence under
clauses (i) and/or (ii) above.

 

(c) Incremental Facility Notice. Each Incremental Facility Notice shall specify
(i) the amount of the Incremental Facilities being requested (which shall be in
a minimum amount of $5,000,000 or, if less, an amount equal to the remaining
Incremental Facility Amount), (ii) the date (each, an “Incremental Facility
Effective Date”) on which the Borrower Representative proposes that an
Incremental Facility shall be effective, which shall be a date not less than ten
(10) Business Days after the date on which such notice is delivered to the
Administrative Agent (or such earlier date as is acceptable to the
Administrative Agent) and (iii) the identity of each Lender, other Eligible
Assignee or any other Person (each, an “Incremental Revolving Lender” or an
“Incremental Term Loan Lender”, as applicable) to whom the Borrower
Representative proposes any portion of such Incremental Facility be allocated
and the amounts of such allocations; provided, (A) each existing Lender, if any,
from which the Borrower Representative requests such Incremental Facility may
elect or decline, in its sole discretion, to provide such Incremental Facility,
and (B) (x) such Eligible Assignee or other Person identified by the Borrower
Representative as a proposed Incremental Revolving Lender, if not already a
Lender, an Affiliate of a Lender or an Approved Fund, shall be acceptable to
each of the Administrative Agent, the Issuing Bank and the Swing Line Lender in
its reasonable discretion and (y) such Eligible Assignee or other Person
identified by the Borrowers as a proposed Incremental Term Loan Lender, if not
already a Lender, an Affiliate of a Lender or an Approved Fund, shall be
reasonably acceptable to the Administrative Agent.

 

(d) Conditions to Effectiveness. Each Incremental Facility shall become
effective as of the applicable Incremental Facility Effective Date; provided

 

(i)(a) if the proceeds of such Incremental Facility shall be applied to
consummate a Limited Condition Acquisition, (1) no Event of Default shall exist
at the time of the request thereof and (2) on such Incremental Facility
Effective Date both immediately before and immediately after giving effect to
such Incremental Facility and the borrowings thereunder, no Event of Default
under Section 8.1(a), 8.1(f) or 8.1(g) shall have occurred and be continuing or
would result therefrom, and (b) in any other case, no Event of Default shall
exist on such Incremental Facility Effective Date immediately before or
immediately after giving effect to such Incremental Facility and the borrowings
thereunder; and

 

(ii)both immediately before and immediately after giving effect to such
Incremental Facility and the borrowings thereunder, as of such Incremental
Facility Effective Date, the representations and warranties contained herein and
in the other Credit Documents shall be true and correct in all material respects
(except for those representations and warranties that are conditioned by
materiality, which shall be true and correct in all respects) on and as of that
Credit Date to the same extent as though made on and as of that date, except to
the extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects (except for those representations and
warranties that are conditioned by materiality, which shall have been true and
correct in all respects) on and as of such earlier date; provided, to the extent
that the proceeds of Loans under any Incremental Facility are to be used to
finance a Limited Condition Acquisition, the availability thereof shall instead
be subject only to customary “SunGard” or “certain funds” conditionality to the
extent agreed by the Borrower Representative and the Lenders providing such
loans.

  

 91 

 

 

 

(e) Incremental Revolving Credit Commitments. On any Incremental Facility
Effective Date on which any Incremental Revolving Credit Commitment is effected,
subject to the satisfaction of the foregoing terms and conditions of this
Section 2.25, (i) each of the Revolving Lenders shall assign to each of the
applicable Incremental Revolving Lenders, and each of such Incremental Revolving
Lenders shall purchase from each of the Revolving Lenders, at the principal
amount thereof (together with accrued interest), such interests in the Revolving
Loans outstanding on such Incremental Facility Effective Date as shall be
necessary in order that, upon giving effect to all such assignments and
purchases, the Revolving Loans will be held by existing Revolving Lenders and
Incremental Revolving Lenders ratably in accordance with their Revolving Loan
Commitments after giving effect to the addition of such Incremental Revolving
Credit Commitments to the Revolving Loan Commitments, (ii) each Incremental
Revolving Credit Commitment shall be deemed for all purposes a Revolving Loan
Commitment of the Class of Revolving Commitments increased and each Loan made
thereunder (an “Incremental Revolving Loan”) shall be deemed, for all purposes,
a Revolving Loan, (iii) each Incremental Revolving Lender shall become a Lender
with respect to the Revolving Credit Commitments and all matters relating
thereto, and (iv) each Incremental Revolving Credit Commitment shall be effected
pursuant to one or more Joinder Agreements, each of which Administrative Agent
shall record in the Register. The Administrative Agent and the Lenders hereby
agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to
transactions effected pursuant to the immediately preceding sentence.

 

(f) Incremental Term Loans. On any Incremental Facility Effective Date on which
any Incremental Term Loan Commitments are effective, subject to the satisfaction
of the foregoing terms and conditions, (i) each Incremental Term Loan Lender
shall make a Loan to the Borrowers (an “Incremental Term Loan”) in an amount
equal to its Incremental Term Loan Commitment, (ii) each Incremental Term Loan
Lender shall become a Lender hereunder with respect to the Incremental Term Loan
Commitment and the Incremental Term Loans made pursuant thereto, and (iii) the
applicable Incremental Term Loan Commitments shall be effected pursuant to one
or more Joinder Agreements, each of which Administrative Agent shall record in
the Register.

 

(g) Notice to Lenders. The Administrative Agent shall notify the Lenders,
promptly upon receipt of the Borrower Representative’s notice of an Incremental
Facility Effective Date, of (i) the Incremental Revolving Credit Commitments and
the Incremental Term Loan Commitments, in each case, as applicable, and (ii) in
the case of each notice to any Revolving Lender, the respective interests in
such Revolving Lender’s Revolving Loans, in each case subject to the assignments
contemplated by this Section 2.25.

 

(h) Terms - Incremental Term Loans. The terms of Incremental Term Loans shall be
identical to the Initial Term Loans; provided, to the extent mutually agreed by
the Borrowers and the applicable Incremental Term Loan Lenders, Incremental Term
Loans may have terms that are different from the terms of the Initial Term Loans
(such Incremental Term Loans, “Other Term Loans”), subject to the following:

 



(i)all Incremental Term Loans shall rank pari passu in right of payment, and
rank pari passu in right of security, with the Obligations;

  

 92 

 

 



(ii)as of the date of the incurrence thereof, (A) the maturity date applicable
to any Incremental Term Loans shall not be earlier than the then-final scheduled
maturity date of the Term Loans with the latest Maturity Date then in effect,
and (B) the Weighted Average Life to Maturity of any Incremental Term Loans
shall not be shorter than the then applicable Weighted Average Life to Maturity
of the Term Loans with the latest Maturity Date then in effect;

 

(iii)no Incremental Term Loan shall be (A) secured by property other than
Collateral or (B) be incurred or guaranteed by any Person other than a Credit
Party;

 

(iv)as of the date of the incurrence thereof, if the All-In-Yield relating to
any Incremental Term Loans exceeds the All-In-Yield relating to the Initial Term
Loans by more than 0.50%, the All-In-Yield relating to the Initial Term Loans
shall be adjusted to be equal to the All-In-Yield relating to such Incremental
Term Loans minus 0.50% (this clause (iv), the “MFN Protection”);

 

(v)no Incremental Term Loans may be voluntarily or mandatorily prepaid prior to
repayment in full of the Obligations (other than Remaining Obligations), unless
accompanied by at least a ratable payment of the other then existing
Obligations;

 

(vi)except as otherwise expressly set forth herein, the other terms of such
Incremental Term Loans (excluding interest, fees and premiums, optional
prepayment and redemption terms) shall be, when taken as a whole, not materially
more favorable (as reasonably determined by the Borrower Representative) to the
lenders or holders providing such Incremental Term Loans than those applicable
to the Term Loans having the latest Maturity Date existing at the time of such
incurrence, except to the extent (A) such terms are added to the Credit
Documents for the benefit of the Lenders pursuant to an amendment hereto or
thereto subject solely to the reasonable satisfaction of the Administrative
Agent (including any increase in the Applicable Margin relating to any existing
Term Loans to achieve fungibility with such Term Loans), (B) applicable solely
to periods after the latest Maturity Date existing at the time of such
incurrence or (C) otherwise reasonably acceptable to the Administrative Agent.

  

(i) Terms - Incremental Revolving Loans. The terms of the Incremental Revolving
Loans shall be identical to the Revolving Loans.

 

(j) Related Amendments. Each of the parties hereto hereby agrees that upon the
effectiveness of any Joinder Agreement, this Agreement shall be deemed amended
to the extent (but only to the extent) necessary or appropriate to reflect the
existence and terms of the applicable Incremental Term Loan Commitment and the
Incremental Term Loans evidenced thereby or the applicable Incremental Revolving
Credit Commitment and additional Revolving Loans evidenced thereby, as
applicable, and the Administrative Agent and the Borrowers may revise this
Agreement and the other Credit Documents to evidence such amendments without the
consent of the other Lenders as may be necessary or appropriate, in the
reasonable opinion of Administrative Agent and the Borrower Representative, to
effectuate the provisions of this Section 2.25, and this Section 2.25 shall
preempt and supersede any provision in Section 2.15, 2.17 or 10.5 to the
contrary.

 

 93 

 

  

(k) Installments. Except to the extent any Incremental Term Loans are Other Term
Loans, the installments under Section 2.12(a) required to be made after the
making of such Incremental Term Loans shall be ratably increased by the
aggregate principal amount of such Incremental Term Loans and shall be further
increased for all Lenders on a pro rata basis to the extent necessary to avoid
any reduction in the amortization payments to which the Term Loan Lenders were
entitled before such recalculation.

 

(l) Incremental Equivalent Debt. The Borrowers may issue or incur Incremental
Equivalent Debt in lieu of Incremental Term Loans upon the delivery to the
Administrative Agent of (revocable) notice thereof not less than ten (10) days,
and not more than sixty days, prior to the proposed effective date thereof;
provided, the aggregate principal amount of all Incremental Facilities together
with all Incremental Equivalent Debt shall not exceed the Incremental Facility
Amount. As used herein, “Incremental Equivalent Debt” means Indebtedness
consisting of one or more series of senior secured first lien notes, junior lien
notes, pari passu term loans, junior lien loans, subordinated notes or senior
unsecured notes or unsecured loans, in each case, issued in a public offering,
Rule 144A or other private placement transactions, a bridge facility in lieu of
the foregoing, or secured or unsecured mezzanine Indebtedness or debt
securities; provided:

 



(i)each of the conditions set forth in Section 2.25(d) shall be satisfied (or
waived in accordance with the terms hereof) with respect to the incurrence of
such Indebtedness (subject to “SunGard” or “certain funds” conditionality if in
respect of a Limited Condition Acquisition);

 

(ii)if secured, such Indebtedness shall not be secured by property other than
Collateral, and a representative acting on behalf of the lenders or investors
providing such Indebtedness shall have entered into an Intercreditor Agreement
reasonably satisfactory to the Administrative Agent; provided, if secured on a
pari passu basis with the Obligations, (x) such Indebtedness shall be subject to
the MFN Protection and (y) the lenders or investors providing such Indebtedness
(or a representative acting on their behalf) shall have entered into an
Intercreditor Agreement reasonably satisfactory to the Administrative Agent;

 

(iii)such Indebtedness shall not at any time be incurred or guaranteed by any
Person other than a Credit Party,

 

(iv)such Indebtedness (A) shall have a final scheduled maturity date no earlier
than the then-final scheduled maturity date of the Term Loans with the latest
Maturity Date then in effect and (B) shall have a Weighted Average Life to
Maturity that is equal to or greater than the then applicable Weighted Average
Life to Maturity of the Term Loans with the latest Maturity Date then in effect;
provided, if such Indebtedness is contractually junior in right of Collateral or
payment to the Obligations, it will not mature (and no scheduled payment,
redemption or sinking fund or similar payments or obligations will be permitted)
prior to 91 days after the latest Maturity Date existing at the time of such
incurrence;

  

 94 

 

 



(v)such Indebtedness may not be voluntarily or mandatorily prepaid prior to
repayment in full of the Obligations (other than the Remaining Obligations),
unless accompanied by at least a ratable payment of the then existing
Obligations (or, if contractually junior in right of payment or as to security,
on a junior basis with respect to the then existing Obligations); and

 

(vi)except as otherwise expressly set forth herein, the other terms of such
Incremental Equivalent Debt (excluding interest, fees and premiums, optional
prepayment and redemption terms thereof) shall be, when taken as a whole, not
materially more favorable (as reasonably determined by the Borrower
Representative) to the lenders or holders providing such Incremental Equivalent
Debt than those applicable to the Term Loans having the latest Maturity Date
existing at the time of such incurrence, except to the extent (A) such terms are
added to the Credit Documents for the benefit of the Lenders pursuant to an
amendment hereto or thereto subject solely to the reasonable satisfaction of the
Administrative Agent, (B) applicable solely to periods after the latest Maturity
Date existing at the time of such incurrence or (C) otherwise reasonably
acceptable to the Administrative Agent.

  

2.26 Permitted Refinancing Amendment.

 

(a) Permitted Refinancing Amendment. At any time after the Closing Date, the
Borrowers may obtain, from any Lender or any Permitted Refinancing Lender,
Permitted Credit Agreement Refinancing Indebtedness in respect of all or any
portion of the Loans or Commitments then outstanding under this Agreement, in
the form of Permitted Refinancing Loans or Permitted Refinancing Commitments, in
each case pursuant to a Permitted Refinancing Amendment; provided,
notwithstanding anything to the contrary in this Section 2.26 or otherwise, (i)
the borrowing and repayment (except for (A) payments of interest and fees at
different rates on Permitted Refinancing Revolving Credit Commitments (and
related outstandings), (B) repayments required upon the maturity date of the
Permitted Refinancing Revolving Credit Commitments and (C) repayment made in
connection with a permanent repayment and termination of commitments (subject to
clause (iii) below)) of Loans with respect to Permitted Refinancing Revolving
Credit Commitments after the date of obtaining any Permitted Refinancing
Revolving Credit Commitments shall be made on a pro rata basis with all
Permitted Refinancing Revolving Credit Commitments, (ii) subject to the
provisions of Sections 2.3(k) and 2.4(k), all Swing Line Loans and Letters of
Credit shall be participated on a pro rata basis by all Lenders with Commitments
in accordance with their percentage of the Revolving Credit Commitments (and
except as provided in Sections 2.3(k) and 2.4(k), without giving effect to
changes thereto on an earlier maturity date with respect to Swing Line Loans and
Letters of Credit theretofore incurred or issued), (iii) the permanent repayment
of Revolving Loans with respect to, and termination of, Permitted Refinancing
Revolving Credit Commitments after the date of obtaining any Permitted
Refinancing Revolving Credit Commitments shall be made on a pro rata basis with
all Permitted Refinancing Revolving Credit Commitments, except that the
Borrowers shall be permitted to permanently repay and terminate commitments of
any such Class on a better than a pro rata basis as compared to any other Class
with a later maturity date than such Class, (iv) assignments and participations
of Permitted Refinancing Revolving Credit Commitments and Permitted Refinancing
Revolving Loans shall be governed by the same assignment and participation
provisions applicable to Revolving Credit Commitments and Revolving Loans and
(v) the Permitted Refinancing Term Loans may participate on a pro rata basis or
less than pro rata basis (but not on a greater than pro rata basis) in any
voluntary or mandatory prepayments of Term Loans hereunder, as specified in the
applicable Permitted Refinancing Amendment.

 

 95 

 



 

(b) Terms, Etc. The terms, provisions and documentation of any Permitted
Refinancing Loans and Permitted Refinancing Commitments shall be subject to the
limitations set forth in the definition of “Permitted Credit Agreement
Refinancing Indebtedness”.

 

(c) Minimum Amounts. Each issuance of Permitted Credit Agreement Refinancing
Indebtedness under Section 2.26(a) shall be in an aggregate principal amount
that is not less than the amounts set forth in Section 6.1(v)(i).

 

(d) Conditions Precedent. The effectiveness of any Permitted Refinancing
Amendment shall be subject to the satisfaction or waiver on the date thereof of
each of the conditions set forth in Section 3.2, provided that, to the extent
any Permitted Refinancing Amendment is entered into in connection with a Limited
Condition Acquisition, (x) the effectiveness thereof shall instead be subject
only to customary “SunGard” or “certain funds” conditionality to the extent
agreed by the Borrower Representative and the Lenders providing the Permitted
Refinancing Loans thereunder and (y) on the date of effectiveness of such
Permitted Refinancing Amendment, both immediately before and immediately after
giving effect thereto and the borrowings thereunder, no Event of Default under
Sections 8.1(a), 8.1(f) or 8.1(g) shall have occurred and be continuing or would
result therefrom, and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of (i) board resolutions, officers’
certificates and/or reaffirmation agreements consistent with those delivered on
the Closing Date under Section 3.1, (ii) customary legal opinions reasonably
acceptable to the Administrative Agent consistent with those delivered on the
Closing Date under Section 3.1 and (iii) reaffirmation agreements and/or such
amendments to the Collateral Documents as may be reasonably requested by the
Administrative Agent to ensure that such Permitted Credit Agreement Refinancing
Indebtedness is provided with the benefit of the applicable Credit Documents.

 

(e) Effectiveness. The Administrative Agent shall promptly notify each Lender as
to the effectiveness of each Permitted Refinancing Amendment. Each of the
parties hereto hereby agrees that, upon the effectiveness of any Permitted
Refinancing Amendment, this Agreement shall be deemed amended to the extent (but
only to the extent) necessary to reflect the existence and terms of the
Permitted Credit Agreement Refinancing Indebtedness incurred pursuant thereto
(including any amendments necessary to treat the Loans and Commitments subject
thereto as Permitted Refinancing Loans and/or Permitted Refinancing
Commitments).

 

(f) Necessary Amendments. Any Permitted Refinancing Amendment may, without the
consent of any other Lender, effect such amendments to this Agreement and the
other Credit Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower Representative, to effect
the provisions of this Section 2.26 and each of the Secured Parties hereby
consents to the transactions contemplated by this Section 2.26 (including, for
the avoidance of doubt, payment of interest, fees or premium in respect of any
Permitted Credit Agreement Refinancing Indebtedness on such terms as may be set
forth in the relevant Permitted Refinancing Amendment in accordance with this
Section 2.26).

 

(g) Preemption. This Section 2.26 shall preempt and supersede any provision in
Section 2.15, 2.17 or 10.5 to the contrary.

 

2.27 Joint and Several Liability.

 

(a) NRC Borrower and Sprint Borrower are jointly and severally liable for the
Obligations (other than the Excluded Swap Obligations). The Obligations of NRC
Borrower and Sprint Borrower are independent of each other, and a separate
action or actions may be brought and prosecuted against either of NRC Borrower
and Sprint Borrower to enforce this Agreement, irrespective of whether any
action is brought against any other Person or whether any other Person is joined
in any such action or actions.

 

 96 

 



 

(b) Notwithstanding any provision to the contrary contained herein or in any
other of the Credit Documents, to the extent the obligations of NRC Borrower and
Sprint Borrower to repay any Obligations incurred by the other shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of such Person
hereunder shall be limited to the maximum amount that is valid and enforceable
under applicable law (whether federal or state and including, without
limitation, any bankruptcy, insolvency or other similar law).

 

(c) Each of NRC Borrower and Sprint Borrower unconditionally guarantees, jointly
with the other and severally, as a primary obligor and not merely as a surety,
the due and punctual payment and performance of the Obligations (other than the
Excluded Swap Obligations). Each of NRC Borrower and Sprint Borrower further
agrees that it will remain bound upon its guarantee notwithstanding any
extension or renewal of any Obligation. Each of NRC Borrower and Sprint Borrower
waives in respect of its respective acceptance of joint and several liability in
respect of the Obligations of the other, (i) presentment to, demand of payment
from and protest to either of them or any other Credit Party of any Obligation
(other than the Excluded Swap Obligations), (ii) notice of acceptance of its
guarantee and notice of protest for nonpayment and (iii) any other defenses or
benefits that may be derived from or afforded by Law which limit the liability
of or exonerate guarantors or sureties, or that conflict with the terms hereof.
Each of NRC Borrower and Sprint Borrower further agrees that its guarantee
hereunder constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Collateral Agent or
any other Secured Party to any security held for the payment of the Obligations
or to any balance of any deposit account or credit on the books of the
Collateral Agent or any other Secured Party in favor of any of them or any other
person. Each of NRC Borrower and Sprint Borrower agrees that its joint and
several obligations are irrevocable, absolute, independent and unconditional and
shall not be affected by any circumstance which constitutes a legal or equitable
discharge of a guarantor or surety other than payment in full of the
Obligations.

 

2.28 Borrower Representative.

 

(a) Each of NRC Borrower and Sprint Borrower hereby irrevocably appoints NRC US
Holding Company, LLC acting as Borrower Representative, and NRC US Holding
Company, LLC acting as Borrower Representative agrees to act under this
Agreement and the other Credit Documents, as the agent and representative of
each of them (including itself) for all purposes under this Agreement and the
other Credit Documents (in such capacity, the “Borrower Representative”),
including, without limitation, (i) submitting borrowing requests, conversion or
continuation notices, notices requesting issuance of Letters of Credit,
disbursement instructions, reports, information, or any other notice or
communication to be made or given by either of them under this Agreement or any
other Credit Document, and (ii) receiving account statements and other notices
and communications to either of them from the Administrative Agent, Collateral
Agent or any Lender.

 

(b) Each of the Administrative Agent, the Collateral Agent, each Issuing Bank
and each Lender may rely, and shall be fully protected in relying, on any
borrowing request, conversion or continuation notices, notices requesting
issuance of Letters of Credit, disbursement instructions, reports, information,
or any other notice or communication to be made or given by Borrower
Representative, whether in its own name, or on behalf of either or both of the
Borrowers, and none of the Administrative Agent, Collateral Agent, any Issuing
Bank nor any Lender shall have any obligation to make any inquiry or request any
confirmation from or on behalf of any of NRC Borrower and Sprint Borrower as to
the binding effect on either of them of any such borrowing request, conversion
or continuation notices, notices requesting issuance of Letters of Credit,
disbursement instructions, reports, information, or any other notice or
communication.

 

 97 

 



 

SECTION 3 CONDITIONS PRECEDENT

 

3.1 Conditions to Closing Date. The obligations of each Lender to make a Loan,
and each Issuing Bank to issue any Letter of Credit, on the Closing Date are
subject to the satisfaction, or waiver in accordance with Section 10.5, of only
the following conditions on or before the Closing Date, each to the satisfaction
of the Administrative Agent and the Lenders in their sole discretion and, as to
any agreement, document or instrument specified below, each in form and
substance reasonably satisfactory to the Administrative Agent:

 

(a) Credit Documents. The Administrative Agent shall have received each of the
following Credit Documents (together with the schedules and exhibits thereto, if
any), duly executed and delivered by each applicable Credit Party:

 



(i)this Agreement;

 

(ii)the Pledge and Security Agreement;

 

(iii)each Intellectual Property Security Agreement, if any;

 

(iv)each Assignment of Insurances; and

 

(v)each Vessel Mortgage.

  

(b) Secretary’s Certificate and Attachments. The Administrative Agent shall have
received a duly executed certificate from the secretary or assistant secretary
of each Credit Party (or any other officer reasonably acceptable to the
Administrative Agent), together with all applicable attachments, certifying as
to the following:

 



(i)Organizational Documents. Attached thereto is a copy of each Organizational
Document of such Credit Party and, to the extent applicable, certified as of a
recent date by the appropriate governmental official, each dated the Closing
Date or a recent date prior thereto.

 

(ii)Signature and Incumbency. Set forth therein are the signature and incumbency
of the officers or other authorized representatives of such Credit Party
executing the Credit Documents to which it is a party.

 

(iii)Resolutions. Attached thereto are copies of resolutions of the Board of
Directors of such Credit Party approving and authorizing the execution, delivery
and performance of this Agreement and the other Credit Documents to which it is
a party as of the Closing Date, certified as of the Closing Date as being in
full force and effect without modification or amendment.

 

(iv)Good Standing Certificates. Attached thereto is a good standing certificate
or certificate of existence (if and as applicable) from the applicable
Governmental Authority of such Credit Party’s jurisdiction of incorporation,
organization or formation dated a recent date prior to the Closing Date.

  

 98 

 

 

 

(c) Funding Notice and Flow of Funds Memorandum. The Administrative Agent shall
have received a fully executed and delivered Funding Notice, no later than 12:00
noon. at least one (1) Business Day in advance of the Closing Date, or such
later time or date as the Administrative Agent may agree, together with a flow
of funds memorandum attached thereto with respect to the Related Transactions to
occur as of the Closing Date.

 

(d) Closing Date Certificate and Attachments. The following shall have occurred
(or shall occur substantially concurrently with the making of the Loans on the
Closing Date), and the Administrative Agent shall have received a duly executed
Closing Date Certificate, together with all applicable attachments, certifying
as to the following:

 

(i)Closing Date Contribution. The Closing Date Contribution shall have been
consummated in accordance with the terms of the Closing Date Contribution
Documents in all material respects without any waiver, amendment, supplement or
other modification that is materially adverse to the interests of the Lenders
unless the Lead Arranger has consented thereto, such consent not to be
unreasonably withheld, conditioned or delayed, and all conditions precedent to
the consummation of the Closing Date Contribution, as set forth in the Closing
Date Contribution Documents, shall have been satisfied.

 

(ii)Application of Proceeds. The proceeds of the borrowings made on the Closing
Date pursuant to this Agreement shall be sufficient, and shall have been
applied, to (A) repay all Existing Indebtedness, (B) if paid on the Closing
Date, pay the 2018 Dividend and (C) pay fees and expenses of the Credit Parties
in connection with the foregoing due on the Closing Date.

 

(iii)Material Adverse Effect. Since December 31, 2017, no event or change has
occurred that has caused or evidences, either in any case or in the aggregate, a
Material Adverse Effect.

 

(iv)Closing Date Contribution Documents. Attached thereto is a true, complete
and correct copy of each of the material Closing Date Contribution Documents in
effect as of the Closing Date.

 

(v)Management Agreement. Attached thereto is a true, complete and correct copy
of the Management Agreement.

 

(e) Existing Indebtedness. On the Closing Date:

 

(i)Repayment. The Existing Indebtedness shall have been repaid in full, except
with respect to the Existing Letters of Credit.

 

(ii)Termination. All commitments under the Existing Indebtedness, if any, to
lend or make other extensions of credit thereunder shall have been terminated.

 

 99 

 



 

(iii)Release of Liens. The Administrative Agent shall have received all
documents or instruments necessary to release all Liens securing the Existing
Indebtedness or other obligations of Parent and its Subsidiaries thereunder
being repaid on the Closing Date, or arrangements therefor reasonably
satisfactory to the Administrative Agent shall have been made.

 

(iv)Existing Letters of Credit. Arrangements reasonably satisfactory to the
Administrative Agent with respect to the cancellation of the Existing Letters of
Credit or the issuance of Letters of Credit or provision of cash collateral to
support the obligations of Parent and its Subsidiaries with respect to any
Existing Letters of Credit shall have been made.

 

(f) Solvency Certificate. The Administrative Agent shall have received a duly
executed Solvency Certificate.

 

(g) Collateral. The Collateral Agent shall have received:

 



(i)Lien Searches. The results of a recent search, by a Person reasonably
satisfactory to the Administrative Agent, of all effective UCC financing
statements (or equivalent filings) made with respect to any personal or mixed
property of any Credit Party in the appropriate jurisdictions, together with
copies of all such filings disclosed by such search.

 

(ii)Termination Statements. UCC termination statements (or similar documents)
for filing in all applicable jurisdictions as may be necessary to terminate any
effective UCC financing statements (or equivalent filings) disclosed in such
search (other than any such financing statements in respect of Permitted Liens),
or provision for the delivery thereof to the Collateral Agent reasonably
acceptable thereto shall have been made.

 

(iii)UCC Financing Statements. UCC financing statements for each Credit Party,
in form and substance satisfactory reasonably to the Administrative Agent and
the Collateral Agent.

 

(iv)Landlord Waiver and Consent Agreements. An executed Landlord Waiver and
Consent Agreement as required by the Pledge and Security Agreement, in form and
substance reasonably satisfactory to the Administrative Agent and the Collateral
Agent.

 

(v)Securities. Originals of Securities as required by Pledge and Security
Agreement with endorsements, in form and substance satisfactory to the
Administrative Agent and the Collateral Agent, or provision for the delivery
thereof to the Collateral Agent reasonably acceptable thereto shall have been
made.

 

(vi)Instruments and Chattel Paper. Originals of instruments and chattel paper as
required by the Pledge and Security Agreement with endorsements, in form and
substance reasonably satisfactory to the Administrative Agent and the Collateral
Agent, or provision for the delivery thereof to the Collateral Agent reasonably
acceptable thereto shall have been made.

  

 100 

 

 



(vii)Vessel Certificates of Documentation and Abstracts of Title. Copies of
current U.S. Coast Guard Certificates of Documentation, and recent Abstracts of
Title covering all Vessels documented under the federal laws of the United
States listed on Schedule 4.27.

  

Provided, if clauses (iv), (vi) or (vii) of this Section 3.1(g) are not
satisfied on the Closing Date, then the satisfaction of such requirements shall
not be a condition to the availability of the Credit Extensions on the Closing
Date (but shall be required to be satisfied promptly after the Closing Date and
in any event within ninety (90) days following the Closing Date or such later
date as the Administrative Agent may reasonably agree in its sole discretion);
provided, further, if Parent and the Borrowers are unable to satisfy the
requirements of clause (iv) of this Section 3.1(g) notwithstanding their
commercially reasonable efforts to satisfy such requirements in such time period
(it being understood that such commercially reasonable efforts shall not require
any Credit Party to agree to any material increase in payments associated with
the applicable lease arrangement, or any other adverse change to the terms
thereof, to obtain any such Landlord Waiver and Consent Agreement), then such
deliveries shall not be required as a condition under this Section 3.1 or
otherwise.

 

(h) Financial Statements. The Administrative Agent shall have received (i) the
Historical Financial Statements, (ii) pro forma consolidated balance sheets and
income statements of Parent and its Restricted Subsidiaries as at the Closing
Date, reflecting the consummation of the Related Transactions, the related
financings and the other transactions contemplated by the Credit Documents to
occur on the Closing Date and (iii) the Projections.

 

(i) Opinions of Counsel to Credit Parties. The Administrative Agent and its
counsel shall have received duly executed copies of the favorable written
opinion of Jones Day, Stoel Rives LLP and Blank Rome LLP, each as special
counsel for the Credit Parties, in form and substance reasonably satisfactory to
the Administrative Agent, dated as of the Closing Date (and each Credit Party
hereby instructs such counsel to deliver such opinions to the Agents and the
Lenders).

 

(j) Evidence of Insurance. The Administrative Agent shall have received a
certificate from the Borrowers’ insurance broker or other evidence reasonably
satisfactory to it that all insurance required to be maintained pursuant to
Section 5.5(a) is in full force and effect and that the Collateral Agent, for
the benefit of the Secured Parties, has been named as additional insured and
loss payee thereunder to the extent required under Section 5.5(b). In connection
with any Mortgaged Vessel, the Administrative Agent shall have received a copy
of, or a certificate as to coverage under, the Insurance Policies required by
Section 5.5 and the applicable provisions of the Collateral Documents, which
shall be endorsed or otherwise amended to include the loss payable clauses
required under the Assignment of Insurances and shall name the Collateral Agent
on behalf of the Secured Parties, as additional insured, shall be otherwise in
form and substance reasonably satisfactory to the Administrative Agent, and
shall include customary mortgagee’s interest insurance (in the name of the
Collateral Agent) in form and substance reasonably satisfactory to the
Administrative Agent. Any requirement with respect to endorsements set out in
this clause (j) shall not be required to be satisfied on the Closing Date and
shall not be a condition to the availability of the Credit Extensions on the
Closing Date but shall be required to be satisfied within ninety (90) days
following the Closing Date or such later date as the Administrative Agent may
reasonably agree in its sole discretion.

 

(k) Fees and Expenses. The Borrowers shall have paid to the Lead Arranger, the
Administrative Agent and the Collateral Agent the fees payable to each such
Person on the Closing Date referred to in Section 2.11(g) to the extent due and
payable on the Closing Date and the expenses of each such Person referred to in
Section 10.2(a) to the extent due and payable on the Closing Date; provided, any
such expenses due and payable on the Closing Date shall be included in a summary
invoice delivered to the Borrowers at least two (2) Business Days prior to the
Closing Date.

 

 101 

 



 

(l) “Know-Your-Customer”, Etc. (i) Solely to the extent specifically requested
by the Administrative Agent of the Borrower Representative at least ten (10)
days prior to the Closing Date, the Administrative Agent shall have received not
less than three (3) Business Days prior to the Closing Date all documentation
and other information required under Anti-Terrorism Laws and applicable
“know-your-customer” and anti-money laundering Laws; and (ii) at least three (3)
days prior to the Closing Date (or such later date as is acceptable to the
Administrative Agent), any Borrower that qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation shall deliver a Beneficial Ownership
Certification in relation to such Borrower.

 

(m) Representations and Warranties. As of the Closing Date, the representations
and warranties contained herein and in the other Credit Documents shall be true
and correct in all material respects (except for those representations and
warranties that are conditioned by materiality, which shall be true and correct
in all respects) on and as of the Closing Date to the same extent as though made
on and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects (except for
those representations and warranties that are conditioned by materiality, which
shall have been true and correct in all respects) on and as of such earlier
date.

 

(n) No Default or Event of Default. As of the Closing Date, no event shall have
occurred and be continuing or would result from the consummation of the Credit
Extensions on such date that would constitute a Default or an Event of Default.

 

Each Lender, each Issuing Bank and each Agent, by delivering its signature page
to this Agreement and, if applicable, funding a Loan or issuing a Letter of
Credit (including the deemed issuance of the NRC Letters of Credit) on the
Closing Date, shall be deemed to have acknowledged receipt of, and consented to
and approved, each Credit Document and each other document, agreement,
instrument, certificate or opinion required to be approved by such Lender,
Issuing Bank or Agent, as the case may be, on the Closing Date.

 

3.2 Conditions to Subsequent Credit Extensions.

 

(a) Conditions Precedent. The obligations of each Lender to make any Loan (other
than, for the avoidance of doubt, in respect of Loans made or deemed made
pursuant to Section 2.3(g) or 2.4(d), and subject to Section 2.25(d) and
2.26(d), if applicable), or each Issuing Bank to issue any Letter of Credit, on
any Credit Date other than the Closing Date are subject to the satisfaction, or
waiver in accordance with Section 10.5, of only the following conditions
precedent:

 

(i)Notice. The Administrative Agent shall have received a fully executed and
delivered Funding Notice or Issuance Notice, as the case may be;

 

(ii)Revolving Credit Limit. Immediately after making the Credit Extensions
requested on such Credit Date, the Total Utilization of Revolving Credit
Commitments shall not exceed the Revolving Credit Limit then in effect;

 



 102 

 

 



(iii)Representations and Warranties. As of such Credit Date, the representations
and warranties contained herein and in the other Credit Documents shall be true
and correct in all material respects (except for those representations and
warranties that are conditioned by materiality, which shall be true and correct
in all respects) on and as of that Credit Date to the same extent as though made
on and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects (except for
those representations and warranties that are conditioned by materiality, which
shall have been true and correct in all respects) on and as of such earlier
date; and

 

(iv)No Default or Event of Default. As of such Credit Date, no event shall have
occurred and be continuing or would result from the consummation of the
applicable Credit Extension that would constitute a Default or an Event of
Default.

  

In addition, with respect to the issuance of any Letter of Credit, the
Administrative Agent shall have received all other information required by the
applicable Issuance Notice, and such other documents or information as the
applicable Issuing Bank may reasonably require in connection with the issuance
of such Letter of Credit.

 

(b) Notices. In lieu of delivering a Notice, the Borrower Representative may
give the Administrative Agent telephonic notice by the required time of any
proposed borrowing, conversion/continuation or issuance of a Letter of Credit,
as the case may be; provided, each such notice shall be promptly confirmed in
writing by delivery of the applicable Notice to the Administrative Agent on or
before the applicable date of borrowing, continuation/conversion or issuance.
Neither the Administrative Agent nor any Lender shall incur any liability to the
Borrowers, absent willful misconduct or gross negligence, in acting upon any
telephonic notice that the Administrative Agent believes in good faith to have
been given by an Authorized Officer or other Person authorized on behalf of the
Borrowers or for otherwise acting in good faith.

 

SECTION 4 REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders, each Agent and each Issuing Bank to enter into this
Agreement and to make each Credit Extension to be made thereby, each Credit
Party represents and warrants to the Lenders, the Agents and each Issuing Bank,
on the Closing Date and on each Credit Date (other than, for the avoidance of
doubt, in respect of Loans made or deemed made pursuant to Section 2.3(g) or
2.4(d), and subject to Section 2.25(d) and 2.26(d), if applicable), that the
following statements are true and correct (it being understood and agreed that
the representations and warranties made on the Closing Date are also deemed to
be made concurrently with the consummation of the Related Transactions):

 

4.1 Organization; Required Power and Authority; Qualification. Each of Parent
and its Restricted Subsidiaries (a) is duly organized, validly existing and in
good standing (to the extent such concepts are applicable) under the Laws of its
jurisdiction of organization as identified in Schedule 4.1 other than (i) as a
result of a transaction permitted under Sections 6.8 or 6.9 and (ii) other than
with respect to Parent, the Holding Companies and the Borrowers, in
jurisdictions where the failure to be so qualified or in good standing has not
had, and could not be reasonably expected to have, a Material Adverse Effect,
(b) has all requisite corporate (or equivalent) power and authority to own and
operate its properties, to lease the property it operates as lessee, to carry on
its business as now conducted, to enter into the Credit Documents to which it is
a party and to carry out the transactions contemplated thereby, and (c) is
qualified to do business and in good standing in every jurisdiction where its
assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing could not be reasonably expected to have a Material Adverse
Effect.

 

 103 

 



 

4.2 Equity Interests and Ownership. The Equity Interests of each of Parent and
its Restricted Subsidiaries have been duly authorized and validly issued and are
fully paid and non-assessable (in the case of Foreign Subsidiaries, to the
extent such concepts are applicable thereto). Except as set forth on Schedule
4.2, as of the date hereof, there is no existing option, warrant, call, right,
commitment or other agreement (including preemptive rights) to which any
Restricted Subsidiary is a party requiring, and there is no Equity Interest of
any Restricted Subsidiary outstanding that upon conversion or exchange would
require, the issuance by any Restricted Subsidiary of any additional Equity
Interests thereof or other Securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase, Equity Interests of any
Restricted Subsidiary. Schedule 4.2 correctly sets forth the ownership interest
of Parent and its Restricted Subsidiaries in their respective Restricted
Subsidiaries as of the Closing Date after giving effect to the Related
Transactions.

 

4.3 Due Authorization. The execution, delivery and performance of each Credit
Document has been duly authorized by all necessary corporate (or equivalent)
action on the part of each Credit Party that is a party thereto.

 

4.4 No Conflict. The execution, delivery and performance by each Credit Party of
the Credit Documents to which it is a party and the consummation of the
transactions contemplated by each such Credit Document do not and will not (a)
violate any of the Organizational Documents of any Credit Party or otherwise
require any approval of any stockholder, member or partner of such Credit Party,
except for such approvals or consents which will be obtained on or before the
Closing Date; (b) violate any provision of any Law applicable to or otherwise
binding on Parent or any of its Restricted Subsidiaries, except to the extent
such violation could not be reasonably expected to have a Material Adverse
Effect; (c) result in or require the creation or imposition of any Lien upon any
of the properties or assets of Parent or any of its Restricted Subsidiaries
(other than any Permitted Liens); or (d) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under, or
otherwise require any approval or consent of any Person under, any Contractual
Obligation of Parent or any of its Restricted Subsidiaries, except to the extent
such conflict, breach or default could not reasonably be expected to have a
Material Adverse Effect, and except for such approvals or consents (i) that have
been or will be obtained on or before the Closing Date or (ii) the failure of
which to obtain could not reasonably be expected to have a Material Adverse
Effect.

 

4.5 Governmental Consents. The execution, delivery and performance by each
Credit Party of the Credit Documents to which it is a party and the consummation
of the transactions contemplated by each such Credit Document do not and will
not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any Governmental Authority, except (a) such as have
been obtained, given or performed and are in full force and effect, (b) for
filings and recordings with respect to the Collateral to be made, or otherwise
delivered to the Collateral Agent for filing and/or recordation, as of the
Closing Date and (c) those which, if not obtained or made, could not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.

 

4.6 Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar Laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

 

4.7 Historical Financial Statements. The Historical Financial Statements were
prepared in conformity with GAAP and fairly present, in all material respects,
the financial position, on a consolidated basis, of the Persons described in
such financial statements as at the respective dates thereof and the results of
operations and cash flows, on a consolidated basis, of the entities described
therein for each of the periods then ended, subject, in the case of any such
unaudited financial statements, to changes resulting from audit and normal
year-end adjustments and the absence of footnotes.

 

 104 

 

 

4.8 Projections. On and as of the Closing Date, the Projections are based on
good faith estimates and assumptions made by the management of Parent; provided,
the Projections are not to be viewed as facts and that actual results during the
period or periods covered by the Projections may differ from such Projections
and that the differences may be material; provided further, as of the Closing
Date, management of Parent believed that the Projections were reasonable and
attainable.

 

4.9 No Material Adverse Change. Since December 31, 2017, no event or change has
occurred that has caused or evidences, either in any case or in the aggregate, a
Material Adverse Effect.

 

4.10 Adverse Proceedings. There are no Adverse Proceedings, individually or in
the aggregate, that could reasonably be expected to have a Material Adverse
Effect. Neither Parent nor any of its Restricted Subsidiaries is subject to or
in default with respect to any final judgments, writs, injunctions, decrees,
rules or regulations of any Governmental Authority, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

4.11 Payment of Taxes. All material Tax returns and reports of Parent and its
Restricted Subsidiaries and Unrestricted Subsidiaries required to be filed by
any of them have been timely filed or caused to be timely filed, and all
material Taxes shown on such Tax returns to be due and payable and all other
material Taxes upon Parent and its Restricted Subsidiaries and Unrestricted
Subsidiaries and upon their respective properties, assets, income, businesses
and franchises which are due and payable have been paid or caused to be duly and
timely paid when due and payable, other than any Tax (and returns in respect of
any Tax) being contested in good faith by appropriate proceedings timely
instituted and diligently conducted, so long as (a) reserves or other
appropriate provisions, as shall be required in conformity with GAAP shall have
been made therefor, and in the case of any Tax or claim that has or may become a
Lien against any material Collateral, such contest proceedings operate to stay
the sale of any portion of the Collateral to satisfy such Tax or claim or (b)
the failure to so pay would not reasonably be expected, individually or in the
aggregate, to constitute a Material Adverse Effect. As of the Closing Date,
Parent knows of no written proposed material Tax assessment against Parent or
any of its Restricted Subsidiaries that is not being actively contested by
Parent, the Borrowers or such Restricted Subsidiary in good faith and by
appropriate proceedings; provided, such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor.

 

4.12 Title. Parent or one of its Restricted Subsidiaries has (a) good and legal
title to (in the case of fee interests in Real Estate Assets and Vessels), (b)
valid leasehold interests in (in the case of leasehold interests in real or
personal property), (c) valid licensed rights in (in the case of licensed
interests in intellectual property), and (d) good title to (in the case of all
other personal property), all of their respective properties and assets
reflected in their most recent respective Historical Financial Statements or,
after delivery of financial statements pursuant to Section 5.1, the most recent
thereof, in each case except (i) for assets disposed of since the date of such
financial statements in the ordinary course of business or as otherwise
permitted under Section 6.4, 6.6, 6.8 or 6.9 or (ii) as could not reasonably be
expected to have a Material Adverse Effect. Except as permitted by this
Agreement, all such properties and assets are free and clear of Liens.

 

4.13 Real Estate Assets. Schedule 4.13 is a complete and correct list as of the
Closing Date of (a) all Real Estate Assets and (b) all material leases and
subleases of any Real Estate Asset, in each case of any Credit Party, regardless
of whether such Credit Party is the landlord or tenant (whether directly or as
an assignee or successor in interest) under such lease or sublease.

 

 105 

 



 

4.14 Environmental Matters. Neither Parent nor any of its Restricted or
Unrestricted Subsidiaries nor any of their respective Facilities, Vessels or
operations are subject to any outstanding written order, consent decree or
settlement agreement with any Person relating to any Environmental Law, any
Environmental Claim, or any Hazardous Materials Activity, in each case that
individually or in the aggregate has had or could reasonably be expected to
have, a Material Adverse Effect. Neither Parent nor any of its Restricted or
Unrestricted Subsidiaries has received any letter or request for information
under Section 104 of the Comprehensive Environmental Response, Compensation, and
Liability Act (42 USC. § 9604) or any comparable state Law that individually or
in the aggregate has had, or could reasonably be expected to have, a Material
Adverse Effect. To each of Parent’s and its Subsidiaries’ knowledge, there are
and have been, no conditions, occurrences, or Hazardous Materials Activities
which could reasonably be expected to form the basis of an Environmental Claim
against Parent or any of its Restricted or Unrestricted Subsidiaries that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Except as could not reasonably be expected to have a
Material Adverse Effect, neither Parent nor any of its Restricted or
Unrestricted Subsidiaries has filed any notice under any Environmental Law
indicating past or present treatment of Hazardous Materials at any Real Property
Facility, and none of Parent’s or any of its Restricted or Unrestricted
Subsidiaries’ operations involves the generation, transportation, treatment,
storage or disposal of hazardous waste, as defined under 40 C.F.R. Parts 260-270
or any state equivalent that individually or in the aggregate has had, or could
reasonably be expected to have, a Material Adverse Effect. No event or condition
is occurring or, to each of Parent’s, and its Restricted or Unrestricted
Subsidiaries’ knowledge, has occurred with respect to Parent or any of its
Restricted or Unrestricted Subsidiaries relating to any Environmental Law, any
Release of Hazardous Materials, or any Hazardous Materials Activity that
individually or in the aggregate has had, or could reasonably be expected to
have, a Material Adverse Effect. The representations and warranties in this
Section 4.14 are the sole representations and warranties of Parent and its
Restricted Subsidiaries with respect to environmental matters, including matters
arising under Environmental Law or involving Environmental Claims, Hazardous
Materials, or Hazardous Materials Activities.

 

4.15 No Defaults. Neither Parent nor any of its Restricted Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations (other
than any Credit Document or any other documentation with respect to any
Indebtedness), and no condition exists which, with the giving of notice or the
lapse of time or both, could constitute such a default, except where the
consequences, direct or indirect, of such default or defaults, if any, could not
reasonably be expected to have a Material Adverse Effect.

 

4.16 Investment Company Regulation. Neither Parent nor any of its Restricted
Subsidiaries is, or is required to be, registered under the Investment Company
Act of 1940.

 

4.17 Margin Stock. Neither Parent nor any of its Restricted Subsidiaries is
engaged principally, or as one of its important activities, in the business of
purchasing or carrying any Margin Stock or extending credit for the purpose of
purchasing or carrying any Margin Stock. No part of the proceeds of any Credit
Extension made to or for the benefit of any Credit Party will be used to
purchase or carry any Margin Stock or to extend credit to others for the purpose
of purchasing or carrying any Margin Stock or for any purpose that, in any such
case, violates the provisions of Regulation T, U or X of the Board of Governors.

 

4.18 Employee Matters. Neither Parent nor any of its Restricted Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to result
in a Material Adverse Effect. There is (a) no unfair labor practice complaint
pending against Parent or any of its Restricted Subsidiaries or, to the
knowledge of Parent or the Borrowers, threatened in writing against any of them
before the National Labor Relations Board, and no grievance or arbitration
proceeding arising out of or under any collective bargaining agreement that is
pending against Parent or any of its Restricted Subsidiaries or, to the
knowledge of Parent or the Borrowers, threatened in writing against any of them,
(b) no strike or work stoppage in existence or threatened in writing involving
Parent or any of its Restricted Subsidiaries, (c) to the knowledge of Parent or
the Borrowers, no union representation question existing with respect to the
employees of Parent or any of its Restricted Subsidiaries and (d) to the
knowledge of Parent or the Borrowers, no union organization activity that is
taking place, except, with respect to any matter specified in clause (a), (b),
(c) or (d) above, either individually or in the aggregate, that could not
reasonably be likely to give rise to a Material Adverse Effect.

 

 106 

 



 

4.19 Employee Benefit Plans.

 

(a) Except in each case as would not result in a Material Adverse Effect: (i)
with respect to each Employee Benefit Plan and Foreign Pension Plan, Parent and
its Restricted or Unrestricted Subsidiaries are in material compliance with all
applicable Laws, including the provisions and requirements of ERISA and the
Code, and the terms of each Employee Benefit Plan; (ii) each Employee Benefit
Plan which is intended to qualify under Section 401(a) of the Code has received
a favorable determination letter from the IRS, or is entitled, under applicable
IRS guidance, to rely on a current favorable opinion or advisory letter from the
IRS, indicating that such Employee Benefit Plan is so qualified and nothing has
occurred subsequent to the issuance of such determination, opinion or advisory
letter and, to the knowledge of Parent or the Borrowers, there are no
circumstances that would reasonably be expected to cause such Employee Benefit
Plan to lose its qualified status; (iii) no liability to the PBGC (other than
required premium payments) has been or is expected to be incurred by any ERISA
Party; (iv) no ERISA Event has occurred or is reasonably expected to occur; (v)
no ERISA Party is in material “default” (as defined in Section 4219(c)(5) of
ERISA) with respect to payments to a Multiemployer Plan; and (vi) neither Parent
nor any of its Restricted Subsidiaries has incurred any material obligation in
connection with the termination of, or withdrawal from, any Foreign Pension
Plan.

 

(b) No Borrower is or will be (i) an employee benefit plan subject to Title I of
ERISA; (ii) a plan or account subject to Section 4975 of the Code; (iii) an
entity deemed to hold “plan assets” of any such plans or accounts for within the
meaning of Section 3(42) of ERISA; or (iv) a “governmental plan” within the
meaning of ERISA.

 

4.20 Certain Fees. No broker’s or finder’s fee or commission will be payable
with respect to the financing transaction contemplated hereby except as payable
to the Agents and the Lenders.

 

4.21 Solvency. Parent and its Restricted Subsidiaries are and, upon the making
of any Loan or issuance of any Letter of Credit on any date on which this
representation and warranty is made, will be, taken as a whole, Solvent.

 

4.22 Closing Date Contribution Documents. On the Closing Date, (a) all of the
conditions to effectuating or consummating the Related Transactions as set forth
in the Closing Date Contribution Documents have been (or shall be concurrently)
duly satisfied or waived with the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed), and (b) the Related
Transactions have been (or shall be concurrently) consummated in accordance with
the Closing Date Contribution Documents.

 

4.23 Compliance with Laws.

 

(a) Generally. Each of Parent and its Restricted Subsidiaries is in compliance
with all applicable Laws in respect of the conduct of its business and the
ownership of its property, except such non-compliance that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

 107 

 

 

(b) Anti-Terrorism Laws. None of Parent or any of its Subsidiaries (and, to the
knowledge of each such Person, no joint venture or subsidiary thereof) is in
violation in any material respect of any Anti-Terrorism Law.

 

(c) AML Laws; Anti-Corruption Laws and Sanctions. Parent and its Restricted
Subsidiaries and Unrestricted Subsidiaries have implemented and maintain in
effect policies and procedures intended to ensure compliance by Parent, its
Subsidiaries and their respective directors, officers, employees and agents (in
each such Person’s capacity as such) with applicable Anti-Corruption Laws,
applicable AML Laws and applicable Sanctions. None of (i) Parent, any of its
Restricted Subsidiaries or Unrestricted Subsidiaries or any of their respective
directors or officers, or, to the knowledge of Parent or the Borrowers, any of
their respective employees, or (ii) to the knowledge of Parent or the Borrowers,
any agent of Parent, any of its Restricted Subsidiaries or Unrestricted
Subsidiaries or other controlled Affiliate (in each such Person’s capacity as
such) that will act in any capacity in connection with or benefit from the
credit facility established hereby, (A) is a Sanctioned Person, or (B) is in
violation of AML Laws, applicable Anti-Corruption Laws, or applicable Sanctions,
in each case in any material respect. No Loan or Letter of Credit or use of
proceeds thereof by Parent or any Restricted Subsidiary or Unrestricted
Subsidiary will cause a violation of AML Laws, Anti-Corruption Laws or
applicable Sanctions by any Person participating in the transactions
contemplated by this Agreement, whether as lender, borrower, guarantor, agent,
or otherwise. Parent and the Borrowers represent that neither Parent, the
Borrowers nor any of its Restricted Subsidiaries or Unrestricted Subsidiaries,
nor its parent company, or, to the knowledge of Parent or the Borrowers, any
other controlled or controlling Affiliate has engaged in or intends to engage in
any dealings or transactions with, or for the benefit of, any Sanctioned Person
or with or in any Sanctioned Country in violation of Sanctions in any material
respect.

 

4.24 Disclosure.

 

(a) No representation or warranty of Parent or any of its Restricted
Subsidiaries contained in any Credit Document or in any other documents,
certificates or written statements furnished to any Agent or the Lenders by or
on behalf of Parent or any of its Restricted Subsidiaries for use in connection
with the transactions contemplated hereby, taken as a whole and as modified by
other information so furnished, contains any untrue statement of a material fact
or omits to state a material fact (known to Parent or the Borrowers, in the case
of any document not furnished by either of them) necessary in order to make the
statements contained herein or therein, taken as a whole and as modified by
other information so furnished, not materially misleading in light of the
circumstances in which the same were made, provided that with respect to
projections and pro forma financial information contained in such materials, the
Credit Parties represent only that such information was based upon good faith
estimates and assumptions believed by Parent or the Borrowers to be reasonable
at the time made, it being recognized by the Agents and the Lenders that such
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
from the projected results.

 

(b) As of the Closing Date, the information included in the Beneficial Ownership
Certification is true and correct in all material respects.

 

4.25 Collateral. Subject to Section 3.1(g) of this Agreement and Section 4.1 of
the Pledge and Security Agreement, (i) when all appropriate filings or
recordings are made in the appropriate offices as may be required under
applicable Laws and (ii) upon the taking of possession or control by the
Collateral Agent of such Collateral with respect to which a security interest
may be perfected only by possession or control, the security interest of the
Collateral Agent in the Collateral (as defined in the Pledge and Security
Agreement) will constitute a valid, perfected First Priority security interest
in and continuing Lien on all of each Credit Party’s right, title and interest
in, to and under such Collateral.

 

 108 

 

 

4.26 Status as Senior Indebtedness. The Obligations under the Credit Documents
constitute “senior indebtedness” as defined in any applicable Junior Financing
Documentation, if any.

 

4.27 Vessels. Schedule 4.27 contains, as of the Closing Date, a true and
complete list of each Material Vessel owned by any Credit Party as of such date,
and as to each such Material Vessel, specifies the following information (in
each case as of the Closing Date): the Material Vessel’s name, the official
number or, if it is registered in a state, its registration number, the name of
its owner, the hailing port, the charterer/lessee’s name in the case of any
Material Vessel that is leased or chartered out by any Credit Party to another
Credit Party or to a third party on a bareboat or demise basis, the vessel type
or other description, and the vessel’s classification status (if applicable).
Parent and each Restricted Subsidiary (and any Restricted Subsidiary in the
chain of ownership of such Subsidiary) that owns and/or operates any Vessels in
the U.S. Coastwise Trade is, and has been during any period that it has owned
and/or operated any Vessel in the U.S. Coastwise Trade, a U.S. Citizen, and,
except as would not reasonably be expected to have a Material Adverse Effect,
the owner (or Parent or a Restricted Subsidiary on behalf of the owner)
maintains all Governmental Authorizations necessary with respect to the
operation of such Vessels in U.S. Coastwise Trade. The owner (or Parent or a
Restricted Subsidiary on behalf of the owner) (i) maintains the due
documentation or registration of each Material Vessel with the NVDC or
applicable state agency, as the case may be, and (ii) except in each case as
would not reasonably be expected to have a Material Adverse Effect, has in its
possession certificates and permits necessary for the operation of such Material
Vessel under applicable Law, keeps such Material Vessel in appropriate condition
in accordance with applicable Laws (with exceptions for any Vessels that are
laid up) and maintains the appropriate manning of such Material Vessel.

 

4.28 Vessel Insurance. Schedule 4.28 contains, as of the Closing Date, a true
and complete list of all insurance policies of any nature maintained by any
Credit Party primarily with respect to each Material Vessels (rather than
general property of liability insurance) owned by any Credit Party as of such
date.

 

SECTION 5 AFFIRMATIVE COVENANTS

 

So long as any Commitment is in effect and until payment in full of all
Obligations (other than Remaining Obligations) and cancellation, expiration or
Cash Collateralization of all Letters of Credit, each Credit Party shall, and
shall cause each of its Restricted Subsidiaries to:

 

5.1 Financial Statements and Other Reports and Notices. Deliver to the
Administrative Agent:

 

(a) Quarterly Financial Statements. Within forty-five (45) days after the end of
each of the first three Fiscal Quarters of each Fiscal Year (beginning with the
Fiscal Quarter ending June 30, 2018), (i) the consolidated balance sheet of
Parent and its Restricted Subsidiaries as at the end of such Fiscal Quarter and
the related consolidated statements of income, stockholders’ equity and cash
flows of Parent and its Restricted Subsidiaries for such Fiscal Quarter and for
the period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, (ii) a consolidated balance sheet for each of the Standby
Division, the Environmental Services Division and the Waste Disposal Division,
respectively, as at the end of such Fiscal Quarter and the related consolidated
statements of income for the Standby Division, the Environmental Services
Division and the Waste Disposal Division, respectively, for such Fiscal Quarter
and for the period from the beginning of the then current Fiscal Year to the end
of such Fiscal Quarter; setting forth in each case of (i) and (ii) in
comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year and the corresponding figures from the Financial Plan for
the current Fiscal Year, all in reasonable detail, together with a Financial
Officer Certification and a Narrative Report with respect thereto; provided, all
financial statements and financial information of or with respect to periods
prior to the Closing Date Contribution (including for comparative purposes) may
be of and/or in respect of the consolidated financial statements of NRC Holdings
and/or Sprint Holdings, in each case as deemed, estimated or adjusted by the
Borrower Representative in good faith.

 

 109 

 

 

(b) Annual Financial Statements. Within one hundred and five (105) days after
the end of each Fiscal Year (beginning with the Fiscal Year ending December 31,
2018), (i) the consolidated balance sheet of Parent and its Restricted
Subsidiaries as at the end of such Fiscal Year and the related consolidated
statements of income, stockholders’ equity and cash flows of Parent and its
Restricted Subsidiaries for such Fiscal Year (with balance sheets and income
statements for each of the Standby Division, the Environmental Services Division
and the Waste Disposal Division, respectively), setting forth in each case in
comparative form the corresponding figures for the previous Fiscal Year and the
corresponding figures from the Financial Plan for the Fiscal Year covered by
such financial statements, in reasonable detail, together with a Financial
Officer Certification and a Narrative Report with respect thereto; and (ii) with
respect to such consolidated financial statements a report thereon of Grant
Thornton LLP or other independent certified public accountants of recognized
national standing selected by the Borrower Representative reasonably acceptable
to the Administrative Agent, which report shall be unqualified as to going
concern and scope of audit (other than solely with respect to, or resulting
solely from (i) an upcoming maturity date under the Facilities or other
Indebtedness occurring within one year from the time such report is delivered or
(ii) any potential inability to satisfy any financial maintenance covenant on a
future date or in a future period), and shall state that such consolidated
financial statements fairly present, in all material respects, the consolidated
financial position of Parent and its Restricted Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP applied, as applicable, on a basis
consistent with prior years (except as otherwise disclosed in such financial
statements); provided, all financial statements and financial information of or
with respect to periods prior to the Closing Date Contribution (including for
comparative purposes) may be of and/or in respect of the consolidated financial
statements of NRC Holdings and/or Sprint Holdings, in each case as deemed,
estimated or adjusted by the Borrower Representative in good faith.

 

(c) Compliance Certificate. Together with each delivery of financial statements
pursuant to Sections 5.1(a) and 5.1(b), a duly executed and completed Compliance
Certificate, which shall include, when delivered in connection with the delivery
of annual financial statements pursuant to Section 5.1(b), either (x) an
executed Pledge Supplement (as defined in the Pledge and Security Agreement),
which sets forth the information required to supplement each schedule referred
to in Section 3 of the Pledge and Security Agreement as necessary to ensure that
such schedule is accurate as of the date of the delivery of such certificate or
(y) a certification confirming that there has been no change in such information
since the later of the Closing Date and the date of the most recent Pledge
Supplement or certificate delivered pursuant to this subsection, as applicable,
and which shall also include a list of all Immaterial Subsidiaries that are not
Guarantor Subsidiaries solely because they are Immaterial Subsidiaries and shall
set forth in reasonable detail the Consolidated Adjusted EBITDA and the amount
of total consolidated assets, in each case, attributable to each such Immaterial
Subsidiary at the end of the applicable fiscal period.

 

(d) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in accounting principles and policies from those used in
the preparation of the Historical Financial Statements, the consolidated
financial statements of Parent and its Restricted Subsidiaries delivered
pursuant to Section 5.1(a) or 5.1(b) will differ in any material respect from
the consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation against the most recent
such prior financial statements in form reasonably satisfactory to the
Administrative Agent.

 

 110 

 

 

(e) Accountants’ Report. Promptly upon receipt thereof, copies of all final
management letters submitted by the independent certified public accountants
referred to in Section 5.1(b) in connection with each annual, interim or special
audit or review of any type of the financial statements or related internal
control systems of Parent and its Restricted Subsidiaries made by such
accountants.

 

(f) Financial Plan. No later than sixty days after the beginning of each Fiscal
Year (beginning with the Fiscal Year ending December 31, 2019), a consolidated
plan and financial forecast for such Fiscal Year (such plan and forecast,
together with the equivalent plan or budget for the Fiscal Year in which the
Closing Date occurs, the “Financial Plan”), including (i) a forecasted
consolidated balance sheet and forecasted consolidated statements of income and
cash flows of Parent and its Restricted Subsidiaries for each such Fiscal Year
and an explanation of the assumptions on which such forecasts are based and (ii)
forecasted consolidated statements of income and cash flows of Parent and its
Restricted Subsidiaries for each month of such Fiscal Year, together with an
explanation of the assumptions on which such forecasts are based.

 

(g) Annual Insurance Report. By the time of delivery of the financial statements
described in Section 5.1(b) (or such later date as is acceptable to the
Administrative Agent), a certificate from the Borrowers’ insurance broker(s) in
form reasonably satisfactory to the Administrative Agent outlining all material
insurance coverage maintained as of the date of such certificate by Parent and
its Restricted Subsidiaries.

 

(h) Notices. Promptly upon any officer of Parent or the Borrowers obtaining
knowledge of any of the following, a certificate of an Authorized Officer
specifying the nature and period of existence thereof, and what action the
Borrowers have taken, is taking and proposes to take with respect thereto:

 

(i)any Default or Event of Default;

 

(ii)the institution of, or non-frivolous threat in writing of, any Adverse
Proceeding that, individually or in the aggregate, could reasonably be expected
to have Material Adverse Effect;

 

(iii)the occurrence of any ERISA Event;

 

(iv)any Release required to be reported to any Governmental Authority under any
applicable Environmental Laws that, individually or in the aggregate, could
reasonably be expected to have Material Adverse Effect;

 

(v)any remedial action taken by Parent or any Restricted Subsidiary in response
to (A) any Hazardous Materials Activities the existence of which could
reasonably be expected to result in one or more Environmental Claims having,
individually or in the aggregate, a Material Adverse Effect, or (B) any
Environmental Claims that, individually or in the aggregate, could reasonably be
expected to have Material Adverse Effect; and

 

(vi)any other event or change that, individually or in the aggregate, could
reasonably be expected to have Material Adverse Effect.

  

 111 

 

 

(i) Junior Financings. Promptly after the execution and delivery thereof,
executed copies of any material amendment, modification, consent or waiver in
respect of any Junior Financing with an outstanding principal amount in excess
of $10,000,000, and promptly upon receipt thereof, copies of each written notice
of default or event of default and any other material notice received by Parent
or any of its Restricted Subsidiaries with respect to any Junior Financing with
an outstanding principal amount in excess of $10,000,000.

 

(j) Certification of Public Information. If documents or notices required to be
delivered pursuant to this Section 5.1 or otherwise are being distributed
through the Platform, not post on that portion of the Platform designated for
Public Lenders any document or notice that Parent or the Borrowers has indicated
contains Non-Public Information. Each of Parent and the Borrowers agree to
clearly designate information provided to the Administrative Agent by or on
behalf of Parent or the Borrowers that is suitable to make available to Public
Lenders. If Parent or the Borrowers have not indicated whether a document or
notice delivered pursuant to this Section 5.1 contains Non-Public Information,
the Administrative Agent reserves the right to post such document or notice
solely on that portion of the Platform designated for Lenders who wish to
receive material Non-Public Information with respect to Parent, its Restricted
Subsidiaries and any of the Securities.

 

(k) Other Information. (i) Promptly upon their becoming available (but with
respect to clause (A), (B) and (C) of this Section 5.1(k), solely after the
occurrence of a Qualified IPO), copies of (A) all financial statements, reports,
notices and proxy statements sent or made available generally by Parent to its
security holders acting in such capacity or by any Restricted Subsidiary of
Parent to its security holders other than Parent or another Restricted
Subsidiary of Parent, (B) all regular and periodic reports and all registration
statements and prospectuses, if any, filed by Parent or any of its Restricted
Subsidiaries with any securities exchange or with the Securities and Exchange
Commission or any other Governmental Authority or private regulatory authority,
and (C) all press releases and other statements made available generally by
Parent or any of its Restricted Subsidiaries to the public concerning material
developments in the business of Parent or any of its Restricted Subsidiaries
(including the announcement of a SPAC Transaction), and (ii) subject to the
limitations set forth in the last sentence of Section 5.7, such other
information and data with respect to Parent or any of its Restricted
Subsidiaries as from time to time may be reasonably requested by the
Administrative Agent or, through the Administrative Agent, any Lender,
including, without limitation, any information or documents reasonably requested
by the Administrative Agent or any Lender for purposes of compliance with
applicable “know your customer” requirements under the PATRIOT Act or under
other applicable money laundering laws.

 

Documents required to be delivered pursuant to Sections 5.1(a), 5.1(b), 5.1(d),
5.1(e), 5.1(i) or 5.1(k)(A), (B) or (C) (to the extent any such documents are
included in the materials otherwise filed with the Securities and Exchange
Commission) may be delivered electronically and shall be deemed to have been
delivered on the first date (i) on which Parent, any Ultimate Parent or any
Relevant Public Company posts such documents, or provides a link thereto, on the
website thereof; or (ii) on which such documents are posted on any Relevant
Public Company’s behalf on an Internet (including on EDGAR at www.sec.gov (or
other successor government website that is freely and readily available)) or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third party website or whether sponsored by the
Administrative Agent); provided that such Relevant Public Company shall deliver
paper copies of such documents to the Administrative Agent upon its request to
such Relevant Public Company to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent.
Following the electronic delivery of any such documents by posting such
documents to a website in accordance with the preceding sentence (other than the
posting by the Borrowers of any such documents on any website maintained for or
sponsored by the Administrative Agent), the Borrowers shall promptly provide the
Administrative Agent notice of such delivery (which notice may be by facsimile
or electronic mail) and the electronic location at which such documents may be
accessed. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above.

 

 112 

 

 

5.2 Existence. Except as otherwise permitted under Section 6.8 or 6.9, at all
times preserve and keep in full force and effect its existence and all rights
and franchises, licenses and permits material to its business; provided, Parent
and its Restricted Subsidiaries shall not be required to preserve any such
existence, right or franchise, licenses and permits if the loss thereof could
not reasonably be expected to have a Material Adverse Effect.

 

5.3 Payment of Taxes and Claims. Pay all applicable Taxes imposed upon it or any
of its properties or assets or in respect of any of its income, businesses or
franchises before any penalty or fine accrues thereon, and all claims (including
claims for labor, services, materials and supplies) for sums that have become
due and payable and that by applicable Law have or may become a Lien upon any of
its properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided, no such Tax or claim need be paid if
(a) it is being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, so long as reserves or other appropriate
provisions, as shall be required in conformity with GAAP shall have been made
therefor or (b) the failure to so pay would not reasonably be expected,
individually or in the aggregate, to constitute a Material Adverse Effect.
Parent and its Restricted Subsidiaries will not file or consent to the filing of
any consolidated income Tax return with any other Person (other than any
Ultimate Parent Company, any Relevant Public Company or other survivor of any
SPAC Transaction or Parent or any of Parent’s Restricted Subsidiaries or
Unrestricted Subsidiaries).

 

5.4 Maintenance of Properties. Maintain or cause to be maintained in good
repair, working order and condition, ordinary wear and tear and casualty and
condemnation excepted, all material properties used or useful in the business of
Parent and its Restricted Subsidiaries and from time to time will make or cause
to be made all appropriate repairs, renewals and replacements thereof, except in
each case where the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

5.5 Insurance.

 

(a) Non-Vessel Insurance Requirements. Maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance and casualty insurance (including, as
applicable, Flood Insurance) with respect to liabilities, losses or damage in
respect of the assets, properties and businesses of Parent and its Restricted
Subsidiaries as may customarily be carried or maintained under similar
circumstances by Persons of established reputation engaged in similar
businesses, in each case in such amounts (giving effect to self-insurance), with
such deductibles, covering such risks and otherwise on such terms and conditions
as shall be customary for such Persons. Without limiting the generality of the
foregoing, Parent and its Restricted Subsidiaries will maintain or cause to be
maintained replacement value casualty insurance on the Collateral under such
policies of insurance, with such insurance companies, in such amounts, with such
deductibles, and covering such risks as would reasonably be expected to be
carried or maintained under similar circumstances by Persons of established
reputation engaged in similar businesses. Each such policy of property and/or
general liability insurance shall (i) in the case of liability insurance
policies, name the Collateral Agent, on behalf of the Secured Parties, as an
additional insured thereunder as its interests may appear and (ii) in the case
of each casualty insurance policy, contain a loss payable clause or endorsement,
reasonably satisfactory in form and substance to the Collateral Agent, that
names the Collateral Agent, on behalf of the Secured Parties, as the loss payee
thereunder for any covered loss and provides for at least thirty days’ (or such
lesser period as is reasonably acceptable to the Administrative Agent) prior
written notice to the Collateral Agent of any cancellation of such policy. If
any improved Mortgaged Property is located is designated a Special Flood Hazard
Area, the applicable Credit Party shall obtain Flood Insurance. If any improved
Mortgaged Property is located in a “Zone 1” area, the applicable Credit Party
shall obtain earthquake insurance in such total amount as the Administrative
Agent, the Collateral Agent or the Required Lenders from time to time reasonably
require. For the avoidance of doubt, this Section 5.5(a) does not apply to
Vessels.

 

 113 

 

 

 (b) Vessel Insurance Requirements. With respect to Mortgaged Vessels, maintain
insurance with respect to hull and machinery, protection and indemnity risks,
marine and war risks coverage, towers’ liability (for any Vessel engaged in
towing operations), pollution liability, mortgagee’s interest insurance (which
shall be on customary terms providing for insurance coverage of the Collateral
Agent for loss of or damage to Mortgaged Vessels, which is covered by the Credit
Parties’ insurance policies or the Club entries, but in respect of which there
is subsequent non-payment or reduced payment by the underwriters due to the
Credit Parties’ breach of any warranties or conditions of such policies), and
such other or additional insurance as would reasonably be expected to be carried
or maintained under similar circumstances by prudent owners of like vessels
engaged in similar trades or service, and otherwise in accordance with the
Vessel Mortgages and Assignment of Insurances.

 

5.6 Books and Records. Keep proper books of record and accounts in which full,
true and correct entries in conformity in all material respects with GAAP shall
be made of all material dealings and transactions in relation to its business
and activities.

 

5.7 Inspections. Permit each of the Administrative Agent, any Lender (through
the Administrative Agent) and any authorized representatives designated by the
Administrative Agent to visit and inspect any of the properties of Parent and
its Restricted Subsidiaries, to inspect, copy and take extracts from its and
their financial and accounting records, and to discuss its and their affairs,
finances and accounts with its and their officers and independent public
accountants, all upon reasonable notice and at such reasonable times during
normal business hours and as often as may reasonably be requested and, solely
with respect to the Administrative Agent and any authorized representatives
designated by it, at the Credit Parties’ expense; provided, so long as no Event
of Default has occurred and is continuing, the Credit Parties shall only be
obligated to reimburse the Administrative Agent and any such authorized
representative for the expenses of one such visit and inspection per calendar
year. The Administrative Agent shall give the Borrower Representative the
opportunity to participate in any discussions with the Credit Parties’
independent public accountants (and such discussions shall be subject to such
accountants’ customary policies and procedures). Notwithstanding anything to the
contrary in this Section 5.7 or elsewhere in any Credit Document, no Credit
Party shall be required to (a) so long as no Event of Default has occurred and
is continuing, agree to or permit any Phase I or Phase II environmental study or
other invasive environmental investigation or (b) disclose, permit the
inspection, examination or making copies or abstracts of, or discussion of, any
document, information or other matter that (x) constitutes trade secrets or
proprietary information, (y) in respect of which disclosure is, in the Borrower
Representative’s good faith judgment, prohibited by Law or any binding agreement
so long as such binding agreement was not entered into in contemplation of
preventing such disclosure, inspection or examination or (z) is subject to
attorney-client or similar privilege or constitutes attorney work-product.

 

5.8 Lenders Meetings. Upon the request of the Administrative Agent or the
Required Lenders, participate in a meeting of the Administrative Agent and the
Lenders once during each Fiscal Quarter to be held at a location (or which may
be held telephonically) and at a time as is agreed to by the Borrower
Representative and the Administrative Agent.

 

5.9 Compliance with Laws.

 

(a) Generally. Comply with the requirements of all applicable Laws (including
all Environmental Laws), except for any noncompliance which would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

 

 114 

 

 

 (b) Anti-Terrorism Laws. Comply in all material respects with all
Anti-Terrorism Laws applicable thereto.

 

(c) Anti-Corruption Laws, AML Laws and Sanctions. Maintain in effect and enforce
policies and procedures intended to ensure compliance by Parent, its Restricted
Subsidiaries and their respective directors, officers, employees and agents (in
each such Person’s capacity as such) with Anti-Corruption Laws, applicable AML
Laws and applicable Sanctions.

 

5.10 Environmental. Promptly take any and all actions necessary to (a) cure any
violation of applicable Environmental Laws by such Person or its Restricted or
Unrestricted Subsidiaries that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (b) make an
appropriate response to any Environmental Claim against such Person or any of
its Restricted or Unrestricted Subsidiaries and discharge any obligations it may
have to any Person thereunder where failure to do so could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

5.11 Subsidiaries. Within 30 days (or such longer period as is acceptable to the
Administrative Agent) after the date (subsequent to the date hereof) any Person
becomes, directly or indirectly, a Restricted Subsidiary, the Borrower
Representative shall:

 

(a) Notice to Administrative Agent. Promptly send to the Administrative Agent
written notice setting forth with respect to such Person (i) the date on which
such Person became a Restricted Subsidiary, and (ii) the data required to be set
forth in Schedules 4.1 and 4.2 with respect to all Restricted Subsidiaries of
Parent, which written notice shall be deemed to supplement Schedules 4.1 and 4.2
for all purposes hereof;

 

(b) Counterpart Agreement. Other than with respect to an Excluded Subsidiary,
promptly cause such Restricted Subsidiary to become a Guarantor hereunder and a
Grantor under the Pledge and Security Agreement by executing and delivering to
the Administrative Agent and the Collateral Agent a Counterpart Agreement;

 

(c) Corporate Documents. Other than with respect to an Excluded Subsidiary, take
all such corporate (or equivalent) actions, and execute and deliver, or cause to
be executed and delivered, all such applicable documents, instruments,
agreements, and certificates in respect of such new Restricted Subsidiary
reasonably requested by the Administrative Agent as are similar to those
described in Section 3.1(b);

 

(d) Collateral Documents. Other than with respect to an Excluded Subsidiary, in
each case to the extent reasonably requested by the Administrative Agent, (x)
comply with Section 5.16 with respect to any Material Vessels and (y) deliver
all such applicable documents, instruments, agreements, and certificates in
respect of such new Restricted Subsidiary and its Collateral as are similar to
those described in Section 3.1(g)(i) through (vi), inclusive, and take the
actions referred to in Section 3.1(g)(i) through (vi), inclusive, necessary to
grant and to perfect a First Priority Lien in favor of the Collateral Agent, for
the benefit of the Secured Parties, under the Pledge and Security Agreement (but
subject to any limitations set forth therein) in the Equity Interests of such
Restricted Subsidiary and in substantially all of the personal property of such
Restricted Subsidiary (other than Vessels and Excluded Assets), in each case,
for the avoidance of doubt, in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent;

 

 115 

 

 

(e) Foreign Subsidiary Holding Companies and Foreign Subsidiaries. With respect
to each Restricted Subsidiary that is a Foreign Subsidiary Holding Company or a
Foreign Subsidiary that is a Controlled Foreign Corporation and, in either case,
a direct Subsidiary of a Credit Party, the applicable Credit Party shall deliver
all such applicable documents, instruments, agreements, and certificates as are
similar to those described in Section 3.1(g)(iii) and (v), and take all of the
actions referred to in Section 3.1(g)(iii) and (v) necessary, to grant and to
perfect a First Priority Lien in favor of the Collateral Agent, for the benefit
of the Secured Parties, under the Pledge and Security Agreement (but subject to
any limitations set forth therein and other than any Excluded Assets) in 65% of
each class of the Equity Interests of such Foreign Subsidiary Holding Company or
Foreign Subsidiary entitled to vote (within the meaning of Treas. Reg. Sec.
1.956-2(c)(2)) and 100% of each class of the Equity Interests not entitled to
vote (within the meaning of Treas. Reg. Sec. 1.956-2(c)(2)) of such Foreign
Subsidiary Holding Company or Foreign Subsidiary; provided, the Credit Parties
and their Subsidiaries shall have ninety days (or such longer period as the
Administrative Agent may reasonably agree in its sole discretion) after the date
on which any Person becomes a Subsidiary of Parent to deliver documents of the
type referred to in Section 3.1(g)(iii) and (v). Nothing in this Section 5.11(e)
shall be interpreted to require Parent, the Borrower Representative or any other
Subsidiary of Parent to cause such Foreign Subsidiary Holding Company or Foreign
Subsidiary to authorize and issue new Equity Interests or to otherwise
recapitalize the existing Equity Interests of such Foreign Subsidiary Holding
Company or Foreign Subsidiary; and

 

(f) Foreign Assets. Notwithstanding anything to the contrary, the Credit Parties
shall not be required, nor shall the Collateral Agent be authorized to take, any
action in any jurisdiction outside of the United States to create or perfect any
security interest with respect to any assets located outside of the United
States (it being understood that there shall be no security agreements or pledge
agreements governed under the laws of any jurisdiction outside the United
States).

 

5.12 Material Real Estate Assets.

 

(a) With respect to each Real Estate Asset listed in Schedule 5.12 (each, a
“Closing Date Mortgaged Property”), within 90 days of the Closing Date (or such
later date as may be agreed by the Collateral Agent in its sole reasonable
discretion), and with respect to any other Material Real Estate Asset owned by a
Credit Party after the Closing Date, within 90 days of such Real Estate Asset
becoming a Material Real Estate Asset (or such later date as may be agreed by
the Collateral Agent in its sole discretion), the Borrowers or the applicable
Credit Party shall execute and/or deliver, or cause to be executed and/or
delivered, to the Collateral Agent, for each such Material Real Estate Asset,
the following, each to the extent reasonably requested by, and in form and
substance reasonably satisfactory to, the Collateral Agent:

 



(i)to the extent an appraisal is required under FIRREA, an appraisal complying
with FIRREA;

 

(ii)a fully executed and acknowledged Mortgage in form suitable for filing or
recording in all filing or recording offices that the Collateral Agent may
reasonably deem necessary or desirable in order to create a valid and
enforceable first priority Lien (subject only to Permitted Encumbrances) on the
Mortgaged Property described therein in favor of the Collateral Agent;

 

(iii)an ALTA or TLTA, as applicable, Title Policy issued by a title insurer
reasonably satisfactory to the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent and in an amount at least
equal to the Fair Market Value of such Mortgaged Property or such lesser amount
as reasonably determined by the Administrative Agent, insuring that the Mortgage
is a valid and enforceable First Priority Lien on the respective property;

  

 116 

 

 



(iv)a then current ALTA survey in respect of such Mortgaged Property, certified
to the Collateral Agent by a licensed surveyor, or an update to an existing ALTA
survey or an existing ALTA survey with a “no change” affidavit sufficient to
allow the issuer of the Title Policy to issue such policy without a survey
exception;

 

(v)(A) a completed “Life of Loan” standard flood hazard determination form as to
any improved Mortgaged Property, (B) if the improvements located on a Mortgaged
Property are located in a Special Flood Hazard Area, a notification to the
Borrower Representative (a “Flood Notice”) and (if applicable) notification to
the Borrower Representative that flood insurance coverage under the NFIP is not
available because the community in which the Mortgaged Property is located does
not participate in the NFIP, and (C) if the Flood Notice is required to be given
(x) documentation evidencing the Borrowers’ receipt of the Flood Notice (e.g., a
countersigned Flood Notice) and (y) evidence of Flood Insurance as required by
Section 5.5; provided, each Lender shall also have the right to make the
determination, give the notices and receive the documentation and evidence, in
each case, as referred to in this clause (v);

 

(vi)a customary zoning report or municipal zoning letter providing that the
continued operation of the properties and assets as currently conducted conforms
with all applicable zoning and building laws, rules or regulations or a zoning
endorsement to the applicable Title Policy; provided that, so long as no zoning
and building laws, rules or regulations are in effect with respect to the
Closing Date Mortgaged Property, no zoning report, zoning letter or zoning
endorsement to any Title Policy will be required with respect to the Closing
Date Mortgaged Property;

 

(vii)an opinion of local counsel in each state in which such Mortgaged Property
is located with respect to the enforceability of the form of Mortgage to be
recorded in such state and such other matters as are customary; and

 

(viii)at the Administrative Agent’s reasonable request, an environmental site
assessment prepared by a qualified firm reasonably acceptable to the
Administrative Agent, in form reasonably satisfactory to the Administrative
Agent.

 

(b) In addition to the obligations set forth in Section 5.12(a), within
forty-five (45) days after written notice from the Administrative Agent to the
Borrower Representative that any Mortgaged Property which was not previously
located in an area designated as a Special Flood Hazard Area has been
redesignated as a Special Flood Hazard Area (or such later date as may be agreed
to by the Administrative Agent in its sole discretion), the Credit Parties shall
satisfy the Flood Insurance requirements of Section 5.5.

 

(c) From time to time (but absent the occurrence and continuance of an Event of
Default, no more than once with respect to any Material Real Estate Asset in any
365 day period), if the Administrative Agent reasonably determines that
obtaining appraisals for any Material Real Estate Asset is necessary in order
for the Administrative Agent or any Lender to comply with applicable laws or
regulations (including any appraisals required to comply with FIRREA), and at
any time if an Event of Default shall have occurred and be continuing, the
Administrative Agent may, or may require the Borrowers to, in either case at the
Borrowers’ expense, obtain appraisals in form and from appraisers reasonably
satisfactory to the Administrative Agent stating the then current Fair Market
Value of all or any portion of any material personal property of the Credit
Parties (taken as a whole) and the Fair Market Value or such other value as
reasonably required by the Administrative Agent (for example, replacement cost
for purposes of Flood Insurance) of any Material Real Estate Asset of any Credit
Party.

 

 117 

 

 

 

5.13 Unrestricted Subsidiaries.

 

(a) Parent may at any time after the Closing Date, designate a Subsidiary as an
Unrestricted Subsidiary, or designate any Restricted Subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided:

 

(i)immediately before and after giving effect to such designation, no Default or
Event of Default shall have occurred and be continuing;

 

(ii)immediately after giving effect to such designation on a Pro Forma Basis, in
each case, for the most recently ended Test Period, Parent shall be in
compliance with the Financial Condition Covenant (whether or not then in
effect);

 

(iii)no Unrestricted Subsidiary shall own any Equity Interests in Parent, the
Borrowers or any of Parent’s other Restricted Subsidiaries;

 

(iv)no Unrestricted Subsidiary shall hold any Indebtedness of, or any Lien on
any property of Parent, the Borrowers or any of Parent’s other Restricted
Subsidiaries;

 

(v)no Subsidiary may be designated as an Unrestricted Subsidiary if (x) after
such designation, it would be a “restricted subsidiary” (or similar designation)
for the purpose of any Junior Financing or (y) it owns Material Intellectual
Property utilized in the business of Parent and its Restricted Subsidiaries; and

 

(vi)no Restricted Subsidiary may be designated an Unrestricted Subsidiary if it
was previously designated an Unrestricted Subsidiary.

  

(b) The designation of any Subsidiary as an Unrestricted Subsidiary after the
Closing Date shall constitute an Investment by the Borrowers therein at the date
of designation in an amount equal to the Fair Market Value of such Investment,
and each such Investment shall be subject to Section 6.6.

 

(c) The designation of any Unrestricted Subsidiary as a Restricted Subsidiary
shall constitute (i) the incurrence by the Borrowers at the time of such
designation of any Indebtedness, Liens or Investment of such Subsidiary existing
at such time, subject, in each case, to Sections 6.1, 6.2, and 6.6, as
applicable, and (ii) a Return on any Investment by the Borrowers in such
Subsidiary in an amount equal to the Fair Market Value at the date of such
designation of such Investment.

 

 118 

 

 

5.14 Ratings. Use commercially reasonable efforts to maintain (a) a public
corporate credit rating (but not any specific rating) from S&P and a public
corporate family rating (but not any specific rating) from Moody’s, in each
case, in respect of Parent (or, upon and after a SPAC Transaction, the public
company survivor thereof), and (b) a public rating (but not any specific rating)
in respect of each Class of Term Loans from each of S&P and Moody’s, unless a
given Class has waived the requirement to maintain any rating for such Class at
the time of establishment thereof pursuant to the applicable Credit Documents;
provided, in no event shall the Credit Parties be deemed to be in breach of this
Section 5.14 if the Credit Parties’ failure to comply with this Section 5.14
results solely from the non-performance of either Moody’s or S&P for whatever
reason (other than any as a result of any failure by any Credit Party to use
such aforementioned commercially reasonable efforts).

 

5.15 Use of Proceeds. Use the proceeds of any Credit Extension solely in
accordance with Section 2.6.

 

5.16 Certificates of Documentation; Preferred Mortgages on Vessels.

 

(a) As to any Material Vessel owned by any Credit Party that is documented with
the NVDC, under the law and flag of the United States, except in each case as
would not reasonably be expected to have a Material Adverse Effect, promptly
cause to be issued annually and maintain current and in effect a Certificate of
Documentation for such Vessel with the appropriate endorsement for its
respective trade, maintain the qualification of the Vessels holding Certificates
of Documentation to operate in the U.S. Coastwise Trade and not do or permit
anything to be done which might reasonably be expected to adversely affect such
documentation or qualification.

 

(b) (i) Within 60 days (or such longer period as is acceptable to the
Administrative Agent) after the acquisition by any Credit Party of any Material
Vessel after the Closing Date that is or will be documented with the NVDC, under
the law and flag of the United States, and (ii) promptly after the time at which
any Vessel owned by a Credit Party that was not a Material Vessel as of the
Closing Date but thereafter becomes a Material Vessel and is documented with the
NVDC, under the law and flag of the United States, grant a valid, perfected
First Priority Lien on such Material Vessel in favor of the Collateral Agent,
for the benefit of the Secured Parties, by amending or supplementing an existing
Vessel Mortgage or by entering into a new Vessel Mortgage with respect to such
Material Vessel, and on all related insurances, by amending an existing
Assignment of Insurances or by entering into a new Assignment of Insurances.

 

(c) Notwithstanding anything to the contrary in this Agreement, no Vessel
Mortgage shall be required on any Vessel if the Collateral Agent in its sole but
reasonable discretion determines that the cost of obtaining or perfecting such
Vessel Mortgage on such Vessel is excessive in relation to the value of the
collateral afforded thereby. The Credit Parties shall reasonably cooperate with
and assist the Collateral Agent in causing the prompt recordation or
registration of all Vessel Mortgages by the NVDC or other agency with whom such
Vessel Mortgage is required to be recorded or registered to create or perfect
the Lien granted thereunder. In connection with any Vessel Mortgage required
pursuant to this Section 5.16, the applicable Credit Party shall deliver to the
Administrative Agent a copy of, or a certificate as to coverage under, the
insurance policies required by Section 5.5(b) and the applicable provisions of
the Collateral Documents, which shall be endorsed or otherwise amended to
include the loss payable clauses required under the Assignment of Insurances and
shall name the Collateral Agent, on behalf of the Secured Parties, as additional
insured, shall be otherwise in form reasonably satisfactory to the
Administrative Agent.

 



 119 

 

 

5.17 Vessel Operation and Condition.

 

(a) Parent and each applicable Subsidiary, shall or shall cause the owner of the
Material Vessels to, ensure that each of them:

 

(i) will at all times preserve, repair and keep in thoroughly good and seaworthy
repair and good order and condition the Vessels and all machinery and equipment
and appurtenances thereto up to a modern standard of usage, and maintain the
same in a manner consistent with the practices used by prudent owners of like
vessels engaged in similar trades or service, except in each case where the
failure to do so could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect;

 

(ii) will not suffer or permit the Vessels to be used or navigated in any manner
inconsistent with any of the marine insurance policies thereon, and it shall
comply and shall require the master, officers and engineers of the Vessels from
time to time and at all times to comply in all material respects with all
applicable Laws and maintain all required licenses and permits in force relating
to the operation and navigation of the Vessels, except for any noncompliance or
maintenance failure that would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect;

 

(iii) except in each case as not prohibited herein, will not sell, mortgage or
transfer any Material Vessel or any share or interest therein, in any manner, or
agree to any bareboat or demise charter of any Material Vessel, without the
written consent of the Administrative Agent (such consent not to be unreasonably
withheld, conditioned or delayed), and any such written consent to any one
mortgage, transfer or charter shall not be construed to be a waiver of this
provision in respect of any subsequent mortgage, transfer or charter;

 

(iv) subject to the limitations set forth in the last sentence of Section 5.7,
will provide the Administrative Agent promptly with such information as is
reasonably requested by the Administrative Agent regarding the Material Vessels,
their location and employment, the particulars of all tonnages and copies of all
bareboat or demise charters, provided, that so long as no Event of Default has
occurred and is continuing, such information shall only be required to be
provided to the Administrative Agent one time in any calendar year; and

 

(v) subject to the limitations set forth in the last sentence of Section 5.7,
will permit Administrative Agent or its authorized representative, whenever
reasonably requested by Administrative Agent upon reasonable prior notice, to
review the survey files of each Material Vessel.

 

5.18 Further Assurances. At any time or from time to time upon the request of
the Administrative Agent, each Credit Party will, at its expense, promptly
execute, acknowledge and deliver such further documents and do such other acts
and things as the Administrative Agent or the Collateral Agent may reasonably
request in order to effect fully the purposes of the Credit Documents. In
furtherance and not in limitation of the foregoing, each Credit Party shall take
such actions as the Administrative Agent or the Collateral Agent may reasonably
request from time to time to ensure that the Obligations are guaranteed by the
Guarantors and are secured by substantially all of the assets of Parent, and its
Restricted Subsidiaries and all of the outstanding Equity Interests of the
Borrowers and Parent’s Restricted Subsidiaries (in each case other than Excluded
Assets and the limitations contained in the Credit Documents with respect to
Foreign Subsidiary Holding Companies and Foreign Subsidiaries).

 

5.19 Post-Closing Obligations. Execute and deliver the documents, and complete
the tasks, in each case, as set forth on Schedule 5.19 within the applicable
time limits specified on such schedule, or in each case, such later date as may
be agreed by the Administrative Agent in its sole discretion. All conditions
precedent, representations and warranties and covenants contained in this
Agreement and the other Credit Documents shall be deemed modified to the extent
necessary to effect the foregoing (and to permit the taking of the actions
described above within the time periods required above, rather than as elsewhere
provided in the Credit Documents).

 

 120 

 



 

SECTION 6 NEGATIVE COVENANTS

 

So long as any Commitment is in effect and until payment in full of all
Obligations (other than Remaining Obligations) and cancellation, expiration or
Cash Collateralization of all Letters of Credit, no Credit Party shall, nor
shall it permit any of its Restricted Subsidiaries to:

 

6.1 Indebtedness. Create, incur, assume or guaranty, or otherwise become or
remain directly or indirectly liable with respect to any Indebtedness, except:

 

(a) the Obligations, including any Incremental Facilities, Extended Revolving
Loans and Extended Term Loans and any Incremental Equivalent Debt (and any
Permitted Refinancing thereof);

 

(b) Indebtedness that may be deemed to exist pursuant to any guarantees,
performance, completion, bid, surety, statutory, appeal or similar obligations
(but not with respect to letters of credit) incurred in the ordinary course of
business or in respect of workers’ compensation claims, health, disability or
other employee benefits or property, casualty or liability insurance or
self-insurance or other Indebtedness with respect to reimbursement-type
obligations regarding workers’ compensation claims;

 

(c) Indebtedness arising in the ordinary course of business in connection with
netting services, overdraft protections and otherwise in connection with
deposit, securities, commodities accounts and other Cash Management Products;

 

(d) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided, such Indebtedness is
extinguished within five (5) Business Days after its incurrence (or such longer
period as is acceptable to the Administrative Agent);

 

(e) Indebtedness consisting of unpaid insurance premiums (not in excess of one
year’s premiums) owing to insurance companies and insurance brokers incurred in
connection with the financing of insurance premiums in the ordinary course of
business;

 

(f) (i) guarantees in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of the Borrowers and their
Restricted Subsidiaries, (ii) to the extent constituting Indebtedness,
take-or-pay obligations contained in supply arrangements and (iii) Indebtedness
representing deferred compensation to employees of any Restricted Subsidiary
incurred in the ordinary course of business;

 

(g) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

 

(h) Indebtedness arising as a direct result of judgments, orders, awards or
decrees against Parent or any of its Restricted Subsidiaries, in each case not
constituting an Event of Default;

 

(i) unsecured Indebtedness representing any Taxes to the extent such Taxes are
being contested by Parent or any of its Restricted Subsidiaries in good faith by
appropriate proceedings and reserves are being maintained by the applicable
Person in accordance with GAAP;

 

(j) unsecured Indebtedness of Parent to the Borrowers and Parent’s other
Restricted Subsidiaries at such times and in such amounts necessary to permit
Parent to receive any Restricted Payment permitted to be made to Parent pursuant
to Section 6.4, so long as, as of the applicable date of determination, a
Restricted Payment for such purposes would otherwise be permitted to be made
pursuant to Section 6.4; provided, any such Indebtedness shall be deemed to
utilize on a dollar-for-dollar basis the relevant basket under Section 6.4;

 

 121 

 



 

(k) to the extent constituting Indebtedness, unsecured Indebtedness due to the
Sponsor on the account of the accrual of advisory fees and/or other fees and
amounts under the Management Agreement not permitted to be paid in cash pursuant
to Section 6.11(e);

 

(l) Indebtedness of the Borrowers and their Restricted Subsidiaries (i) under
Swap Contracts and not for speculative purposes or (ii) under Cash Management
Obligations incurred in the ordinary course of business;

 

(m) Indebtedness consisting of promissory notes issued by Parent, any Relevant
Public Company or any Restricted Subsidiaries to current or former officers,
managers, consultants, directors and employees (in each case of any of the
foregoing), their respective estates, spouses or former spouses to finance the
purchase or redemption of Equity Interests of the Borrowers, the Holding
Companies, Parent, any Relevant Public Company or any Ultimate Parent Company
permitted by Section 6.4; provided, such Indebtedness shall be subordinated in
right of payment to the payment in full of the Obligations (other than Remaining
Obligations) under the Credit Documents pursuant to terms reasonably
satisfactory to the Administrative Agent;

 

(n) Indebtedness of Parent or any Restricted Subsidiary owing to Parent or
another Restricted Subsidiary, including any guarantees of Indebtedness of such
other Person, in each case, to the extent permitted as an Investment pursuant to
Section 6.6; provided, (i) any such Indebtedness owing by a Credit Party to a
non-Credit Party shall be unsecured and subordinated in right of payment to the
payment in full of the Obligations (other than Remaining Obligations) under the
Credit Documents pursuant to terms reasonably satisfactory to the Administrative
Agent, (ii) if the Indebtedness that is guaranteed is unsecured or contractually
subordinated to the Obligations under the Credit Documents, then such guaranty
shall also be unsecured or contractually subordinated to the Obligations under
the Credit Documents, and (iii) no guarantee by a Restricted Subsidiary of any
Indebtedness constituting Junior Financing shall be permitted unless such
Restricted Subsidiary shall have also provided a guarantee of the Obligations
under the Credit Documents on the terms set forth herein;

 

(o) Indebtedness incurred by Parent and its Restricted Subsidiaries in a
Permitted Acquisition, any other Investment permitted hereunder (including
through a merger or consolidation) or any disposition permitted hereunder, in
each case, constituting indemnification obligations or adjustment of purchase
price (but excluding Earn-out Indebtedness or Seller Notes);

 

(p) Indebtedness described on Schedule 6.1 (and, in each case, any Permitted
Refinancing thereof);

 

(q) Indebtedness of Restricted Subsidiaries with respect to Capital Leases and
Purchase Money Indebtedness (and, in each case, any Permitted Refinancing
thereof), in each case, incurred prior to or within 180 days after the
acquisition, construction, lease, repair or improvement of the applicable asset
in an aggregate amount not to exceed the greater of $25,000,000 and 33% of
Consolidated Adjusted EBITDA for the most recently ended Test Period at any time
outstanding for all such Persons;

 

(r) Indebtedness of Restricted Subsidiaries in an aggregate amount not to exceed
at any time the greater of $20,000,000 and 27% of Consolidated Adjusted EBITDA
for the most recently ended Test Period; provided, the aggregate principal
amount of all Indebtedness for all Restricted Subsidiaries that are not Credit
Parties outstanding in reliance on this Section 6.1(r) and/or on Sections 6.1(s)
and Section 6.1(t)(vi) shall not at any one time exceed the greater of
$15,000,000 and 20% of Consolidated Adjusted EBITDA for the most recently ended
Test Period;

 

 122 

 



 

(s) Indebtedness of Restricted Subsidiaries assumed or acquired (but not
incurred) in connection with any Permitted Acquisition or other Investment
permitted hereunder (and any Permitted Refinancing thereof); provided:

 



(i)such Indebtedness was not incurred in contemplation of such acquisition or
Investment;

 

(ii)if such Indebtedness is secured and acquired or assumed by a Credit Party,
the obligations of such Credit Party thereunder shall not be secured by any
assets of such Credit Party that are not Collateral; and

 

(iii)the aggregate principal amount of all Indebtedness for all Restricted
Subsidiaries that are not Credit Parties outstanding in reliance on this Section
6.1(s) and/or on Sections 6.1(r) and 6.1(t)(vi) shall not at any one time exceed
the greater of $15,000,000 and 20% of Consolidated Adjusted EBITDA for the most
recently ended Test Period;

  

(t) Indebtedness of Restricted Subsidiaries in an unlimited amount; provided:

 



(i)(A) if such Indebtedness is in connection with a Limited Condition
Acquisition, (x) no Event of Default shall exist at the time of the signing of
the applicable acquisition agreement and (y) no Event of Default under Sections
8.1(a), 8.1(f) or 8.1(g) shall exist immediately before and immediately after
giving effect to the incurrence of such Indebtedness, or (B) if such
Indebtedness is not in connection with a Limited Condition Acquisition, no Event
of Default shall exist immediately before or immediately after giving effect to
the incurrence of such Indebtedness;

 

(ii)such Indebtedness (A) shall have a final scheduled maturity date no earlier
than the then-final scheduled maturity date of the Term Loans with the latest
Maturity Date then in effect or (B) shall have a Weighted Average Life to
Maturity that is equal to or greater than the then remaining Weighted Average
Life to Maturity of the Term Loans with the latest Maturity Date then in effect;
provided, if such Indebtedness is contractually junior in right of Collateral or
payment to the Obligations, it will not mature (and no scheduled payment,
redemption or sinking fund or similar payments or obligations will be permitted)
prior to 91 days after the latest Maturity Date existing at the time of the
incurrence thereof;

 

(iii)such Indebtedness may not be voluntarily or mandatorily prepaid prior to
repayment in full of the Obligations (other than Remaining Obligations), unless
accompanied by at least a ratable payment of the then existing Obligations owing
hereunder (or, if contractually junior in right of payment or as to security, on
a junior basis with respect to such then existing Obligations);

  

 123 

 

 



(iv)(x) if such Indebtedness is secured by Liens on the Collateral on a pari
passu basis with the Obligations, the Consolidated First Lien Net Leverage Ratio
as of the last day of the most recently ended Test Period shall not exceed the
Closing Date Consolidated First Lien Net Leverage Ratio, (y) if such
Indebtedness is contractually junior in right of security with the Obligations,
the Consolidated Secured Net Leverage Ratio as of the last day of the most
recently ended Test Period shall not exceed 4.40:1.00 and (z) if such
Indebtedness is unsecured, the Consolidated Total Net Leverage Ratio as of the
last day of the most recently ended Test Period shall not exceed 4.65:1.00;
provided, the Borrowers may select utilization under clauses (i), (ii) or (iii)
above in their sole discretion.

 

(v)if secured, such Indebtedness shall not be secured by property other than
Collateral, and the lenders or investors providing such Indebtedness (or a
representative acting on their behalf) shall have entered into an Intercreditor
Agreement reasonably satisfactory to the Administrative Agent;

 

(vi)the aggregate principal amount of all Indebtedness for all Restricted
Subsidiaries that are not Credit Parties outstanding in reliance on this Section
6.1(t)(vi) and/or on Sections 6.1(r) and Section 6.1(s) shall not at any one
time exceed the greater of $15,000,000 and 20% of Consolidated Adjusted EBITDA
for the most recently ended Test Period;

 

(vii)if such Indebtedness is secured on a pari passu basis with the Obligations,
it shall be subject to the MFN Protection as though such Indebtedness is an
Incremental Term Loan hereunder; and

 

(viii)except as otherwise expressly set forth herein or as contemplated above in
this clause (t), the other terms of such Indebtedness (excluding pricing,
interest, fees and premiums, optional prepayment and redemption terms thereof)
shall be, when taken as a whole, not materially more favorable (as reasonably
determined by the Borrower Representative) to the lenders or holders providing
such Indebtedness than those applicable to the Term Loans having the latest
Maturity Date existing at the time of such incurrence, except to the extent (A)
such terms are added to the Credit Documents for the benefit of the Lenders
pursuant to an amendment hereto or thereto subject solely to the reasonable
satisfaction of the Administrative Agent or (B) applicable solely to periods
after the latest Maturity Date existing at the time of the incurrence thereof;

  

(u) Indebtedness issued, incurred or otherwise obtained (including by means of
the extension or renewal of existing Indebtedness) (each, a “Permitted
Refinancing”) in exchange for, or to extend, renew, replace, repurchase, retire
or refinance, in whole or part, any Incremental Equivalent Debt or any
Indebtedness referenced in Section 6.1(p), 6.1(q), 6.1(s) or 6.1(t) or this
Section 6.1(u); provided:

 



(i)(A) if such refinancing Indebtedness is in connection with a Limited
Condition Acquisition, (x) no Event of Default shall exist at the time of the
signing of the applicable acquisition agreement and (y) no Event of Default
under Sections 8.1(a), 8.1(f) or 8.1(g) shall exist immediately before and
immediately after giving effect to the incurrence of such Indebtedness, or (B)
if such refinancing Indebtedness is not in connection with a Limited Condition
Acquisition, no Event of Default shall exist immediately before or immediately
after giving effect to the incurrence of such Indebtedness;

  

 124 

 

 

 

(ii)such Indebtedness shall not have a greater principal amount than the
principal amount (including accreted value, if applicable) of the Indebtedness
being extended, renewed, replaced, repurchased, retired or refinanced thereby
plus accrued interest, fees, premiums (if any) and penalties thereon and other
amounts owing or paid in connection with, and fees and expenses associated with,
the extension, renewal, replacement, repurchase, retirement or refinancing, plus
an amount equal to any existing commitments unutilized thereunder;

 

(iii)the Indebtedness being extended, renewed, replaced, repurchased, retired or
refinanced thereby shall be repaid, repurchased, retired, defeased or satisfied
and discharged, and all accrued interest, fees, premiums (if any) and penalties
in connection therewith due at such time shall be paid, on or by the date such
refinancing Indebtedness is issued, incurred or obtained;

 

(iv)at the time of incurrence of such refinancing Indebtedness, such refinancing
Indebtedness shall not be incurred or guaranteed by any Person other than a
Person that, at such time, is an obligor or guarantor of the Indebtedness being
extended, renewed, replaced, repurchased, retired or refinanced thereby;

 

(v)at the time of incurrence of such refinancing Indebtedness, (A) if such
refinancing Indebtedness is secured, such refinancing Indebtedness shall not be
secured by property other than property securing, at such time, the Indebtedness
being extended, renewed, replaced, repurchased, retired or refinanced thereby,
and, if applicable, any after-acquired property that is affixed or incorporated
into such assets and the proceeds and products thereof or (B) if the
Indebtedness being extended, renewed, replaced, repurchased, retired or
refinanced thereby is unsecured, such refinancing Indebtedness shall also be
unsecured;

 

(vi)other than Indebtedness referenced in Sections 6.1(q) and 6.1(s), such
Indebtedness (A) shall have a final scheduled maturity date no earlier than the
then final schedule maturity date of the Indebtedness being extended, renewed,
replaced, repurchased, retired or refinanced thereby and (B) shall have a
Weighted Average Life to Maturity of the Indebtedness being extended, renewed,
replaced, repurchased, retired or refinanced thereby (excluding the effects of
nominal amortization in the amount of no greater than one percent per annum of
the original stated principal amount of such Indebtedness on the date of
incurrence thereof); and

 



 125 

 

 

(vii)solely with respect to Indebtedness referenced in Section 6.1(t) and any
Indebtedness that is expressly contractually subordinated in right of payment to
the Obligations under the Credit Documents, and except as otherwise expressly
set forth herein or as contemplated above, the other terms of such Indebtedness
(excluding pricing, interest, fees and premiums, optional prepayment and
redemption terms thereof) shall be, when taken as a whole, no more favorable (as
reasonably determined by the Administrative Agent) to the lenders or holders
providing such Indebtedness than those applicable to the Term Loans having the
latest Maturity Date existing at the time of such incurrence, except to the
extent (A) such terms are added to the Credit Documents for the benefit of the
Lenders pursuant to an amendment hereto or thereto subject solely to the
reasonable satisfaction of the Administrative Agent or (B) applicable solely to
periods after the latest Maturity Date existing at the time of such incurrence.

 

(v) Indebtedness (“Permitted Credit Agreement Refinancing Indebtedness”) issued,
incurred or otherwise obtained (including by means of the extension or renewal
of existing Indebtedness) in exchange for, or to extend, renew, replace,
repurchase, retire or refinance, in whole or part, any Class of existing Term
Loans or any existing Revolving Loans (or unused Revolving Credit Commitments),
or any then-existing Permitted Credit Agreement Refinancing Indebtedness, and
constituting any of the following: (A) secured Indebtedness (“Permitted Pari
Passu Refinancing Indebtedness”) in the form of one or more series of senior
secured notes that is secured by the Collateral on a pari passu basis to the
Liens securing the Obligations and the obligations in respect of any Permitted
Pari Passu Refinancing Indebtedness, including any Registered Equivalent Notes
issued in exchange therefor; (B) secured Indebtedness in the form of one or more
series of secured notes or secured loans that is secured by the Collateral on a
junior priority basis to the Liens securing the Obligations and the obligations
in respect of any Permitted First Priority Refinancing Indebtedness, including
any Registered Equivalent Notes issued in exchange therefor; (C) unsecured
Indebtedness in the form of one or more series of senior unsecured notes or
loans, including any Registered Equivalent Notes issued in exchange therefor;
and (D) Permitted Refinancing Commitments and Permitted Refinancing Loans
incurred pursuant to a Permitted Refinancing Amendment; provided:

 

(i)any incurrence of Permitted Credit Agreement Refinancing Indebtedness shall
be in an aggregate principal amount that is not less than $25,000,000 (or, if
the then outstanding principal amount of such Class of existing Term Loans or
any existing Revolving Loans (or unused Revolving Credit Commitments), or any
then-existing Permitted Credit Agreement Refinancing Indebtedness, in each case,
is less than $25,000,000, the entire outstanding principal amount thereof), and
an integral multiple of $1,000,000 in excess thereof;

 

(ii)such Indebtedness shall not have a greater principal amount than the
principal amount (including accreted value, if applicable) of the Indebtedness
being extended, renewed, replaced, repurchased, retired or refinanced thereby
plus accrued interest, fees, premiums (if any) and penalties thereon and other
reasonable amounts paid thereon or incurred in connection therewith, and fees
and expenses associated with the extension, renewal, replacement, repurchase,
retirement or refinancing, plus an amount equal to any existing commitments
unutilized thereunder;

 

(iii)the Indebtedness being extended, renewed, replaced, repurchased, retired or
refinanced thereby shall be repaid, repurchased, retired, defeased or satisfied
and discharged, and all accrued interest, fees, premiums (if any) and penalties
in connection therewith due at such time shall be paid, on the date such
Indebtedness is issued, incurred or obtained;

  

 126 

 

 

 

(iv)such Indebtedness shall not at any time be incurred or guaranteed by any
Person other than a Credit Party;

 

(v)if secured, such Indebtedness shall not be secured by property other than
Collateral, and, if applicable, any after-acquired property that is affixed or
incorporated into such assets and the proceeds and products thereof, and the
lenders or holders of such Indebtedness (or a representative acting on their
behalf) shall have entered into an Intercreditor Agreement reasonably
satisfactory to the Administrative Agent and the Borrower Representative;

 

(vi)such Indebtedness (I) shall have a final scheduled maturity date no earlier
than the then-final scheduled maturity date of the Indebtedness being extended,
renewed, replaced, repurchased, retired or refinanced thereby and (II) shall
have a Weighted Average Life to Maturity that is equal to or greater than the
then remaining Weighted Average Life to Maturity of the Indebtedness being
extended, renewed, replaced, repurchased, retired or refinanced thereby
(excluding the effects of nominal amortization in the amount of no greater than
one (1) percent per annum of the original stated principal amount of such
Indebtedness on the date of incurrence thereof); provided, if such Indebtedness
is contractually junior in right of Collateral or payment to the Obligations, it
will not mature (and no scheduled payment, redemption or sinking fund or similar
payments or obligations will be permitted) prior to 91 days after the latest
Maturity Date existing at the time of the incurrence thereof;

 

(vii)such Indebtedness may not be voluntarily or mandatorily prepaid prior to
repayment in full of the Obligations (other than Remaining Obligations), unless
accompanied by at least a ratable payment of the then existing Obligations owing
hereunder (or, if contractually junior in right of payment or as to security, on
a junior basis with respect to such Obligations); and

 

(viii)except as otherwise expressly set forth herein or contemplated above, the
other terms of such Indebtedness (excluding pricing, interest, fees and
premiums, optional prepayment and redemption terms thereof) shall be, when taken
as a whole, not materially more favorable (as reasonably determined by the
Borrower Representative) to the lenders or holders providing such Indebtedness
than those applicable to the Term Loans having the latest Maturity Date existing
at the time of such incurrence, except to the extent (A) such terms are added to
the Credit Documents for the benefit of the Lenders pursuant to an amendment
hereto or thereto subject solely to the reasonable satisfaction of the
Administrative Agent or (B) applicable solely to periods after the latest
Maturity Date existing at the time of the incurrence thereof; and

  

(w) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional contingent interest on obligations described in
any of clauses (a) through (v) above.

 

 127 

 

 

For purposes of determining compliance with any restriction on the incurrence of
Indebtedness, the principal amount of Indebtedness denominated in a foreign
currency shall be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was incurred, in the case of term debt, or
first committed, in the case of revolving credit debt; provided that if such
Indebtedness is incurred to extend, replace, refund, refinance, renew or defease
other Indebtedness denominated in a foreign currency, and such extension,
replacement, refunding, refinancing, renewal or defeasance would cause the
applicable restriction to be exceeded if calculated at the relevant currency
exchange rate in effect on the date of such extension, replacement, refunding,
refinancing, renewal or defeasance, such restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing Indebtedness
does not exceed the principal amount of such Indebtedness being extended,
replaced, refunded, refinanced, renewed or defeased.

 

For purposes of determining compliance with this Section 6.1, if an item of
Indebtedness meets the criteria of more than one of the categories of
Indebtedness (or any portion thereof) described in Sections 6.1(a) through
6.1(y), for the avoidance of doubt the Borrower Representative may, in its sole
discretion, divide, classify and reclassify and later redivide and reclassify
such item of Indebtedness (or any portion thereof) in any manner that complies
with this Section 6.1 and will be entitled to include the amount and type of
such Indebtedness in any one or more of the above clauses as it so elects and
such Indebtedness will be treated as being incurred or existing pursuant to only
such clause or clauses (or any portion thereof); provided that all Indebtedness
outstanding under the Credit Documents will be deemed to have been incurred in
reliance only on Section 6.1(a).

 

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 6.1.

 

6.2 Liens. Create, incur, assume or permit to exist any Lien on or with respect
to any property or asset of any kind (including any document or instrument in
respect of goods or accounts receivable) of Parent or any of its Restricted
Subsidiaries, whether now owned or hereafter acquired, or any income or profits
therefrom, except:

 

(a) (x) Liens in favor of the Collateral Agent for the benefit of the Secured
Parties granted pursuant to any Credit Document and (y) Liens securing
Incremental Equivalent Debt or any Permitted Refinancing thereof;

 

(b) each of the following Liens (each, a “Permitted Encumbrance”), excluding any
such Lien imposed by any section of ERISA:

 

(i)Liens for Taxes if the applicable Person is in compliance with Section 5.3
with respect thereto and statutory Liens for Taxes not yet due and payable;

 

(ii)statutory or common law Liens of landlords, sub-landlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens, so long as, in each case, such Liens (A) do not in the
aggregate materially detract from the value of the property of Parent and its
Restricted Subsidiaries, taken as a whole, and do not materially impair the use
thereof in the operation of the business of such companies, taken as a whole or
(B) are being contested in good faith and by appropriate actions, if reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

  

 128 

 

 



(iii)Liens granted in the ordinary course of business (A) in connection with
workers’ compensation, unemployment insurance, payroll taxes and other social
security legislation or (B) securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to Parent or any of its Restricted
Subsidiaries;

 

(iv)Liens to secure the performance of bids, trade contracts, utilities,
governmental contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety, stay, customs and appeal bonds, performance bonds
and other obligations of a like nature (including those to secure health, safety
and environmental obligations) incurred in the ordinary course of business, so
long as (A) any Liens that secure surety bonds are (other than in respect of the
contracts in respect of which such surety bonds are posted and assets related
thereto) junior to the Liens in favor of the Collateral Agent on the same
properties that constitute Collateral under the Collateral Documents, and (B) no
foreclosure, sale or similar proceedings have been commenced with respect to any
portion of the Collateral on account thereof;

 

(v)covenants, conditions, easements, rights-of-way, building codes, restrictions
(including zoning restrictions), encroachments, licenses, protrusions and other
similar encumbrances and minor title defects or survey matters, in each case
affecting Real Estate Assets and that do not in the aggregate materially
interfere with the ordinary conduct of the business of Parent and its Restricted
Subsidiaries, taken as a whole, and any exceptions on the Title Policies issued
in connection with the Mortgaged Properties;

 

(vi)Liens (A) in favor of customs and revenue authorities arising as a matter of
Law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (B) on specific items of inventory
or other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances or letters of credit issued or created for the
account of such person to facilitate the purchase, shipment or storage of such
inventory or other goods in the ordinary course of business;

 

(vii)Liens (A) of a collection bank (including those arising under Section 4-208
of the Uniform Commercial Code) on items in the course of collection, (B)
attaching to commodity trading accounts or other commodities brokerage accounts
incurred in the ordinary course of business, or (C) in favor of a banking or
other financial institution arising as a matter of Law or under customary
general terms and conditions encumbering deposits or other funds maintained with
a financial institution (including the right of set-off) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institutions general terms and conditions;

  

 129 

 









 

(viii)(A) any interest or title of a lessor, sub-lessor, licensor or
sub-licensor under leases, subleases, licenses or sublicenses (including with
respect to any intellectual property) entered into by Parent or any of its
Restricted Subsidiaries in the ordinary course of business or otherwise not
materially interfering with Parent’s and its Restricted Subsidiaries’ business
taken as a whole and (B) licenses, sublicenses, leases or subleases (including
with respect to any intellectual property) with respect to any assets granted to
third Persons in the ordinary course of business or otherwise not materially
interfering with Parent’s and its Restricted Subsidiaries’ business taken as a
whole;

  

(ix)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by Parent or any of its
Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;

 

(x)Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

 

(xi)Liens that are contractual rights of set-off or rights of pledge (A)
relating to the establishment of depository relations with banks or other
deposit-taking financial institutions and not given in connection with the
issuance of Indebtedness, (B) relating to pooled deposit or sweep accounts of
Parent or any of its Restricted Subsidiaries to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of Parent or
any of its Restricted Subsidiaries or (C) relating to purchase orders and other
agreements entered into with customers of Parent or any of its Restricted
Subsidiaries in the ordinary course of business;

 

(xii)Liens on any cash earnest money deposits made by Parent or any of its
Restricted Subsidiaries in connection with any letter of intent or purchase
agreement in connection with any Investment not prohibited hereby;

 

(xiii)ground leases in respect of Real Estate Assets on which facilities owned
or leased by Parent or any of its Restricted Subsidiaries are located;

 

(xiv)(A) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies in all material respects, and (B) any zoning or similar law or right
reserved to or vested in any Governmental Authority to control or regulate the
use of any real property that does not materially interfere with the ordinary
conduct of the business of Parent and its Restricted Subsidiaries, taken as a
whole;

 

(xv)Liens arising from precautionary Uniform Commercial Code financing
statements or similar filings;

 

(xvi)Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

 

(xvii)Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;

  

 130 

 

 



(xviii)deposits of cash with the owner or lessor of premises leased or operated
by Restricted Subsidiaries to secure the performance of Restricted Subsidiaries’
obligations under the terms of the lease for such premises;

 

(xix)in the case of any non-wholly owned Restricted Subsidiary, any put and call
arrangements or restrictions on disposition related to its Equity Interests set
forth in its organizational documents or any related joint venture or similar
agreement;

 

(xx)Liens on property subject to any sale-leaseback transaction permitted
hereunder and general intangibles related thereto;

 

(xxi)Liens arising by operation of law in the United States under Article 2 of
the UCC in favor of a reclaiming seller of goods or buyer of goods;

 

(xxii)Liens disclosed as an exception to a Title Policy;

 

(xxiii)Liens deemed to exist in connection with investments in repurchase
agreements meeting the requirements of Cash Equivalents;

 

(xxiv)Liens on amounts deposited as “security deposits” (or their equivalent) in
the ordinary course of business in connection with actions or transactions not
prohibited by this Agreement;

 

(xxv)Liens on cash or Cash Equivalents securing obligations under Swap Contracts
permitted hereunder; and

 

(xxvi)with respect to any Foreign Subsidiary, Liens arising mandatorily pursuant
to any applicable law.

 

(c) Liens existing on the Closing Date and listed in Schedule 6.2 and any
modifications, replacements, renewals, restructurings, refinancings or
extensions thereof; provided, (i) the Lien does not extend to any additional
property other than after-acquired property that is affixed or incorporated into
the property covered by such Lien or financed by Indebtedness permitted under
Section 6.1 and proceeds and products thereof and (ii) the replacement, renewal,
extension or refinancing of the obligations secured or benefited by such Liens,
to the extent constituting Indebtedness, is permitted by Section 6.1;

 

(d) Liens, if any, in favor of Issuing Banks and/or the Swing Line Lender to
Cash Collateralize or otherwise secure the obligations of a Defaulting Lender to
fund risk participations hereunder;

 

(e) Liens (i) securing judgments or orders for the payment of money not
constituting an Event of Default under Section 8.1(h), (ii) arising out of
judgments or awards against Parent or any of its Restricted Subsidiaries with
respect to which an appeal or other proceeding for review is then being pursued
and (iii) notices arising out of lis pendens and associated rights related to
litigation being contested in good faith by appropriate proceedings for which
reserves in accordance with GAAP have been made;

 

 131 

 



 

(f) Liens securing Indebtedness permitted pursuant to Section 6.1(q); provided,
(i) such Liens are created within 180 days of the acquisition, construction,
repair, lease or improvement of the property subject to such Liens, and (ii)
such Liens do not at any time extend to or cover any assets (except for
replacements, additions and accessions to such assets) other than the assets
subject to such Capital Leases or Purchase Money Indebtedness and the proceeds
and products thereof and customary security deposits; provided, individual
financings of equipment provided by one lender (or lessor) may be cross
collateralized to other financings of equipment provided by such lender (or
lessor);

 

(g) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 5.13)
or otherwise securing Indebtedness acquired or assumed pursuant to Section
6.1(s) (other than Liens on the Equity Interests of any Person that becomes a
Restricted Subsidiary to the extent such Equity Interests are owned by Parent or
any Restricted Subsidiary); provided, (i) such Lien was not created in
contemplation of such acquisition or such Person becoming a Restricted
Subsidiary, and (ii) such Lien does not extend to or cover any other assets or
property (other than the proceeds, products and accessions thereof and other
than after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition);

 

(h) Liens securing Indebtedness permitted by Sections 6.1(t), (u) or (v);

 

(i) Permitted Maritime Liens; and

 

(j) Liens not otherwise permitted by this Section 6.2 securing obligations or
liabilities of Parent and its Restricted Subsidiaries not to exceed at any time
the greater of $20,000,000 and 27% of Consolidated Adjusted EBITDA for the most
recently ended Test Period; provided, the aggregate principal amount of all
Liens for all Restricted Subsidiaries that are not Credit Parties outstanding in
reliance on this Section 6.2(j) shall not at any time exceed the greater of
$15,000,000 and 20% of Consolidated Adjusted EBITDA for the most recently ended
Test Period.

 

For purposes of determining compliance with this Section 6.2, if a Lien meets,
in whole or in part, the criteria of more than one of the categories of Liens
(or any portion thereof) described in Sections 6.2(a) through (k), the Borrower
Representative may, in its sole discretion, divide and classify and later
redivide and reclassify such Lien (or any portion thereof) in any manner that
complies with this Section 6.2 and will be entitled to include the amount and
type of such Lien or liability secured by such Lien (or any portion thereof) in
any one or more of the above clauses as it so elects and such Lien will be
treated as being incurred or existing pursuant to only such clause or clauses
(or any portion thereof).

 

6.3 Payments and Prepayments of Certain Indebtedness.

 

(a) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner any Junior Financing, except:

 



(i)the conversion or exchange of any Junior Financing to Equity Interests (other
than Disqualified Equity Interests) of Parent or any Ultimate Parent Company or
Relevant Public Company;

 



 132 

 

 



(ii)repayments, redemptions, purchases, defeasances and other payments in
respect of any Junior Financing, in each case, in compliance with the
subordination terms or intercreditor arrangements applicable to such Junior
Financing;

 

(iii)required payments of regularly scheduled payments of interest and fees,
subject to compliance with any Intercreditor Agreement or subordination terms or
other intercreditor arrangements applicable to such Junior Financing;

 

(iv)any Permitted Refinancing of such Junior Financing;

 

(v)payments of intercompany Indebtedness permitted under Section 6.1;

 

(vi)so long as no Event of Default shall have occurred and be continuing or
shall be caused thereby, ‘AHYDO’ catch-up payments; and

 

(vii)so long as no Event of Default shall have occurred and be continuing at the
time thereof or shall be caused thereby, repayments, redemptions, purchases,
defeasances and other payments in an amount equal to:

 

(A)the then Available Amount; provided, on a Pro Forma Basis giving effect to
the payment thereof utilizing any amount under clause (A) of the definition of
“Available Amount”, the Consolidated Total Net Leverage Ratio shall not exceed
the Closing Date Consolidated Total Net Leverage Ratio, as demonstrated by a Pro
Forma Compliance Certificate delivered to the Administrative Agent on or before
the making of such payment; and

 

(B)an unlimited amount; provided, on a Pro Forma Basis giving effect to the
payment thereof, the Consolidated Total Net Leverage Ratio shall not exceed
2.65:1.00, as demonstrated by a Pro Forma Compliance Certificate delivered to
the Administrative Agent on or before the making of such payment.

  

(b) Amend, modify or change any term or condition of any Junior Financing
Documentation in violation of the applicable Intercreditor Agreement or
subordination terms or other intercreditor arrangements applicable to such
Junior Financing in any material respect adverse to the interests of the Lenders
without the consent of the Required Lenders (not to be unreasonably withheld,
conditioned or delayed); provided that if immediately after giving effect to
such amendment, modification or change, the Indebtedness under such Junior
Financing documentation could have been incurred under Section 6.1, such
amendment, modification or change shall be permitted.

 

6.4 Restricted Payments. Declare, order, pay or make any Restricted Payment
except that, without duplication:

 

(a) each Restricted Subsidiary may make Restricted Payments to the Borrowers and
other Restricted Subsidiaries of Parent (and, in the case of a Restricted
Payment by a non-wholly owned Subsidiary, to the Borrowers, any other Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on its relative ownership interests of the relevant class of
Equity Interests); provided, if an Event of Default shall have occurred and be
continuing or shall immediately be caused thereby, no Credit Party may make any
restricted Payment to a Restricted Subsidiary that is not a Credit Party;

 

 133 

 

 

 

(b) (i) Parent, any Relevant Public Company, the Holding Companies and the
Borrowers may (or may make Restricted Payments to permit any Ultimate Parent
Company to) redeem in whole or in part any of its Equity Interests for another
class of its (or such Ultimate Parent Company’s) Equity Interests or rights to
acquire its Equity Interests or with proceeds from substantially concurrent
equity contributions or issuances of new Equity Interests, provided that any
terms and provisions material to the interests of the Lenders, when taken as a
whole, contained in such other class of Equity Interests are at least as
advantageous to the Lenders as those contained in the Equity Interests redeemed
thereby and (ii) Parent, any Relevant Public Company and each Restricted
Subsidiary may declare and make dividend payments or other Restricted Payments
payable solely in the Equity Interests (other than Disqualified Equity
Interests) of such Person (and, in the case of such a Restricted Payment by a
non-wholly owned Subsidiary, to the Borrowers and any other Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests (or more favorably in favor of Parent or any wholly owned
Subsidiary thereof));

 

(c) the Borrowers may make Restricted Payments to the Holding Companies, and the
Holding Companies may make Restricted Payments to Parent or any Relevant Public
Company, and, if applicable (but without duplication), Parent and any Relevant
Public Company may make Restricted Payments to any Ultimate Parent Company, the
proceeds of which (x) subsequent to a SPAC Transaction may be used for the
purpose specified in the following clause (i) and for any other purpose not
prohibited by any other Section of this Agreement, and (y) prior to a SPAC
Transaction shall be used solely:

 



(i)to (x) repurchase Equity Interests if such Equity Interests represent a
portion of the exercise price of any option or warrant upon the exercise
thereof, (y) pay cash in lieu of fractional Equity Interests in connection with
any dividend, split or combination thereof or any Permitted Acquisition and (z)
honor any conversion request by a holder of convertible Indebtedness and make
cash payments in lieu of fractional shares in connection with any such
conversion and may make payments on convertible Indebtedness in accordance with
its terms (so long as any cash payment permitted by this clause (i) is not made
to avoid the limitations of this section 6.4);

 

(ii)in respect of indemnification obligations or obligations in respect of
purchase price adjustments (including working capital adjustments or purchase
price adjustments) permitted hereunder pursuant to any Permitted Acquisition or
other permitted Investments;

 

(iii)to pay franchise Taxes and other fees, Taxes (other than income Taxes) and
expenses necessary or appropriate to maintain its corporate existence;

 

(iv)to pay income Taxes to the extent such income taxes are attributable to the
income of the Restricted Subsidiaries; provided, the amount of such payments
with respect to any taxable year does not exceed the amount of income taxes that
the Restricted Subsidiaries would have been required to pay for such taxable
year if the Borrowers and their Restricted Subsidiaries paid taxes as a
stand-alone taxpayer (or stand-alone group); provided further, such payments are
actually used to pay such Taxes and that any Tax refunds received by Parent that
are attributable to the Borrowers or their Restricted Subsidiaries shall be
promptly returned by Parent to the Borrowers;

  

 134 

 

 



(v)to pay amounts as permitted by Section 6.11;

 

(vi)to pay Parent’s costs, fees and expenses related to any initial public
offering or SPAC Transaction (in each case whether or not consummated);

 

(vii)to pay (x) operating costs and expenses of any Holding Company, Parent, any
Relevant Public Company or any Ultimate Parent Company incurred in the ordinary
course of business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties), incurred in the ordinary course of business and attributable to the
ownership or operations of the Borrowers and their Restricted Subsidiaries, and
(y) Transaction Costs and any indemnification claims made by directors or
officers of any Holding Company, Parent, any Relevant Public Company or any
Ultimate Parent Company attributable to the ownership or operations of the
Borrowers and their Restricted Subsidiaries;

 

(viii)to pay customary salary, bonus, severance and other benefits payable to
officers, directors, managers and employees of any Holding Company, Parent, any
Relevant Public Company or any Ultimate Parent Company to the extent such
salaries, bonuses, severance payments and other benefits are attributable to the
ownership or operation of Parent and its Restricted Subsidiaries; and

 

(ix)to the extent constituting Restricted Payments, for payment of fees related
to this Agreement and the Related Transactions and paid on the Closing Date.

 



(d) so long as no Event of Default shall have occurred and be continuing or
shall immediately be caused thereby, the Borrowers may make Restricted Payments
to the Holding Companies and the Holding Companies may make Restricted Payments
to Parent or any Relevant Public Company and, if applicable (but without
duplication), Parent and any Relevant Public Company may make Restricted
Payments to any Ultimate Parent Company, the proceeds of which shall be used
solely:

 

 135 

 

 

(i)to purchase or redeem from current or former employees, members of the Board
of Directors, managers, consultants and their respective estates, spouses or
former spouses, or other immediate family members, (and successors, executors,
administrators, heirs, legatees or distributes of any of the foregoing) and any
other minority shareholder of any Ultimate Parent Company, Relevant Public
Company or Parent, on account of the death, termination, resignation or other
voluntary or involuntary cessation of such person’s employment or directorship
or shareholding, shares of such Ultimate Parent Company’s, Relevant Public
Company’s or Parent’s Equity Interests or options or warrants to acquire such
Equity Interests in an aggregate outstanding amount for all such payments not to
exceed, from the Closing Date to the date of determination, the sum of (A) the
greater of $5,000,000 and 7% of Consolidated Adjusted EBITDA for the most
recently ended Test Period (with unused amounts in any Fiscal Year being carried
over to succeeding Fiscal Years subject to a maximum of $7,500,000 in any Fiscal
Year) plus (B) the amount of any net cash proceeds received by or contributed to
Parent or any Relevant Public Company or any Ultimate Parent Company from the
issuance and sale since the issue date of Equity Interests of Parent or any
Relevant Public Company to officers, directors, managers, employees or
consultants of Parent or any Restricted Subsidiary that have not been used to
fund any Restricted Payments under this clause (d)(i), plus (C) the net cash
proceeds of any “key man” life insurance policies of any Credit Party or any
Restricted Subsidiary that have not been used to make any repurchases,
redemptions or payments under this clause (d)(i), plus (D) the proceeds of
issuances of Equity Interests to or loans from equity holders for the purpose of
funding any such Restricted Payments, provided that, for the avoidance of doubt,
cancellation of Indebtedness owing to the Borrower (or any direct or indirect
parent thereof) or any of its Subsidiaries from members of management of the
Borrower, any of the Borrower’s direct or indirect parent companies or any of
the Borrower’s Subsidiaries in connection with a repurchase of Equity Interests
of any of the Borrower’s direct or indirect parent companies will not be deemed
to constitute a Restricted Payment for purposes of this covenant or any other
provision of this Agreement;

 

(ii)to pay dividends and distributions to the holders of Parent’s or any
Relevant Public Company’s or any Ultimate Parent Company’s Equity Interests in
an amount equal to the Available Amount; provided, on a Pro Forma Basis giving
effect to the payment thereof utilizing any amount under clause (A) of the
definition of “Available Amount”, the Consolidated Total Net Leverage Ratio
shall not exceed the Closing Date Consolidated Total Net Leverage Ratio, as
demonstrated by a Pro Forma Compliance Certificate delivered to the
Administrative Agent on or before the making of such payment;

 

(iii)to pay dividends and distributions to the holders of Parent’s or any
Relevant Public Company’s or any Ultimate Parent Company’s Equity Interests in
an unlimited amount; provided, on a Pro Forma Basis giving effect to the payment
thereof, the Consolidated Total Net Leverage Ratio shall not exceed 2.65:1.00,
as demonstrated by a Pro Forma Compliance Certificate delivered to the
Administrative Agent on or before the making of such payment; and

 

(iv)to pay dividends and distributions to the holders of Parent’s or any
Relevant Public Company’s or any Ultimate Parent Company’s Equity Interests
(that are not Disqualified Equity Interests) following a Qualified IPO thereof,
in an amount not to exceed in any Fiscal Year 6.0% of the proceeds received by
or contributed to Parent or any Relevant Public Company in or from any Qualified
IPO.

  

(e) Parent and its Restricted Subsidiaries may make Restricted Payments to
finance any Permitted Acquisition or other permitted Investment; provided that
(i) such Restricted Payment shall be made substantially concurrently with the
closing of such Permitted Acquisition or permitted Investment and (ii) Parent,
the Holding Companies or the Borrowers shall, immediately following the closing
thereof, cause (x) all property acquired (whether assets or Equity Interests) to
be held by or contributed to a Credit Party or (y) the merger (to the extent
permitted in Section 6.8) of the Person formed or acquired into it or another
Credit Party in order to consummate such Permitted Acquisition or permitted
Investment; and

 

 136 

 

 

 

(f) to the extent constituting Restricted Payments, Parent and its Restricted
Subsidiaries may enter into and consummate transactions expressly permitted by
any provision of Section 6.6 (other than Section 6.6(i)) or Section 6.8.

 

Notwithstanding anything herein to the contrary, upon and after the occurrence
of a Qualified IPO the foregoing provisions of Section 6.4 will not prohibit the
payment of any Restricted Payment or the consummation of any redemption,
purchase, defeasance or other payment within 60 days after the date of
declaration thereof or the giving of notice, as applicable, if at the date of
declaration or the giving of such notice such payment would have complied with
the provisions of this Section 6.4 (it being understood that such Restricted
Payment shall be deemed to have been made on the date of declaration or notice
for purposes of such provision).

 

6.5 Burdensome Agreements. Create or otherwise cause or suffer to exist or
become effective any Contractual Obligation that encumbers or restricts, in any
material respect, the ability of any of Restricted Subsidiary to:

 

(a) pay dividends or make any other distributions on any Restricted Subsidiary’s
Equity Interests owned by any Borrower or any Restricted Subsidiary of any
Borrower;

 

(b) repay or prepay any Indebtedness owed by such Restricted Subsidiary to
Parent or any other Restricted Subsidiary of Parent;

 

(c) make loans or advances to Parent or any other Restricted Subsidiary of
Parent; or

 

(d) transfer any of its property or assets to the Borrowers or any other
Restricted Subsidiary of Parent;

 

Provided, notwithstanding anything herein to the contrary, this Section 6.5
shall not apply to Contractual Obligations that:

 



(i)are binding on a Restricted Subsidiary at the time such Restricted Subsidiary
first becomes a Restricted Subsidiary, so long as such Contractual Obligations
were not entered into in contemplation of such Person becoming a Restricted
Subsidiary;

 

(ii)relate to Indebtedness of a Subsidiary that is not a Credit Party which is
permitted by Section 6.1 and which does not apply to any Credit Party;

 

(iii)are customary restrictions that arise in connection with (x) any Permitted
Lien and relate to the property subject to such Lien or (y) arise in connection
with any disposition permitted by Section 6.8 or 6.9 and relate solely to the
assets or Person subject to such disposition;

 

(iv)are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 6.6 and
applicable solely to such joint venture and its equity entered into in the
ordinary course of business;

 



 137 

 

 



(v)are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 6.1 but solely to the extent any negative
pledge relates to the property financed by such Indebtedness and the proceeds,
accessions and products thereof;

 

(vi)are customary restrictions on leases, subleases, licenses or contemplated by
asset sale, merger, purchase or other similar agreements not prohibited hereby
so long as such restrictions relate to the property interest, rights or the
assets subject thereto;

 

(vii)are customary provisions restricting subletting, transfer or assignment of
any lease governing a leasehold interest of Parent or any of its Restricted
Subsidiaries;

 

(viii)are customary provisions restricting assignment or transfer of any
agreement entered into in the ordinary course of business;

 

(ix)are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business;

 

(x)arise in connection with cash or other deposits permitted under Sections 6.2
and 6.6 and limited to such cash or deposit;

 

(xi)are restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

 

(xii)are restrictions regarding licensing or sublicensing by the Borrowers and
their Restricted Subsidiaries of intellectual property in the ordinary course of
business;

 

(xiii)are restrictions on cash earnest money deposits in favor of sellers in
connection with acquisitions not prohibited hereunder;

 

(xiv)are customary in partnership agreements, limited liability company
organizational governance documents, asset sale and stock sale agreements and
other similar agreements entered into in the ordinary course of business that
restrict the transfer of ownership interests in such partnership, limited
liability company or similar person or assets subject to such transfer
agreement;

 

(xv)restrictions or conditions in connection with any Indebtedness permitted
pursuant to Section 6.1 to the extent such restrictions or conditions with
respect to such Indebtedness are not, in the good faith opinion of the Borrower
Representative, materially more restrictive, taken as a whole, than the
restrictions and conditions in the Credit Documents and such restrictions or
conditions do not prohibit compliance with Sections 5.11 and 5.12; or

 

(xvi)are restrictions imposed by Credit Documents.

  

 138 

 

 

 

6.6 Investments. Make or own any Investment in any Person except Investments in
or constituting:

 

(a) cash and Cash Equivalents (and assets that were Cash Equivalents when such
Investments were made);

 

(b) promissory notes, securities and other non-cash consideration received in
connection with Dispositions permitted by Section 6.9;

 

(c) accounts receivable arising and trade credit granted in the ordinary course
of business;

 

(d) (i) Investments received in satisfaction or partial satisfaction of
obligations owing from financially troubled account debtors or pursuant to any
plan of reorganization or similar arrangement upon or in connection with the
bankruptcy or insolvency of such account debtors, (ii) deposits, prepayments and
other credits to suppliers and customers made in the ordinary course of business
and (iii) Investments that are received in settlement of bona fide disputes with
trade creditors or customers;

 

(e) (i) Investments made in the ordinary course of business consisting of
negotiable instruments held for collection in the ordinary course of business
and lease, utility and other similar deposits in the ordinary course of business
and (ii) guarantee obligations in respect of leases (other than Capital Leases)
or other obligations which underlying obligations are permitted hereunder;

 

(f) Consolidated Capital Expenditures (and capital expenditures excluded from
the definition thereof);

 

(g) Investments in Swap Contracts permitted under Section 6.1;

 

(h) advances, loans or extensions of credit by Parent or any of its Restricted
Subsidiaries in compliance with applicable Laws to officers, non-affiliated
members of the Board of Directors, and employees of Parent or any of its
Restricted Subsidiaries (i) used to purchase the Equity Interests of Parent or
any Relevant Public Company; provided, any such advance, loan or extension of
credit shall be non-cash, (ii) reasonable travel, entertainment or relocation,
out of pocket or other business-related expenses, (iii) constituting advances of
payroll payments or commissions payments to employees or (iv) for purposes not
described in or amounts not permitted under the foregoing clauses (i), (ii) or
(iii), in an aggregate principal amount outstanding at any one time under this
clause (iv) not in excess of $1,000,000;

 

(i) unsecured intercompany advances by the Borrowers or any Restricted
Subsidiary to Parent for purposes and in amounts that would otherwise be
permitted to be made as Restricted Payments to Parent, as the case may be,
pursuant to Section 6.4; provided, the principal amount of any such loans
(solely while outstanding) shall reduce dollar-for-dollar the amounts that would
otherwise be permitted to be paid for such purpose in the form of Restricted
Payments pursuant to such Section 6.4;

 

(j) Investments (i) made in connection with the establishment and initial
capitalization of a Subsidiary for the purposes of a Permitted Acquisition or
other permitted Investment or (ii) required in connection with a Permitted
Acquisition or other permitted Investment consisting of earnest money deposits
required in connection with an acquisition of property not prohibited hereunder;

 

 139 

 

 

(k) (i) Investments of any Person existing at the time such Person becomes a
Subsidiary or consolidates, merges or amalgamates with a Borrower, Parent or any
Subsidiary thereof (including in connection with a Permitted Acquisition or
other permitted Investment), provided such Investments were not made in
contemplation of such Person becoming a Subsidiary, or of such consolidation,
merger or amalgamation and (ii) asset purchase (including purchases of
inventory, supplies and materials) and the licensing or contribution of
intellectual property pursuant to joint marketing arrangements with other
Persons, in each case in the ordinary course of business consistent with past
practice;

 

(l) Investments described on Schedule 6.6 and modifications, replacements,
renewals, reinvestments or extensions thereof; provided that the amount of any
Investment permitted pursuant to this Section 6.6(l) is not increased from the
amount of such Investment on the Closing Date except pursuant to the terms of
such Investment as of the Closing Date or as otherwise permitted by this Section
6.6;

 

(m) Investments to the extent that payment for such Investments is made solely
with Equity Interests that are not Disqualified Equity Interests of Parent or
any Relevant Public Company;

 

(n) contributions to a “rabbi” trust for the benefit of employees or other
grantor trust subject to claims of creditors in the case of a bankruptcy of
Parent or any Restricted Subsidiary;

 

(o) Equity Interests of any Restricted Subsidiary owned by Parent or another
Restricted Subsidiary on the Closing Date;

 

(p) Equity Interests of any Guarantor Subsidiary acquired after the Closing
Date;

 

(q) Investments (including Indebtedness referred to in Section 6.1(n)) (i) by
any Credit Party in any other Credit Party, (ii) by any Restricted Subsidiary
that is not a Credit Party in a Borrower or in any Guarantor, (iii) by any
Restricted Subsidiary that is not a Credit Party in any other Restricted
Subsidiary that is not a Credit Party and (iv) by the Restricted Subsidiaries in
Unrestricted Subsidiaries and in Restricted Subsidiaries that are not Credit
Parties, in an aggregate amount, together with all Investments made in reliance
on Section 6.6(r)(v) not to exceed at any one time outstanding the greater of
$15,000,000 and 20% of Consolidated Adjusted EBITDA for the most recently ended
Test Period;

 

(r) an acquisition by Parent (subject to Section 6.13) or any Restricted
Subsidiary, whether by purchase, merger or otherwise, of all or substantially
all of the assets of, all of the Equity Interests of, or a business line or unit
or a division of, any Person, that satisfies each of the following conditions
(each, a “Permitted Acquisition”):

 



i)in the case of a Limited Condition Acquisition, (1) no Event of Default shall
exist as of the date the definitive acquisition agreement for such Limited
Condition Acquisition is entered into and (2) immediately prior and immediately
after giving effect thereto, no Event of Default under Section 8.1(a), 8.1(f) or
8.1(g) shall have occurred and be continuing or would result therefrom, and, (b)
in the case of any other Permitted Acquisition, immediately prior and
immediately after giving effect thereto, no Event of Default shall have occurred
and be continuing or would result therefrom;

 

(ii)the Credit Parties shall be in compliance with Section 6.12 upon giving
effect to such acquisition;

  

 140 

 

 



(iii)on a Pro Forma Basis immediately after giving effect to such acquisition
and any financing thereof, Parent shall be in compliance with the Financial
Condition Covenant (whether or not then in effect) for the most recently ended
Test Period;

 

(iv)such acquisition shall be consensual and shall have been approved by the
subject Person’s Board of Directors or the requisite holders of the Equity
Interests thereof, or, if applicable, by a court of competent jurisdiction in a
court-approved sale; and

 

(v)the aggregate amount of all Investments by Credit Parties with respect to all
Permitted Acquisitions in (A) assets (other than Equity Interests) that are (or
become at the time of such acquisition) directly owned by Unrestricted
Subsidiaries and Restricted Subsidiaries that are not (and are not required
under Section 5.11(b) to become) Credit Parties plus (B) Equity Interests in
Unrestricted Subsidiaries and Restricted Subsidiaries that are not (and are not
required under Section 5.11(b) to become) Credit Parties, together with all
Investments made in reliance on Section 6.6(q)(iv), shall not exceed at any one
time outstanding the greater of $15,000,000 and 20% of Consolidated Adjusted
EBITDA for the most recently ended Test Period;

 



(s) Investments by Restricted Subsidiaries, the aggregate amount of which shall
not exceed the greater of $15,000,000 and 20% of Consolidated Adjusted EBITDA
for the most recently ended Test Period;

 

(t) Investments by the Restricted Subsidiaries, the aggregate amount of which
shall not exceed the then Available Amount; provided, on a Pro Forma Basis
immediately after giving effect to any Investment utilizing Available Amount, no
Default or Event of Default shall have occurred and be continuing or would
result therefrom;

 

(u) additional Investments by the Restricted Subsidiaries; provided, on a Pro
Forma Basis immediately after giving effect to any such Investment, (A) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, and (B) the Consolidated Total Net Leverage Ratio shall not
exceed 3.15:1.00, as demonstrated by a Pro Forma Compliance Certificate
delivered to the Administrative Agent on or before the making of such
Investment; and

 

(v) a SPAC Transaction to the extent it constitutes an Investment (and in such
case subject to the satisfaction of each of the requirements set forth in the
definition of SPAC Transaction and in Section 6.11(k) hereof).

 

Notwithstanding the foregoing, in no event shall Parent or any of its Restricted
Subsidiaries make any Investment for a primary purpose of effectuating any
Restricted Payment not otherwise permitted under the terms of Section 6.4. For
purposes of determining compliance with this Section 6.6, if an Investment
meets, in whole or in part, the criteria of one or more of the categories of
Investments (or any portion thereof) permitted in this Section 6.6, the Borrower
Representative may, in its sole discretion, divide and classify and later
redivide and reclassify such Investment (or any portion thereof) in any manner
that complies with this Section 6.6 and will be entitled to include the amount
and type of such Investment (or any portion thereof) in any one or more of the
above clauses as it so elects and such Investment will be treated as being
incurred or existing pursuant to only such clause or clauses (or any portion
thereof). Any Investment in any Person other than a Credit Party that is
otherwise permitted by this Section 6.6 may be made through intermediate
investments in Restricted Subsidiaries that are not Credit Parties and such
intermediate investments shall be disregarded for purposes of determining the
outstanding amount of investments pursuant to any clause set forth above.

 

 141 

 



 

6.7 Financial Condition Covenant. If, as of the last day of any Fiscal Quarter,
the sum of (a)(i) the aggregate outstanding principal amount of all Revolving
Loans, plus (ii) the aggregate amount of all Letter of Credit Obligations in
respect of all Letters of Credit (excluding Letters of Credit to the extent cash
collateralized and undrawn Letters of Credit in an aggregate amount not to
exceed $15,000,000) plus (iii) the aggregate outstanding principal amount of all
Swing Line Loans, exceeds (b) 30.0% of the Revolving Credit Limit in effect on
such date, permit the Consolidated Total Net Leverage Ratio as of the last day
of any such Fiscal Quarter to exceed 5.45:1.00.

 

6.8 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
related transactions) all or substantially all of its assets (whether now owned
or hereafter acquired) to or in favor of any Person (other than as part of or in
furtherance of the Related Transactions), except:

 

(a) any Restricted Subsidiary may be merged with or into a Borrower or any
Guarantor Subsidiary, or be liquidated, wound up or dissolved, or all or any
part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to a Borrower or any Guarantor Subsidiary; provided, in the case
of such a merger, a Borrower or such Guarantor Subsidiary, as applicable, shall
be the continuing or surviving Person;

 

(b) any Restricted Subsidiary that is not a Guarantor may be merged with or into
another Restricted Subsidiary, or be liquidated, wound up or dissolved, or all
or any part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to another Restricted Subsidiary; provided, in the case of a
merger between a Restricted Subsidiary that is not a Guarantor and a Guarantor,
the Guarantor shall be the continuing or surviving Person;

 

(c) any Restricted Subsidiary may change its legal form (but not its
jurisdiction of incorporation or formation) if the Borrower Representative
determines in good faith that such action is not materially disadvantageous to
the interests of the Lenders;

 

(d) in connection with any Permitted Acquisition effected by a merger or other
consolidation where the surviving entity is, or will become, a Credit Party;
provided, with respect to any such merger or consolidation that involves a
Borrower, such Borrower shall be the surviving Person thereof;

 

(e) Dispositions permitted by Section 6.9; and

 

(f) Parent and its Restricted Subsidiaries may consummate the SPAC Transaction,
subject to the satisfaction of each of the requirements set forth in the
definition of SPAC Transaction and in Section 6.11(k) hereof.

 

6.9 Dispositions. Sell, lease or sub-lease (as lessor or sublessor), sell and
leaseback, assign, convey, license (as licensor or sublicensor), transfer or
otherwise dispose to, or exchange any property with (any of the foregoing, a
“Disposition”), any Person, in one transaction or a series of transactions, of
all or any part of Parent’s, any Borrower’s or any other Restricted
Subsidiaries’ businesses, assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, leased or licensed, including the Equity Interests of the
Borrowers or any of the other Restricted Subsidiaries (provided, for the
avoidance of doubt, any issuance by Parent or any Relevant Public Company of
Equity Interests shall not be considered a Disposition), except:

 

 142 

 

  

(a) Dispositions by any Subsidiary of Parent to another Subsidiary of Parent;
provided, the Holding Companies shall not Dispose of the Equity Interests of the
Borrowers to any Person other than another Holding Company, Parent or any
Relevant Public Company; and provided, further, that if the transferor of such
property is a Credit Party and the transferee thereof is not, to the extent such
transaction constitutes an Investment, such transaction is permitted under
Section 6.6;

 

(b) Dispositions of cash and Cash Equivalents in the ordinary course of
business;

 

(c) Dispositions of inventory or other assets, including the non-exclusive
license (as licensor or sublicensor) of intellectual property, in each case, in
the ordinary course of business;

 

(d) the sale or discount, in each case without recourse and in the ordinary
course of business, by the Borrowers or other Restricted Subsidiaries of
accounts receivable or notes receivable arising in the ordinary course of
business, but only in connection with the compromise or collection thereof or in
connection with the bankruptcy or reorganization of the applicable account
debtors and dispositions of any securities or other assets received in any such
bankruptcy or reorganization;

 

(e) Dispositions of used, worn out, obsolete or surplus property by the
Restricted Subsidiaries, including the abandonment or other Disposition of
intellectual property, in each case, which, in the reasonable judgment of the
Borrower Representative, is no longer economically practicable to maintain or
useful in the conduct of the business of Parent and its Restricted Subsidiaries,
taken as a whole;

 

(f) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property, (ii) the
proceeds of such Disposition are reasonably promptly applied to the purchase
price of such replacement property, or (iii) such transaction is part of a sale
lease-back of such property permitted by Section 6.10;

 

(g) Dispositions of assets that constitute a Restricted Payment permitted under
Section 6.4, an Investment permitted under Section 6.6 or a transaction
permitted under Section 6.8;

 

(h) Dispositions of assets subject to a Casualty/Condemnation Event;

 

(i) the Restricted Subsidiaries may lease or sublease (as lessee or sublessee)
or license or sublicense (as licensee or sublicense) real or personal property
(including charters of Vessels on a bareboat, demise, time or any other basis)
so long as any such lease, license, sublease or sublicense does not create a
Capital Lease except to the extent permitted by Section 6.10;

 

(j) Permitted Acquisitions;

 

(k) Dispositions of non-core assets acquired in connection with Permitted
Acquisitions or other Investments permitted hereunder; provided, (i) the
aggregate amount of such Dispositions shall not exceed 10% of the purchase price
of the applicable acquired entity or business, and (ii) each such Disposition is
an arm’s-length transaction and the Restricted Subsidiaries receive at least
Fair Market Value in exchange therefor;

 

 143 

 

 

(l) Dispositions of assets (including Equity Interests); provided, (i) in the
case of any Dispositions resulting in Net Cash Proceeds in any Fiscal Year in
excess of the greater of $3,750,000 and 5% of Consolidated Adjusted EBITDA for
the most recently ended Test Period, at least 75% of the consideration in
respect of such Disposition is cash or Cash Equivalents; provided, the following
shall be deemed cash for purposes of determining compliance with such 75%
consideration requirement: (A) the amount of any Indebtedness or other
liabilities (other than Indebtedness or other liabilities that are subordinated
to the Obligations or that are owed to any Restricted Subsidiary) of any
Restricted Subsidiary (as shown on such Person’s most recent balance sheet or
statement of financial position (or in the notes thereto) that are assumed by
the transferee of any such assets and for which the applicable Restricted
Subsidiary have been validly released, (B) the amount of any trade-in value
applied to the purchase price of any replacement assets acquired in connection
with such Disposition, (C) any Equity Interests or Securities received by any
Restricted Subsidiary from such transferee that are due under the terms thereof
to be, or that are, converted by such Person into cash or Cash Equivalents
within 180 days following the closing of the applicable Disposition and (D) any
Designated Non-Cash Consideration received in respect of such Disposition,
having an aggregate Fair Market Value, when taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (D) that is
at that time outstanding not in excess of $500,000); (ii) the consideration in
respect of such Disposition is at least equal to the Fair Market Value of the
assets being sold, transferred, leased or disposed; and (iii) no Event of
Default has occurred and is continuing or would result therefrom;

 

(m) the unwinding of any Swap Contract;

 

(n) Asset Swaps in exchange for assets of comparable or greater value or
usefulness to the business of Parent and its Restricted Subsidiaries, as
determined in good faith by the Borrower Representative; provided that the Fair
Market Value of assets disposed of by Parent and its Restricted Subsidiaries in
reliance on this clause (p) in any Fiscal Year shall not exceed $10,000,000;

 

(o) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

 

(p) Dispositions of Equity Interests in, or Indebtedness or other Securities of,
an Unrestricted Subsidiary;

 

(q) the surrender or waiver of contractual rights and the settlement or waiver
of contractual or litigation claims in the ordinary course of business or in the
commercially reasonable judgment of the Borrower Representative;

 

(r) the Disposition of a nominal amount of Equity Interests in any Restricted
Subsidiary of Parent to qualify members of the Board of Directors of such
Restricted Subsidiary to the extent required by applicable law; and

 

(s) a SPAC Transaction to the extent it constitutes a Disposition (and in such
case subject to the satisfaction of each of the requirements set forth in the
definition of SPAC Transaction and in Section 6.11(k) hereof).

 

6.10 Sales and Lease-Backs. Other than with respect to Capital Lease Obligations
permitted by Sections 6.1(q) and 6.2(f), become or remain liable as lessee or as
a guarantor or other surety with respect to any lease of any property (whether
real, personal or mixed), whether now owned or hereafter acquired, which such
Credit Party (a) has sold or transferred or is to sell or to transfer to any
other Person (other than a Borrower or any Guarantor Subsidiary), or (b) intends
to use for substantially the same purpose as any other property which has been
or is to be sold or transferred by such Credit Party to any Person (other than a
Borrower or any Guarantor Subsidiary) in connection with such lease.

 

6.11 Transactions with Affiliates. Enter into or permit to exist any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate of Parent, on terms that are less
favorable to Parent or any of its Restricted Subsidiaries, as the case may be,
than those that would reasonably be expected to be obtained at the time from a
Person who is not such an Affiliate in a comparable arms-length transaction;
provided, the foregoing restriction shall not apply to:

 

 144 

 



 

(a) any transaction, not otherwise prohibited hereunder, between or among Parent
and any Restricted Subsidiary;

 

(b) reasonable and customary indemnities provided to, and reasonable and
customary fees and reimbursements paid to, members of the Board of Directors of
Parent, its Restricted Subsidiaries or any Ultimate Parent Company or any
Relevant Public Company;

 

(c) reasonable and customary employment, compensation, indemnification and
severance arrangements for officers and other employees of Parent or its
Restricted Subsidiaries or any Relevant Public Company entered into in the
ordinary course of business and transactions pursuant to equity option and
incentive plans and employee benefit plans and arrangements;

 

(d) Indebtedness to the extent permitted under Section 6.1, Restricted Payments
to the extent permitted under Section 6.4 and Investments to the extent
permitted under Section 6.6;

 

(e) (i) so long as no Event of Default under Section 8.1(a), 8.1(f) or 8.1(g)
(each, a “Specified Event of Default”) has occurred and is continuing, the
payment of management, monitoring, consulting, advisory and other fees
(including transaction and termination fees), in each case, pursuant to the
Management Agreement (without giving effect to any amendments or modifications
thereto after the Closing Date not permitted under Section 6.14); provided,
during the continuance of a Specified Event of Default, any such fees may
continue to be accrued in favor of the Sponsor and its Affiliates and upon the
cure, waiver or rescission of any such Specified Event of Default, any and all
such accrued fees may immediately be paid in cash to Sponsor and its Affiliates,
and (ii) indemnification and reimbursement of expenses of the Sponsor and its
Affiliates in connection with management, monitoring, consulting and advisory
services provided by them to Parent, Borrowers and the Restricted Subsidiaries,
including pursuant to the Management Agreement, if any;

 

(f) to the extent permitted by Sections 6.4(c)(iii) and 6.4(c)(iv), payments by
the Borrowers, Parent and any Restricted Subsidiary pursuant to tax sharing
agreements among any such Persons (and any Ultimate Parent Company) on customary
terms to the extent attributable to the ownership or operation of such Persons;

 

(g) transactions pursuant to agreements, instruments or arrangements in
existence on the Closing Date and set forth in Schedule 6.11 or any amendment
thereto to the extent such an amendment is not adverse to the interests of the
Lenders in any material respect;

 

(h) the consummation by Parent and the Borrowers of the Closing Date
Contribution and the 2018 Dividend;

 

(i) the sale or issuance of Equity Interests (that are not Disqualified Equity
Interests) of Parent or any Relevant Public Company to any officer, director,
manager, employee or consultant of Parent or any Restricted Subsidiary and the
granting of registration and other customary rights in connection therewith;

 

(j) any transaction with an Affiliate where the only material consideration paid
by Parent or any Restricted Subsidiary is Equity Interests (that are not
Disqualified Equity Interests) of Parent or any Relevant Public Company; and

 

 145 

 



 

(k) the consummation of a SPAC Transaction; provided that, (x) each of the
requirements set forth in the definition of SPAC Transaction shall have been
satisfied, (y) as of the date the definitive acquisition agreement in respect of
such SPAC Transaction is entered into, no Event of Default shall exist, and (z)
as of the date thereof both immediately before and after giving effect thereto
no Event of Default under Sections 8.1(a), 8.1(f) or 8.1(g) shall have occurred
and be continuing or would result therefrom, in each case as certified in
writing by an Authorized Officer of the Borrower Representative and Parent to
the Administrative Agent not later than concurrently with the consummation of
such SPAC Transaction.

 

6.12 Conduct of Business. Engage in any material business other than (a) the
businesses engaged in thereby on the Closing Date and similar, corollary,
ancillary, complementary (including synergistically), incidental or related
businesses and reasonable extensions thereto and developments and expansions
thereof and (b) such other lines of business as may be consented to by the
Required Lenders.

 

6.13 Permitted Activities of Parent. Notwithstanding anything to the contrary
contained herein, except (x) to the extent permitted pursuant to Section 6.13(f)
or (y) in connection with or subsequent to a SPAC Transaction, Parent shall not:

 

(a) incur, directly or indirectly, any Indebtedness or any other material
obligation or liability whatsoever other than the Obligations and any other
obligation under the Closing Date Contribution Documents or any Credit Document
or as otherwise permitted under this Section 6.1;

 

(b) create or suffer to exist any Lien upon any property or assets now owned or
hereafter acquired by it other than as otherwise permitted pursuant to Section
6.2;

 

(c) consolidate with or merge with or into, or convey, transfer or lease all or
substantially all its assets to, any Person;

 

(d) create or acquire any direct Restricted Subsidiary or make or own any direct
Investment in any Person other than in the Holding Companies or Borrowers and
cash and Cash Equivalents;

 

(e) fail to hold itself out to the public as a legal entity separate and
distinct from all other Persons; or

 

 146 

 

 

(f) engage in any material business or activity or own any material assets other
than, in each case, (i) its ownership of the Equity Interests of the Holding
Companies or Borrowers and activities incidental thereto, including payment of
dividends and other amounts in respect of its Equity Interests, in each case,
not prohibited pursuant to this Agreement, (ii) the maintenance of its legal
existence (including the ability to incur fees, costs and expenses relating to
such maintenance) and the performance of obligations under and in compliance
with its Organizational Documents to the extent not prohibited hereunder, (iii)
the performance of its obligations as a Guarantor, (iv) any public offering of
its common stock or any other issuance or sale of its Equity Interests, (v)
participating in tax, accounting and other administrative matters as a member of
the consolidated group of Parent and the Borrowers and their respective
Subsidiaries, (vi) making or receipt of any Restricted Payments or Investments
permitted to be made or received, or Indebtedness incurred, as applicable, by
Parent pursuant to this Agreement, (vii) providing indemnification to officers
and directors in the ordinary course of business, (viii) executing, delivering
and the performance of rights and obligations under the Credit Documents, the
Closing Date Contribution Documents and any documents and agreement relating to
any Permitted Acquisition or other Investment permitted hereunder to which it is
a party, (ix) performance of rights and obligations under any Management
Agreement to which it is a party, (x) purchasing and holding Equity Interests
(to the extent not constituting Disqualified Equity Interests) of the Holding
Companies and Borrowers, (xi) making capital contributions to the Holding
Companies or Borrowers, including from amounts contributed to Parent and held
temporarily prior to such contribution, (xii) taking actions in furtherance of
and consummating a Qualified IPO, and fulfilling all initial and ongoing
obligations related thereto, (xiii) execution and delivery of, and the
performance of rights and obligations under, any employment agreements and any
documents related thereto, (xiv) purchasing Obligations in accordance with this
Agreement, (xv) transactions expressly described herein in which Parent may
engage, including the ownership of assets contemplated by such transactions,
(xvi) execution and delivery of, and the performance of rights and obligations
under, any guarantees of leases or insurance obligations or other guarantees
expressly permitted hereunder (including in connection with workers compensation
insurance or self-insurance), (xvii) holding any Restricted Payment permitted
hereunder temporarily pending further distribution, (xviii) activities required
to comply with applicable Laws, (xix) the maintenance and administration of
stock option and stock ownership plans, (xx) the obtainment of, and the payment
of any fees and expenses for, management, consulting, investment banking and
advisory services to the extent otherwise permitted by this Agreement, and (xxi)
any activities incidental or reasonably related to the foregoing, including
holding Cash and Cash Equivalents (together with any investment income thereon).

 

6.14 Amendments or Waivers of Certain Documents. Agree to any material
amendment, restatement, supplement or other modification to, or waiver of, (a)
any of its Organizational Documents in a manner materially adverse to the
interests of the Lenders; (b) the Management Agreement in a manner materially
adverse to the rights or interests of the Lenders, including (i) to increase the
amount of the management fees payable under the terms thereof or to impose any
additional management, consulting, investment, banking, refinancing, transaction
or other similar fees, (ii) to require the payment of interest on any deferred
management fees or other fees payable thereunder, or (iii) to change the time of
payment of any management fees or other fees payable thereunder or (c) Junior
Financing Documentation in violation of the applicable Intercreditor Agreement
or subordination terms or other intercreditor arrangements applicable to such
Junior Financing.

 

6.15 Fiscal Year. Change its Fiscal Year-end from December 31.

 

SECTION 7 GUARANTY

 

7.1 Guaranty of the Obligations. Subject to the provisions of Section 7.2, the
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to the Administrative Agent for the ratable benefit of the Beneficiaries the due
and punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
USC. § 362(a), but excluding, with respect to any Guarantor at any time,
Excluded Swap Obligations with respect to such Guarantor at such time)
(collectively, the “Guaranteed Obligations”).

 

 147 

 

 

7.2 Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, if
any payment or distribution is made on any date by a Guarantor (a “Funding
Guarantor”) under this Guaranty such that its Aggregate Payments exceeds its
Fair Share as of such date, such Funding Guarantor shall be entitled to a
contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to (a)
the ratio of (x) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (y) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors times (b) the aggregate
amount paid or distributed on or before such date by all Funding Guarantors
under this Guaranty in respect of the obligations Guaranteed. “Fair Share
Contribution Amount” means, with respect to a Contributing Guarantor as of any
date of determination, the maximum aggregate amount of the obligations of such
Contributing Guarantor under this Guaranty that would not render its obligations
hereunder or thereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title 11 of the United States Code or any
comparable applicable provisions of state Law; provided, solely for purposes of
calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to (i)
the aggregate amount of all payments and distributions made on or before such
date by such Contributing Guarantor in respect of this Guaranty (including in
respect of this Section 7.2), minus (ii) the aggregate amount of all payments
received on or before such date by such Contributing Guarantor from the other
Contributing Guarantors as contributions under this Section 7.2. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
The allocation among Contributing Guarantors of their obligations as set forth
in this Section 7.2 shall not be construed in any way to limit the liability of
any Contributing Guarantor hereunder. Each Guarantor is a third party
beneficiary to the contribution agreement set forth in this Section 7.2.

 

7.3 Payment by Guarantors. Subject to Section 7.2, Guarantors hereby jointly and
severally agree, in furtherance of the foregoing and not in limitation of any
other right which any Beneficiary may have at law or in equity against any
Guarantor by virtue hereof, that upon the failure of the Borrowers to pay any of
the Guaranteed Obligations when and as the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 USC. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in cash, to the
Administrative Agent for the ratable benefit of Beneficiaries, an amount equal
to the sum of the unpaid principal amount of all Guaranteed Obligations then due
as aforesaid, accrued and unpaid interest on such Guaranteed Obligations
(including interest which, but for any Borrower’s becoming the subject of a
proceeding under any Debtor Relief Law, would have accrued on such Guaranteed
Obligations, whether or not a claim is allowed against such Borrower for such
interest in such proceeding) and all other Guaranteed Obligations then owed to
Beneficiaries as aforesaid.

 

7.4 Liability of Guarantors Absolute. Each Guarantor agrees that its obligations
hereunder are irrevocable, absolute, independent and unconditional and shall not
be affected by any circumstance which constitutes a legal or equitable discharge
of a guarantor or surety other than payment in full of the Guaranteed
Obligations (other than Remaining Obligations). In furtherance of the foregoing
and without limiting the generality thereof, each Guarantor agrees as follows:

 

(a) this Guaranty is a guaranty of payment when due and not of collectability;

 

(b) this Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

 

(c) the Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between any
Borrower and any Beneficiary with respect to the existence of such Event of
Default;

 

 148 

 

 

(d) the obligations of each Guarantor hereunder are independent of the
obligations of the Borrowers and the obligations of any other guarantor
(including any other Guarantor) of the obligations of the Borrowers, and a
separate action or actions may be brought and prosecuted against such Guarantor
to enforce this Guaranty whether or not any action is brought against any
Borrower or any of such other guarantors and whether or not any Borrower is
joined in any such action or actions;

 

(e) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations that has not been paid
when due. Without limiting the generality of the foregoing, if the
Administrative Agent is awarded a judgment in any suit brought to enforce any
Guarantor’s covenant to pay a portion of the Guaranteed Obligations, such
judgment shall not be deemed to release such Guarantor from its covenant to pay
the portion of the Guaranteed Obligations that is not the subject of such suit,
and such judgment shall not, except to the extent satisfied by such Guarantor,
limit, affect, modify or abridge any other Guarantor’s liability hereunder in
respect of the Guaranteed Obligations;

 

(f) any Beneficiary, upon such terms as it deems appropriate, without notice or
demand (except to the extent notice is required to be provided hereunder, in any
other Credit Document or under applicable Law) and without affecting the
validity or enforceability hereof or giving rise to any reduction, limitation,
impairment, discharge or termination of any Guarantor’s liability hereunder,
from time to time may (i) renew, extend, accelerate, increase the rate of
interest on, or otherwise change the time, place, manner or terms of payment of
the Guaranteed Obligations; (ii) settle, compromise, release or discharge, or
accept or refuse any offer of performance with respect to, or substitutions for,
the Guaranteed Obligations or any agreement relating thereto and/or subordinate
the payment of the same to the payment of any other obligations; (iii) request
and accept other guarantees of the Guaranteed Obligations and take and hold
security for the payment hereof or the Guaranteed Obligations; (iv) release,
surrender, exchange, substitute, compromise, settle, rescind, waive, alter,
subordinate or modify, with or without consideration, any security for payment
of the Guaranteed Obligations, any other guarantees of the Guaranteed
Obligations, or any other obligation of any Person (including any other
Guarantor) with respect to the Guaranteed Obligations; (v) enforce and apply any
security now or hereafter held by or for the benefit of such Beneficiary in
respect hereof or the Guaranteed Obligations and direct the order or manner of
sale thereof, or exercise any other right or remedy that such Beneficiary may
have against any such security, in each case as such Beneficiary in its
reasonable discretion may determine consistent herewith or with the applicable
Swap Contract, Cash Management Agreement or security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable
(but so long as such sale is in accordance with applicable Law), and even though
such action operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Guarantor against the Borrowers or
any security for the Guaranteed Obligations; and (vi) exercise any other rights
available to it under the Credit Documents, the Swap Contracts or Cash
Management Agreements; and

 

 149 

 

 

(g) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations (other than Remaining Obligations) or unless the
obligations of the Guarantors are reduced or terminated by the Administrative
Agent and applicable Beneficiaries in accordance with the terms of this
Agreement), including the occurrence of any of the following, whether or not any
Guarantor shall have had notice or knowledge of any of them: (i) any failure or
omission to assert or enforce or agreement or election not to assert or enforce,
or the stay or enjoining, by order of court, by operation of law or otherwise,
of the exercise or enforcement of, any claim or demand or any right, power or
remedy (whether arising under the Credit Documents, the Swap Contracts or the
Cash Management Agreements, at law, in equity or otherwise) with respect to the
Guaranteed Obligations or any agreement relating thereto, or with respect to any
other guaranty of or security for the payment of the Guaranteed Obligations;
(ii) any rescission, waiver, amendment or modification of, or any consent to
departure from, any of the terms or provisions (including provisions relating to
events of default) hereof, any of the other Credit Documents, any of the Swap
Contracts, any of the Cash Management Agreements or any agreement or instrument
executed pursuant thereto, or of any other guaranty or security for the
Guaranteed Obligations, in each case whether or not in accordance with the terms
hereof or such Credit Document, such Swap Contract, such Cash Management
Agreement or any agreement relating to such other guaranty or security; (iii)
the Guaranteed Obligations, or any agreement relating thereto, at any time being
found to be illegal, invalid or unenforceable in any respect; (iv) the
application of payments received from any source (other than payments received
pursuant to the other Credit Documents, any of the Swap Contracts or any of the
Cash Management Agreements or from the proceeds of any security for the
Guaranteed Obligations, except to the extent such security also serves as
collateral for indebtedness other than the Guaranteed Obligations) to the
payment of indebtedness other than the Guaranteed Obligations, even though any
Beneficiary might have elected to apply such payment to any part or all of the
Guaranteed Obligations; (v) any Beneficiary’s consent to the change,
reorganization or termination of the corporate structure or existence of Parent
or any of its Restricted Subsidiaries and to any corresponding restructuring of
the Guaranteed Obligations; (vi) any failure to perfect or continue perfection
of a security interest in any collateral which secures any of the Guaranteed
Obligations; (vii) any defenses, set-offs or counterclaims which the Borrowers
may allege or assert against any Beneficiary in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Guaranteed Obligations.

 

7.5 Waivers by Guarantors. Each Guarantor hereby waives, to the extent permitted
by applicable Law, for the benefit of the Beneficiaries: (a) any right to
require any Beneficiary, as a condition of payment or performance by such
Guarantor, to (i) proceed against any Borrower, any other guarantor (including
any other Guarantor) of the Guaranteed Obligations or any other Person, (ii)
proceed against or exhaust any security held from any Borrower, any such other
guarantor or any other Person, (iii) proceed against or have resort to any
balance of any deposit account or credit on the books of any Beneficiary in
favor of any Borrower or any other Person, or (iv) pursue any other remedy in
the power of any Beneficiary whatsoever; (b) any defense arising by reason of
the incapacity, lack of authority or any disability or other defense of any
Borrower or any other Guarantor including any defense based on or arising out of
the lack of validity or the unenforceability of the Guaranteed Obligations or
any agreement or instrument relating thereto or by reason of the cessation of
the liability of any Borrower or any other Guarantor from any cause other than
payment in full of the Guaranteed Obligations (other than Remaining
Obligations); (c) any defense based upon any statute or rule of law which
provides that the obligation of a surety must be neither larger in amount nor in
other respects more burdensome than that of the principal; (d) any defense based
upon any Beneficiary’s errors or omissions in the administration of the
Guaranteed Obligations, except behavior which amounts to gross negligence, bad
faith, willful misconduct or material breach of agreement in each case as
determined by a final, non-appealable judgment of a court of competent
jurisdiction; (e) (i) any principles or provisions of Law, statutory or
otherwise, which are or might be in conflict with the terms hereof and any legal
or equitable discharge of such Guarantor’s obligations hereunder, (ii) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement hereof, (iii) any rights to set-offs, recoupments
and counterclaims, and (iv) promptness, diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any security interest or lien or
any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder, the Swap Contracts,
the Cash Management Agreements or any agreement or instrument related thereto,
notices of any renewal, extension or modification of the Guaranteed Obligations
or any agreement related thereto, notices of any extension of credit to
Borrowers and notices of any of the matters referred to in Section 7.4 and any
right to consent to any thereof; and (g) any defenses or benefits that may be
derived from or afforded by Law which limit the liability of or exonerate
guarantors or sureties, or which may conflict with the terms hereof.

 

 150 

 



 

7.6 Guarantors’ Rights of Subrogation, Contribution, Etc. Until the Guaranteed
Obligations (other than Remaining Obligations) shall have been indefeasibly paid
in full and the Revolving Credit Commitments shall have terminated and all
Letters of Credit shall have expired or been cancelled, replaced or Cash
Collateralized, each Guarantor hereby waives any claim, right or remedy, direct
or indirect, that such Guarantor now has or may hereafter have against any
Borrower or any other Guarantor or any of its assets in connection with this
Guaranty or the performance by such Guarantor of its obligations hereunder, in
each case whether such claim, right or remedy arises in equity, under contract,
by statute, under common law or otherwise and including (a) any right of
subrogation, reimbursement or indemnification that such Guarantor now has or may
hereafter have against any Borrower with respect to the Guaranteed Obligations,
(b) any right to enforce, or to participate in, any claim, right or remedy that
any Beneficiary now has or may hereafter have against any Borrower, and (c) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by any Beneficiary. In addition, until the Guaranteed Obligations
(other than Remaining Obligations) shall have been indefeasibly paid in full and
the Revolving Credit Commitments shall have terminated and all Letters of Credit
shall have expired or been cancelled, replaced or Cash Collateralized, each
Guarantor shall withhold exercise of any right of contribution such Guarantor
may have against any other guarantor (including any other Guarantor) of the
Guaranteed Obligations, including any such right of contribution as contemplated
by Section 7.2. Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
any Borrower or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights any Beneficiary may have against any
Borrower, to all right, title and interest any Beneficiary may have in any such
collateral or security, and to any right any Beneficiary may have against such
other guarantor. If any amount shall be paid to any Guarantor on account of any
such subrogation, reimbursement, indemnification or contribution rights at any
time when all Guaranteed Obligations (other than Remaining Obligations) shall
not have been finally and indefeasibly paid in full, such amount shall be held
in trust for the Administrative Agent on behalf of Beneficiaries and shall
forthwith be paid over to the Administrative Agent for the benefit of
Beneficiaries to be credited and applied against the Guaranteed Obligations,
whether matured or unmatured, in accordance with the terms hereof and of the
other Credit Documents.

 

7.7 Subordination of Other Obligations. Any Indebtedness of the Borrowers or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such indebtedness collected or received by the Obligee Guarantor after an Event
of Default has occurred and is continuing shall be held in trust for the
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to the Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.

 

7.8 Continuing Guaranty. This Guaranty is a continuing guaranty and shall remain
in effect until all of the Guaranteed Obligations (other than Remaining
Obligations) shall have been paid in full and the Revolving Credit Commitments
shall have terminated and all Letters of Credit shall have expired or been
cancelled. Each Guarantor hereby irrevocably waives any right to revoke this
Guaranty as to future transactions giving rise to any Guaranteed Obligations.

 

7.9 Authority of Guarantors or the Borrowers. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or the
Borrowers or the officers, members of the Board of Directors or any agents
acting or purporting to act on behalf of any of them.

 

 151 

 

  

7.10 Financial Condition of the Borrowers. Any Credit Extension may be made to
the Borrowers or continued from time to time, and any Swap Contracts or Cash
Management Agreements may be entered into from time to time, in each case
without notice to or authorization from any Guarantor regardless of the
financial or other condition of the Borrowers at the time of any such grant or
continuation or at the time such Swap Contract or such Cash Management Agreement
is entered into, as the case may be. No Beneficiary shall have any obligation to
disclose or discuss with any Guarantor its assessment, or any Guarantor’s
assessment, of the financial condition of the Borrowers. Each Guarantor has
adequate means to obtain information from the Borrowers on a continuing basis
concerning the financial condition of the Borrowers and its ability to perform
its obligations under the Credit Documents, the Swap Contracts and the Cash
Management Agreements, and each Guarantor assumes the responsibility for being
and keeping informed of the financial condition of the Borrowers and of all
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations.
Each Guarantor hereby waives and relinquishes any duty on the part of any
Beneficiary to disclose any matter, fact or thing relating to the business,
operations or conditions of the Borrowers now known or hereafter known by any
Beneficiary.

 

7.11 Bankruptcy, Etc.

 

(a) So long as any Guaranteed Obligations (other than Remaining Obligations)
remain outstanding, no Guarantor shall, without the prior written consent of the
Administrative Agent acting pursuant to the instructions of the Required
Lenders, commence or join with any other Person in commencing any proceeding
under any Debtor Relief Law of or against the Borrowers or any other Guarantor.
The obligations of the Guarantors hereunder shall not be reduced, limited,
impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of the Borrowers or any
other Guarantor or by any defense which the Borrowers or any other Guarantor may
have by reason of the order, decree or decision of any court or administrative
body resulting from any such proceeding.

 

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are Guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve any Borrower of any portion
of such Guaranteed Obligations. Guarantors will permit any trustee in
bankruptcy, receiver, debtor in possession, assignee for the benefit of
creditors or similar Person to pay the Administrative Agent, or allow the claim
of the Administrative Agent in respect of, any such interest accruing after the
date on which such case or proceeding is commenced.

 

(c) If all or any portion of the Guaranteed Obligations are paid by any
Borrower, the obligations of Guarantors hereunder shall continue and remain in
full force and effect or be reinstated, as the case may be, if all or any part
of such payment(s) are rescinded or recovered directly or indirectly from any
Beneficiary as a preference, fraudulent transfer or otherwise, and any such
payments which are so rescinded or recovered shall constitute Guaranteed
Obligations for all purposes hereunder.

 

7.12 Discharge of Guaranty Upon Sale of Guarantor. If all of the Equity
Interests of any Guarantor or any of its successors in interest hereunder shall
be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such sale or disposition.

 

 152 

 

  

7.13 Keepwell Agreement. Each Qualified ECP Credit Party, jointly and severally,
hereby absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by any other Credit
Party hereunder to honor all of such Credit Party’s obligations under this
Agreement in respect of Swap Contracts (provided, each Qualified ECP Credit
Party shall only be liable under this Section 7.13 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 7.13, or otherwise under this Agreement, voidable under
applicable law, including applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Credit Party under this Section 7.13 shall remain in full force
and effect until all of the Guaranteed Obligations and all other amounts payable
under this Agreement shall have been paid in full and all Commitments have
terminated or expired or been cancelled. Each Qualified ECP Credit Party intends
that this Section 7.13 constitute, and this Section 7.13 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

7.14 Maximum Liability. It is the desire and intent of the Guarantor
Subsidiaries and the Secured Parties that this Guaranty shall be enforced
against the Guarantor Subsidiaries to the fullest extent permissible under the
laws and public policies applied in each jurisdiction in which enforcement is
sought. The provisions of this Guaranty are severable, and in any action or
proceeding involving any state corporate law, or any state, Federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor Subsidiary under this
Guaranty would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of such Guarantor Subsidiary’s liability
under this Guaranty, then, notwithstanding any other provision of this Guaranty
to the contrary, the amount of such liability shall, without any further action
by the Guarantor Subsidiaries or the Secured Parties, be automatically limited
and reduced to the highest amount that is valid and enforceable as determined in
such action or proceeding (such highest amount determined hereunder being the
relevant Guarantor Subsidiary’s “Maximum Liability”). Each Guarantor Subsidiary
agrees that the Guaranteed Obligations may at any time and from time to time
exceed the Maximum Liability of each Guarantor Subsidiary without impairing this
Guaranty or affecting the rights and remedies of the Secured Parties hereunder;
provided, nothing in this sentence shall be construed to increase any Guarantor
Subsidiary’s obligations hereunder beyond its Maximum Liability.

 

SECTION 8 EVENTS OF DEFAULT

 

8.1 Events of Default. The occurrence of any one or more of the following
conditions or events shall constitute an “Event of Default”:

 

(a) Failure to Make Payments When Due. Failure by the Borrowers (i) to pay when
due any principal of any Loan, whether at stated maturity, by acceleration, by
notice of voluntary prepayment, by mandatory prepayment or otherwise, (ii) to
pay when due any amount payable to an Issuing Bank in reimbursement of any
drawing under a Letter of Credit, (iii) to Cash Collateralize any Letter or
Credit or Swing Line Loan as required pursuant to Section 2.3, Section 2.4 or
Section 2.22(a)(v), or (iv) within five (5) Business Days after the date when
due, to pay any interest on any Loan or any fee or any other amount due
hereunder or under any other Credit Document; or

 

 153 

 

 

(b) Default in Other Agreements. (i) Failure of Parent or any of its Restricted
Subsidiaries to pay when due any principal of or interest on any Material
Indebtedness (other than Indebtedness incurred under the Credit Documents)
beyond the grace period, if any, provided therefor; or (ii) breach or default by
Parent or any of its Restricted Subsidiaries with respect to any other material
term of (A) any Material Indebtedness (other than Indebtedness incurred under
the Credit Documents), or (B) any loan agreement, mortgage, Vessel Mortgage,
indenture or other agreement relating to such Material Indebtedness, in each
case beyond the grace period, if any, provided therefor, if the effect of such
breach or default is to cause, or to permit the holder or holders of such
Material Indebtedness (or a trustee on behalf of such holder or holders), to
cause, such Material Indebtedness to become or be declared due and payable (or
subject to a compulsory repurchase or redeemable) prior to its stated maturity
or the stated maturity of any underlying obligation, as the case may be (other
than (1) any required prepayment of Indebtedness secured by a Permitted Lien
that becomes due as the result of the disposition of the assets subject to such
Lien so long as such disposition is permitted by this Agreement or (2) any
required repurchase, repayment or redemption of (or offer to repurchase, repay
or redeem) any Indebtedness that was incurred for the specified purpose of
financing all or a portion of the consideration for a merger or acquisition
provided that (x) such repurchase, repayment or redemption (or offer to
repurchase, repay or redeem) results solely from the failure of such merger or
acquisition to be consummated, (y) such Indebtedness is repurchased, repaid or
redeemed in accordance with its terms and (z) no proceeds of any Loans are used
to make such repayment, repurchase or redemption); or

 

(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in any of Sections 5.1(h)(i), 5.2
(as it relates to the existence of any Credit Party) or 6; provided, a breach of
Section 6.7 (a “Financial Condition Covenant Event of Default”) shall not
constitute an Event of Default with respect to any Term Loans unless and until
the Required Revolving Lenders have declared all amounts outstanding under the
Revolving Credit Facility to be immediately due and payable and all outstanding
Revolving Credit Commitments to be immediately terminated in accordance with
Section 8.3 (the “Term Loan Standstill Period”); or

 

(d) Breach of Representations, Etc. Any representation, warranty or
certification made or deemed made by any Credit Party in any Credit Document at
any time given by such Credit Party in writing pursuant hereto or thereto or in
connection herewith or therewith shall be incorrect or misleading in any
material respect (except to the extent such representations and warranties,
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date) or, in the case of any representation or warranty
qualified by materiality, in all respects, in each case, as of the date made or
deemed made; or

 

(e) Other Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term referred to in any other subsection
of this Section 8.1, and such default shall not have been remedied or waived (x)
in the case of non-compliance with Section 5.1(a) or (b), within ten (10)
Business Days of the date the applicable financial statements were required to
have been delivered thereunder and (y) in the case of any other term contained
herein or any of the other Credit Documents other than any such term referred to
in any other subsection of this Section 8.1, within thirty days after the
earlier of (i) an Authorized Officer of any Borrower becoming aware of such
default or (ii) receipt by the Borrower Representative of notice from the
Administrative Agent or any Lender of such default; or

 

 154 

 

 

(f) Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Parent or any of its Restricted Subsidiaries in an involuntary case under any
Debtor Relief Law now or hereafter in effect, which decree or order is not
stayed; or any other similar relief shall be granted under any applicable
federal or state Law; or (ii) an involuntary case shall be commenced against
Parent or any of its Restricted Subsidiaries under any Debtor Relief Law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over Parent or any of its
Restricted Subsidiaries, or over all or a substantial part of its property,
shall have been entered; or there shall have occurred the involuntary
appointment of an interim receiver, trustee or other custodian of Parent or any
of its Restricted Subsidiaries for all or a substantial part of its property; or
a warrant of attachment, execution or similar process shall have been issued
against any substantial part of the property of Parent or any of its Restricted
Subsidiaries, and any such event described in this clause (ii) shall continue
for sixty consecutive days without having been dismissed, bonded or discharged;
provided, any reference in this Section 8.1(f) to a Restricted Subsidiary shall
exclude any Immaterial Subsidiary affected by any event or circumstances
referred herein (it being agreed that all Immaterial Subsidiaries affected by
any event or circumstance referred to in any such clause shall be considered
together for purposes of determining whether such Persons, collectively, shall
be deemed an Immaterial Subsidiary); or

 

(g) Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) Parent or any of its
Restricted Subsidiaries shall have an order for relief entered with respect to
it or shall commence a voluntary case under any Debtor Relief Law now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such Law, or shall consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property; or Parent or any of its Restricted Subsidiaries shall make
any assignment for the benefit of creditors; or (ii) Parent or any of its
Restricted Subsidiaries shall be unable, or shall fail generally, or shall admit
in writing its inability, to pay generally its debts as such debts become due;
or (iii) the Board of Directors of Parent or any of its Restricted Subsidiaries
(or any committee thereof) shall adopt any resolution or otherwise authorize any
action to approve any of the actions referred to herein or in Section 8.1(f);
provided, any reference in this Section 8.1(g) to a Restricted Subsidiary shall
exclude any Immaterial Subsidiary affected by any event or circumstances
referred to herein (it being agreed that all Immaterial Subsidiaries affected by
any event or circumstance referred to in any such clause shall be considered
together for purposes of determining whether such Persons, collectively, shall
be deemed an Immaterial Subsidiary); or

 

(h) Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving in any individual or aggregate proceeding at any
time an amount in excess of $15,000,000 (in each case to the extent not covered
by insurance as to which a solvent and unaffiliated insurance company has not
denied, in writing, coverage and less any third party indemnity and taking into
account any deductibles) shall be entered or filed against Parent or any of its
Restricted Subsidiaries or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of sixty consecutive
days; or

 

(i) Employee Benefit Plans. (i) There shall occur one or more ERISA Events which
individually or in the aggregate results in or could reasonably be expected to
result in a Material Adverse Effect; or (ii) there exists any fact or
circumstance that results in the imposition of a Lien pursuant to Section 430(k)
of the Code or Section 303(k) or 4068 of ERISA on the assets of Parent or its
Restricted Subsidiaries in excess of $15,000,000 in the aggregate at any one
time that primes the Liens that secure the Obligations; or

 

(j) Change of Control. A Change of Control shall occur; or

 

 155 

 

 

(k) Guarantees, Collateral Documents and other Credit Documents. At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the satisfaction in full of all Obligations (other than Remaining
Obligations), shall cease to be in full force and effect (other than in
accordance with its terms or as a result of the action or inaction of the Agent,
Lenders, Secured Parties or Beneficiaries or any of their respective affiliates,
officers, employees, agents, attorneys or representatives) or shall be declared
to be null and void or any Guarantor shall repudiate its obligations thereunder,
or (ii) this Agreement or any material provision of Collateral Document ceases
to be in full force and effect (other than by reason of a release of Collateral
in accordance with the terms hereof or thereof or the satisfaction in full of
the Obligations (other than Remaining Obligations) in accordance with the terms
hereof or as a result of the action or inaction of the Agent, Lenders, Secured
Parties or Beneficiaries or any of their respective affiliates, officers,
employees, agents, attorneys or representatives) or shall be declared null and
void, or the Collateral Agent shall not have or shall cease to have a valid and
perfected Lien in a material portion of the Collateral purported to be covered
by the Collateral Documents (taken as a whole) with the priority required by the
relevant Collateral Document, in each case for any reason other than as a result
of the action or inaction of the Agent, Lenders, Secured Parties or
Beneficiaries or any of their respective affiliates, officers, employees,
agents, attorneys or representatives, or (iii) any Credit Party shall contest in
writing the validity or enforceability of any material provision of any Credit
Document in writing or deny in writing that it has any further liability,
including with respect to future advances by the Lenders, under any Credit
Document to which it is a party, or (iv) any Credit Party shall contest in
writing the validity or perfection of any Lien in a material portion of
Collateral purported to be covered by the Collateral Documents (taken as a
whole); or

 

(l) Subordination; Lien Priority. (i) Any Junior Financing permitted hereunder
or the guarantees thereof, if any, shall cease, for any reason, to be validly
subordinated to the Obligations as provided in applicable Junior Financing
Documentation; or (ii) with respect to any Junior Financing permitted hereunder
or the guarantees thereof that is or are secured, the Obligations shall cease to
constitute First Priority Indebtedness (or the equivalent term thereto therein)
under the applicable Intercreditor Agreement or other applicable intercreditor
arrangements applicable to such Junior Financing or, in any case, such
Intercreditor Agreement or other applicable intercreditor arrangements shall be
invalidated or otherwise cease to be legal, valid and binding obligations of the
parties thereto, enforceable in accordance with their terms (other than pursuant
to a Permitted Refinancing of such Junior Financing).

 

8.2 Acceleration. (a) Upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (b) upon the occurrence of any
other Event of Default, at the request of (or with the consent of) the Required
Lenders, upon notice to the Borrower Representative by the Administrative Agent
(or, if a Financial Condition Covenant Event of Default occurs and is continuing
and prior to the expiration of the Term Loan Standstill Period, solely at the
request of the Required Revolving Lenders, and in such case, only with respect
to the Revolving Credit Commitments, Revolving Loans, Swing Line Loans, and
Letters of Credit):

 

(i)the Commitments and the obligation of an Issuing Bank to issue any Letter of
Credit shall immediately terminate;

 

(ii)the aggregate principal of all Loans, all accrued and unpaid interest
thereon, all fees and all other Obligations under this Agreement and the other
Credit Documents, together with an amount equal to the Minimum Collateral Amount
(regardless of whether any beneficiary under any such Letter of Credit shall
have presented, or shall be entitled at such time to present, the drafts or
other documents or certificates required to draw under such Letters of Credit),
shall become due and payable immediately, without presentment, demand, protest
or further notice of any kind, all of which are hereby expressly waived by each
Credit Party; provided, the foregoing shall not affect in any way the
obligations of the Lenders under Section 2.3(g) or (h) or Section 2.4(d) or (e);

 

(iii)the Borrowers shall immediately comply with the terms of Section 2.4(h)
with respect to the deposit of Cash Collateral to secure the existing Letter of
Credit Obligations and future payment of related fees; and

  

 156 

 

 

 

(iv)the Administrative Agent may (and at the direction of the Required Lenders
or, solely if a Financial Condition Covenant Event of Default has occurred and
is continuing, the Required Revolving Lenders, shall), and may (and at the
direction of the Required Lenders or, solely if a Financial Condition Covenant
Event of Default has occurred and is continuing, the Required Revolving Lenders,
shall) cause the Collateral Agent to, exercise any and all of its other rights
and remedies under applicable Law (including the UCC) or at equity, hereunder
and under the other Credit Documents.

  

8.3 Application of Payments and Proceeds. After the acceleration of the
principal amount of any of the Loans in accordance with Section 8.2, all
payments and proceeds in respect of any of the Obligations received by any Agent
or any Lender under any Credit Document, including any proceeds of any sale of,
or other realization upon, all or any part of the Collateral, shall be applied
as follows:

 

first, to all fees, costs, indemnities, liabilities, obligations and expenses
(other than principal and interest) incurred by or owing to the Administrative
Agent, the Collateral Agent or an Issuing Bank with respect to this Agreement,
the other Credit Documents or the Collateral;

 

second, to all fees, costs, indemnities, liabilities, obligations and expenses
(other than principal and interest) incurred by or owing to any Lender with
respect to this Agreement, the other Credit Documents or the Collateral;

 

third, to accrued and unpaid interest on the Obligations (including any interest
which, but for the provisions of the Bankruptcy Code, would have accrued on such
amounts);

 

fourth, to the principal amount of the Obligations, including in respect of any
Secured Swap Contract and Cash Management Obligations, and including with
respect to the deposit of Cash Collateral to secure the existing Letter of
Credit Obligations and future payment of related fees in compliance with Section
2.4(h);

 

fifth, to any other Indebtedness or obligations of any Credit Party owing to the
Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender under
the Credit Documents; and

 

sixth, to the Borrowers or to whoever may be lawfully entitled to receive such
balance or as a court of competent jurisdiction may direct.

 

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category, and (b) each of the Persons entitled to receive a payment
in any particular category shall receive an amount equal to its pro rata share
of amounts available to be applied pursuant thereto for such category. Subject
to Section 2.4 amounts used to Cash Collateralize the aggregate undrawn amount
of Letters of Credit pursuant to clause Fourth above shall be applied to satisfy
drawings under such Letters of Credit as they occur. If any amount remains on
deposit as Cash Collateral after all Letters of Credit have either been fully
drawn, expired, or supported by back to back letters of credit reasonably
acceptable to the applicable Issuing Bank, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above and, if
no Obligations remain outstanding, to the Borrowers. Each Credit Party
irrevocably waives the right to direct the application of any and all payments
at any time or times thereafter received by the Administrative Agent or the
Collateral Agent from or on behalf of any Credit Party, and, as between each
Credit Party on the one hand and the Administrative Agent, the Collateral Agent
and the other Secured Parties on the other, the Administrative Agent shall have
the continuing and exclusive right to apply and to reapply any and all payments
received against the Obligations in such manner as the Administrative Agent may
deem advisable notwithstanding any previous application by the Administrative
Agent (in each case provided such application is consistent with the foregoing
provisions of this Section 8.3).

 

 157 

 



 

8.4 Cure Right.

 

(a) Notwithstanding anything to the contrary contained in Sections 8.1 and 8.2,
if Parent fails to comply with the Financial Condition Covenant as of the end of
any Fiscal Quarter in which it is in effect, until the expiration of the tenth
Business Day subsequent to the date the Compliance Certificate for such Fiscal
Quarter is required to be delivered pursuant to Section 5.1(c) (the “Cure
Expiration Date”), Parent or the Relevant Public Company or any Ultimate Parent
Company shall have the right to issue Permitted Cure Securities for cash (the
amount thereof, the “Cure Amount”), so long as such cash is immediately
contributed to the capital of Parent or the Relevant Public Company as common
equity (the “Cure Right”); provided, (i) no more than five (5) Cure Rights may
be exercised after the Closing Date; (ii) no more than two (2) Cure Rights may
be exercised during any consecutive four Fiscal Quarters; and (iii) no Cure
Amount shall exceed the amount necessary to cause compliance with the applicable
Financial Condition Covenant for the period then ended.

 

(b) Upon the receipt by Parent or the Relevant Public Company of the cash
proceeds of any capital contribution referred to in Section 8.4(a), Consolidated
Adjusted EBITDA for the Fiscal Quarter as to which such Cure Right is exercised
(the “Cure Right Fiscal Quarter”) shall be deemed to have been increased by the
Cure Amount in determining the Financial Condition Covenant for such Cure Right
Fiscal Quarter and for any subsequent period that includes such Cure Right
Fiscal Quarter; provided, (i) no increase in Consolidated Adjusted EBITDA on
account of the exercise of any Cure Right shall be applicable for any other
purpose under this Agreement or any other Credit Document, including determining
of any applicable margin or fee or the availability or amount of any covenant
basket, carve-out or compliance on a Pro Forma Basis with any of the Financial
Condition Covenant; (ii) the prepayment of the Loans with the proceeds of any
Cure Amount shall be disregarded in determining the Financial Condition Covenant
for the applicable Cure Right Fiscal Quarter and for any subsequent period that
includes such Cure Right Fiscal Quarter; and (iii) no Cure Amount shall be
“netted” in the determination of Indebtedness for the calculation of any
leverage ratio (including the Financial Condition Covenant) in any period that
includes the Cure Right Fiscal Quarter.

 

(c) If immediately after giving effect to the recalculations set forth in
Section 8.4(b), Parent shall then be in compliance with the Financial Condition
Covenant, Parent shall be deemed to have satisfied the requirements of such
covenants as of the relevant date of determination with the same effect as
though there had been no failure to comply therewith at such date, and the
applicable Event of Default with respect to any such covenant that had occurred
shall be deemed cured for all purposes of this Agreement and the other Credit
Documents; provided, neither the Administrative Agent nor any Lender may
exercise any rights or remedies (including any rights or remedies under Section
8.2 or under any other Credit Document or with respect to acceleration of the
Loans, termination of Commitments, foreclosure or possession of any Collateral
or otherwise) solely on the basis of any actual or purported Default or Event of
Default for failure to comply with the Financial Condition Covenant until and
unless the Cure Expiration Date has occurred without the Cure Amount having been
received; provided further at any time a Financial Condition Covenant Event of
Default shall have occurred and be continuing, notwithstanding the delivery by
the Borrower Representative of written notice stating its intention to cure such
Financial Condition Covenant Event of Default, no Lender shall be required to
make any extension of credit hereunder until the Cure Amount is actually
received by Parent or the Relevant Public Company.

 

 158 

 

 

 

SECTION 9 AGENTS

 

9.1 Appointment and Authority. Each of the Secured Parties hereby irrevocably
appoints BNP Paribas to act on its behalf as the Administrative Agent hereunder
and under the other Credit Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. Each of the Secured
Parties hereby irrevocably appoints BNP Paribas to act on its behalf as the
Collateral Agent hereunder and under the other Credit Documents and authorizes
the Collateral Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Collateral Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto.
Except as expressly set forth in Sections 9.6(a) and 9.6(b), the provisions of
this Section are solely for the benefit of the Agents, the Lenders and the
Issuing Banks, and neither Parent or any of its Restricted Subsidiaries shall
have rights as a third-party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Credit Documents (or any other similar term) with reference to an Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties. Each Secured Party
irrevocably authorizes the Administrative Agent and the Collateral Agent to
execute and deliver each Intercreditor Agreement and to take such action, and to
exercise the powers, rights and remedies granted to the Administrative Agent and
the Collateral Agent thereunder and with respect thereto, and by virtue of
acceptance or the benefits of the Guaranty and the Collateral Documents, each
Secured Party not a party hereto is deemed to make the aforesaid appointments
and authorizations.

 

9.2 Rights as a Lender. The Person serving as an Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not an Agent, and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as an Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own Securities of, act as the financial advisor or in any other
advisory capacity for, and generally engage in any kind of business with, Parent
or any of its Restricted Subsidiaries or other Affiliate thereof as if such
Person were not an Agent hereunder and without any duty to account therefor to
the Lenders.

 

9.3 Exculpatory Provisions.

 

(a) No Agent shall have any duties or obligations except those expressly set
forth herein and in the other Credit Documents, and its duties hereunder shall
be administrative in nature. Without limiting the generality of the foregoing,
no Agent:

 



(i)shall be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

 

(ii)shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Credit Documents); provided, no Agent shall be required to take any action
that, in its opinion or the opinion of its counsel, may expose such Agent to
liability or that is contrary to any Credit Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

  

 159 

 

 



(iii)shall, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, or be liable for the failure to disclose,
any information relating to the Borrowers or any of their respective Affiliates
that is communicated to or obtained by the Person serving as an Agent or any of
its Affiliates in any capacity.

  

(b) No Agent shall be liable to any Secured Party for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as such
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.5 and Sections 8.1, 8.2 and 8.3), or (ii) in the absence
of its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. No Agent shall be
deemed to have knowledge of any Default or Event of Default unless and until
notice describing such Default is given to such Agent in writing by the Borrower
Representative, a Lender or an Issuing Bank.

 

(c) No Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Credit Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance by any
other Persons party hereto of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Credit Document or any other agreement, instrument or document, (v)
the satisfaction of any condition set forth in Section 3 or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to
such Agent, or (vi) compliance by Affiliated Lenders with the terms hereof
relating to Affiliated Lenders. In addition, no Agent shall be responsible or
have any liability for, or have any duty to ascertain, inquire into, monitor or
enforce, compliance with the provisions hereof relating to Disqualified
Institutions. Without limiting the generality of the foregoing, no Agent shall
‎(x) be obligated to ascertain, monitor or inquire as to whether any Lender or
participant or prospective Lender or participant is a Disqualified Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of loans, or disclosure of confidential information, to, or the
restrictions on any exercise of rights or remedies of, any Disqualified
Institution.

 

9.4 Reliance by Agents. Each Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Each Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance,
extension, renewal or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or an Issuing Bank, each Agent may
presume that such condition is satisfactory to such Lender or such Issuing Bank
unless such Agent shall have received notice to the contrary from such Lender or
such Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit. Each Agent may consult with legal counsel (who may be counsel
for the Borrowers), independent accountants and other experts selected by it,
and shall not be liable for any action taken or not taken by it in accordance
with the advice of any such counsel, accountants or experts.

 

 160 

 

  

9.5 Delegation of Duties. Each Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Credit Document by
or through any one or more sub-agents (which are not Disqualified Institutions)
appointed by such Agent. Each Agent and any such sub agent may perform any and
all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Section shall
apply to any such sub agent and to the Related Parties of each Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the Loans and Commitments as well as activities as such
Agent. No Agent shall be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that such Agent acted with
gross negligence or willful misconduct in the selection of such sub-agents.

 

9.6 Resignation of the Administrative Agent.

 

(a) Each Agent may at any time give notice of its resignation to the Lenders,
the Issuing Banks and the Borrower Representative. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right to appoint from
among the Lenders a successor with the consent of the Borrower Representative;
provided, (x) no such consent of the Borrower Representative shall be required
while an Event of Default under Section 8.1(a) or, with respect to Parent, any
Holding Company or any Borrower, (f) or (g) exists and (y) such consent shall
not be unreasonably withheld, delayed or conditioned, and shall be deemed to
have been given unless the Borrower Representative shall have objected to such
appointment by written notice to the Administrative Agent within seven (7)
Business Days after having received notice thereof. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty days after the retiring Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Agent may (but shall not
be obligated to), on behalf of the Lenders and the Issuing Banks, appoint a
successor Agent meeting the qualifications set forth above; provided, in no
event shall any such successor Administrative Agent be a Defaulting Lender, an
Affiliated Lender or a Disqualified Institution as of the date of appointment
thereof. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

 

(b) If the Person serving as an Agent is a Defaulting Lender pursuant to clause
(iv) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower Representative
and such Person remove such Person as an Agent and, with the consent of the
Borrower Representative (provided, (x) no such consent of the Borrower
Representative shall be required while an Event of Default under clause (a) or,
with respect to Parent, any Holding Company or any Borrower, clause (f) or (g)
of Section 8.1 exists and (y) such consent shall not be unreasonably withheld,
delayed or conditioned, and shall be deemed to have been given unless the
Borrower Representative shall have objected to such appointment by written
notice to the Administrative Agent within seven (7) Business Days after having
received notice thereof), appoint a successor from among the Lenders. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty days (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.

 

 161 

 

 

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder and under the other Credit Documents,
(except that in the case of any Collateral held by the Collateral Agent on
behalf of the Secured Parties, the retiring or removed the Collateral Agent
shall continue to hold such Collateral until such time as a successor Collateral
Agent is appointed) and (ii) all payments, communications and determinations
provided to be made by, to or through such Agent shall instead be made by or to
each Lender and each Issuing Bank directly, until such time, if any, as the
Required Lenders appoint a successor Agent as provided for above. Upon the
acceptance of a successor’s appointment as an Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring or removed Agent, and the retiring or removed Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Credit Documents. The fees payable by the Borrowers to a successor
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrowers and such successor. After the retiring or removed
Agent’s resignation or removal hereunder and under the other Credit Documents,
the provisions of this Section and Sections 10.2 and 10.3 shall continue in
effect for the benefit of such retiring or removed Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Agent was acting as an
Agent.

 

9.7 Non-Reliance on Agents and Other Lenders.

 

(a) Each Lender and each Issuing Bank acknowledges that it has, independently
and without reliance upon either Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon any Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Credit
Document or any related agreement or any document furnished hereunder or
thereunder. Without limiting the foregoing, each Lender and each Issuing Bank
acknowledges and agrees that neither such Lender or such Issuing Bank, nor any
of its respective Affiliates, participants or assignees, may rely on the
Administrative Agent to carry out such Lender’s, Issuing Bank’s Affiliate’s,
participant’s or assignee’s customer identification program, or other
obligations required or imposed under or pursuant to the PATRIOT Act or the
regulations thereunder, including the regulations contained in 31 C.F.R. 103.121
(as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with any of the Credit Parties, their Affiliates or
their agents, the Credit Documents or the transactions hereunder or contemplated
hereby: (a) any identity verification procedures, (b) any recordkeeping, (c)
comparisons with government lists, (d) customer notices or (e) other procedures
required under the CIP Regulations or such other Laws.

 

(b) Each Lender and each Issuing Bank represents and warrants as of the Closing
Date to the Administrative Agent and the Lead Arranger and their respective
Affiliates and the Borrowers or each other Credit Party, that such Lender is not
and will not be (i) an employee benefit plan subject to Title I of ERISA; (ii) a
plan or account subject to Section 4975 of the Code; (iii) an entity deemed to
hold “plan assets” of any such plans or accounts within the meaning of Section
3(42) of ERISA; or (iv) a “governmental plan” within the meaning of ERISA.

 

9.8 No Other Duties, Etc. Anything herein to the contrary notwithstanding, no
Lead Arranger listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Credit Documents,
except in its capacity, as applicable, as an Agent, a Lender or an Issuing Bank
hereunder.

 

9.9 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Credit Party, the Administrative Agent (irrespective of whether
the principal of any Loan or Letter of Credit shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

 

 162 

 



 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Banks and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Banks and the Administrative
Agent under Sections 2.4, 2.11, 10.2 and 10.3) allowed in such judicial
proceeding; and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

(c) and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.4,
2.11, 10.2 and 10.3.

 

9.10 Collateral Documents and Guaranty.

 

(a) The Secured Parties irrevocably authorize the Collateral Agent, at its
option and in its discretion,

 



(i)to release any Lien on any property granted to or held by the Collateral
Agent under any Credit Document (x) upon termination of all Commitments and
payment in full of all Obligations (other than Remaining Obligations) and the
expiration, termination or Cash Collateralization of all Letters of Credit
(other than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the Issuing Bank shall have been made), (y) that is
sold or otherwise disposed of or to be sold or otherwise disposed of as part of
or in connection with any sale or other disposition permitted under the Credit
Documents, or (z) subject to Section 10.5, if approved, authorized or ratified
in writing by the Required Lenders;

 

(ii)to subordinate any Lien on any property granted to or held by the Collateral
Agent under any Credit Document to the holder of any Lien on such property that
is permitted by Section 6.2(f) or 6.2(g); and

 

(iii)to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted under the Credit Documents.

 

Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Guaranty pursuant to this Section
9.10(a). If any Collateral is disposed of as permitted by Section 6.9 to any
Person other than a Credit Party, such Collateral shall be sold free and clear
of the Liens created by the Credit Documents and the Administrative Agent or the
Collateral Agent, as applicable, shall, at the expense of the Borrowers, take
any and all actions reasonably requested by the Borrower Representative to
effect the foregoing (provided that if requested by the Administrative Agent the
Borrower Representative shall provide a certification that such disposition is
permitted by this Agreement).

 

 163 

 

  

(b) Anything contained in any of the Credit Documents to the contrary
notwithstanding, each Credit Party, the Administrative Agent, the Collateral
Agent and each Secured Party hereby agree that (i) no Secured Party shall have
any right individually to realize upon any of the Collateral or to enforce the
Guaranty, it being understood and agreed that all powers, rights and remedies
hereunder and under any of the Credit Documents may be exercised solely by the
Administrative Agent or the Collateral Agent, as applicable, for the benefit of
the Secured Parties in accordance with the terms hereof and thereof and all
powers, rights and remedies under the Collateral Documents may be exercised
solely by the Collateral Agent for the benefit of the Secured Parties in
accordance with the terms thereof, and (ii) if a foreclosure or similar
enforcement action by the Collateral Agent on any of the Collateral pursuant to
a public or private sale or other disposition occurs (including pursuant to
section 363(k), section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code),
the Collateral Agent (or any Lender, except with respect to a “credit bid”
pursuant to section 363(k), section 1129(b)(2)(a)(ii) or otherwise of the
Bankruptcy Code) may be the purchaser or licensor of any or all of such
Collateral at any such sale or other disposition and the Collateral Agent, as
agent for and representative of Secured Parties (but not any Lender or Lenders
in its or their respective individual capacities) shall be entitled, upon
instructions from Required Lenders, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such sale or disposition, to use and apply any of the
Obligations as a credit on account of the purchase price for any collateral
payable by the Collateral Agent at such sale or other disposition.

 

(c) None of the Administrative Agent or the Collateral Agent shall be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Lien thereon granted under the
Credit Documents, or any certificate prepared by any Credit Party in connection
therewith, and none of the Administrative Agent or the Collateral Agent shall be
responsible or liable to any Secured Party for any failure to monitor or
maintain any portion of the Collateral.

 

(d) No Secured Swap Contract will create (or be deemed to create) in favor of
any Eligible Counterparty that is a party thereto any rights in connection with
the management or release of any Collateral or of the obligations of any
Guarantor under the Credit Documents except as expressly provided in Section 8.3
and Section 10.5(d)(iv). By accepting the benefits of the Collateral, such
Eligible Counterparty shall be deemed to have appointed the Collateral Agent as
its agent and agreed to be bound by the Credit Documents as a Secured Party,
subject to the limitations set forth in this clause (d).

 

(e) No Cash Management Agreement will create (or be deemed to create) in favor
of any Cash Management Bank that is a party thereto any rights in connection
with the management or release of any Collateral or of the obligations of any
Guarantor under the Credit Documents except as expressly provided in Section 8.3
and Section 10.5(d)(iv). By accepting the benefits of the Collateral, each Cash
Management Bank shall be deemed to have appointed the Collateral Agent as its
agent and agreed to be bound by the Credit Documents as a Secured Party, subject
to the limitations set forth in this clause (e).

 

 164 

 

 

9.11 Withholding Taxes. To the extent required by any applicable Law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the IRS or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered, was not properly executed or was
invalid or because such Lender failed to notify the Administrative Agent of a
change in circumstance which rendered the exemption from, or reduction of,
withholding Tax ineffective or for any other reason, such Lender shall indemnify
the Administrative Agent fully for all amounts paid, directly or indirectly, by
the Administrative Agent as Tax or otherwise, including any penalties or
interest and together with all expenses (limited, in the case of legal fees and
expenses, to the actual reasonable and documented and out-of-pocket fees,
charges and disbursements of one primary outside legal counsel and, if necessary
or appropriate, one local counsel in each relevant material jurisdiction)
incurred, whether or not such Tax was correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Credit Document against any
amount due the Administrative Agent under this Section 9.11. For the avoidance
of doubt, (a) the term “Lender” shall, for purposes of this Section 9.11,
include the Issuing Banks and any Swing Line Lender and (b) this Section 9.11
shall not limit or expand the obligations of the Borrowers or any other Credit
Party under Section 2.20 or any other provision of this Agreement.

 

SECTION 10 MISCELLANEOUS

 

10.1 Notices.

 

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in Section
10.1(b)), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile, if to any Credit Party, an
Agent, an Issuing Bank or the Swing Line Lender, to it at its address (or
facsimile number) as set forth on Appendix B, or if to a Lender, to it at its
address (or facsimile number) set forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications, to the extent
provided in Section 10.1(b), shall be effective as provided in Section 10.1(b).

 

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided, the foregoing shall
not apply to Notices to any Lender or any Issuing Bank if such Lender or such
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving Notices by electronic communication. The Administrative
Agent or the Borrower Representative may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided, approval of such procedures may
be limited to particular notices or communications. Unless the Administrative
Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefore; provided, for both clauses (i) and
(ii) above, if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient.

 

 165 

 

  

(c) Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

 

(d) Platform.

 



(i)Each Credit Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuing Banks and the other Lenders by posting the Communications on Debt
Domain, IntraLinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”). The Borrowers acknowledge and agree that the DQ List
(if any) shall be deemed suitable for posting and may be posted by the
Administrative Agent on the Platform, including the portion of the Platform that
is designated for “public side” Lenders.

 

(ii)The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrowers or the other Credit
Parties, any Lender or any other Person or entity for damages of any kind,
including direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrowers’, any Credit Party’s or the Administrative Agent’s transmission of
communications through the Platform. “Communications” means, collectively, any
notice, demand, communication, information, document or other material that any
Credit Party provides to the Administrative Agent pursuant to any Credit
Document or the transactions contemplated therein which is distributed to the
Administrative Agent, any Lender or any Issuing Bank by means of electronic
communications pursuant to this Section, including through the Platform.

  

10.2 Expenses. The Borrowers shall pay (a) all reasonable and documented out of
pocket expenses incurred by the Administrative Agent and its Affiliates
(limited, in the case of legal fees and expenses, to the actual reasonable,
documented and invoiced out-of-pocket fees, disbursements and other charges of
one primary outside legal counsel for the Administrative Agent and, if necessary
or appropriate, one local counsel in each relevant jurisdiction), in connection
with the syndication of the Loans and Commitments, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Credit
Documents, or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (b) all reasonable and documented out of pocket expenses
incurred by an Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder, and
(c) all documented out of pocket expenses incurred by the Administrative Agent,
any Lender or any Issuing Bank (limited, in the case of legal fees and expenses,
to the actual reasonable and documented out of pocket fees, charges and
disbursements of one primary outside counsel for all such persons taken as a
whole (and, solely in the case of a conflict of interest, one additional counsel
for all such persons taken as a whole) and if necessary or appropriate, of one
local counsel in each relevant material jurisdiction (and solely in the case of
a conflict of interest, one additional conflicts counsel)) in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Credit Documents, including its rights under this
Section, or (B) in connection with the Loans made or Letters of Credit issued
hereunder, including all such documented out of pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans or Letters
of Credit.

 

 166 

 

  

10.3 Indemnity; Certain Waivers.

 

(a) Indemnification by Borrowers. The Borrowers shall indemnify each Agent (and
any sub-agent thereof), each Lender and each Issuing Bank, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (limited, in the case
of legal fees and expenses, to the actual reasonable, documented and invoiced
out-of-pocket fees, disbursements and other charges of one common counsel for
all Indemnitees taken as a whole and, solely in the case of a conflict of
interest, one additional conflicts counsel to all affected Indemnitees and, if
reasonably necessary, one local counsel in each relevant material jurisdiction
to all Indemnitees)), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including Parent or any of its Restricted
Subsidiaries) other than such Indemnitee and its Related Parties to the extent
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by an Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or Release of Hazardous Materials on or from any property owned or
operated by the Borrowers or the Restricted Subsidiaries, or any Environmental
Liability related in any way to the Borrowers or the Restricted Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by Parent or any of its Restricted
Subsidiaries, and regardless of whether any Indemnitee is a party thereto;
provided, such indemnity shall not, as to any Indemnitee, be available to the
extent that such losses, claims, damages, liabilities or related expenses (w)
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee, (x) result from a claim brought by Parent or any
of its Restricted Subsidiaries against an Indemnitee for material breach of such
Indemnitee’s obligations hereunder or under any other Credit Document, if Parent
or any of its Restricted Subsidiaries has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction, (y) result from disputes solely among such Indemnitees (other than
claims against an Indemnitee acting in its capacity as the Administrative Agent
or Joint Lead Arranger) and not arising out of any act or omission of Sponsor,
Parent or any of its Restricted Subsidiaries, or (z) relate to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

 

(b) Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under Section 10.2 or Section
10.3(a) to be paid by it to an Agent (or any sub-agent thereof), the Issuing
Banks, the Swing Line Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to such Agent (or any such sub-agent), such
Issuing Bank, the Swing Line Lender or such Related Party, as the case may be,
such Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided, with respect to such unpaid amounts owed to such Issuing Bank
or Swing Line Lender solely in its capacity as such, only the Revolving Lenders
shall be required to pay such unpaid amounts, such payment to be made severally
among them based on such Revolving Lenders’ Pro Rata Share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought)
provided further, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against an Agent (or any such sub-agent), an Issuing Bank or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for such Agent (or any such sub-agent), such Issuing Bank or
any the Swing Line Lender in connection with such capacity. The obligations of
the Lenders under this Section 10.3(b) are subject to the provisions of Section
10.12.

 

 167 

 

  

(c) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto or any beneficiary hereof shall assert, and each
party hereto and beneficiary hereof hereby waives, any claim against any
Indemnitee or any other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Credit Document or any agreement or instrument contemplated hereby,
the transactions contemplated hereby or thereby, any Loan or Letter of Credit,
or the use of the proceeds thereof. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Credit Documents or the transactions contemplated hereby or thereby;
provided, nothing contained in this clause (c) shall limit any of the Borrowers’
indemnification and reimbursement obligations to the extent expressly set forth
herein.

 

(d) Payments. All amounts due under Sections 10.2 and Section 10.3 shall be
payable promptly after demand therefor.

 

(e) Survival. Each party’s obligations under Sections 10.2 and 10.3 shall
survive the termination of the Credit Documents and payment of the obligations
hereunder.

 

10.4 Set-Off. If an Event of Default shall have occurred and be continuing, each
Lender, each Issuing Bank, and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency but excluding
deposits in any trust, payroll, cash collateral or other similar account) at any
time held, and other obligations (in whatever currency) at any time owing, by
such Lender, such Issuing Bank or any such Affiliate, to or for the credit or
the account of the Borrowers or any other Credit Party against any and all of
the obligations of the Borrowers or such Credit Party now or hereafter existing
under this Agreement or any other Credit Document to such Lender or such Issuing
Bank or their respective Affiliates, irrespective of whether or not such Lender,
such Issuing Bank or Affiliate shall have made any demand under this Agreement
or any other Credit Document and although such obligations of the Borrowers or
such Credit Party may be contingent or unmatured or are owed to a branch, office
or Affiliate of such Lender or such Issuing Bank different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness;
provided, if any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.22
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Banks, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each Issuing Bank and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such Issuing
Bank or their respective Affiliates may have. Each Lender and each Issuing Bank
agrees to notify the Borrower Representative and the Administrative Agent
promptly after any such setoff and application; provided, the failure to give
such notice shall not affect the validity of such setoff and application.

 

 168 

 

  

10.5 Amendments and Waivers.

 

(a) Required Lenders’ Consent. Subject to the additional requirements of
Sections 10.5(b), 10.5(c) and 10.5(d), no amendment, modification, termination
or waiver of any term or condition of any Credit Document, or consent to any
departure by any Credit Party therefrom, shall be effective without the written
concurrence of the Required Lenders (other than (i) as provided in Section 2.24
with respect to an Extension Amendment, (ii) as provided in Section 2.25 with
respect to any Joinder Agreement, and (iii) as provided in Section 2.26 with
respect to a Permitted Refinancing Amendment); provided, the Administrative
Agent may, with the consent of the Borrower Representative only, amend, modify
or supplement this Agreement to (x) cure any ambiguity, omission, mistake,
defect or inconsistency, in each case, of a technical, immaterial or obvious
nature, (y) comply with law or advice of local or regulatory counsel or (z)
notwithstanding anything to the contrary contained herein (including for the
avoidance of doubt Section 10.6(a)(i)), further permit and reflect the
occurrence of a SPAC Transaction, including without limitation replacing
references herein or in any other Credit Document to Parent or any Borrower
(including the Borrower Representative) with references to the Relevant Public
Company resulting therefrom and as is otherwise necessary or appropriate to
reflect the resulting public company nature of the Credit Parties, so long as no
Agent, Issuing Bank or Lender shall have objected thereto in writing within five
(5) Business Days of such amendment, modification or supplement being posted to
the Platform or otherwise delivered to such Person.

 

(b) Affected Lenders’ Consent. No amendment, modification, termination or waiver
of any term or condition of any Credit Document, or consent to any departure by
any Credit Party therefrom, shall:

 



(i)extend the scheduled final maturity of any Loan without the written consent
of the Lender holding such Loan;

 

(ii)extend the Scheduled Revolving Credit Commitment Termination Date without
the written consent of each Revolving Lender that is affected thereby;

 

(iii)extend the stated expiration date of any Letter of Credit beyond the
Scheduled Revolving Credit Commitment Termination Date without the written
consent of each Revolving Lender that is affected thereby;

 

(iv)reduce the principal amount of any Loan without the written consent of the
Lender holding such Loan;

 

(v)reduce any reimbursement obligation in respect of any Letter of Credit
without the written consent of each Revolving Lender;

 

(vi)increase the Revolving Credit Commitment of any Lender without the written
consent of such Lender; provided, no amendment, modification or waiver of any
condition precedent, covenant, Default or Event of Default shall constitute an
increase in any Revolving Credit Commitment of any Lender;

 

(vii)waive, reduce or postpone any scheduled repayment (but not mandatory or
voluntary prepayment) of the principal amount of any Loan without the written
consent of the Lender holding such Loan;

  

 169 

 

 

 

(viii)reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.10)
without the written consent of the Lender holding such Loan;

 

(ix)reduce any fee or premium payable under any Credit Document without the
written consent of the Lender that is entitled to receive such fee or premium;

 

(x)extend the time for payment of any interest (other than an interest that is
payable pursuant to Section 2.10) on any Loan without the written consent of the
Lender holding such Loan;

 

(xi)extend the time for payment of any fee or premium payable under any Credit
Document without the written consent of the Lender that is entitled to receive
such fee or premium;

 

(xii)amend, modify, terminate or waive any provision of the definition of “Pro
Rata Share”, Section 2.17 or Section 8.3 without the written consent of each
Lender adversely affected thereby;

 

(xiii)amend, modify, terminate or waive any provision of the definition of
“Required Revolving Lenders” without the consent of all Revolving Lenders; or

 

(xiv)amend, modify, terminate or waive any term or condition of Sections
10.5(a), 10.5(b), 10.5(c), 10.5(d), 10.6(b)(v), 10.6(d), 10.6(f) or 10.6(g) or
the definition of “Affiliated Lender”, “Debt Fund Affiliate”, “Eligible
Assignee”, “or “Non-Debt Fund Affiliate”, in each case, without the written
consent of each Lender adversely affected thereby.

  

(c) Consent of all Lenders. Without the written consent of all Lenders, no
amendment, modification, termination or waiver of any term or condition of any
Credit Document, or consent to any departure by any Credit Party therefrom,
shall:

 

(i)amend, modify, terminate or waive any term or condition of this Agreement or
any other Credit Document that expressly provides that the consent of all
Lenders is required;

 

(ii)amend, modify, terminate or waive any provision of the definition of
“Required Lenders” or alter the required application of any payments, repayments
or prepayments as between Classes of Loans pursuant to Section 2.15;

 

(iii)release or subordinate the Liens of the Secured Parties in all or
substantially all of the Collateral, or release all or substantially all of the
value of the Guarantees or subordinate the rights or claims of the Beneficiaries
with respect thereto, in each case, except as expressly provided in the Credit
Documents; provided, in connection with a “credit bid” undertaken by the
Collateral Agent at the direction of the Required Lenders pursuant to section
363(k), section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code or other
sale or disposition of assets in connection with an enforcement action with
respect to the Collateral permitted pursuant to the Credit Documents, only the
consent of the Required Lenders will be needed for such release; or

  

 170 

 

 



(iv)consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document (except as expressly provided
in or contemplated by the Credit Documents).

  

(d) Other Consents. No amendment, modification, termination or waiver of any
term or condition of any Credit Document, or consent to any departure by any
Credit Party therefrom, shall:

 



(i)amend, modify, terminate or waive any provision hereof relating to the Swing
Line Sublimit or the Swing Line Loans without the consent of the Swing Line
Lender;

 

(ii)amend, modify, terminate or waive any obligation of the Lenders relating to
the purchase of participations in Letters of Credit as provided in Section
2.4(e) without the written consent of the Administrative Agent and each Issuing
Bank;

 

(iii)amend, modify or waive any Credit Document so as to alter the ratable
treatment of Obligations arising under the Credit Documents, Obligations arising
under Secured Swap Contracts or Cash Management Obligations, or the definition
of “Cash Management Agreement,” “Cash Management Bank,” “Cash Management
Obligations,” “Cash Management Products,” “Eligible Counterparty,”
“Obligations,” “Swap Contract,” “Secured Swap Contract,” or “Secured
Obligations” (as defined in any applicable Collateral Document), in each case,
in a manner materially adverse to (A) any Eligible Counterparty with Obligations
then outstanding without the written consent of any such Eligible Counterparty
or (B) any Cash Management Bank with Cash Management Obligations then
outstanding without the written consent of any such Cash Management Bank;

 

(iv)amend, modify, terminate or waive any provision of Section 9 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent; or

 

(v)amend, modify, terminate or waive any provision of this Section 10.5(d)(v) or
Section 3.2, 6.7, 8.1(c) (solely as it relates to Section 6.7), 8.3 (solely as
it relates to a Financial Condition Covenant Event of Default) or 8.5 or the
definition of “Consolidated Total Net Leverage Ratio” or the component
definitions thereof (as used in each such Section but not as used in any other
Section of this Agreement), in each case, without the written consent of the
Required Revolving Lenders; provided, any such amendment, modification,
termination or waiver shall require only the written consent of the Required
Revolving Lenders, and not the written consent of the Required Lenders.

  

 171 

 

 

(e) Intercreditor Arrangements. No consent of any other Secured Party is
required for the Administrative Agent to enter into, or to effect any amendment,
modification or supplement to any Intercreditor Agreement for the purpose of
adding the holders of any Indebtedness permitted hereby (or their
representative) that is permitted to be secured by the Collateral as a party
thereto and otherwise causing such Indebtedness to be subject thereto as
contemplated by the terms of such Intercreditor Agreement (it being understood
that any such amendment or supplement may make such other changes to such
Intercreditor Agreement as, in the good faith determination of the
Administrative Agent, are required or appropriate to effectuate the foregoing or
to cure ambiguities, omissions, mistakes, defects or inconsistencies so long as
such other changes are not adverse, in any material respect (taken as a whole),
to the interests of the Lenders; provided, no such agreement shall amend, modify
or otherwise affect the rights or duties of the Administrative Agent hereunder
or under any other Credit Document without the prior written consent of the
Administrative Agent.

 

(f) Guarantees and Collateral Documents. Guarantees, collateral security
documents and related documents executed by the Credit Parties or other
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended and waived with the consent of the Administrative Agent at the request
of the Borrower Representative without the need to obtain the consent of any
other Lender if such amendment or waiver is delivered in order (i) to comply
with local Law or advice of local or regulatory counsel, (ii) to cure
ambiguities, omissions, mistakes, defects or inconsistencies or (iii) to cause
such guarantee, collateral security documents and related documents to be
consistent with this Agreement and the other Credit Documents.

 

(g) Execution of Amendments, Etc. The Administrative Agent may, but shall have
no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of, and with the consent of such
Lender. Any waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it was given. No notice to or demand on
any Credit Party in any case shall entitle any Credit Party to any other or
further notice or demand in similar or other circumstances. Any amendment,
modification, termination, waiver or consent effected in accordance with this
Section 10.5 shall be binding upon each Lender at the time outstanding, each
future Lender and, if signed by a Credit Party, on such Credit Party.

 

(h) Changes to Adjusted Eurodollar Rate. If the Administrative Agent reasonably
determines that adequate and reasonable means do not exist for determining the
interest rate applicable to Eurodollar Loans (including because Eurodollar Base
Rate is not published on a current basis or is otherwise not available), and
that such circumstances are unlikely to be temporary, or if the supervisor for
the administrator of the Eurodollar Base Rate (or a Governmental Authority
having jurisdiction over the Administrative Agent) has made a public statement
identifying a specific date after which the Eurodollar Base Rate shall no longer
be used for determining interest rates for loans, then the Administrative Agent
and the Borrower Representative shall (x) agree on an alternate method to
ascertain the interest rate applicable to Eurodollar Loans which gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and (y) enter
into an amendment to the applicable Credit Documents that reflects such
alternate rate of interest and any other related changes as may be applicable,
which amendment shall become effective solely upon execution by the Borrowers
and the Administrative Agent, unless the Required Lenders shall object in
writing to such amendment on or prior to the fifth Business Day following
delivery of notice of such amendment by the Administrative Agent to the Lenders.

 



 172 

 

 

10.6 Successors and Assigns; Participations.

 



(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) neither the Borrowers
nor any other Credit Party may (other than pursuant to or as results from a
transaction permitted under Section 6.8) assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender, and (ii) no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (x) to an assignee in
accordance with the provisions of Section 10.6(b), (y) by way of participation
in accordance with Section 10.6(d), or (z) by way of pledge or assignment of a
security interest subject to Section 10.6(e) (and any other attempted assignment
or transfer by any party hereto shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 10.6(d) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided, each such assignment shall be subject to the following
conditions:

 



(i)Minimum Amounts.

 

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in Section 10.6(b)(i)(B) in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

 

(B)in any case not described in Section 10.6(b)(i)(A), the aggregate amount of
the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $1,000,000 in the case of any assignment in respect of Revolving
Credit Commitments and Revolving Loans, or $1,000,000 in the case of any
assignment in respect of any Term Loan or any Incremental Term Loan, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower Representative otherwise consents (each such consent
not to be unreasonably withheld or delayed).

 



(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
facilities on a non-pro rata basis.

 





 173 

 



 

(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by Section 10.6(b)(i)(B) and, in addition:

 

(A)the consent of the Borrower Representative (such consent not to be
unreasonably withheld or delayed provided, it shall not be deemed unreasonable
for the Borrower Representative to withhold consent to any assignment to a
Disqualified Institution for any reason) shall be required unless (I) a
Specified Event of Default has occurred and is continuing at the time of such
assignment, (II) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund or (III) such assignment is to any Person that is not a
Disqualified Institution and occurs at any time prior to the earlier of (x) the
date that the Administrative Agent shall notify the Borrower Representative that
the primary syndication of the Loans and Revolving Credit Commitments has been
completed (which the Administrative Agent hereby agrees to notify the Borrowers
of upon the occurrence thereof), and (y) the sixtieth day following the Closing
Date; provided, the Borrower Representative shall be deemed to have consented to
any such assignment (other than with respect to an assignment to a Disqualified
Institution) unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof;

 

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) the
Revolving Credit Commitments and Revolving Loans or any unfunded Commitments
with respect to any Term Loan or Incremental Term Loan if such assignment is to
a Person that is not a Lender with a Commitment in respect thereof, an Affiliate
of such Lender or an Approved Fund with respect to such Lender, or (ii) any Term
Loan or any Incremental Term Loan to a Person that is not a Lender, an Affiliate
of a Lender or an Approved Fund; and

 

(C)the consent of each Issuing Bank and the Swing Line Lender shall be required
for any assignment in respect of the Revolving Credit Commitments and Revolving
Loans if such assignment is to a Person that is not a Lender with a Commitment
in respect thereof, an Affiliate of such Lender or an Approved Fund with respect
to such Lender.

 

(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
all forms, certificates or other evidence each assignee is required to provide
pursuant to Section 2.20(g) and a processing and recordation fee of $3,500
(except that no such processing and recordation fee shall be payable in
connection with any assignment to which the Lead Arranger or any of its
Affiliates is a party as assignor or assignee); provided, the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

  

 174 

 

  

(v)No Assignment to Certain Persons. No such assignment shall be made to (A) the
Borrowers or any of the Borrowers’ Affiliates or Subsidiaries except, solely
with respect to Term Loans, as permitted by Sections 10.6(f) and 10.6(g), (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute a Defaulting Lender or a
Subsidiary thereof or (C) to any Disqualified Institution.

 

(vi)No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).

 

(vii)Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower Representative and the Administrative
Agent, the applicable Pro Rata Share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, the
Issuing Bank, the Swing Line Lender and each other Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
Pro Rata Share of all Loans and participations in Letters of Credit and Swing
Line Loans. Notwithstanding the foregoing, if any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this Section, then the
assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

  

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.6(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits (and obligations) of Sections 2.19, 2.20 (subject to the
requirements and limitations therein, including the requirements under Section
2.20(g)), 10.2 and 10.3 with respect to facts and circumstances occurring prior
to the effective date of such assignment; provided, except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 10.6.(b) but otherwise complies with
Section 10.6(d) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 10.6(d).

 

 175 

 

  

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Payment Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of (and stated interest on) the Loans owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
Representative and by any Lender (but, with respect to any Lender, solely as to
the Loans and Commitments thereof), at any reasonable time and from time to time
upon reasonable prior notice. The Register is intended to cause each Loan and
other obligation hereunder to be in registered form within the meaning of
Section 5f.103-1(c) of the United States Treasury Regulations and within the
meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.

 

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural Person,
or the Borrowers or any of the Borrowers’ Affiliates or Restricted Subsidiaries
or any Disqualified Institution) (each, a “Participant”) in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided, (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrowers, the Administrative
Agent, the Issuing Bank and Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 10.3(b) with respect to any payments made by such
Lender to its Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 10.5(b) or 10.5(c)
that adversely affects such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.19 and 2.20 (subject
to the requirements and limitations therein, including the requirements under
Section 2.20(g) (it being understood that the documentation required under
Section 2.20(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to clause (b) of this Section (subject to the requirements and
limitations therein, including the requirements under Section 2.20(g));
provided, such Participant agrees to be subject to the provisions of Sections
2.19 and 2.20 as if it were an assignee under Section 10.6(b). To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.4 as though it were a Lender; provided, such Participant agrees to be
subject to Section 2.17 as though it were a Lender. Each Lender that sells a
participation pursuant to this Section shall maintain a register on which it
records the name and address of each Participant and the principal amounts of
(and stated interest on) each Participant’s participation interest with respect
to the Loans and the Commitments (each, a “Participant Register”). The entries
in the Participant Register shall be conclusive absent manifest or demonstrable
error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of a participation with respect to such Loans
or Commitments for all purposes under this Agreement, notwithstanding any notice
to the contrary. In maintaining the Participant Register, such Lender shall be
acting as the agent of the Borrowers solely for purposes of applicable US
federal income tax law and undertakes no duty, responsibility or obligation to
the Borrowers (without limitation, in no event shall such Lender be a fiduciary
of the Borrowers for any purpose, except that such Lender shall maintain the
Participant Register; provided, no Lender shall have any obligation to disclose
all or any portion of the Participant Register to any Person (including the
identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, or its other obligations under this
Agreement) except to the extent that such disclosure is necessary to establish
in connection with a Tax audit that such Commitment, Loan, or other obligation
is in registered form under Section 5f.103(c) of the United States Treasury
Regulations and within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code. A Participant shall not be entitled to receive any greater payment
under Sections 2.19 or 2.20 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant (except to
the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation)
unless the sale of the participation to such Participant is made with the
Borrower Representative’s prior written consent. A Participant shall not be
entitled to the benefits of Section 2.20 unless the Borrower Representative is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 2.20 as though
it were a Lender (it being understood that the documentation required under
Section 2.20(g) shall be provided to the participating Lender).

 

 176 

 

  

(e) Certain Pledges; SPCs.

 

(i)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided, no such pledge or assignment shall release such Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

(ii)Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower Representative (an “SPC”) the option to provide all or
any part of any Loan that such Granting Lender would otherwise be obligated to
make pursuant to this Agreement; provided, (i) nothing herein shall constitute a
commitment by any SPC to fund any Loan, and (ii) if an SPC elects not to
exercise such option or otherwise fails to make all or any part of such Loan,
the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. Each party hereto hereby agrees that (A) neither the grant to any SPC
nor the exercise by any SPC of such option shall increase the costs or expenses
or otherwise increase or change the obligations of the Borrowers under this
Agreement (including its obligations under Section 2.19 and 2.20), (B) no SPC
shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable and (C) the Granting Lender shall
for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Credit Document, remain the lender of
record hereunder. The making of a Loan by an SPC hereunder shall utilize the
applicable Commitment of the Granting Lender to the same extent, and as if, such
Loan were made by such Granting Lender. In furtherance of the foregoing, each
party hereto hereby agrees (which agreement shall survive the termination of
this Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State thereof.
Notwithstanding anything to the contrary contained herein, any SPC may (1) with
notice to, but without prior consent of the Borrower Representative and the
Administrative Agent, and with the payment of a processing fee of $3,500 to the
Administrative Agent, assign all or any portion of its right to receive payment
with respect to any Loan to the applicable Granting Lender and (2) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
guarantee or credit or liquidity enhancement to such SPC.

  

 177 

 

 

 

(f) Assignments to Affiliated Lenders. Notwithstanding anything in this
Agreement to the contrary, any Term Loan Lender may, at any time, assign all or
a portion of its Term Loans on a non-pro rata basis to an Affiliated Lender
through open-market purchases or in accordance with the procedures set forth on
Appendix C, pursuant to an offer made available to all Term Loan Lenders on a
pro rata basis (a “Dutch Auction”), subject to the following limitations:

 



(i)in connection with an assignment to a Non-Debt Fund Affiliate, (A) the
Non-Debt Fund Affiliate shall have identified itself in writing as an Affiliated
Lender to the assigning Term Loan Lender and the Administrative Agent prior to
the execution of such assignment and (B) the Non-Debt Fund Affiliate shall be
deemed to have represented and warranted to the assigning Term Loan Lender and
the Administrative Agent that the requirements set forth in this clause (i) and
clause (iv) below shall have been satisfied upon consummation of the applicable
assignment;

 

(ii)Non-Debt Fund Affiliates will not (A) have the right to receive information,
reports or other materials provided solely to Lenders by the Administrative
Agent or any other Lender, except to the extent made available to the Borrowers
or any other Credit Party, (B) attend or participate in meetings attended solely
by the Lenders and the Administrative Agent to which no Credit Party has been
invited, or (C) access any electronic site established for the Lenders or
confidential communications from counsel to or financial advisors of the
Administrative Agent or the Lenders;

  

 178 

 



(iii)(A) for purposes of any consent to any amendment, waiver or modification
of, or any action under, and for the purpose of any direction to the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under, this Agreement or any other Credit Document, each
Non-Debt Fund Affiliate will be deemed to have consented in the same proportion
as the Term Loan Lenders that are not Non-Debt Fund Affiliates consented to such
matter, unless such matter requires the consent of all or all affected Lenders
or adversely affects such Non-Debt Fund Affiliate (in its capacity as a Lender)
disproportionately compared to other Term Loan Lenders that are not Non-Debt
Fund Affiliates, (B) for purposes of voting on any plan of reorganization or
plan of liquidation pursuant to any Debtor Relief Laws (a “Plan”), each Non-Debt
Fund Affiliate hereby agrees (x) not to vote on such Plan, (y) if such Non-Debt
Fund Affiliate does vote on such Plan notwithstanding the restriction in the
foregoing clause (x), such vote will be deemed not to be in good faith and shall
be “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws), and such vote shall not be
counted in determining whether the applicable class has accepted or rejected
such Plan in accordance with Section 1126(c) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws) and (z) not to contest any
request by any party for a determination by the Bankruptcy Court (or other
applicable court of competent jurisdiction) effectuating the foregoing clause
(y), in each case under this clause (iii)(B) unless such Plan adversely affects
such Non-Debt Fund Affiliate (in its capacity as a Lender) disproportionately
compared to other Term Loan Lenders that are not Non-Debt Fund Affiliates, and
(C) each Non-Debt Fund Affiliate hereby authorizes the Administrative Agent to
vote on behalf of such Non-Debt Fund Affiliate (solely in respect of Term Loans
held thereby and not in respect of any other claim or status such Non-Debt Fund
Affiliate may otherwise have), in any vote of the type described in the
foregoing clause (B) (but subject in any event to the limitations set forth
therein);

 

(iv)the aggregate principal amount of Term Loans held at any one time by
Non-Debt Fund Affiliates may not exceed 20% of the then aggregate outstanding
principal amount of Term Loans;

 

(v)no Affiliated Lender in its capacity as such, will be entitled to bring
actions against the Administrative Agent, in its role as such (except with
respect to any claim that the Administrative Agent is treating such Affiliated
Lender, in its capacity as a Lender, in a disproportionate manner relative to
other Lenders that are not Non-Debt Fund Affiliates), or receive advice of
counsel or other advisors to the Administrative Agent or any other Lenders or
challenge the attorney client privilege of their respective counsel;

 

(vi)the portion of any Loans held by Debt Fund Affiliates in the aggregate in
excess of 49.9% of the amount of Loans and Commitments required to be held by
Lenders in order for such Lenders to constitute “Required Lenders” shall be
disregarded in determining Required Lenders at any time; and

 

(vii)any Term Loan acquired by an Affiliated Lender may be contributed to Parent
(whether through an Ultimate Parent Company or otherwise) and exchanged for debt
or equity Securities of such Ultimate Parent Company or Parent that are
otherwise permitted to be issued by such Person at such time in accordance with
the terms hereof, and such Term Loans and all rights and obligations as a Term
Loan Lender related thereto shall, for all purposes under this Agreement, the
other Credit Documents and otherwise, be deemed to be irrevocably prepaid,
terminated, extinguished, cancelled and of no further force and effect as of the
date of such contribution.

  

 179 

 

  

Each Affiliated Lender that is a Term Loan Lender hereunder agrees to comply
with the terms of this Section 10.6(f) (notwithstanding that it may be granted
access to the Platform or any other electronic site established for the Lenders
by the Administrative Agent), and agrees that in any subsequent assignment of
all or any portion of its Term Loans it shall identify itself in writing to the
assignee as an Affiliated Lender prior to the execution of such assignment.

 

(g) Buybacks. Notwithstanding anything in this Agreement to the contrary, any
Term Loan Lender may, at any time, assign all or a portion of its Term Loans on
a non-pro rata basis to the Borrowers or Parent through open-market purchases or
in accordance with a Dutch Auction, subject to the following limitations:

 

(i)if any Borrower is the assignee, immediately and automatically, without any
further action on the part of such Borrower, any Lender, the Administrative
Agent or any other Person, upon the effectiveness of such assignment of Term
Loans from a Term Loan Lender to such Borrower, such Term Loans and all rights
and obligations as a Term Loan Lender related thereto shall, for all purposes
under this Agreement, the other Credit Documents and otherwise, be deemed to be
irrevocably prepaid, terminated, extinguished, cancelled and of no further force
and effect and such Borrower shall neither obtain nor have any rights as a Term
Loan Lender hereunder or under the other Credit Documents by virtue of such
assignment;

 

(ii)if Parent is the assignee, immediately and automatically, without any
further action on the part of the Borrowers, Parent, any Lender, the
Administrative Agent or any other Person, upon the effectiveness of such
assignment of Term Loans from a Term Loan Lender to Parent, Parent shall
automatically be deemed to have contributed the principal amount of such Term
Loans, plus all accrued and unpaid interest thereon, to the Borrowers as common
equity, and such Term Loans and all rights and obligations as a Term Loan Lender
related thereto shall, for all purposes under this Agreement, the other Credit
Documents and otherwise, be deemed to be irrevocably prepaid, terminated,
extinguished, cancelled and of no further force and effect and Parent shall
neither obtain nor have any rights as a Term Loan Lender hereunder or under the
other Credit Documents by virtue of such assignment;

 

(iii)no proceeds of any Revolving Loan or Swing Line Loan shall be used for any
such assignment; and

 

(iv)no Event of Default shall have occurred and be continuing immediately before
or immediately after giving effect to such assignment.

 



 180 

 

  

(h) Disqualified Institutions.

 





(i)No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Borrowers have consented to such assignment in writing in their sole
and absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any assignee that becomes a
Disqualified Institution after the applicable Trade Date (including as a result
of the delivery of a notice pursuant to, and/or the expiration of the notice
period referred to in, the definition of “Disqualified Institution”), (x) such
assignee shall not retroactively be disqualified from becoming a Lender and (y)
the execution by the Borrowers of an Assignment and Assumption with respect to
such assignee will not by itself result in such assignee no longer being
considered a Disqualified Institution. Any assignment in violation of this
Section 10.6(h)(i) shall not be void, but the other provisions of this Section
10(h) shall apply.

 

(ii)If any assignment or participation is made to any Disqualified Institution
without the Borrowers’ prior written consent in violation of clause (i) above,
or if any Person becomes a Disqualified Institution after the applicable Trade
Date, the Borrowers may, at their sole expense and effort, upon notice to the
applicable Disqualified Institution and the Administrative Agent, (A) terminate
any Revolving Credit Commitment of such Disqualified Institution and repay all
obligations of the Borrowers owing to such Disqualified Institution in
connection with such Revolving Credit Commitment, (B) in the case of outstanding
Term Loans held by Disqualified Institutions, purchase or prepay such Term Loan
by paying the lesser of (x) the principal amount thereof and (y) the amount that
such (or if less, any) Disqualified Institution paid to acquire such Term Loans,
in each case plus accrued interest, accrued fees and all other amounts (other
than principal amounts) payable to it hereunder and/or (C) require such
Disqualified Institution to assign, without recourse (in accordance with and
subject to the restrictions contained in this Section 10.6), all of its
interest, rights and obligations under this Agreement to one or more Eligible
Assignees at the lesser of (x) the principal amount thereof and (y) the amount
that such Disqualified Institution (or if less, any) paid to acquire such
interests, rights and obligations, in each case plus accrued interest, accrued
fees and all other amounts (other than principal amounts) payable to it
hereunder.

  

 181 

 

 



(iii)Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrowers,
any Agent or any other Lender, (y) attend or participate in meetings attended by
the Lenders and/or the Administrative Agent, or (z) access any electronic site
established for the Lenders or confidential communications from counsel to or
financial advisors of the Administrative Agent or the Lenders and (B) (x) for
purposes of any consent to any amendment, waiver or modification of, or any
action under, and for the purpose of any direction to any Agent or any Lender to
undertake any action (or refrain from taking any action) under this Agreement or
any other Credit Document, each Disqualified Institution will be deemed to have
consented in the same proportion as the Lenders that are not Disqualified
Institutions consented to such matter, and (y) for purposes of voting on any
Plan, each Disqualified Institution party hereto hereby agrees (1) not to vote
on such Plan, (2) if such Disqualified Institution does vote on such Plan
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to Section
1126(e) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws), and such vote shall not be counted in determining whether the
applicable class has accepted or rejected such Plan in accordance with Section
1126(c) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws) and (3) not to contest any request by any party for a determination
by the Bankruptcy Court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2).

 

(iv)The Administrative Agent shall have the right, and the Borrowers hereby
expressly authorize the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrowers and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders and/or (B)
provide the DQ List to each Lender requesting the same.

  

(i) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

10.7 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

 

10.8 Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.18(c), 2.19, 2.20, 10.2,
10.3 and 10.4 and the agreements of the Lenders set forth in Sections 2.17,
2.20, 2.21, 2.22, 9.3(b), 9.6 and 9.11 shall survive the payment of the Loans,
the cancellation or expiration of the Letters of Credit and the reimbursement of
any amounts drawn thereunder, and the termination hereof.

 

10.9 No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents, any Secured Swap Contracts or any Cash Management Agreements.
Any forbearance or failure to exercise, and any delay in exercising, any right,
power or remedy hereunder shall not impair any such right, power or remedy or be
construed to be a waiver thereof, nor shall it preclude the further exercise of
any such right, power or remedy.

 

 182 

 

 

 10.10 Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall
be under any obligation to marshal any assets in favor of any Credit Party or
any other Person or against or in payment of any or all of the Obligations. To
the extent that any Credit Party makes a payment or payments to the
Administrative Agent, any Issuing Bank or any Lender (or to the Administrative
Agent, on behalf of the Lenders or any Issuing Bank), or any Agent, any Issuing
Bank or any Lender enforces any security interests or exercise their rights of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any Debtor Relief Law, any other state or
federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.

 

10.11 Severability. If any provision in or obligation hereunder or under any
other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

10.12 Obligations Several; Independent Nature of the Lenders’ Rights. The
obligations of the Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitment of any other Lender hereunder.
Nothing contained herein or in any other Credit Document, and no action taken by
the Lenders pursuant hereto or thereto, shall be deemed to constitute the
Lenders as a partnership, an association, a joint venture or any other kind of
entity. The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt, and each Lender shall be entitled to protect and
enforce its rights arising out hereof and it shall not be necessary for any
other Lender to be joined as an additional party in any proceeding for such
purpose.

 

10.13 Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

 

10.14 Governing Law. This Agreement and the other Credit Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Credit Document (except, as to any other Credit Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 183 

 

 

10.15 Consent to Jurisdiction. The Borrowers and each other Credit Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against any Agent, any Lender, any
Issuing Bank, or any Related Party of the foregoing in any way relating to this
Agreement or any other Credit Document or the transactions relating hereto or
thereto, in any forum other than the courts of the State of New York sitting in
New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the jurisdiction of
such courts and agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in such New York State court or, to
the fullest extent permitted by applicable law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action, litigation
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Credit Document shall affect any right that each
Agent, any Lender or any Issuing Bank may otherwise have to bring any action or
proceeding relating to this Agreement or any other Credit Document against any
Credit Party or its properties in the courts of any jurisdiction. Each party
hereto irrevocably and unconditionally waives, to the fullest extent permitted
by applicable law, any objection that it may now or hereafter have to the laying
of venue of any action or proceeding arising out of or relating to this
Agreement or any other Credit Document in any court referred to herein. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court. Each party hereto irrevocably consents
to service of process in the manner provided for notices in Section 10.1.
Nothing in this Agreement will affect the right of any party hereto to serve
process in any other manner permitted by applicable law.

 

10.16 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IF LITIGATION OCCURS, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

 184 

 

 

10.17 Confidentiality. Each of the Agents, each of the Lenders and each Issuing
Bank (each, a “Lender Party”) shall hold all non-public information regarding
Parent and its Subsidiaries and their business obtained by any Lender Party
pursuant to the requirements hereof or otherwise from or on behalf of Sponsor or
Parent or any of their Affiliates or representatives, in accordance with its
customary procedures for handling confidential information of such nature, it
being understood and agreed by the Borrowers that, in any event, each Lender
Party (a) may make disclosures of such non-public information (i) to its
Affiliates and to such Lender Party’s and its Affiliates’ respective employees,
legal counsel, independent auditors and other experts or agents and advisors or
to such Lender Party’s current or prospective funding sources and to other
Persons authorized by such Lender Party to organize, present or disseminate such
information in connection with disclosures otherwise made in accordance with
this Section 10.17 (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such information and
instructed to keep such information confidential); (ii) to any actual or
potential assignee, transferee, Participant or Securitization Party (in each
case that is not a Disqualified Institution) of any rights, benefits, interests
and/or obligations under this Agreement or to any direct or indirect contractual
counterparties (or the professional advisors thereto) in swap or derivative
transactions related to the Obligations (it being understood that (A) the
Persons to whom such disclosure is made will be informed of the confidential
nature of such information and instructed to keep such information confidential
and (B) the DQ List may be disclosed to any assignee or Participant, or
prospective assignee or Participant, in reliance on this clause (ii)); (iii) to
(A) any rating agency in connection with rating the Borrowers or the Restricted
Subsidiaries or the Loans and/or the Commitments or (B) the CUSIP Service Bureau
or any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the Loans; (iv) as required or requested by any
regulatory authority purporting to have jurisdiction over such Lender Party or
its Affiliates (including any self-regulatory authority, such as the NAIC);
provided, unless prohibited by applicable Law or court order, each Lender Party
shall make reasonable efforts to notify the Borrower Representative of any
request by such regulatory authority (other than any such request in connection
with any examination of the financial condition or other routine examination of
such Lender Party by such regulatory authority) for disclosure of any such
non-public information prior to the actual disclosure thereof; (v) to the extent
required by order of any court, governmental agency or representative thereof or
in any pending legal or administrative proceeding, or otherwise as required by
applicable Law or judicial process; provided, unless prohibited by applicable
Law or court order, each Lender Party shall make reasonable efforts to notify
the Borrower Representative of such required disclosure prior to the actual
disclosure of such non-public information; (vi) in connection with the exercise
of any remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (vii) for purposes of
establishing a “due diligence” defense, (viii) with the consent of the Borrower
Representative, or (ix) to the extent such information (A) becomes publicly
available other than as a result of a breach of this Section 10.17 or any
confidentiality obligation described in clause (i) or (ii) of this Section
10.17(a), (B) becomes available to such Lender Party or any of its Affiliates on
a non-confidential basis from a source other than Sponsor, a Credit Party or an
Affiliate or representative of either thereof, or (C) is independently developed
by such Lender Party; (b) may disclose the existence of this Agreement and
customary marketing information about this Agreement to market data collectors
and similar services providers to the lending industry (including for league
table designation purposes) and to service providers to such Lender Party in
connection with the administration and management of this Agreement and the
other Credit Documents; and (c) may (at its own expense) place advertisements in
financial and other newspapers and periodicals or on a home page or similar
place for dissemination of information on the Internet or worldwide web as it
may choose, and circulate similar promotional materials, in the form of a
“tombstone” or otherwise describing the names of the Borrowers or the Sponsor,
and the type and closing date (but not amount) with respect to the transactions
contemplated hereby.

 

10.18 Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable Law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, the Borrowers shall pay to the Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
the Lenders and the Borrowers to conform strictly to any applicable usury Laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to the Borrowers.

 

10.19 No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provisions
of this Agreement.

 

 185 

 

 

10.20 Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or in electronic (i.e., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

10.21 Integration. This Agreement and the other Credit Documents, and any
separate letter agreements with respect to fees payable to the Administrative
Agent, constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.

 

10.22 No Fiduciary Duty. Each Agent, each Issuing Bank, each Lender and their
Affiliates (collectively, the “Lender Affiliated Parties”), may have economic
interests that conflict with those of the Credit Parties, and each Credit Party
acknowledges and agrees (a) nothing in the Credit Documents or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between the Lender Affiliated Parties and each Credit Party,
its stockholders or its Affiliates; (b) the transactions contemplated by the
Credit Documents are arm’s-length commercial transactions between the Lender
Affiliated Parties, on the one hand, and each Credit Party, on the other; (c) in
connection therewith and with the process leading to such transaction each of
the Lender Affiliated Parties is acting solely as a principal and not the agent
or fiduciary of any Credit Party, its management, stockholders, creditors or any
other Person; (d) none of the Lender Affiliated Parties has assumed an advisory
or fiduciary responsibility in favor of any Credit Party with respect to the
transactions contemplated hereby or the process leading thereto (regardless of
whether any of the Lender Affiliated Parties or any of their respective
Affiliates has advised or is currently advising any Credit Party on other
matters) or any other obligation to any Credit Party except the obligations
expressly set forth in the Credit Documents; (e) each Credit Party has consulted
its own legal and financial advisors to the extent it deemed appropriate; (f)
each Credit Party is responsible for making its own independent judgment with
respect to such transactions and the process leading thereto; and (g) no Credit
Party will claim that any of the Lender Affiliated Parties has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to any
Credit Party, in connection with such transaction or the process leading
thereto.

 

10.23 PATRIOT Act. Each Lender and the Administrative Agent (for itself and not
on behalf of any Lender) hereby notifies the Credit Parties that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies the Credit Parties, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Credit
Parties in accordance with the PATRIOT Act.

 

10.24 Judgment Currency. In respect of any judgment or order given or made for
any amount due under this Agreement or any other Credit Document that is
expressed and paid in a currency (the “judgment currency”) other than the
currency in which it is expressed to be payable under this Agreement or other
Credit Document, the party hereto owing such amount due will indemnify the party
due such amount against any loss incurred by them as a result of any variation
as between (a) the rate of exchange at which the United States dollar amount is
converted into the judgment currency for the purpose of such judgment or order
and (b) the rate of exchange, as quoted by the Administrative Agent or by a
known dealer in the judgment currency that is designated by the Administrative
Agent, at which the Administrative Agent, such Issuing Bank or such Lender is
able to purchase Dollars with the amount of the judgment currency actually
received by the Administrative Agent, such Issuing Bank or such Lender. The
foregoing indemnity shall constitute a separate and independent obligation of
the applicable party and shall survive any termination of this Agreement and the
other Credit Documents, and shall continue in full force and effect
notwithstanding any such judgment or order as aforesaid. The term “rate of
exchange” shall include any premiums and costs of exchange payable in connection
with the purchase of or conversion into Dollars.

 

 186 

 



 

10.25 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

(b) the effects of any Bail-in Action on any such liability, including, if
applicable (i) a reduction in full or in part or cancellation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.

 

[remainder of page intentionally left blank]

 

 187 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

NRC US HOLDING COMPANY, LLC, as a Borrower         By: /s/ Glenn M. Shor   Name:
Glenn M. Shor   Title: Secretary          SPRINT ENERGY SERVICES, LLC, as a
Borrower         By: /s/ Philip Bowman   Name: Philip Bowman    Title: Chief
Financial Officer          NRC GROUP HOLDINGS, LLC         By: /s/ Glenn M. Shor
  Name: Glenn M. Shor    Title: Assistant Secretary          JFL-NRC HOLDINGS,
LLC   NATIONAL RESPONSE CORPORATION   NRC ENVIRONMENTAL SERVICES INC.   OSRV
HOLDINGS, INC.   NRC PAYROLL MANAGEMENT LLC   NRC ALASKA, LLC   SPECIALIZED
RESPONSE SOLUTIONS, L.P.         By: /s/ Glenn M. Shor   Name: Glenn M. Shor  
Title: Secretary         SES HOLDCO, LLC         SPRINT KARNES COUNTY DISPOSAL
LLC       By: /s/ Glenn M. Shor   Name: Glenn M. Shor   Title: Vice President

 



[Signature Page Credit and Guaranty Agreement]

 

 

 



 

  ENPRO HOLDINGS GROUP, INC.   ENPRO SERVICES OF MAINE, INC.   ENPRO SERVICES OF
VERMONT, INC.   TMC SERVICES, INC.         By: /s/ Paul Taveira   Name: Paul
Taveira   Title: President         PROGRESSIVE ENVIRONMENTAL SERVICES, INC.  
SOUTHERN WASTE, INC.   EAGLE CONSTRUCTION AND ENVIRONMENTAL SERVICES, LLC      
  By: /s/ Glenn M. Shor   Name: Glenn M. Shor   Title: Treasurer and Assistant
Secretary         NRC NY ENVIRONMENTAL SERVICES, INC.   NRC EAST ENVIRONMENTAL
SERVICES, INC.         By: /s/ Paul Taveira   Name: Paul Taveira   Title:
President and CEO

 

[Signature Page Credit and Guaranty Agreement]

 

 

 

 

 

 

BNP PARIBAS, as Administrative Agent, Collateral Agent, Swing Line Lender,
Issuing Bank and a Lender       By: /s/ Michael Colias   Name: Michael Colias  
Title: Managing Director         By: /s/ Davin Engelson   Name: Davin Engelson  
Title: Director

 

[Signature Page Credit and Guaranty Agreement]

 

 

 

 

APPENDIX A-1
TO CREDIT AND GUARANTY AGREEMENT

 

Initial Term Loan Commitments

 

Lender  Initial Term Loan
Commitment   Pro
Rata Share  BNP Paribas  $308,000,000.00   $100.0% Total  $308,000,000.00  
 100%

 



A-1, page 1

 

 

APPENDIX A-2
TO CREDIT AND GUARANTY AGREEMENT

 

Revolving Credit Commitments

 

Lender

  Revolving Credit Commitment   Pro
Rata Share  BNP Paribas  $40,000,000.00   100.0% Total  $40,000,000.00    100%

 

A-2, page 1

 

 

APPENDIX B
TO CREDIT AND GUARANTY AGREEMENT

 

Notice Addresses

 

To any of the Credit Parties:

 

c/o NRC US HOLDING COMPANY, LLC

3500 Sunrise Hwy

Suite 200, Building 200

Great River, New York 11739-1001

Attention: Joseph Peterson; Jim Michaud

Telephone: 631.892.3432; 631.892.3441

Telecopy: 631.224.9082

Email: jpeterson@nrcc.com; jmichaud@nrcc.com

 

with a copy to:

 

J.F. Lehman & Company

110 East 59th Street, 27th Floor

New York, NY 10022

Attention: C. Alexander Harman and Glenn Shor

Telephone: 212.634.1152; 212.634.1184

Telecopy: 212.634.1155

Email: cah@jflpartners.com; gms@jflpartners.com

 

and a copy to:

 

Jones Day

250 Vesey Street

New York, NY 10281-1047

Attention: Charles N. Bensinger III

Telecopy: 212.326.3797

Email: cnbensinger@jonesday.com

 

 B - 1 

 

 

BNP Paribas,

as Administrative Agent, Collateral Agent, Swing Line Lender,

Issuing Bank and a Lender

 

Payment Office:

 

BNP Paribas RCC

Regional Agency

2001 Robert-Bourassa, Montreal, QC H3A 2A6

Attention: Yu Shan Cui

Telephone: (514) 908-5755

Telecopy: (201) 616-7912

Email: dl.nyk.regional.agency@ca.bnpparibas.com

 

Notice Office:

 

BNP PARIBAS

787 Seventh Avenue

New York, NY 10019

Attention: Charles Romano / Daier Song

Telephone: (212) 841-2968 / (917) 472-4789

Email: charles.romano@us.bnpparibas.com / daier.song@us.bnpparibas.com

 

with a copy to:

 

BNP Paribas

155 N Wacker Dr., Ste. 4450

Chicago, IL 60606

Attention: Michael Colias

Telephone: 312-977-2235

Telecopy: 815-824-4326

Email: michael.colias@us.bnpparibas.com

 

and a copy to (other than Funding Notices, Issuance Notices and
Conversion/Continuation Notices):

 

Winston & Strawn LLP
200 Park Avenue
New York, New York 10166
Attention: Mats G. Carlston
Telephone: 212-294-6696
Telecopy: 212-294-4700
Email: mcarlston@winston.com

 

 B - 2 

 

 

APPENDIX C
TO CREDIT AND GUARANTY AGREEMENT

 

Dutch Auction Procedures

 

This outline is intended to summarize certain basic terms of procedures with
respect to certain Borrower buy-backs pursuant to and in accordance with the
terms and conditions of Section 10.6(g) of the Credit Agreement to which this
Appendix C is attached. It is not intended to be a definitive list of all of the
terms and conditions of a Dutch Auction and all such terms and conditions shall
be set forth in the applicable auction procedures documentation set for each
Dutch Auction (the “Offer Documents”). None of the Administrative Agent, BNP
Paribas Securities Corp. (or, if BNP Paribas Securities Corp. declines to act in
such capacity, an investment bank of recognized standing selected by the
Borrower Representative) (the “Auction Manager”) or any of their respective
Affiliates makes any recommendation pursuant to the Offer Documents as to
whether or not any Term Loan Lender should sell by assignment any of its Term
Loans pursuant to the Offer Documents (including, for the avoidance of doubt, by
participating in the Dutch Auction as a Term Loan Lender) or whether or not the
Borrowers should purchase by assignment any Term Loans from any Term Loan Lender
pursuant to any Dutch Auction. Each Term Loan Lender should make its own
decision as to whether to sell by assignment any of its Term Loans and, if so,
the principal amount of and price to be sought for such Term Loans. In addition,
each Term Loan Lender should consult its own attorney, business advisor or tax
advisor as to legal, business, tax and related matters concerning any Dutch
Auction and the Offer Documents. Capitalized terms not otherwise defined in this
Appendix C have the meanings assigned to them in the Credit Agreement.

 

Summary. The Borrowers may purchase (by assignment) Term Loans on a non-pro rata
basis by conducting one or more Dutch Auctions pursuant to the procedures
described herein; provided, no more than one Dutch Auction may be ongoing at any
one time and no more than two Dutch Auctions may be made in any period of four
consecutive Fiscal Quarters of the Borrowers.

 

1. Notice Procedures. In connection with each Dutch Auction, the Borrower
Representative will notify the Auction Manager (for distribution to the Term
Loan Lenders) of the Term Loans that will be the subject of the Dutch Auction by
delivering to the Auction Manager a written notice in form and substance
reasonably satisfactory to the Auction Manager (an “Auction Notice”). Each
Auction Notice shall contain (i) the maximum principal amount of Term Loans the
Borrowers are willing to purchase (by assignment) in the Dutch Auction (the
“Auction Amount”), which shall be no less than $10,000,000 or an integral
multiple of $1,000,000 in excess of thereof, (ii) the range of discounts to par
(the “Discount Range”), expressed as a range of prices per $1,000 of Term Loans,
at which the Borrowers would be willing to purchase Term Loans in the Dutch
Auction and (iii) the date on which the Dutch Auction will conclude, on which
date Return Bids (as defined below) will be due at the time provided in the
Auction Notice (such time, the “Expiration Time”), as such date and time may be
extended upon notice by the Borrower Representative to the Auction Manager not
less than 24 hours before the original Expiration Time. The Auction Manager will
deliver a copy of the Offer Documents to each Term Loan Lender promptly
following completion thereof.

 

 C - 1 

 

 

2. Reply Procedures. In connection with any Dutch Auction, each Term Loan Lender
holding Term Loans wishing to participate in such Dutch Auction shall, prior to
the Expiration Time, provide the Auction Manager with a notice of participation
in form and substance reasonably satisfactory to the Auction Manager (the
“Return Bid”) to be included in the Offer Documents, which shall specify (i) a
discount to par that must be expressed as a price per $1,000 of Term Loans (the
“Reply Price”) within the Discount Range and (ii) the principal amount of Term
Loans, in an amount not less than $1,000,000, that such Term Loan Lender is
willing to offer for sale at its Reply Price (the “Reply Amount”); provided,
each Term Loan Lender may submit a Reply Amount that is less than the minimum
amount and incremental amount requirements described above only if the Reply
Amount equals the entire amount of the Term Loans held by such Term Loan Lender
at such time. A Term Loan Lender may only submit one Return Bid per Dutch
Auction, but each Return Bid may contain up to three component bids, each of
which may result in a separate Qualifying Bid (as defined below) and each of
which will not be contingent on any other component bid submitted by such Term
Loan Lender resulting in a Qualifying Bid. In addition to the Return Bid, a
participating Term Loan Lender must execute and deliver, to be held by the
Auction Manager, an assignment and acceptance in the form included in the Offer
Documents which shall be in form and substance reasonably satisfactory to the
Auction Manager and the Administrative Agent (the “Auction Assignment and
Acceptance”). The Borrowers will not purchase any Term Loans at a price that is
outside of the applicable Discount Range, nor will any Return Bids (including
any component bids specified therein) submitted at a price that is outside such
applicable Discount Range be considered in any calculation of the Applicable
Threshold Price (as defined below).

 

3. Acceptance Procedures. Based on the Reply Prices and Reply Amounts received
by the Auction Manager, the Auction Manager, in consultation with the Borrower
Representative, will calculate the lowest purchase price (the “Applicable
Threshold Price”) for the Dutch Auction within the Discount Range for the Dutch
Auction that will allow the Borrowers to complete the Dutch Auction by
purchasing the full Auction Amount (or such lesser amount of Term Loans for
which the Borrowers have received Qualifying Bids). The Borrowers shall purchase
(by assignment) Term Loans from each Term Loan Lender whose Return Bid is within
the Discount Range and contains a Reply Price that is equal to or less than the
Applicable Threshold Price (each, a “Qualifying Bid”). All Term Loans included
in Qualifying Bids received at a Reply Price lower than the Applicable Threshold
Price will be purchased at a purchase price equal to the applicable Reply Price
and shall not be subject to proration. If a Term Loan Lender has submitted a
Return Bid containing multiple component bids at different Reply Prices, then
all Term Loans of such Term Loan Lender offered in any such component bid that
constitutes a Qualifying Bid with a Reply Price lower than the Applicable
Threshold Price shall also be purchased at a purchase price equal to the
applicable Reply Price and shall not be subject to proration.

 

4. Proration Procedures. All Term Loans offered in Return Bids (or, if
applicable, any component bid thereof) constituting Qualifying Bids equal to the
Applicable Threshold Price will be purchased at a purchase price equal to the
Applicable Threshold Price; provided, if the aggregate principal amount of all
Term Loans for which Qualifying Bids have been submitted in any given Dutch
Auction equal to the Applicable Threshold Price would exceed the remaining
portion of the Auction Amount (after deducting all Term Loans purchased below
the Applicable Threshold Price), the Borrowers shall purchase the Term Loans for
which the Qualifying Bids submitted were at the Applicable Threshold Price
ratably based on the respective principal amounts offered and in an aggregate
amount up to the amount necessary to complete the purchase of the Auction
Amount. For the avoidance of doubt, no Return Bids (or any component thereof)
will be accepted above the Applicable Threshold Price.

 

5. Notification Procedures. The Auction Manager will calculate the Applicable
Threshold Price no later than the five (5) Business Days after the date that the
Return Bids were due. The Auction Manager will insert the amount of Term Loans
to be assigned and the applicable settlement date determined by the Auction
Manager in consultation with the Borrower Representative onto each applicable
Auction Assignment and Acceptance received in connection with a Qualifying Bid.
Upon written request of the submitting Term Loan Lender, the Auction Manager
will promptly return any Auction Assignment and Acceptance received in
connection with a Return Bid that is not a Qualifying Bid.

 

 C - 2 

 

 

6. Additional Procedures. Once initiated by an Auction Notice, the Borrowers may
withdraw a Dutch Auction by written notice to the Auction Manager no later than
24 hours before the original Expiration Time so long as no Qualifying Bids have
been received by the Auction Manager at or prior to the time the Auction Manager
receives such written notice from the Borrower Representative. Any Return Bid
(including any component bid thereof) delivered to the Auction Manager may not
be modified, revoked, terminated or cancelled; provided, a Term Loan Lender may
modify a Return Bid at any time prior to the Expiration Time solely to reduce
the Reply Price included in such Return Bid. However, a Dutch Auction shall
become void if the Borrowers fail to satisfy one or more of the conditions to
the purchase of Term Loans set forth in, or to otherwise comply with the
provisions of Section 10.6 (g) of the Credit Agreement. The purchase price for
all Term Loans purchased in a Dutch Auction shall be paid in cash by the
Borrowers directly to the respective assigning Term Loan Lender on a settlement
date as determined by the Auction Manager in consultation with the Borrower
Representative (which shall be no later than ten (10) Business Days after the
date Return Bids are due), along with accrued and unpaid interest (if any) on
the applicable Term Loans up to the settlement date. The Borrowers shall execute
each applicable Auction Assignment and Acceptance received in connection with a
Qualifying Bid.

 

All questions as to the form of documents and validity and eligibility of Term
Loans that are the subject of a Dutch Auction will be determined by the Auction
Manager, in consultation with the Borrower Representative, and the Auction
Manager’s determination will be conclusive, absent manifest error. The Auction
Manager’s interpretation of the terms and conditions of the Offer Document, in
consultation with the Borrower Representative, will be final and binding.

 

None of the Administrative Agent, the Auction Manager, any other Agent or any of
their respective Affiliates assumes any responsibility for the accuracy or
completeness of the information concerning the Borrowers, the Restricted
Subsidiaries or any of their Affiliates contained in the Offer Documents or
otherwise or for any failure to disclose events that may have occurred and may
affect the significance or accuracy of such information.

 

The Auction Manager acting in its capacity as such under a Dutch Auction shall
be entitled to the benefits of the provisions of Sections 9, 10.2 and 10.3 of
the Credit Agreement to the same extent as if each reference therein to the
“Administrative Agent” were a reference to the Auction Manager, each reference
therein to the “Credit Documents” were a reference to the Offer Documents, the
Auction Notice and Auction Assignment and Acceptance and each reference therein
to the “Transactions” were a reference to the transactions contemplated hereby
and the Administrative Agent shall cooperate with the Auction Manager as
reasonably requested by the Auction Manager in order to enable it to perform its
responsibilities and duties in connection with each Dutch Auction.

 

This Appendix C shall not require Parent or any Restricted Subsidiary to
initiate any Dutch Auction, nor shall any Term Loan Lender be obligated to
participate in any Dutch Auction.

 



 C - 3 

 

 

